Exhibit 10.1

 

 

 

$150,000,000

CREDIT AGREEMENT

dated as of November 14 ,2013,

among

NORCRAFT COMPANIES, L.P.,

as Borrower,

NORCRAFT INTERMEDIATE HOLDINGS, L.P.

and

THE OTHER GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO

and

RBC CAPITAL MARKETS*

and

KEYBANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Bookrunners

and

ROYAL BANK OF CANADA,

as Administrative Agent and Collateral Agent

and

KEYBANK NATIONAL ASSOCIATION

as Documentation Agent

and

ROYAL BANK OF CANADA

as Syndication Agent

 

 

 

 

* RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page  

ARTICLE I DEFINITIONS

     1   

Section 1.01

 

Defined Terms

     1   

Section 1.02

 

Classification of Loans and Borrowings

     51   

Section 1.03

 

Terms Generally

     52   

Section 1.04

 

Accounting Terms; GAAP

     52   

Section 1.05

 

Resolution of Drafting Ambiguities

     52   

Section 1.06

 

Pro Forma Calculations

     52   

Section 1.07

 

Cumulative Credit Transactions

     54   

ARTICLE II THE CREDITS

     54   

Section 2.01

 

Loans

     54   

Section 2.02

 

Borrowings, Conversions and Continuations of Loans

     54   

Section 2.03

 

Borrowing Procedure

     55   

Section 2.04

 

Evidence of Debt; Repayment of Loans

     55   

Section 2.05

 

Fees

     56   

Section 2.06

 

Interest on Loans

     56   

Section 2.07

 

Termination of Commitments

     57   

Section 2.08

 

Interest Elections

     57   

Section 2.09

 

Reserved

     58   

Section 2.10

 

Optional and Mandatory Prepayments of Loans

     58   

Section 2.11

 

Alternate Rate of Interest

     67   

Section 2.12

 

Yield Protection

     67   

Section 2.13

 

Breakage Payments

     68   

Section 2.14

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     69   

Section 2.15

 

Taxes

     71   

Section 2.16

 

Mitigation Obligations; Replacement of Lenders

     74   

Section 2.17

 

Incremental Credit Extensions

     75   

Section 2.18

 

Refinancing Amendments

     79   

Section 2.19

 

Extension of Loans

     83   

Section 2.20

 

Defaulting Lenders

     85   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     86   

Section 3.01

 

Organization; Powers

     86   

Section 3.02

 

Authorization; Enforceability

     86   

Section 3.03

 

No Conflicts

     86   

Section 3.04

 

Financial Statements; Projections

     86   

Section 3.05

 

Properties

     87   

Section 3.06

 

Intellectual Property

     88   

Section 3.07

 

Equity Interests and Subsidiaries

     88   

Section 3.08

 

Litigation; Compliance with Laws

     89   

Section 3.09

 

Reserved

     89   

Section 3.10

 

Federal Reserve Regulations

     89   

 

-i-



--------------------------------------------------------------------------------

         Page  

Section 3.11

 

Investment Company Act

     89   

Section 3.12

 

Reserved

     90   

Section 3.13

 

Taxes

     90   

Section 3.14

 

No Material Misstatements

     90   

Section 3.15

 

Labor Matters

     90   

Section 3.16

 

Solvency

     91   

Section 3.17

 

Employee Benefit Plans

     91   

Section 3.18

 

Environmental Matters

     92   

Section 3.19

 

Insurance

     93   

Section 3.20

 

Security Documents

     93   

Section 3.21

 

Anti-Terrorism Laws

     96   

Section 3.22

 

Location of Material Inventory

     96   

ARTICLE IV CONDITIONS TO CREDIT EXTENSIONS

     96   

Section 4.01

 

Conditions to Effectiveness

     96   

Section 4.02

 

Conditions to Initial Credit Extension

     98   

Section 4.03

 

Conditions to All Credit Extensions

     99   

ARTICLE V AFFIRMATIVE COVENANTS

     100   

Section 5.01

 

Financial Statements, Reports, etc.

     100   

Section 5.02

 

Litigation and Other Notices

     101   

Section 5.03

 

Existence; Businesses and Properties

     101   

Section 5.04

 

Insurance

     102   

Section 5.05

 

Obligations and Taxes

     102   

Section 5.06

 

Employee Benefits

     103   

Section 5.07

 

Maintaining Records; Access to Properties and Inspections

     103   

Section 5.08

 

Use of Proceeds

     104   

Section 5.09

 

Compliance with Environmental Laws

     104   

Section 5.10

 

Additional Collateral; Additional Guarantors

     104   

Section 5.11

 

Security Interests; Further Assurances

     105   

Section 5.12

 

Information Regarding Collateral

     106   

Section 5.13

 

Compliance with Laws

     107   

Section 5.14

 

Post-Closing Matters

     107   

ARTICLE VI NEGATIVE COVENANTS

     107   

Section 6.01

 

Indebtedness

     107   

Section 6.02

 

Liens

     110   

Section 6.03

 

Sale and Leaseback Transactions

     113   

Section 6.04

 

Investment, Loan, Advances and Acquisitions

     113   

Section 6.05

 

Mergers and Consolidations

     115   

Section 6.06

 

Asset Sales

     116   

Section 6.07

 

Dividends

     118   

Section 6.08

 

Transactions with Affiliates

     120   

Section 6.09

 

Reserved

     122   

Section 6.10

 

Prepayments of Other Indebtedness; Modifications of Junior Financing
Documentation

     122   

 

-ii-



--------------------------------------------------------------------------------

         Page  

Section 6.11

 

Limitation on Certain Restrictions on Subsidiaries

     122   

Section 6.12

 

Business

     123   

Section 6.13

 

Fiscal Year

     123   

Section 6.14

 

No Further Negative Pledge

     124   

Section 6.15

 

Canadian Pension Plans

     124   

ARTICLE VII GUARANTEE

     125   

Section 7.01

 

The Guarantee

     125   

Section 7.02

 

Obligations Unconditional

     125   

Section 7.03

 

Reinstatement

     126   

Section 7.04

 

Subrogation; Subordination

     126   

Section 7.05

 

Remedies

     127   

Section 7.06

 

Instrument for the Payment of Money

     127   

Section 7.07

 

Continuing Guarantee

     127   

Section 7.08

 

General Limitation on Guarantee Obligations

     127   

Section 7.09

 

Release of Guarantors

     127   

Section 7.10

 

Right of Contribution

     128   

Section 7.11

 

Interest Act (Canada)

     129   

Section 7.12

 

Keepwell

     129   

Section 7.13

 

Effectiveness of Guarantee

     129   

ARTICLE VIII EVENTS OF DEFAULT

     129   

Section 8.01

 

Events of Default

     129   

Section 8.02

 

Application of Proceeds

     132   

ARTICLE IX ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     133   

Section 9.01

 

Appointment and Authority

     133   

Section 9.02

 

Rights as a Lender

     134   

Section 9.03

 

Exculpatory Provisions

     134   

Section 9.04

 

Reliance by Agent

     135   

Section 9.05

 

Delegation of Duties

     136   

Section 9.06

 

Resignation of Agent

     136   

Section 9.07

 

Non-Reliance on Agent and Other Lenders

     136   

Section 9.08

 

Withholding Tax

     137   

Section 9.09

 

No Other Duties, etc.

     137   

Section 9.10

 

Enforcement

     137   

Section 9.11

 

Collateral and Guaranty Matters

     138   

ARTICLE X MISCELLANEOUS

     139   

Section 10.01

 

Notices

     139   

Section 10.02

 

Waivers; Amendment

     142   

Section 10.03

 

Expenses; Indemnity; Damage Waiver

     146   

Section 10.04

 

Successors and Assigns

     148   

Section 10.05

 

Survival of Agreement

     155   

Section 10.06

 

Counterparts; Integration; Effectiveness

     155   

 

-iii-



--------------------------------------------------------------------------------

         Page  

Section 10.07

 

Severability

     155   

Section 10.08

 

Right of Setoff

     156   

Section 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

     156   

Section 10.10

 

Waiver of Jury Trial

     157   

Section 10.11

 

Headings

     157   

Section 10.12

 

Treatment of Certain Information; Confidentiality

     157   

Section 10.13

 

USA PATRIOT Act Notice and Customer Verification

     158   

Section 10.14

 

Interest Rate Limitation

     158   

Section 10.15

 

Intercreditor Agreement

     158   

Section 10.16

 

Obligations Absolute

     159   

Section 10.17

 

Judgment Currency

     159   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES Schedule 1.01    Subsidiary Guarantors Schedule 2.01(a)    Commitments
Schedule 3.03    Governmental Approvals; Compliance with Laws Schedule 3.06(c)
   Violations or Proceedings Schedule 3.18    Environmental Matters Schedule
3.19    Insurance Schedule 3.22    Location of Material Inventory Schedule 5.14
   Post-Closing Matters Schedule 6.01(b)    Existing Indebtedness Schedule
6.02(c)    Existing Liens Schedule 6.04(a)    Existing Investments Schedule
6.08(i)    Existing Affiliate Transactions EXHIBITS Exhibit A    Form of
Affiliated Lender Assignment and Assumption Exhibit B    Form of Assignment and
Assumption Exhibit C    Form of Borrowing Request Exhibit D    Form of
Compliance Certificate Exhibit E    Form of Interest Election Request Exhibit F
   Form of Joinder Agreement Exhibit G    Affiliated Lender Notice Exhibit H   
Reserved Exhibit I    Form of ABL Intercreditor Agreement Exhibit J-1    Form of
U.S. Mortgage Exhibit J-2    Form of Canadian Mortgage Exhibit K    Form of Term
Note Exhibit L-1    Form of Perfection Certificate Exhibit L-2    Form of
Perfection Certificate Supplement Exhibit M-1    Form of U.S. Security Agreement
Exhibit M-2    Form of Canadian Security Agreement Exhibit N    Form of Solvency
Certificate Exhibit O    Form of Intercompany Note Exhibit P    Form of Non-Bank
Certificate Exhibit Q    Discount Range Prepayment Notice Exhibit R    Discount
Range Prepayment Offer Exhibit S    Solicited Discounted Prepayment Notice
Exhibit T    Solicited Discounted Prepayment Offer Exhibit U    Specified
Discount Prepayment Notice Exhibit V    Specified Discount Prepayment Response
Exhibit W    Acceptance and Prepayment Notice

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement”) dated as of November 14, 2013, among
NORCRAFT COMPANIES, L.P., a Delaware limited partnership (“Borrower”), the
Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead
arrangers and joint bookrunners (in such capacities, individually, “Arranger”
and collectively the “Arrangers”), KEYBANK NATIONAL ASSOCIATION as documentation
agent (in such capacity, “Documentation Agent”) and ROYAL BANK OF CANADA as
syndication agent (in such capacity, “Syndication Agent”), and ROYAL BANK OF
CANADA, as administrative agent (in such capacity, “Administrative Agent”) for
the Lenders, and collateral agent (in such capacity, “Collateral Agent”) for the
Secured Parties (as defined herein).

WITNESSETH:

WHEREAS Norcraft Companies, Inc. (“Pubco”), a Delaware corporation and newly
formed parent entity of Norcraft Holdings, L.P. (“Holdings”), has completed an
underwritten public offering of its Equity Interests pursuant to a registration
statement filed with the Securities and Exchange Commission (the “SEC”) in
accordance with the Securities Act (the “IPO”).

WHEREAS, Borrower has requested that the Lenders commit to extend credit in the
form of Loans in an initial aggregate principal amount of $150,000,000 pursuant
to the terms of this Agreement.

WHEREAS, Borrower shall enter into the ABL Credit Agreement pursuant to which
the lenders thereunder (the “ABL Lenders”) have made revolving commitments
(subject to a borrowing base) in the aggregate principal amount of $25,000,000
simultaneously herewith.

WHEREAS, the parties hereto acknowledge that NORCRAFT INTERMEDIATE HOLDINGS,
L.P., a Delaware limited partnership (“Intermediate Holdings”), and the
Subsidiary Guarantors (such term and each other capitalized term used but not
defined herein having the meaning given to it in Article I) will become parties
to this Agreement on the Closing Date concurrently with the funding of the
Initial Loans,

NOW, THEREFORE, the Lenders are willing to extend such credit to Borrower on the
terms and subject to the conditions set forth herein. Accordingly, the parties
hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings specified
below:

“ABL Administrative Agent” shall mean Royal Bank in its capacity as
administrative agent and collateral agent under the ABL Facility Documents, or
any successor administrative agent and collateral agent under the ABL Facility
Documents.

“ABL Credit Agreement” shall mean that certain asset-based revolving credit
agreement dated as of the date hereof, among the Borrower, Intermediate
Holdings, the other guarantors party thereto, the lenders party thereto and
Royal Bank, as administrative agent, collateral agent, issuing bank



--------------------------------------------------------------------------------

and swingline lender, as the same may be amended, restated, modified,
supplemented, extended, renewed, refunded, replaced or refinanced from time to
time in one or more agreements (in each case with the same or new lenders,
institutional investors or agents), including any agreement extending the
maturity thereof or otherwise restructuring all or any portion of the
Indebtedness thereunder or increasing the amount loaned or issued thereunder or
altering the maturity thereof, in each case as and to the extent permitted by
this Agreement and the ABL Intercreditor Agreement.

“ABL Facility” shall mean the asset-based revolving credit facilities under the
ABL Credit Agreement.

“ABL Facility Documents” shall mean the ABL Credit Agreement, the ABL Security
Documents, and all security agreements, guarantees, pledge agreements and other
agreements or instruments executed in connection therewith, as any such document
or agreement may be amended, supplemented or modified from time to time.

“ABL Intercreditor Agreement” shall mean the Intercreditor Agreement, to be
dated as of the Closing Date, among the Administrative Agent, the Collateral
Agent, the ABL Administrative Agent, each additional representative party
thereto from time to time, and the Loan Parties, substantially in the form
attached as Exhibit I or any other intercreditor agreement among the ABL
Administrative Agent, the Administrative Agent, the Collateral Agent, each
additional representative party thereto from time to time and the Loan Parties
on terms that are no less favorable in any material respect to the Secured
Parties than those contained in the form attached as Exhibit I, in each case, as
any such document or agreement may be amended, supplemented or modified from
time to time.

“ABL Lenders” shall have the meaning assigned to such term in the recitals
hereto.

“ABL Security Documents” shall mean those certain security agreements, entered
into as of the date hereof, among the Loan Parties, Royal Bank and the Secured
Parties (as defined therein) and each other security document or pledge
agreement delivered in accordance with applicable local or foreign law to grant
a valid, perfected security interest in any property as collateral for the
obligations under the ABL Facility, and all UCC or other financing statements or
instruments of perfection required by the ABL Facility and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as collateral for the obligations under the ABL
Facility, as any such document or agreement may be amended, supplemented or
modified from time to time.

“ABR”, when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Acceptable Discount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(2).

“Acceptable Prepayment Amount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(3).

 

-2-



--------------------------------------------------------------------------------

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit W.

“Acquired Indebtedness” means, with respect to any specified Person,

(a) Indebtedness of any other Person existing at the time such other Person is
merged, consolidated or amalgamated with or into or became a Subsidiary of such
specified Person, but excluding any Indebtedness incurred in connection with, or
in contemplation of, such other Person merging, amalgamating or consolidating
with or into, or becoming a Subsidiary of, such specified Person, and

(b) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person, but excluding any Lien incurred in connection with, or in
contemplation of, such other Person merging, amalgamating or consolidating with
or into, or becoming a Subsidiary of, such specified Person.

“Additional Lender” shall mean any Person that is not an existing Lender and who
is and Eligible Assignee and has agreed to provide Incremental Commitments
pursuant to Section 2.17.

“Adjusted LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, (a) an interest rate per annum determined by Administrative
Agent to be equal to the LIBOR Rate for such Eurodollar Borrowing in effect for
such Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for
such Eurodollar Borrowing for such Interest Period; provided that the Adjusted
LIBOR Rate shall be deemed to be not less than 1.00% per annum.

“Administrative Agent” shall have the meaning assigned to such term in the
preamble hereto and includes each other person appointed as the successor
pursuant to Article IX.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth in Section 10.01, or such other address as the Administrative Agent may
from time to time notify the Borrower and the Lenders.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.08, the term “Affiliate”
shall also include (i) any person that directly or indirectly owns more than 10%
of any class of Equity Interests of the person specified or (ii) any person that
is an executive officer or director of the person specified.

“Affiliated Lender” shall mean, at any time, any Lender that is the Sponsor or
an Affiliate of the Sponsor (other than Holdings, Intermediate Holdings, the
Borrower or any of their respective Subsidiaries) at such time.

“Affiliated Lender Assignment and Assumption” shall have the meaning assigned to
such term in Section 10.04(k).

“Agents” shall mean Administrative Agent and Collateral Agent; and “Agent” shall
mean any of them.

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

 

-3-



--------------------------------------------------------------------------------

“All-In Yield” shall mean, as to any Indebtedness, the yield thereof, whether in
the form of interest rate, margin, OID, upfront fees, a LIBOR Rate floor or Base
Rate floor, or otherwise, in each case, incurred or payable by the Borrower or
another Loan Party generally to all lenders of such Indebtedness; provided that
OID and upfront fees shall be equated to interest rate assuming a 4-year life to
maturity on a straight-line basis (e.g. 100 basis points of original issue
discount equals 25 basis points of interest rate margin for a four year average
life to maturity); and provided, further, that “All-In Yield” shall not include
amendment fees, arrangement fees, structuring fees, commitment fees,
underwriting fees and similar fees or other fees not generally shared with all
lenders in the primary syndication of such Indebtedness.

“Alternate Base Rate” shall mean, for any day, a fluctuating rate per annum
equal to the greatest of (a) the Base Rate in effect on such day, (b) the
Federal Funds Effective Rate in effect on such day plus 0.50% and (c) the
Adjusted LIBOR Rate for an Interest Period of one month beginning on such day
(or if such day is not a Business Day, on the immediately preceding Business
Day) plus 100 basis points; provided that, notwithstanding the foregoing, in no
event shall the Alternate Base Rate applicable to the Initial Loans at any time
be less than 2.00% per annum. If Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate for any reason, including
the inability or failure of Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate Base Rate
shall be determined without regard to clause (b) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Alternate Base Rate due to a change in the Base Rate, the Federal Funds
Effective Rate or the Adjusted LIBOR Rate shall be effective on the effective
date of such change in the Base Rate, the Federal Funds Effective Rate, or the
Adjusted LIBOR Rate, respectively.

“Anti-Terrorism Laws” shall mean any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001). This definition also includes the
following Canadian requirements: Part II.1 of the Criminal Code, the Proceeds of
Crime and Terrorist Financing Act (“PCTFA”), the Regulations Implementing the
United Nations Resolutions on the Suppression of Terrorism and the United
National Al-Qaida and Taliban Regulations.

“Applicable Discount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(C)(2).

“Applicable Margin” shall mean, for any day, with respect to any Loan, (a) 3.25%
for ABR Loans and (b) 4.25% for Eurodollar Loans.

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

-4-



--------------------------------------------------------------------------------

“Arranger” shall have the meaning assigned to such term in the preamble hereto.

“Asset Sale” shall mean any conveyance, sale, lease, sublease, assignment,
transfer or other disposition (including by way of merger or consolidation and
including any Sale and Leaseback Transaction) of any property excluding sales of
inventory and dispositions of cash and cash equivalents, in each case, in the
ordinary course of business, by Holdings or any of its Subsidiaries.

“Assignee” shall have the meaning assigned to such term in Section 10.04(b).

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 10.04(b)), and accepted by Administrative Agent,
in substantially the form of Exhibit B, or any other form approved by
Administrative Agent.

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback Transaction, as at the time of determination, the present value
(discounted at a rate equivalent to Borrower’s then-current weighted average
cost of funds for borrowed money as at the time of determination, compounded on
a semi-annual basis) of the total obligations of the lessee for rental payments
during the remaining term of the lease included in any such Sale and Leaseback
Transaction.

“Auction Agent” shall mean (a) the Administrative Agent or (b) any other
financial institution or advisor employed by the Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Loan Prepayment pursuant to Section 2.10(a)(ii); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Base Rate” shall mean, for any day, a rate per annum that is equal to the
corporate base rate of interest publicly announced by the Administrative Agent
from time to time as its “Prime Rate”; each change in the Base Rate shall be
effective on the date such change is effective. The corporate base rate is not
necessarily the lowest rate charged by the Administrative Agent to its
customers.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Board of Directors” shall mean, with respect to any person, (i) in the case of
any corporation, the board of directors of such person, (ii) in the case of any
limited liability company, the board of managers of such person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
person and (iv) in any other case, the functional equivalent of the foregoing.

“Bond” shall have the meaning assigned to such term in Section 9.01(b).

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrower Offer of Specified Discount Prepayment” shall mean the offer by the
Borrower to make a voluntary prepayment of Loans at a specified discount to par
pursuant to Section 2.10(a)(ii)(B).

 

-5-



--------------------------------------------------------------------------------

“Borrower Retained Prepayment Amounts” shall have the meaning assigned to such
term in Section 2.10(d).

“Borrower Solicitation of Discount Range Prepayment Offers” shall mean the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of, a voluntary prepayment of Loans at a specified range of discounts
to par pursuant to Section 2.10(a)(ii)(C).

“Borrower Solicitation of Discounted Prepayment Offers” shall mean the
solicitation by the Borrower of offers for, and the subsequent acceptance, if
any, by a Lender of, a voluntary prepayment of Loans at a discount to par
pursuant to Section 2.10(a)(ii)(D).

“Borrowing” shall mean Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

“Borrowing Request” shall mean a request by Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by Administrative Agent.

“Buller Related Party” shall mean any family member of Mr. Mark Buller or any
trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners or owners of which are Mr. Mark Buller and/or any members
of his family.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Canadian Collateral” shall mean, collectively, all of the Canadian Security
Agreement Collateral, the Canadian Mortgaged Property and all other property of
whatever kind and nature subject or purported to be subject from time to time on
the Closing Date and thereafter to a Lien under any Canadian Security Document.

“Canadian Defined Benefit Plan” means a Canadian Pension Plan which contains a
“defined benefit provision” (as that term is defined in subsection 147.1(1) of
the Income Tax Act (Canada)).

“Canadian dollars” or “Can$” shall mean the lawful money of Canada.

“Canadian Existing Notes Security Agreement” means the Canadian Second Lien
Security Agreement, dated as of December 9, 2009, by and among Norcraft Canada
and U.S. Bank National Association, as trustee and collateral agent for the
benefit of the holders of the Existing Notes, as amended, amended and restated,
supplemented or otherwise modified from time to time.

“Canadian Guarantor” shall mean, as of the Closing Date, Norcraft Canada
Corporation, and thereafter each additional Subsidiary (if any) organized under
the laws of Canada or any province thereof designated by the Borrower as a
Subsidiary Guarantor pursuant to Section 5.10(d), in each case as not otherwise
released as a Subsidiary Guarantor under, and in accordance with, the Loan
Documents.

 

-6-



--------------------------------------------------------------------------------

“Canadian Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a Lien in
favor of Collateral Agent on a Canadian Mortgaged Property, which shall be
substantially in the form of Exhibit J-2, subject to the terms of the ABL
Intercreditor Agreement, or other form reasonably satisfactory to Collateral
Agent, in each case, with such schedules and including such provisions as shall
be necessary to conform such document to applicable local or foreign law or as
shall be customary under applicable local or foreign law, and as each such
agreement may be amended, modified or supplemented from time to time.

“Canadian Mortgaged Property” shall mean (a) each owned Real Property identified
as a Canadian Mortgaged Property on Schedule 8(a) to the Perfection Certificate
dated the Effective Date and (b) each owned Real Property, if any, which shall
be subject to a Canadian Mortgage delivered after the Closing Date pursuant to
Section 5.10(c).

“Canadian Pension Event” shall mean (a) failure to make required contributions
in a timely manner to any Canadian Pension Plan in accordance with its terms and
applicable laws; (b) termination in whole or in part of any Canadian Defined
Benefit Plan; (c) commencement of proceedings by the applicable pension
regulator to terminate in whole or in part any Canadian Defined Benefit Plan;
(d) withdrawal by any Company or Subsidiary from a “multi-unit pension plan”, as
such term is defined in the Pension Benefits Act (Manitoba) or any similar plan
under pension standards legislation in another jurisdiction in Canada; (e) the
occurrence of an event which constitutes grounds under applicable pension
standards legislation for the applicable pension regulator to remove the
administrator of any Canadian Pension Plan; or (f) the revocation of the
registration under the ITA of any Canadian Pension Plan.

“Canadian Pension Plan” means a “registered pension plan”, as that term is
defined in subsection 248(1) of the Income Tax Act (Canada) and which is
sponsored, maintained or contributed to by any Loan Party or any of its
Subsidiaries.

“Canadian Security Agreement” shall mean a Canadian Security Agreement
substantially in the form of Exhibit M-2 among the Canadian Guarantors and
Collateral Agent for the benefit of the Secured Parties, as may be amended,
supplemented or modified from time to time.

“Canadian Security Agreement Collateral” shall mean all property pledged or
granted as collateral pursuant to the Canadian Security Agreement (a) on the
Closing Date or (b) thereafter pursuant to Section 5.10.

“Canadian Security Documents” shall mean the Canadian Security Agreement, the
Perfection Certificate, the Canadian Mortgages and each other security document
or pledge agreement delivered in accordance with applicable law to grant a
valid, perfected security interest in any property as collateral for the Secured
Obligations, and all PPSA financing statements or instruments of perfection
required by this Agreement, the Canadian Security Agreement, any Canadian
Mortgage or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the Canadian Security Agreement or any Canadian Mortgage and any other
document or instrument utilized to pledge or grant or purport to pledge or grant
a security interest or lien on any property as collateral for the Secured
Obligations.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Lease Obligations)
by Holdings and its Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as capital expenditures on the
consolidated statement of cash flows of Holdings and its Subsidiaries, including
(for the avoidance of doubt) expenditures in respect of additions to display
cabinets.

 

-7-



--------------------------------------------------------------------------------

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Captive Insurance Subsidiary” shall mean any Subsidiary of the Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash Equivalents” shall mean, as to any person, (a) securities issued, or
directly, unconditionally and fully guaranteed or insured, by the United States
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States is pledged in support thereof) having maturities of
not more than one year from the date of acquisition by such person; (b) time
deposits and certificates of deposit of any Lender or any commercial bank
having, or which is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia having, capital and surplus aggregating in excess of $500,000,000
and a rating of “A” (or such other similar equivalent rating) or higher by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act) with maturities of not more than one year
from the date of acquisition by such person; (c) repurchase obligations with a
term of not more than 30 days for underlying securities of the types described
in clause (a) above entered into with any bank meeting the qualifications
specified in clause (b) above, which repurchase obligations are secured by a
valid perfected security interest in the underlying securities; (d) commercial
paper issued by any person incorporated in the United States rated at least A-1
or the equivalent thereof by Standard & Poor’s Ratings Group or at least P-1 or
the equivalent thereof by Moody’s Investors Service Inc., and in each case
maturing not more than one year after the date of acquisition by such person;
(e) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (a) through (d) above;
and (f) demand deposit accounts maintained in the ordinary course of business.

“Casualty Event” shall mean any involuntary loss of title, any involuntary loss
of, damage to or any destruction of, or any condemnation or other taking
(including by any Governmental Authority) of, any property of Holdings or any of
its Subsidiaries. “Casualty Event” shall include but not be limited to any
taking of all or any part of any Real Property of any person or any part
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any Requirement of Law, or by reason of the temporary requisition of the use or
occupancy of all or any part of any Real Property of any person or any part
thereof by any Governmental Authority, civil or military, or any settlement in
lieu thereof.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq. and all implementing
regulations.

A “Change in Control” shall be deemed to have occurred if:

(a) at any time a “Change of Control” (or substantially similar term) occurs
under, and as defined in, the ABL Facility Documents;

 

-8-



--------------------------------------------------------------------------------

(b) persons (other than one or more Permitted Holders) constituting a “group”
(as such term is used in Sections 13(d) and 14(d) of the Exchange Act, but
excluding any employee benefit plan of such Person and its Subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), becomes the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
Equity Interests representing more than thirty-five percent (35%) of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of Holdings and the percentage of aggregate ordinary voting power so
held is greater than the percentage of the aggregate ordinary voting power
represented by the Equity Interests of Holdings beneficially owned, directly or
indirectly, in the aggregate by the Permitted Holders; unless in the case of
this clause (b) the Permitted Holders have, at such time, the right or the
ability, by voting power, contract or otherwise to elect or designate for
election at least a majority of the board of directors of Holdings;

(c) the Borrower ceases to be a direct Wholly Owned Subsidiary of Intermediate
Holdings (or any successor of Intermediate Holdings that (x) becomes the direct
parent of the Borrower and (y) has expressly assumed (and is in compliance with)
all the obligations of Intermediate Holdings under this Agreement pursuant to a
supplement hereto in form reasonably satisfactory to the Administrative Agent),
excluding for purposes of determining that the Borrower is wholly owned, any
non-economic interests held by the General Partner of the Borrower; or

(d) Intermediate Holdings ceases to be a direct Wholly Owned Subsidiary of
Holdings (or any successor of Holdings that becomes the direct parent of the
Intermediate Holdings), excluding for purposes of determining that Intermediate
Holdings is wholly owned, any non-economic interests held by the General Partner
of Intermediate Holdings.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority.

“Charges” shall have the meaning assigned to such term in Section 10.14.

“Class” shall mean (i) with respect to Commitments or Loans, those of such
Commitments or Loans that have the same terms and conditions (without regard to
differences in the Type of Loan, Interest Period, upfront fees, OID or similar
fees paid or payable in connection with such Commitments or Loans, or
differences in tax treatment (e.g., “fungibility”)) and (ii) with respect to
Lenders, those of such Lenders that have Commitments or Loans of a particular
Class.

“Closing Date” shall mean the date on which the conditions set forth in Sections
4.02 and 4.03 are satisfied and the initial Credit Extension has been made.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean, collectively, all of the U.S. Collateral and the
Canadian Collateral.

“Collateral Agent” shall have the meaning assigned to such term in the preamble
hereto.

 

-9-



--------------------------------------------------------------------------------

“Commitment” shall mean, with respect to any Lender, its obligation to make
Loans to the Borrower hereunder, as such commitment may be reduced or increased
from time to time pursuant to (i) assignments by or to such Lender pursuant to
an Assignment and Assumption, (ii) an Incremental Amendment, (iii) a Refinancing
Amendment or (iv) an Extension. The amount of each Lender’s Commitment is set
forth in Schedule 2.01(a) under the caption “Commitment” or in the Assignment
and Assumption, Incremental Amendment, Extension Amendment or Refinancing
Amendment pursuant to which such Lender shall have assumed, increased or
decreased its Commitment, as the case may be.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning assigned to such term in
Section 10.01(b).

“Companies” shall mean Intermediate Holdings and its Subsidiaries; and “Company”
shall mean any one of them.

“Compliance Certificate” shall mean a certificate of a Financial Officer
substantially in the form of Exhibit D.

“Consolidated Current Assets” shall mean, as at any date of determination, the
total assets of Holdings and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding cash
and Cash Equivalents, amounts related to current or deferred taxes based on
income or profits, assets held for sale, permitted loans to third parties,
pension assets, deferred bank fees and derivative financial instruments, and
excluding the effects of adjustments pursuant to GAAP resulting from the
application of recapitalization accounting or acquisition accounting, as the
case may be, in relation to the Transaction or any consummated acquisition.

“Consolidated Current Liabilities” shall mean, as at any date of determination,
the total liabilities of Holdings and its Subsidiaries on a consolidated basis
that may properly be classified as current liabilities in conformity with GAAP,
excluding (A) the current portion of any Funded Debt, (B) the current portion of
interest, (C) accruals for current or deferred taxes based on income or profits,
(D) accruals of any costs or expenses related to restructuring reserves,
(E) revolving loans, swingline loans and letter of credit obligations under the
ABL Facility or any other revolving credit facility, (F) the current portion of
any Capital Lease Obligation, (G) deferred revenue arising from cash receipts
that are earmarked for specific projects, (H) liabilities in respect of unpaid
earn-outs and (I) the current portion of any other long-term liabilities, and,
furthermore, excluding the effects of adjustments pursuant to GAAP resulting
from the application of recapitalization accounting or acquisition accounting,
as the case may be, in relation to the Transactions or any consummated
acquisition.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person for any period, the total amount of depreciation and amortization
expense of such Person, including the amortization of deferred financing fees or
costs for such period on a consolidated basis and otherwise determined in
accordance with GAAP.

 

-10-



--------------------------------------------------------------------------------

“Consolidated EBITDA” shall mean for any period, the Consolidated Net Income for
such period:

(a) increased by, without duplication and, except with respect to clauses
(x) and (xi) below, to the extent deducted (and not added back or excluded) in
arriving at such Consolidated Net Income, the sum of the following amounts for
such period

(i) provision for taxes based on income or profits or capital, plus franchise or
similar taxes and foreign withholding taxes, and any penalties and interest
related to such taxes of such Person for such period (including, for the
avoidance of doubt, Permitted Tax Distributions), plus

(ii) (A) total interest expense of such Person for such period and, to the
extent not reflected in such total interest expense, any expense or loss on
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk, net of interest income, and costs of surety bonds
in connection with financing activities (whether amortized or immediately
expensed) and (B) bank fees and costs of surety bonds, in each case under this
clause (B), in connection with financing activities and, in each case under
clauses (A) and (B), plus

(iii) Consolidated Depreciation and Amortization Expense of such Person for such
period, plus

(iv) any expenses or charges related to any issuance of Equity Interests,
Investment, acquisition (including earn-out and contingent consideration
obligations (including to the extent accounted for as bonuses, compensation or
otherwise) and adjustments thereof and purchase price adjustments), disposition,
recapitalization or the incurrence or repayment of Indebtedness permitted to be
incurred hereunder including a refinancing thereof (whether or not successful)
and any amendment or modification to the terms of any such transactions,
including such fees, expenses or charges related to the Transactions, plus

(v) the amount of any restructuring charge or reserve, including any one-time
costs incurred in connection with Permitted Acquisitions after the Effective
Date, relocation costs, integration costs, facility consolidation and closing
costs, severance costs and expenses and one-time compensation charges; provided
that the aggregate amount of such charges, costs and expenses (other than in
connection with a Permitted Acquisition) added to Consolidated EBITDA pursuant
to this clause (v) shall not exceed 20% of Consolidated EBITDA (prior to giving
effect to this clause (v)) for such Test Period; plus

(vi) Reserved, plus

(vii) any other non-cash charges including any write offs or write downs
reducing such Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (1) the Borrower may determine not to add back such non-cash
charge in the current period and (2) to the extent the Borrower does decide to
add back such non-cash charge, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period),
plus

 

-11-



--------------------------------------------------------------------------------

(viii) the amount of any non-controlling or minority interest expense consisting
of Subsidiary income attributable to non-controlling or minority equity
interests of third parties in any non-wholly owned Subsidiary, plus

(ix) the amount of management, monitoring, consulting, transaction, advisory and
other fees (including termination fees) and related indemnities and expenses
paid or accrued in such period under any Management and Monitoring Agreement or
other arrangement or otherwise in connection with management, monitoring,
consulting, transaction and advisory services provided by the Permitted Holders
(or other Persons with a similar interest) to such Person and its Subsidiaries
(including with respect to any transaction fee payable in connection with the
Transactions) or otherwise to the Sponsors to the extent permitted under
Section 6.08, plus

(x) (i) cost savings, operating expense reductions and synergies related to the
Transactions that are reasonably identifiable and factually supportable and
projected by the Borrower in good faith to result from actions that have been
taken or with respect to which substantial steps have been taken or are expected
to be taken (in the good faith determination of the Borrower) within 18 months
after the Effective Date (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period), net
of the amount of actual benefits realized during such period from such actions
and (ii) cost savings, operating expense reductions and synergies related to
mergers and other business combinations, acquisitions, divestitures,
restructurings, cost savings initiatives and other similar initiatives and
actions that are reasonably identifiable and factually supportable and projected
by the Borrower in good faith to result from actions that have been taken or
with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of the Borrower) within 18 months after a
merger or other business combination, acquisition or divestiture is consummated
or any other restructuring, cost savings initiative or other initiative or
action (calculated on a pro forma basis as though such cost savings, operating
expense reductions and synergies had been realized on the first day of such
period and as if such cost savings, operating expense reductions and synergies
were realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that no cost
savings, operating expense reductions and synergies shall be added back pursuant
to this clause (x) to the extent duplicative of any expenses or charges
otherwise added back to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period; provided, further, that the aggregate
amount of all items added back pursuant to this clause (x) for any Test Period,
when added to the aggregate amount of add backs made pursuant to Section 1.06(d)
shall not exceed 20% of Consolidated EBITDA (prior to giving effect to this
clause (x) or Section 1.06(d)) for such Test Period, plus

(xi) actual cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not included in Consolidated EBITDA in any period and not included
in Consolidated Net Income to the extent non-cash gains relating to such income
were deducted in the calculation of Consolidated EBITDA pursuant to paragraph
(b) below for any previous period and not added back, plus

 

-12-



--------------------------------------------------------------------------------

(xii) any costs or expenses incurred by the Borrower or any of its Subsidiaries
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Equity Interests of the Borrower (other than
Disqualified Capital Stock), in each case, solely to the extent that such net
cash proceeds are excluded from the calculation of the Cumulative Credit, plus

(xiii) any net loss from disposed, abandoned or discontinued operations
(excluding held-for-sale discontinued operations until actually disposed of);

(b) decreased by (without duplication and to the extent included in arriving at
such Consolidated Net Income):

(i) the aggregate amount of all non-cash income or gains increasing Consolidated
Net Income (other than the accrual of revenue or recording of receivables in the
ordinary course of business) for such period, excluding any gains that represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced Consolidated Net Income and were not added back to Consolidated
EBITDA in any prior period pursuant to clause (a)(vii) above, plus

(ii) the amount of any non-controlling or minority interest income consisting of
Subsidiary losses attributable non-controlling or minority equity interests of
third parties in any non-wholly owned Subsidiary, plus

(iii) any net income from disposed, abandoned or discontinued operations
(excluding held-for-sale discontinued operations until actually disposed of),
plus

(iv) gains on Hedging Obligations or other derivative instruments entered into
for the purpose of hedging interest rate risk.

For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.06(d).

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Subsidiaries for such
period on a consolidated basis and otherwise determined in accordance with GAAP;
provided, however, that, without duplication,

(a) any net after-tax extraordinary, non-recurring or unusual gains or losses
(including gains or losses and all fees and expenses relating thereto) or
expenses, and Transaction Expenses, shall be excluded,

(b) the cumulative effect of a change in accounting principles during such
period, whether effected through a cumulative effect adjustment or a retroactive
application in each case in accordance with GAAP, shall be excluded,

(c) effects of adjustments (including the effects of such adjustments pushed
down to the Borrower and its Subsidiaries) in such Person’s consolidated
financial statements required or permitted by GAAP pursuant to FASB Accounting
Standards Codification 805 (including in the inventory, property and equipment,
fair value of leased property, software, goodwill, intangible assets, in-process

 

-13-



--------------------------------------------------------------------------------

research and development, deferred revenue, deferred rent, contingent
considerations and debt line items thereof) resulting from the application of
recapitalization accounting or acquisition accounting, as the case may be, in
relation to any consummated acquisition or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded,

(d) any net after-tax gains or losses on disposal of disposed, abandoned or
discontinued operations shall be excluded,

(e) any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Equity Interests of any Person other than in the ordinary course of
business, as determined in good faith by the Borrower, shall be excluded,

(f) the Net Income for such period of any Person that is not a Subsidiary or
that is accounted for by the equity method of accounting, shall be excluded;
provided that Consolidated Net Income of the Borrower shall be increased by the
amount of dividends or distributions or other payments that are actually paid in
cash or Cash Equivalents (or to the extent converted into cash or Cash
Equivalents) to the referent Person thereof in respect of such period,

(g) (i) any net unrealized gain or loss (after any offset) resulting in such
period from obligations in respect of Hedging Agreements and the application of
Financial Accounting Standards Board Accounting Standards Codification 815
(Derivatives and Hedging), (ii) any net gain or loss resulting in such period
from currency translation gains or losses related to currency remeasurements of
Indebtedness (including the net loss or gain (A) resulting from Hedging
Agreements for currency exchange risk and (B) resulting from intercompany
Indebtedness) and all other foreign currency translation gains or losses to the
extent such gain or losses are non-cash items, (iii) any net after-tax income
(loss) for such period attributable to the early extinguishment or conversion of
(A) Indebtedness, (B) obligations under any Hedging Agreements or (C) other
derivative instruments, shall be excluded, (iv) any non-cash adjustments
resulting from the application of Accounting Standards Codification Topic
No. 460, Guarantees, or any comparable regulation and (v) earn-out obligations
and other contingent consideration obligations (including to the extent
accounted for as bonuses, compensation or otherwise (and including deferred
performance incentives in connection with Permitted Acquisitions whether or not
a service component is required from the transferor or its related party)) and
adjustments thereof and purchase price adjustments;

(h) any impairment charge or asset write-off, including impairment charges or
asset write-offs or write-downs related to intangible assets, long-lived assets,
investments in debt and equity securities or as a result of a change in law or
regulation, in each case pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded,

(i) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 days), shall be
excluded,

(j) to the extent covered by insurance or indemnity and actually reimbursed, or,
so long as the Borrower has made a determination that there exists reasonable
evidence that such amount

 

-14-



--------------------------------------------------------------------------------

will in fact be reimbursed within 365 days of the date of such determination
(with a deduction in the applicable future period for any amount so added back
to the extent not so reimbursed within such 365 days), expenses, charges or
losses with respect to liability or casualty events or business interruption
shall be excluded,

(k) any non-cash (for such period and all other periods) compensation charge or
expense, including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or equity incentive programs shall be excluded, and any cash charges associated
with the rollover, acceleration or payout of Equity Interests by, or to,
management of the Borrower or any of its Subsidiaries in connection with the
Transaction, shall be excluded,

(l) the income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary of Borrower or is merged into or consolidated with Borrower or any of
its Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Subsidiaries shall be excluded (except to the extent required for any
calculation of Consolidated EBITDA on a Pro Forma Basis in accordance with
Section 1.06), and

(m) solely for the purpose of determining the Cumulative Credit pursuant to
clause (a)(ii) of the definition thereof, and the calculation of Excess Cash
Flow, the Net Income for such period of any Subsidiary (other than any
Guarantor) shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of its Net Income is not
at the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to that Subsidiary or its
stockholders (other than restrictions that have been waived or otherwise
released); provided that Consolidated Net Income of a Person will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash or Cash Equivalents (or to the extent converted into cash or Cash
Equivalents), or, without duplication, the amount that could have been paid in
cash without violating any such restriction or requiring any such approval, to
such Person in respect of such period, to the extent not already included
therein.

“Consolidated Total Net Indebtedness” shall mean, as of any date of
determination, (a) the aggregate principal amount of Indebtedness of the
Borrower and its Subsidiaries outstanding on such date, in an amount that would
be reflected on a balance sheet prepared as of such date on a consolidated basis
in accordance with GAAP (but excluding the effects of any discounting of
Indebtedness resulting from the application of recapitalization accounting or
acquisition accounting in connection with any acquisition constituting an
Investment permitted under this Agreement) consisting of Indebtedness for
borrowed money, Attributable Indebtedness, and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Cash Equivalents (other than Restricted Cash), in each case, that would be
included on the consolidated balance sheet of the Borrower and its Subsidiaries
as of such date.

“Consolidated Working Capital” shall mean, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.

“Contingent Obligation” shall mean, as to any person, any obligation, agreement,
understanding or arrangement of such person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other monetary obligations
(“primary obligations”) of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such person,
whether or not contingent, (a) to purchase any such primary obligation or any
property

 

-15-



--------------------------------------------------------------------------------

constituting direct or indirect security therefor; (b) to advance or supply
funds (i) for the purchase or payment of any such primary obligation or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor; (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation; or (d) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term “Contingent Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or any
product warranties. The amount of any Contingent Obligation shall be deemed to
be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made (or, if less,
the maximum amount of such primary obligation for which such person may be
liable, whether singly or jointly, pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof (assuming such
person is required to perform thereunder) as determined by such person in good
faith.

“Contract Consideration” shall have the meaning assigned to such term in the
definition of “Excess Cash Flow”.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Control Investment Affiliate” shall mean, as to any person, any other person
(a) which directly or indirectly, is in Control of, is Controlled by, or is
under common Control with, such person and is organized by such person (or any
person Controlling such person) primarily for making equity or debt investments
in Holdings, Pubco, Intermediate Holdings, Borrower or other portfolio companies
or (b) as to which such person has the right to exercise the rights in all of
the Voting Stock held by such other person, directly or indirectly, in Borrower.

“Credit Extension” shall mean the making of a Loan by a Lender.

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

(a) (i) $4,000,000, plus (ii) the Cumulative Retained Excess Cash Flow Amount at
such time, plus

(b) the cumulative amount of cash and Cash Equivalent proceeds from (i) the sale
of Qualified Capital Stock of the Borrower or Intermediate Holdings, or Equity
Interests of any direct or indirect parent of Intermediate Holdings, after the
Effective Date and on or prior to such time (including upon exercise of warrants
or options) which proceeds have been contributed as common equity to the capital
of the Borrower and (ii) the Qualified Capital Stock of the Borrower (or Equity
Interests of any direct or indirect parent of Borrower) issued upon conversion
of Indebtedness (other than Indebtedness that is contractually subordinated to
the Obligations) of the Borrower or any Subsidiary of the Borrower owed to a
Person other than a Loan Party or a Subsidiary of a Loan Party not previously
applied for a purpose other than use in the Cumulative Credit, plus

 

-16-



--------------------------------------------------------------------------------

(c) 100% of the aggregate amount of contributions to the common capital of the
Borrower received in cash and Cash Equivalents after the Effective Date, plus

(d) solely to the extent not otherwise reflected in the Cumulative Retained
Excess Cash Flow Amount, 100% of the aggregate amount received by the Borrower
or any Subsidiary Guarantor in cash and Cash Equivalents (valued at the fair
market value of such Cash Equivalents at the time received) from:

(A) the sale (other than to the Borrower or any such Subsidiary Guarantor) of
the Equity Interests of any minority Investments, or

(B) any dividend or other distribution received in respect of minority
Investments, or

(C) any interest, returns of principal, repayments and similar payments received
in respect of any minority Investments;

provided that in the case of clauses (A), (B), and (C), in each case, to the
extent that the Investment corresponding to any subsequent minority Investment
was made pursuant to Section 6.04(k)(ii), plus

(e) an amount equal to any returns in cash and Cash Equivalents (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received by the Borrower or any
Subsidiary Guarantor in respect of any Investments made pursuant to
Section 6.04(k), plus

(f) Borrower Retained Prepayment Amounts, minus

(g) any amount of the Cumulative Credit used to make payments pursuant to
Section 6.07(h) after the Effective Date and prior to such time, minus

(h) any amount of the Cumulative Credit used to make payments or distributions
in respect of Subordinated Indebtedness pursuant to Section 6.10(a)(iv)(B) after
the Effective Date and prior to such time, minus

(i) any amount of the Cumulative Credit used to make Investments pursuant to
Section 6.04(k) after the Effective Date and prior to such time, minus

(j) any amount of the Cumulative Credit used to make Permitted Acquisitions
pursuant to clause (ii) of the definition thereof after the Effective Date and
prior to such time.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any time, an
amount, not less than zero in the aggregate, determined on a cumulative basis
equal to the aggregate cumulative sum of the Retained Percentage of Excess Cash
Flow for all Excess Cash Flow Periods ending after the Effective Date and prior
to such date.

“Debt Fund Affiliate” shall mean any affiliate of any Sponsor that is a bona
fide diversified debt fund, but such term shall not include any natural person
or Holdings, the Borrower or any of its Subsidiaries.

 

-17-



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” shall have the meaning assigned to such term in
Section 2.10(d).

“Deed of Hypothec” shall have the meaning assigned to such term in Section
9.01(b).

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

“Default Rate” shall have the meaning assigned to such term in Section 2.06(c).

“Defaulting Lender” shall mean any Lender, as determined by Administrative
Agent, that (a) has failed to fund any portion of its Loans required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder, (b) has notified Administrative Agent, any Lender and/or
Borrower in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) has failed, within three (3) Business Days after request by Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans, (d) has otherwise failed to pay
over to Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three (3) Business Days of the date when due, unless
the subject of a good faith dispute, or (e) in the case of a Lender that has a
Commitment outstanding at such time, shall take, or is the Subsidiary of any
person that has taken, any action or be (or is) the subject of any action or
proceeding of a type described in Section 8.01(g) or (h) (or any comparable
proceeding initiated by a regulatory authority having jurisdiction over such
Lender or such person); provided, that a Lender shall not be deemed to be a
Defaulting Lender solely by virtue of (A) the ownership or acquisition of any
Equity Interests in that Lender (or any direct or indirect parent company
thereof) by any Governmental Authority or (B) in the case of a solvent Lender,
the precautionary appointment of an administrator, guardian, custodian or other
similar official by a Governmental Authority under or based on the law of the
country where such Lender is subject to home jurisdiction supervision (if such
law requires that such appointment not be publicly disclosed and such action
does not (x) result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permits such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any of its contracts or agreements with any Person or (y) materially
adversely affect the ability of such Lender to perform its obligations
hereunder). Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (e) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to
Borrower and each Lender.

“Discount Prepayment Accepting Lender” shall have the meaning assigned to such
term in Section 2.10(a)(ii)(B)(2).

“Discount Range” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(C)(1).

 

-18-



--------------------------------------------------------------------------------

“Discount Range Prepayment Amount” shall have the meaning assigned to such term
in Section 2.10(a)(ii)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.10(a)(ii)(C) substantially in the form of Exhibit Q.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit R, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” shall have the meaning assigned to
such term in Section 2.10(a)(ii)(C)(1).

“Discount Range Proration” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(C)(3).

“Discounted Loan Prepayment” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(A).

“Discounted Prepayment Determination Date” shall have the meaning assigned to
such term in Section 2.10(a)(ii)(D)(3).

“Discounted Prepayment Effective Date” shall mean in the case of a Borrower
Offer of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.10(a)(ii)(B),
Section 2.10(a)(ii)(C) or Section 2.10(a)(ii)(D), respectively, unless a shorter
period is agreed to between the Borrower and the Auction Agent.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Capital Stock), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Capital Stock and other than as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments, in whole or in part),
(c) provides for the scheduled payments of dividends or other distributions in
cash, or (d) is or becomes convertible into or exchangeable for Indebtedness or
any other Equity Interests that would constitute Disqualified Capital Stock, in
each case, prior to the date that is ninety-one (91) days after the Latest
Maturity Date at the time of issuance of such Equity Interests; provided, that
if such Equity Interests are issued pursuant to a plan for the benefit of
future, current or former employees, directors, officers, members of management
or consultants of Holdings (or any direct or indirect parent thereof), the
Borrower or the Subsidiaries or by any such plan to such employees, directors,
officers,

 

-19-



--------------------------------------------------------------------------------

members of management or consultants, such Equity Interests shall not constitute
Disqualified Capital Stock solely because they may be permitted to be
repurchased by Holdings, the Borrower or the Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such
employee’s, director’s, officer’s, management member’s or consultant’s
termination of employment or service, as applicable, death or disability.

“Disqualified Institutions” means (i) any competitors of the Borrower and its
Subsidiaries and Affiliates, (ii) Affiliates of such competitors (other than
their financial investors and affiliated bona fide diversified debt funds that
are not operating companies or affiliates of operating companies), and
(iii) other Persons; in each case, that have been specified in writing by the
Borrower to the Arrangers prior to the Effective Date (such list, the
“Disqualified Institutions List”); provided, that, until the disclosure of the
identity of a Disqualified Institution or Affiliate of a Disqualified
Institution to the Lenders generally by the Administrative Agent (subject to the
written consent of the Borrower in advance of any such disclosure), such Person
shall not constitute a Disqualified Institution or an Affiliate of a
Disqualified Institution for purposes of a sale of a participation in a Loan (as
opposed to an assignment of a Loan) by a Lender.

“Dividend” with respect to any person shall mean that such person has declared
or paid a dividend or returned any equity capital to the holders of its Equity
Interests or authorized or made any other distribution, payment or delivery of
property (other than Qualified Capital Stock of such person) or cash to the
holders of its Equity Interests as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for consideration any of its Equity
Interests outstanding (or any options or warrants issued by such person with
respect to its Equity Interests), or set aside any funds for any of the
foregoing purposes, or shall have permitted any of its Subsidiaries to purchase
or otherwise acquire for consideration any of the Equity Interests of such
person outstanding (or any options or warrants issued by such person with
respect to its Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any person shall also include all payments made or required to
be made by such person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“Documentation Agent” shall have the meaning assigned to such term in the
preamble hereto.

“dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Subsidiary that is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia.

“ECF Percentage” shall have the meaning assigned to such term in
Section 2.10(b)(i).

“Effective Date” shall mean the date on which the conditions set forth in
Section 4.01 of this Agreement are satisfied and the agreement becomes effective
pursuant to the provisions of Section 10.06.

“Eligible Assignee” shall have the meaning assigned to such term in
Section 10.04(a).

“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or resides, is organized or chartered, or has a

 

-20-



--------------------------------------------------------------------------------

place of business in a country or territory subject to OFAC sanctions or embargo
programs or (ii) is publicly identified as prohibited from doing business with
the United States under the International Emergency Economic Powers Act, the
Trading With the Enemy Act, or any other Requirement of Law.

“Environment” shall mean ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources, the workplace or as otherwise defined in
any Environmental Law.

“Environmental Claim” shall mean any claim, notice, demand, order, action, suit,
proceeding or other communication alleging liability for or obligation with
respect to any investigation, remediation, removal, cleanup, response,
corrective action, damages to natural resources, personal injury, property
damage, fines, penalties or other costs resulting from, related to or arising
out of (i) the presence, Release or threatened Release in or into the
Environment of Hazardous Material at any location or (ii) any violation or
alleged violation of any Environmental Law, and shall include any claim seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from, related to or arising out of the presence,
Release or threatened Release of Hazardous Material or alleged injury or threat
of injury to health, safety or the Environment.

“Environmental Law” shall mean any and all present and future treaties, laws,
statutes, ordinances, regulations, rules, decrees, orders, judgments, consent
orders, consent decrees, code or other binding requirements, and the common law,
relating to protection of public health or the Environment, the Release or
threatened Release of Hazardous Material, natural resources or natural resource
damages, or occupational safety or health, and any and all Environmental
Permits.

“Environmental Permit” shall mean any permit, license, approval, registration,
notification, exemption, consent or other authorization required by or from a
Governmental Authority under Environmental Law.

“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued after the Effective Date and including any and all warrants,
rights or options to purchase or other arrangements or rights to acquire any of
the foregoing, but excluding debt securities convertible or exchangeable into
such equity.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean, with respect to any person, any trade or business
(whether or not incorporated) that, together with such person, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived by regulation);
(b) with respect to a Plan, the failure to satisfy the minimum funding standard
of Section 412 of the Code and Section 302 of ERISA, whether or not waived;
(c) the failure to make by its due date a required installment under
Section 430(j) of the Code (or Section 430(j)

 

-21-



--------------------------------------------------------------------------------

of the Code, as amended by the Pension Protection Act of 2006) with respect to
any Plan or the failure to make any required contribution to a Multiemployer
Plan; (d) the filing pursuant to Section 412(c) of the Code or Section 303(d) of
ERISA (or after the effective date of the Pension Protection Act of 2006,
Section 412(c) of the Code and Section 302(c) of ERISA) of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by any Company or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by any Company or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan, or the occurrence of any
event or condition which would reasonably be expected to constitute grounds
under ERISA for the termination of, or the appointment of a trustee to
administer, any Plan; (g) the incurrence by any Company or any of its ERISA
Affiliates of any liability with respect to the withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by any Company or its ERISA Affiliates of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; (i) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan; (j) the making of any amendment to any Plan which would
reasonably be expected to result in the imposition of a lien or the posting of a
bond or other security; and (k) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which would reasonably be expected to result in liability to any Company.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate in accordance with the provisions of
Article II.

“Event of Default” shall have the meaning assigned to such term in Section 8.01.

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income of the Borrower for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income, but excluding any such non-cash charges representing an
accrual or reserve for potential cash items in any future period and excluding
amortization of a prepaid cash item that was paid in a prior period,

(iii) decreases in Consolidated Working Capital for such period (other than any
such decreases arising from acquisitions or Asset Sales by the Borrower and its
Subsidiaries completed during such period or the application of acquisition
accounting),

(iv) an amount equal to the aggregate net non-cash loss on any Asset Sale by the
Borrower and its Subsidiaries during such period (other than dispositions in the
ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income, and

(v) cash receipts in respect of Hedging Agreements during such fiscal year to
the extent not otherwise included in such Consolidated Net Income; over

 

-22-



--------------------------------------------------------------------------------

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income (but excluding any non-cash credit to the extent
representing the reversal of an accrual or reserve described in clause (a)(ii)
above) and cash charges excluded by virtue of clauses (a) through (m) of the
definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property accrued or made in cash during such period to the extent
financed with (A) Internally Generated Cash or (B) the proceeds of extensions of
credit under the ABL Facility or any other revolving credit facility, in each
case, of the Borrower or its Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Subsidiaries (including (A) the principal component of payments
in respect of Capital Lease Obligations, (B) the amount of any mandatory
prepayment of Loans pursuant to Section 2.10(b) to the extent required due to an
Asset Sale or Casualty Event that resulted in an increase to such Consolidated
Net Income and not in excess of the amount of such increase and (C) any
prepayment of Loans pursuant to Section 2.10(a)(ii) (in an amount equal to the
discounted amount actually paid in respect of the principal amount of such
Loans)), but excluding (X) all other prepayments of Loans, (Y) all prepayments
in respect of any revolving credit facility, except to the extent there is an
equivalent permanent reduction in commitments thereunder and (Z) payments of any
Subordinated Indebtedness except to the extent permitted to be paid pursuant to
Section 6.10) made during such period, in each case except to the extent
financed with the proceeds of other Indebtedness of the Borrower or its
Subsidiaries,

(iv) an amount equal to the sum of (A) the aggregate net non-cash gain on Asset
Sales by the Borrower and its Subsidiaries during such period (other than Asset
Sales in the ordinary course of business) to the extent included in arriving at
such Consolidated Net Income and (B) the aggregate net non-cash gain or income
from Investments (other than Investments made in the ordinary course of
business) to the extent included in arriving at Consolidated Net Income,

(v) increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or Asset Sales by the Borrower and its
Subsidiaries completed during such period or the application of acquisition
accounting),

(vi) cash payments by the Borrower and its Subsidiaries during such period in
respect of long-term liabilities of the Borrower and its Subsidiaries (other
than Indebtedness) to the extent such payments are not expensed during such
period or are not deducted in calculating Consolidated Net Income,

(vii) without duplication of amounts deducted pursuant to clauses (xi) and
(xv) below in prior fiscal years, the amount of Investments made pursuant to
Sections 6.04(d), (g), (k), (p) and (r), and acquisitions made during such
period to the extent that such Investments and acquisitions were financed with
Internally Generated Cash,

 

-23-



--------------------------------------------------------------------------------

(viii) the amount of Dividends paid during such period pursuant to Sections
6.07(c), (d), (e), (f), (g), (h), (i), (l), (m) and (n) in each case to the
extent such Dividends were financed with Internally Generated Cash,

(ix) the aggregate amount of expenditures actually made by the Borrower and its
Subsidiaries from Internally Generated Cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period or are not deducted in
calculating Consolidated Net Income,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and its Subsidiaries during such period that are
made in connection with any prepayment of Indebtedness to the extent that such
payments are not deducted in calculating Consolidated Net Income,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions, Capital Expenditures or acquisitions of intellectual
property to be consummated or made during the period of four consecutive fiscal
quarters of the Borrower following the end of such period; provided that, to the
extent the aggregate amount of internally generated cash flow actually utilized
to finance such Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,

(xii) the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,

(xiii) cash expenditures in respect of Hedging Agreements during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income, and

(xiv) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset.

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower commencing
with and including the fiscal year ending December 31, 2014 but in all cases for
purposes of calculating the Cumulative Retained Excess Cash Flow Amount shall
only include such fiscal years for which financial statements and a Compliance
Certificate have been delivered in accordance with Section 5.01(c)(ii) for which
any prepayments required by Section 2.10(b)(i) (if any) have been made (it being
understood that the Retained Percentage of Excess Cash Flow for any Excess Cash
Flow Period shall be included in the Cumulative Retained Excess Cash Flow Amount
regardless of whether a prepayment is required by Section 2.10(b)(i)).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Equity Interest” shall have the respective meanings assigned to such
term in the relevant Security Agreement, as the context requires.

 

-24-



--------------------------------------------------------------------------------

“Excluded Hedging Obligation” means, with respect to any Guarantor, any Hedging
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Hedging Obligation (or any Guarantee thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedging
Obligation. If a Hedging Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such
Hedging Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

“Excluded Property” shall have the meaning assigned to such term in the relevant
Security Agreement, as the context requires.

“Excluded Subsidiary” shall mean any Subsidiary formed or acquired after the
Effective Date (i) which is a direct or indirect Foreign Subsidiary, (ii) which
is a direct or indirect Domestic Subsidiary and substantially all of whose
assets consists (directly or indirectly through disregarded entities) of the
capital stock of Foreign Subsidiaries, (iii) which is a direct or indirect
Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary, (iv) which is
a Captive Insurance Subsidiary, (v) which is a not-for-profit Subsidiary,
(vi) which is a special purpose entity, (vii) which is an Immaterial Subsidiary,
(viii) which is prohibited or restricted from providing a Guarantee by
applicable law or by any restriction in any contract existing at the time such
Subsidiary becomes a Subsidiary (including any requirement to obtain
Governmental Authority or third party consent), (ix) with respect to which a
Guarantee from such Subsidiary would result in material adverse tax consequences
to the Borrower, any direct or indirect parent company of the Borrower, or any
of the Borrower’s Subsidiaries as reasonably determined by the Borrower in
consultation with the Administrative Agent or (x) with respect to which the
burden or cost of obtaining a Guarantee from such Subsidiary outweighs the
benefit afforded thereby as reasonably determined by the Administrative Agent
and the Borrower.

“Excluded Taxes” shall mean, with respect to any Recipient of any payment to be
made by or on account of any obligation of Borrower hereunder, (a) taxes imposed
on or measured by its overall net income or profits, branch profits taxes and
franchise taxes imposed on it (in lieu of net income taxes), however
denominated, in each case (i) imposed by a jurisdiction as a result of the
Recipient being organized or having its principal office or, in the case of any
Lender, its applicable lending office in such jurisdiction or (ii) that are
Other Connection Taxes, (b) in the case of a Lender (other than in the case of
an assignee pursuant to a request by Borrower under Section 2.16), any U.S.
federal withholding tax that are or would be required to be withheld pursuant to
any Requirements of Law that are in effect at the time such Lender becomes a
party hereto, except to the extent that such Lender’s assignor, if any, was
entitled, immediately prior to such assignment, to receive additional amounts or
indemnity payments from Borrower with respect to such withholding tax pursuant
to Section 2.15, (c) in the case of a Lender who designates a new lending
office, any U.S. federal withholding tax that is imposed on interest payments
pursuant to any Requirements of Law that are in effect at the time of such
change in lending office, except to the extent that such Foreign Lender was
entitled, immediately prior to such change in lending office, to receive
additional amounts or indemnity payments from Borrower with respect to such
withholding tax pursuant to Section 2.15, (d) any tax that is attributable to
such Recipient’s failure to comply with Section 2.15(e); or (e) any U.S. federal
withholding Taxes imposed under FATCA.

 

-25-



--------------------------------------------------------------------------------

“Existing ABL Facility” shall mean the Credit Agreement dated as of December 9,
2009, among the Borrower, Intermediate Holdings, the Subsidiary Guarantors (as
defined therein) party thereto, the Lenders (as defined therein) party thereto,
UBS Securities LLC, as lead arranger, as documentation agent and as syndication
agent, UBS Loan Finance LLC, as swingline lender, and UBS AG, Stamford Branch,
as issuing bank, as administrative agent for the Lenders (as defined therein),
and collateral agent for the Secured Parties (as defined therein).

“Existing Indenture” shall mean the Indenture, dated as of December 9, 2009, by
and among Borrower, as issuer, Norcraft Finance Corp., as co-issuer, and U.S.
Bank National Association, as trustee and collateral agent, entered into in
connection with the Existing Notes, as supplemented by (i) the Supplemental
Indenture, dated as of May 20, 2011, by and among Borrower, Norcraft Finance
Corp., the guarantors party thereto and U.S. Bank National Association and
(ii) the Second Supplemental Indenture, dated as of May 26, 2011, by and among
Borrower, Norcraft Finance Corp., the guarantors party thereto and U.S. Bank
National Association and as otherwise amended, amended and restated,
supplemented or modified from time to time.

“Existing Intercreditor Agreement” shall mean the Intercreditor Agreement, dated
as of December 9, 2009, among Borrower, the Subsidiary Guarantors, Intermediate
Holdings, UBS AG, Stamford Branch, as administrative agent and collateral agent,
and U.S. Bank National Association, in its capacity as trustee and collateral
agent in connection with the Existing Notes as amended, amended and restated,
supplemented or otherwise modified from time to time.

“Existing Lien” shall have the meaning assigned to such term in Section 6.02(c).

“Existing Loan Tranche” shall have the meaning assigned to such term in
Section 2.19(a).

“Existing Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a second
priority Lien on a Mortgaged Property securing the Existing Notes, in each case,
with such schedules and including such provisions as shall be necessary to
conform such document to applicable local or foreign law or as shall be
customary under applicable local or foreign law.

“Existing Note Documents” shall mean the Existing Indenture, the Existing Notes,
the Existing Intercreditor Agreement and the Existing Notes Security Documents
and other documents and agreements executed in connection therewith.

“Existing Notes” shall mean the 10 1⁄2% Second Lien Notes due 2015 issued by
Borrower pursuant to the Existing Indenture.

“Existing Notes Security Agreement” shall mean, collectively, U.S. Existing
Notes Security Agreement and the Canadian Existing Notes Security Agreement.

“Existing Notes Security Documents” shall mean the Existing Notes Security
Agreement, the Existing Mortgages and each other security document or pledge
agreement delivered in accordance with applicable local or foreign law to grant
a valid, perfected security interest in any property as collateral for the
obligations under the Existing Notes, and all UCC, PPSA or other financing
statements or instruments of perfection required by the Existing Notes Security
Agreement and any other document or instrument utilized to pledge or grant or
purport to pledge or grant a security interest or lien on any property as
collateral for the obligations under the Existing Notes.

 

-26-



--------------------------------------------------------------------------------

“Existing Survey” shall mean a survey of any Mortgaged Property (and all
improvements thereon) which was accepted by the Collateral Agent in connection
with an Existing Mortgage, together with any certificates, affidavits, or
updates reasonably required by the Title Company.

“Extended Loans” shall have the meaning assigned to such term in
Section 2.19(a).

“Extending Lender” shall have the meaning assigned to such term in
Section 2.19(b).

“Extension” shall mean the establishment of an Extension Series by amending a
Loan pursuant to Section 2.19 and the applicable Extension Amendment.

“Extension Amendment” shall have the meaning assigned to such term in
Section 2.19(b)(i).

“Extension Election” shall have the meaning assigned to such term in
Section 2.19(b).

“Extension Facility Closing Date” shall have the meaning assigned to such term
in Section 2.19(b)(i).

“Extension Minimum Condition” shall mean a condition to consummating any
Extension that a minimum amount (to be determined and specified in the relevant
Extension Request, in the Borrower’s sole discretion) of any or all applicable
Classes be submitted for Extension.

“Extension Request” shall mean any Loan Extension Request.

“Extension Series” means any Loan Extension Series.

“Facility” shall mean a given Class of Loans.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant thereto (including any intergovernmental agreements).

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for the day for such transactions received by
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fees” shall have the meaning assigned to such term in Section 2.05.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person. Unless the
context requires otherwise, “Financial Officer” refers to a Financial Officer of
the Borrower (or the Borrower’s General Partner, as applicable).

 

-27-



--------------------------------------------------------------------------------

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

“Foreign Casualty Event” shall have the meaning assigned to such term in
Section 2.10(f).

“Foreign Disposition” shall have the meaning assigned to such term in
Section 2.10(f).

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

“Foreign Plan” shall mean any pension, retirement, savings, profit sharing or
other employee benefit plan, program, policy, arrangement or agreement
maintained or contributed to by any Company and subject to minimum funding
requirements similar to Title IV of ERISA, Section 302 of ERISA or Section 412
of the Code, and is maintained or contributed to by any Company with respect to
employees employed outside the United States and Canada.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States, any state thereof or the District
of Columbia.

“Fund” shall mean any person that is (or will be) engaged in making, purchasing,
holding or otherwise investing in commercial loans and similar extensions of
credit in the ordinary course of its business.

“Funded Debt” shall mean all Indebtedness of Holdings and its Subsidiaries for
borrowed money that matures more than one year from the date of its creation or
matures within one year from such date that is renewable or extendable, at the
option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles in the United States, as
in effect from time to time; provided, however, that if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the
Effective Date in GAAP or in the application thereof (including through the
adoption of IFRS) on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof
(including through the adoption of IFRS), then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

“General Partner” shall mean with respect to (i) Borrower and Holdings, Norcraft
GP, L.L.C., a Delaware limited liability company, and (ii) Intermediate
Holdings, Norcraft Intermediate GP, L.L.C, a Delaware limited liability company,
or, in either case, any successor sole general partner or managing general
partner of Borrower, Intermediate Holdings or Holdings.

 

-28-



--------------------------------------------------------------------------------

“Governmental Authority” shall mean the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union, the
European Central Bank or the Organization for Economic Co-operation and
Development).

“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any Real Property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any Real
Property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the Real Property, facility,
establishment or business to be sold, leased, mortgaged, assigned or
transferred.

“Granting Lender” shall have the meaning assigned to such term in
Section 10.04(h).

“Guaranteed Obligations” shall have the meaning assigned to such term in
Section 7.01.

“Guarantees” shall mean the guarantees issued pursuant to Article VII by
Intermediate Holdings and the Subsidiary Guarantors.

“Guarantors” shall mean Intermediate Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean the following: hazardous substances; hazardous
wastes; polychlorinated biphenyls (“PCBs”) or any substance or compound
containing PCBs; asbestos or any asbestos-containing materials in any form or
condition; radon or any other radioactive materials including any source,
special nuclear or by-product material; petroleum, crude oil or any fraction
thereof; and any other pollutant or contaminant or chemicals, wastes, materials,
compounds, constituents or substances, subject to regulation or which can give
rise to liability under any Environmental Laws.

“Hedging Agreement” shall mean any swap, cap, collar, forward purchase or
similar agreements or arrangements dealing with interest rates, currency
exchange rates or commodity prices, either generally or under specific
contingencies.

“Hedging Obligations” shall mean net obligations under or with respect to
Hedging Agreements.

“Hedging Termination Value” shall mean, in respect of any one or more Hedging
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Agreements, (a) for any date on or
after the date such Hedging Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Agreements (which
may include a Lender or any Affiliate of a Lender).

“Holdings” shall have the meaning assigned to such term in the recitals hereto.

 

-29-



--------------------------------------------------------------------------------

“Holdings Employee Notes” shall mean promissory notes issued by any direct or
indirect parent company of Borrower to officers, directors or employees of any
Company or former officers, directors or employees (or their transferees,
estates or beneficiaries under their estates) of any Company as consideration
for the repurchase or redemption of Qualified Capital Stock of any direct or
indirect parent company of Borrower held by such persons upon their death,
disability, retirement, severance or termination of employment or service;
provided that the Indebtedness evidenced by such promissory notes shall (i) be
subordinated to the Obligations pursuant to subordination provisions similar to
those set forth in the form of Intercompany Note and (ii) be unsecured.

“Identified Participating Lenders” shall have the meaning assigned to such term
in Section 2.10(a)(ii)(C)(3).

“Identified Qualifying Lenders” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(3).

“Immaterial Subsidiary” shall mean any Subsidiary that did not, as of the last
day of the most recent completed fiscal quarter of the Borrower, have assets
with a fair market value in excess of 3% of Total Assets and did not, as of the
four quarter period ending on the last day of such fiscal quarter, have
Consolidated EBITDA exceeding 3% of the Consolidated EBITDA of the Borrower and
its Subsidiaries; provided that (i) the aggregate fair market value of all of
the assets of all such Subsidiaries does not exceed 5% of Total Assets as of the
last day of the Borrower’s most recently ended fiscal year based on the
consolidated balance sheet of the Borrower and its Subsidiaries and (ii) the
aggregate Consolidated EBITDA of all such Subsidiaries does not exceed 5% of
Consolidated EBITDA of the Borrower and its Subsidiaries as of the last day of
the fiscal year of the Borrower most recently ended, based on the consolidated
financial statements of the Borrower and its Subsidiaries.

“Incremental Amendment” shall have assigned to such term in in Section 2.17(f).

“Incremental Commitments” shall have the meaning assigned to such term in
Section 2.17(a).

“Incremental Equivalent Debt” shall have the meaning assigned to such term in
Section 2.17(g).

“Incremental Facility Closing Date” shall have the meaning assigned to such term
in Section 2.17(d).

“Incremental Lender” shall have the meaning assigned to such term in
Section 2.17(c).

“Incremental Loan” shall have the meaning assigned to such term in
Section 2.17(b).

“Incremental Loan Request” shall have the meaning assigned to such term in
Section 2.17(a).

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or advances; (b) all obligations
of such person evidenced by bonds, debentures, notes or similar instruments;
(c) all obligations of such person upon which interest charges are customarily
paid or accrued; (d) all obligations of such person under conditional sale or
other title retention agreements relating to property purchased by such person;
(e) all obligations of such person issued or assumed as the deferred purchase
price of property or services (excluding (i) trade accounts

 

-30-



--------------------------------------------------------------------------------

payable and accrued obligations incurred in the ordinary course of business;
(ii) any earn-out obligation until such obligation is not paid after becoming
due and payable and (iii) accruals for payroll and other liabilities accrued in
the ordinary course of business); (f) all Indebtedness (excluding prepaid
interest thereon) of others secured by any Lien on property owned or acquired by
such person, whether or not the obligations secured thereby have been assumed,
but limited to the fair market value of such property (as determined by such
Person in good faith); (g) all Capital Lease Obligations, Purchase Money
Obligations and synthetic lease obligations of such person; (h) all Hedging
Obligations to the extent required to be reflected on a balance sheet of such
person; (i) all Attributable Indebtedness of such person; (j) all obligations
(including, without limitation, all contingent obligations) of such person for
the reimbursement of any obligor in respect of letters of credit, letters of
guaranty, bankers’ acceptances and similar credit transactions; and (k) all
Contingent Obligations of such person in respect of Indebtedness or obligations
of others of the kinds referred to in clauses (a) through (j) above. The
Indebtedness of any person shall (A) include the Indebtedness of any other
entity (including any partnership in which such person is a general partner) to
the extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that terms of such Indebtedness
expressly provide that such person is not liable therefor and only to the extent
such Indebtedness would be included in the calculation of Consolidated Total Net
Indebtedness and (B) in the case of Subsidiaries that are not Loan Parties,
exclude loans and advances made by Loan Parties having a term not exceeding 364
days (inclusive of any roll over or extensions of terms) and made in the
ordinary course of business solely to the extent that such intercompany loans
and advances are evidenced by one or more notes in form and substance reasonably
satisfactory to the Administrative Agent and pledged as Collateral. The amount
of any net obligations under any Hedging Agreement on any date shall be deemed
to be the Hedging Termination Value thereof as of such date.

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 10.03(b).

“Information” shall have the meaning assigned to such term in Section 10.12.

“Initial Loans” shall mean the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).

“Instruments” shall mean all “instruments,” as such term is defined in the UCC,
in which any Person now or hereafter has rights; provided, that, in the case of
the Canadian Guarantors, “Instruments” shall include all “instruments” as such
term is defined in the PPSA, in which such Person now or hereafter has rights.

“Intellectual Property” shall have the meaning assigned to such term in
Section 3.06(a).

“Intercompany Note” shall mean a promissory note substantially in the form of
Exhibit O.

“Interest Election Request” shall mean a request by Borrower to convert or
continue a Borrowing in accordance with Section 2.08(b), substantially in the
form of Exhibit E.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December to occur during any
period in which such

 

-31-



--------------------------------------------------------------------------------

Loan is outstanding, (b) with respect to any Eurodollar Loan, (i) for Interest
Periods of one or three months, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and (ii) for Interest Periods of
six or twelve months or longer, the last day of each three (3) month interval
and, without duplication, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part, and (c) the Maturity Date.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
agreed to by all applicable Lenders, twelve months thereafter (or a shorter
period as may be agreed), as Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Intermediate General Partner” means Norcraft Intermediate GP, L.L.C., a
Delaware limited liability company, or any successor sole general partner or
managing general partner of Intermediate Holdings.

“Intermediate Holdings” shall have the meaning assigned to such term in the
preamble hereto.

“Internally Generated Cash” shall mean, with respect to any Person, funds of
such Person and its Subsidiaries not constituting (x) proceeds of the issuance
of (or contributions in respect of) Equity Interests of such Person,
(y) proceeds of the incurrence of Indebtedness (other than the incurrence of
loans under the ABL Facility or extensions of credit under any other revolving
credit or similar facility) by such Person or any of its Subsidiaries or
(z) proceeds of Asset Sales and Casualty Events.

“Inventory” shall mean all “inventory,” as such term is defined in the UCC,
wherever located, in which any Person now or hereafter has rights; provided,
that, in the case of the Canadian Guarantors, “Inventory” shall include all
“inventory” as such term is defined in the PPSA, in which such Person now or
hereafter has rights.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee, assumption or other
Contingent Obligation in respect of Indebtedness of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
(excluding, in the case of Intermediate Holdings and its Subsidiaries,
intercompany loans, advances, or Indebtedness having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business) or (c) the purchase or other acquisition of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent increases or decreases in the value of such Investment, reduced by
any dividend, distribution, interest payment, return of capital, repayment or
other amount received in cash by the Borrower or a Subsidiary in respect of such
Investment.

 

-32-



--------------------------------------------------------------------------------

“IPO” shall have the meaning assigned to such term in the recitals hereto.

“ITA” shall mean the Income Tax Act (Canada) and all Regulations made
thereunder, as amended from time to time.

“Joinder Agreement” shall mean a joinder agreement substantially in the form of
Exhibit F.

“Junior Financing” shall have the meaning assigned to such term in Section 6.10.

“Junior Financing Documentation” shall mean any documentation governing any
Junior Financing.

“Latest Maturity Date” shall mean, at any date of determination and with respect
to the specified Loans or Commitments (or in the absence of any such
specification, all outstanding Loans and Commitments hereunder), the latest
Maturity Date applicable to any such Loans or Commitments hereunder at such
time, including the latest maturity date of any Extended Loan, Refinanced Loan
or any Incremental Loans, in each case as extended in accordance with this
Agreement from time to time.

“Leases” shall mean any and all leases, subleases, tenancies, options,
concession agreements, rental agreements, occupancy agreements, franchise
agreements, access agreements and any other agreements (including all
amendments, extensions, replacements, renewals, modifications and/or guarantees
thereof), whether or not of record and whether now in existence or hereafter
entered into, affecting the use or occupancy of all or any portion of any Real
Property.

“Lenders” shall mean (a) the financial institutions that have (i) become a party
hereto on the Effective Date and (ii) have a Commitment or (b) any financial
institution that (i) has become a party hereto pursuant to an Assignment and
Assumption and (ii) has a Commitment, other than, in each case, any such
financial institution that has ceased to be a party hereto pursuant to an
Assignment and Assumption.

“LIBOR Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by Administrative Agent to be the
arithmetic mean of the offered rates for deposits in dollars with a term
comparable to such Interest Period that appears on the Reuters LIBOR01 page at
approximately 11:00 a.m., London, England time, on the second full London
Business Day preceding the first day of such Interest Period; provided, however,
that (i) if no comparable term for an Interest Period is available, the LIBOR
Rate shall be determined using the weighted average of the offered rates for the
two (2) terms most nearly corresponding to such Interest Period and (ii) if
there shall at any time no longer exist a Reuters LIBOR01 page, “LIBOR Rate”
shall mean, with respect to each day during each Interest Period pertaining to
Eurodollar Borrowings comprising part of the same Borrowing, the rate per annum
equal to the rate at which Administrative Agent is offered deposits in dollars
at approximately 11:00 a.m., London, England time, two (2) London Business Days
prior to the first day of such Interest Period in the London interbank market
for delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to its portion of the amount of
such Eurodollar Borrowing to be outstanding during such Interest Period.
Notwithstanding the foregoing, for purposes of clause (c) of the definition of
Alternate Base Rate, the rates referred to above shall be the rates as of 11:00
a.m., London, England time, on the date of determination (rather than the second
London Business Day preceding the date of determination).

 

-33-



--------------------------------------------------------------------------------

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, claim, charge, assignment, hypothecation,
security interest or encumbrance of any kind or any arrangement to provide
priority or preference or any filing of any financing statement under the UCC or
any other similar notice of lien under any similar notice or recording statute
of any Governmental Authority, including any easement, right-of-way or other
encumbrance on title to Real Property, in each of the foregoing cases whether
voluntary or imposed by law, and any agreement to give any of the foregoing;
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
property; and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” shall mean (i) this Agreement, (ii) the Notes (if any),
(iii) the Security Documents and (iv) any Refinancing Amendment, Incremental
Amendment or Extension Amendment.

“Loan Extension Request” shall have the meaning assigned to such term in
Section 2.19(a).

“Loan Extension Series” shall have the meaning assigned to such term in
Section 2.19(a).

“Loan Increase” shall have the meaning set forth in Section 2.17(a).

“Loan Parties” shall mean Borrower and the Guarantors.

“Loans” shall mean, as the context may require, an Initial Loan, an Incremental
Loan, a Refinancing Loan or an Extended Loan.

“London Business Day” shall mean any day on which banks are generally open for
dealings in dollar deposits in the London interbank market.

“Management and Monitoring Agreement” means one or more management, consulting,
expense reimbursement or similar agreements among one or more of the Sponsors or
other holders of Equity Interests and their Affiliates and Holdings and/or the
Borrower (and/or any of its indirect parent companies) entered into on or after
the Effective Date, as the same may be amended, amended and restated, modified,
supplemented, replaced or otherwise modified from time to time in accordance
with their terms, but only to the extent that such agreements and any such
amendment, amendment and restatement, modification, supplement, replacement or
other modification thereto does not, directly or indirectly, result in or
increase the obligations of Holdings, the Borrower or any of its Subsidiaries to
make any payments thereunder in excess of (x) with respect to any management,
monitoring, oversight consulting or advisory fees, $2,000,000 per fiscal year,
(y) with respect to any transaction fees, 1% of the gross transaction value and
(z) customary termination fees, indemnities and expenses of such Sponsors
(including any unpaid and accrued fees, indemnities and expenses permitted
pursuant to clauses (x), (y) and (z) and interest thereon).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

-34-



--------------------------------------------------------------------------------

“Market Disruption Loans” shall mean Loans the rate of interest applicable to
which is based upon the Market Disruption Rate, and the Applicable Margin with
respect thereto shall be the same as the Applicable Margin then applicable to
Eurodollar Loans; provided that, other than with respect to the rate of interest
and Applicable Margin applicable thereto, Market Disruption Loans shall for all
purposes hereunder and under the other Loan Documents be treated as ABR Loans.

“Market Disruption Rate” shall mean, for any day, a fluctuating rate per annum
(rounded upwards, if necessary, to the nearest 1/100th of 1%) equal to, in the
reasonable discretion of Administrative Agent, either (i) the Alternate Base
Rate for such day or (ii) the rate for such day reasonably determined by
Administrative Agent to be the cost of funds of representative participating
members in the interbank eurodollar market selected by Administrative Agent
(which may include Lenders) for maintaining loans similar to the relevant Market
Disruption Loans. Any change in the Market Disruption Rate shall be effective as
of the opening of business on the effective day of any change in the relevant
component of the Market Disruption Rate. Notwithstanding the foregoing, if the
“Market Disruption Rate” as determined in accordance with the immediately
preceding sentences is less than the percentage specified in the proviso of the
definition of “Adjusted LIBOR Rate,” then for all purposes of this Agreement and
the other Loan Documents, the “Market Disruption Rate” shall be deemed equal to
such percentage for such Interest Period.

“Material Adverse Effect” shall mean any event, circumstance or condition that
has had a materially adverse effect on (a) the business, property, results of
operations, liabilities or financial condition of Holdings and its Subsidiaries,
taken as a whole; (b) the ability of the Loan Parties to perform any of their
payment obligations under any Loan Document; (c) the rights of or benefits or
remedies available to the Lenders or Collateral Agent under any Loan Document;
or (d) the Collateral or the Liens in favor of Collateral Agent (for its benefit
and for the benefit of the other Secured Parties) on the Collateral or the
priority of such Liens.

“Maturity Date” shall mean (i) with respect to the Initial Loans, the date that
is seven years after the Closing Date (the “Original Loan Maturity Date”),
(ii) with respect to any Class of Extended Loans, the final maturity date as
specified in the applicable Extension Request accepted by the respective Lender
or Lenders, (iii) with respect to any Refinancing Loans, the final maturity date
as specified in the applicable Refinancing Amendment and (iv) with respect to
any Incremental Loans, the final maturity date as specified in the applicable
Incremental Amendment; provided, in each case, that if such day is not a
Business Day, the applicable Maturity Date shall be the Business Day immediately
preceding such day.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.14.

“MNPI” shall have the meaning assigned to such term in Section 10.01(d).

“Mortgage” shall mean each U.S. Mortgage and each Canadian Mortgage.

“Mortgaged Property” shall mean the U.S. Mortgaged Property and the Canadian
Mortgaged Property.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which any Company or any
ERISA Affiliate is then making or accruing an obligation to make contributions;
or (b) to which any Company or any ERISA Affiliate has within the preceding five
plan years made contributions.

 

-35-



--------------------------------------------------------------------------------

“Net Cash Proceeds” shall mean:

(a) with respect to any Asset Sale or Casualty Event, the cash proceeds received
by Holdings or any of its Subsidiaries (including cash proceeds subsequently
received (as and when received by Holdings or any of its Subsidiaries) in
respect of non-cash consideration initially received) net of (i) selling
expenses (including reasonable brokers’ fees or commissions, legal, accounting
and other professional and transactional fees, transfer and similar taxes and
Borrower’s good faith estimate of income taxes actually paid or payable in
connection with such sale or Casualty Event) and, without duplication, all
reasonable out-of-pocket costs and expenses actually incurred and paid in cash
(or otherwise netted in connection therewith) in connection with the collection
of such proceeds; (ii) amounts provided as a reserve, in accordance with GAAP,
against (x) any liabilities under any indemnification obligations associated
with such Asset Sale or (y) any other liabilities retained by Holdings or any of
its Subsidiaries associated with the properties sold in such Asset Sale
(provided that, to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); (iii) Borrower’s
good faith estimate of payments required to be made with respect to unassumed
liabilities relating to the properties sold within 90 days of such Asset Sale
(provided that, to the extent such cash proceeds are not used to make payments
in respect of such unassumed liabilities within 90 days of such Asset Sale, such
cash proceeds shall constitute Net Cash Proceeds); (iv) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness for
borrowed money which is secured by a Lien on the properties sold in such Asset
Sale or subject to such Casualty Event (so long as such Lien was permitted to
encumber such properties under the Loan Documents at the time of such sale) and
which is repaid with such proceeds (other than any such Indebtedness assumed by
the purchaser of such properties); and (v) in the case of any Asset Sale or
Casualty Event by a non-wholly owned Subsidiary, the pro-rata portion of the Net
Cash Proceeds thereof (calculated without regard to this clause (v))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly owned Subsidiary as a result thereof;
provided that no net cash proceeds realized as a single transaction or series of
related transactions shall constitute Net Cash Proceeds unless (x) such proceeds
shall exceed $1,000,000 or (y) the aggregate of such proceeds shall exceed
$2,500,000 in any fiscal year (and thereafter, only net cash proceeds in excess
of such amount shall constitute Net Cash Proceeds under this clause (a)); and

(b) with respect to incurrence of any Indebtedness or any issuance or sale of
Equity Interests by Holdings or any of its Subsidiaries, the cash proceeds
thereof, net of customary fees, commissions, costs and other expenses incurred
in connection therewith.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP.

“Non-Debt Fund Affiliate” shall mean any affiliate of any Sponsor other than
(a) Holdings, the Borrower or any subsidiary of the Borrower, (b) any Debt Fund
Affiliate and (c) any natural Person.

“Non-Loan Party” means any Subsidiary of the Borrower that is not a Loan Party.

“Norcraft Canada” shall mean Norcraft Canada Corporation, a Nova Scotia
unlimited liability company.

 

-36-



--------------------------------------------------------------------------------

“Notes” shall mean any notes evidencing the Loans.

“Obligations” shall mean (a) obligations of Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise and (ii) all other
monetary obligations, including fees, costs, expenses and indemnities, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of Borrower and the other Loan Parties under this
Agreement and the other Loan Documents, and (b) the due and punctual performance
of all covenants, agreements, obligations and liabilities of Borrower and the
other Loan Parties under or pursuant to this Agreement and the other Loan
Documents. Notwithstanding anything to the contrary herein, Obligations of a
Guarantor shall not include any Excluded Hedging Obligations.

“OFAC” shall have the meaning assigned to such term in the definition of
“Embargoed Person.”

“Offered Amount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(1).

“Offered Discount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(1).

“OID” shall mean original issue discount (provided, however, that the
calculation of original issue discount for U.S. federal income tax purposes, if
any, shall be calculated in accordance with the applicable Treasury
Regulations).

“Original Currency” shall have the meaning assigned to such term in
Section 10.17.

“Original Loan Maturity Date” shall have the meaning assigned to such term in
the definition of “Maturity Date”.

“Organizational Documents” shall mean, with respect to any person, (i) in the
case of any corporation, the certificate of incorporation and by-laws (or
similar documents) of such person, (ii) in the case of any limited liability
company, the certificate of formation and operating agreement (or similar
documents) of such person, (iii) in the case of any limited partnership, the
certificate of formation and limited partnership agreement (or similar
documents) of such person, (iv) in the case of any general partnership, the
partnership agreement (or similar document) of such person and (v) in any other
case, the functional equivalent of the foregoing.

“Other Applicable Indebtedness” shall have the meaning assigned to such term in
Section 2.10(b)(ii).

“Other Connection Taxes” means Taxes imposed as a result of a present or former
connection between the Recipient and the jurisdiction imposing such Tax (other
than connections arising solely from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

-37-



--------------------------------------------------------------------------------

“Other Currency” shall have the meaning assigned to such term in Section 10.17.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise, property or similar taxes, charges or levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.15(g)), and not including, for the avoidance of doubt, any Excluded
Taxes.

“Participant” shall have the meaning assigned to such term in Section 10.04(e).

“Participant Register” shall have the meaning assigned to such term in
Section 10.04(e)

“Participating Lender” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(C)(2).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“PCTFA” shall mean Part II.1 of the Criminal Code, the Proceeds of Crime and
Terrorist Financing Act of Canada.

“Perfection Certificate” shall mean a certificate in the form of Exhibit L-1 or
any other form approved by Collateral Agent, as the same shall be supplemented
from time to time by a Perfection Certificate Supplement or otherwise.

“Perfection Certificate Supplement” shall mean a certificate supplement in the
form of Exhibit L-2 or any other form approved by Collateral Agent.

“Permitted Acquisition” shall mean the purchase or other acquisition of property
and assets or businesses of any Person or of assets constituting a business
unit, a line of business or division of such Person, or Equity Interests in a
Person that, upon the consummation thereof, will be a wholly owned Subsidiary of
the Borrower (including as a result of a merger or consolidation); provided that
with respect to each such purchase or other acquisition:

(i) the property, assets and businesses acquired in such purchase or other
acquisition (other than any Excluded Property) shall constitute Collateral and
each applicable Loan Party and any such newly created or acquired Subsidiary
(other than any Excluded Subsidiary) shall be Guarantors and shall have complied
with the requirements of Section 5.10, within the times specified therein;

(ii) the aggregate amount of Investments made by Loan Parties in Persons that do
not become Loan Parties pursuant to a Permitted Acquisition shall not exceed at
any time outstanding the sum of (A) the greater of $10,000,000 and 3.60% of
Total Assets and (B) the Cumulative Credit at such time;

 

-38-



--------------------------------------------------------------------------------

(iii) the acquired property, assets, business or Person is in a business
permitted under Section 6.12;

(iv) (A) immediately before and immediately after giving Pro Forma Effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, the Total Net Leverage Ratio for the Test Period immediately
preceding such purchase or other acquisition (calculated on a Pro Forma Basis)
is either (x) no greater than the Total Net Leverage Ratio as of the Closing
Date or (y) no greater than the Total Net Leverage Ratio immediately prior to
such Permitted Acquisition; and

(v) for any Investment in excess of $10,000,000 made by Loan Parties pursuant to
a Permitted Acquisition, the Borrower shall have delivered to the Administrative
Agent, on behalf of the Lenders, a certificate of a Responsible Officer, in form
and substance reasonably satisfactory to the Administrative Agent, certifying
that all of the requirements set forth in clauses (i) through (iv) have been
satisfied or will be satisfied on or prior to the consummation of such purchase
or other acquisition.

“Permitted Collateral Liens” shall mean (a) in the case of Collateral other than
Mortgaged Property, Permitted Liens and (b) in the case of Mortgaged Property,
“Permitted Collateral Liens” shall mean the Liens described in clauses (a), (b),
(c), (d), (e), (g), (k), (l), (p), (r), (s), (t), (u), (v), (w), (x), (y), (z),
(bb) and (cc) of Section 6.02.

“Permitted Debt” shall mean any Indebtedness permitted to be incurred or issued
pursuant to Section 6.01.

“Permitted Holders” shall mean (a) SKM Equity Fund III, L.P. and its Control
Investment Affiliates, (b) Trimaran Fund II, L.L.C. and its Control Investment
Affiliates, (c) KarpReilly Capital Partners, L.P., KarpReilly Co-Investment
Fund, L.P. and their Control Investment Affiliates, (d) Mr. Mark Buller and the
Buller Related Parties, (e) for so long as Borrower or Holdings shall be a
limited partnership, the General Partner and (f) for so long as Intermediate
Holdings shall be a limited partnership, the Intermediate General Partner.

“Permitted Junior Secured Refinancing Debt” shall have the meaning assigned to
such term in Section 2.18(g)(i).

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

“Permitted Pari Passu Secured Refinancing Debt” shall have the meaning assigned
to such term in Section 2.18(g)(i).

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium (including tender premiums) thereon, plus reasonable OID and upfront
fees plus other fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal, replacement or extension and by
an amount equal to any existing commitments unutilized thereunder, (b) other
than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 6.01(e) or Section 6.01(i),

 

-39-



--------------------------------------------------------------------------------

such modification, refinancing, refunding, renewal, replacement or extension has
a final maturity date equal to or later than the final maturity date of, and has
a Weighted Average Life to Maturity equal to or greater than the Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended, (c) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 6.01(e) or Section 6.01(i), at the time thereof, no Event of Default
shall have occurred and be continuing, (d) if such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is Junior Financing, to the
extent such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended, and such modification, refinancing, refunding, renewal, replacement,
(e) to the extent such Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended is secured by the Collateral and/or subject to
intercreditor arrangements for the benefit of the Lenders, such modification,
refinancing, refunding, renewal, replacement or extension is either
(1) unsecured or (2) secured and, if secured, subject to intercreditor
arrangements on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended, and such modification, refinancing,
refunding, renewal, replacement or extension is incurred by one or more Persons
who is an obligor of the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (f) any such modification, refinancing, renewal,
replacement or extension has the same primary obligor and the same (or fewer)
guarantors as the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended and (g) in the case of any Permitted Refinancing in respect
of the ABL Facility, such Permitted Refinancing is secured only by assets
pursuant to one or more security agreements permitted by and subject to the ABL
Intercreditor Agreement.

“Permitted Tax Distributions” shall mean, so long as the Borrower is classified
as a partnership or disregarded entity for U.S. federal income tax purposes,
distributions on a quarterly basis by the 10th (or next succeeding Business Day)
of each of March, June, September and December of each taxable year, or such
other dates as may be appropriate in light of tax payment requirements, of an
aggregate amount in cash equal to the excess, if any, of (A) the Consolidated
Tax Liability with respect to such taxable year over (B) the amounts previously
distributed pursuant to Section 6.07(e) with respect to such taxable year. The
“Consolidated Tax Liability” means, with respect to a taxable year (or portion
thereof) beginning as of the first day of such taxable year (or portion thereof)
and ending on the last day of the most recent relevant determination date, the
product of (x) the cumulative excess of taxable income over taxable losses and
deductions of the Borrower (assuming the Borrower is classified as a partnership
for U.S. federal income tax purposes) and its Subsidiaries that are classified
as partnerships or disregarded entities for U.S. federal income tax purposes for
such taxable year (or portion thereof), calculated without regard to, for
clarity, any tax deductions or basis adjustments of any member of Norcraft
Companies, LLC arising under Code Section 743, and (y) the highest combined
marginal federal, state and local tax rate then applicable (including any
Medicare Contribution tax on net investment income) to an individual (or, if
higher, to a corporation) resident in New York, NY (assuming the maximum
limitations on the use of deductions for state and local taxes). A final
accounting for Permitted Tax Distributions shall be made for each taxable year
after the taxable income or loss of the Borrower and its Subsidiaries that are
classified as partnerships or disregarded entities for U.S. federal income tax
purposes has been determined for such taxable year, and the Borrower may
promptly thereafter make supplemental Permitted Tax Distributions (or future
Permitted Tax Distributions will be reduced) to reflect any difference between
estimates previously used in calculating the Consolidated Tax Liability and the
relevant actual amounts recognized. If, following an audit or examination, there
is an adjustment that would affect the calculation

 

-40-



--------------------------------------------------------------------------------

of the taxable income or taxable loss of the Borrower and its Subsidiaries that
are classified as partnerships or disregarded entities for U.S. federal income
tax purposes for a given period or portion thereof after the date of this
Agreement, or in the event that any of the Borrower or such Subsidiaries (or any
direct or indirect parent of Borrower that is a regarded entity for U.S. federal
income tax purposes) files an amended tax return which has such effect, then,
the Borrower may promptly recalculate the Consolidated Tax Liability for the
applicable period and make additional Permitted Tax Distributions, increased by
an additional amount estimated to be sufficient to cover any interest or
penalties that would be imposed on the distributee if it were an individual (or,
if higher, a corporation) resident in New York, NY (or future Permitted Tax
Distributions will be reduced) to give effect to such adjustment or amended tax
return.

“Permitted Unsecured Refinancing Debt” shall have the meaning assigned to such
term in Section 2.18(g)(i).

“person” or “Person” shall mean any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA which is maintained or contributed to by any Company or
its ERISA Affiliate, or with respect to which there is an obligation to
contribute on the part of any Company or its ERISA Affiliate.

“Platform” shall have the meaning assigned to such term in Section 10.01(c).

“Pledge” shall have the meaning assigned to such term in Section 9.01(b).

“PPSA” shall mean the Personal Property Security Act as in effect in the
Province of Ontario, the Civil Code of Quebec as in effect in the Province of
Quebec or any other Canadian Federal or Provincial statute pertaining to the
granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.

“Premises” shall have the meaning assigned thereto in the applicable Mortgage.

“Private Side Communications” shall have the meaning assigned to such term in
Section 10.01(d).

“Private Siders” shall have the meaning assigned to such term in
Section 10.01(d).

“Projections” shall have the meaning assigned to such term in Section 5.01(d).

“property” shall mean any right, title or interest in or to property or assets
of any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including Equity Interests or other ownership interests of any
person and whether now in existence or owned or hereafter entered into or
acquired, including all Real Property.

“Pro Forma Basis” and “Pro Forma Effect” shall mean, with respect to compliance
with any test or covenant or calculation hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.06.

 

-41-



--------------------------------------------------------------------------------

“Pro Rata Share” shall mean, with respect to each Lender at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
aggregate Commitments and, if applicable and without duplication, Loans under
the applicable Facility or Facilities at such time.

“Pubco” shall have the meaning assigned to such term in the recitals hereto.

“Public Siders” shall have the meaning assigned to such term in
Section 10.01(d).

“Purchase Money Obligation” shall mean, for any person, the obligations of such
person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any
property (including Equity Interests of any person) or the cost of installation,
construction or improvement of any property and any refinancing thereof;
provided, however, that (i) such Indebtedness is incurred within one year after
such acquisition, installation, construction or improvement of such property by
such person and (ii) the amount of such Indebtedness does not exceed 100% of the
cost of such acquisition, installation, construction or improvement, as the case
may be.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Qualified ECP Guarantor” means, in respect of any Hedging Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Hedging Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualifying Lender” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(3).

“Quebec Collateral Agent” shall have the meaning assigned to such term in
Section 9.01(b).

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold, mineral or other estate) in and to any and all parcels
of or interests in real property owned, leased or operated by any person,
whether by lease, license or other means, together with, in each case, all
easements, hereditaments and appurtenances relating thereto, all improvements
and appurtenant fixtures and equipment, all general intangibles and contract
rights and other property and rights incidental to the ownership, lease or
operation thereof.

“Recipient” means the Administrative Agent or any Lender.

“Rejection Notice” shall have the meaning assigned to such term in
Section 2.10(d).

“Refinanced Debt” shall have the meaning assigned to such term in
Section 2.18(a).

 

-42-



--------------------------------------------------------------------------------

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 2.18(f).

“Refinancing Commitments” shall have the meaning assigned to such term in
Section 2.18(a).

“Refinancing Equivalent Debt” shall have the meaning assigned to such term in
Section 2.18(g)(i).

“Refinancing Facility Closing Date” shall have the meaning assigned to such term
in Section 2.18(d).

“Refinancing Lender” shall have the meaning assigned to such term in
Section 2.18(c).

“Refinancing Loan” shall have the meaning assigned to such term in
Section 2.18(b).

“Refinanced Loans” shall have the meaning assigned to such term in
Section 2.18(g).

“Refinancing Loan Request” shall have the meaning assigned to such term in
Section 2.18(a).

“Refinancing Commitments” shall have the meaning assigned to such term in
Section 2.18(a).

“Refinancing Lender” shall have the meaning assigned to such term in
Section 2.18(c).

“Refunding Capital Stock” shall have the meaning assigned to such term in
Section 6.07(l)(iv).

“Register” shall have the meaning assigned to such term in Section 10.04(d).

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any person, such person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such person and of such person’s Affiliates.

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.

 

-43-



--------------------------------------------------------------------------------

“Replaced Term Loans” shall have the meaning assigned to such term in Section
10.02.

“Replacement Term Loans” shall have the meaning assigned to such term in Section
10.02.

“Repricing Transaction” shall mean (a) any prepayment or repayment of Loans with
the proceeds of, or any conversion of Loans into, any new or replacement tranche
of Loans or other Indebtedness the primary purpose of which is to reduce the
interest rate payable thereon to be lower than the Adjusted LIBOR Rate on the
date of such prepayment plus the Applicable Margin with respect to the Loans on
the date of such prepayment or (b) any amendment, amendment and restatement or
other modification to this Agreement, the primary purpose of which is to reduce
the interest rate payable thereon to be lower than the Adjusted LIBOR Rate on
the date of such prepayment plus the Applicable Margin with respect to the Loans
on the date of such prepayment; provided that any prepayment, repayment,
refinancing or repricing of Loans in connection with any Permitted Acquisition
permitted hereunder or in connection with a transaction that would result in a
Change in Control shall not constitute a Repricing Transaction.

“Required Class Lenders” means, as of any date of determination, with respect to
one or more Facilities, Lenders having more than 50% of the sum of all Loans
outstanding and unused Commitments under such Facility or Facilities; provided
that the Loans and unused Commitments held or deemed held by any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Class Lenders.

“Required Lenders” shall mean Lenders having more than 50% of the sum of all
Loans outstanding and unused Commitments; provided that the Loans and unused
Commitments held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

“Requirements of Law” shall mean, collectively, any and all applicable
requirements of any Governmental Authority including any and all laws,
judgments, orders, executive orders, decrees, ordinances, rules, regulations,
statutes or case law.

“Response” shall mean (a) “response” as such term is defined in CERCLA, 42
U.S.C. § 9601(24), and (b) all other actions required by any Governmental
Authority or voluntarily undertaken to (i) clean up, remove, treat, abate or in
any other way address any Hazardous Material in the Environment; (ii) prevent
the Release or threat of Release, or minimize the further Release, of any
Hazardous Material; or (iii) perform studies and investigations in connection
with, or as a precondition to, or to determine the necessity of the activities
described in, clause (i) or (ii) above.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof with responsibility for the administration of the obligations of such
person in respect of this Agreement, including, without limitation, any
secretary or assistant secretary of a Loan Party. Unless the context requires
otherwise, “Responsible Officer” refers to a Responsible Officer of the Borrower
(or the Borrower’s General Partner, as applicable).

“Restricted Cash” shall mean cash and Cash Equivalents which are listed as
“Restricted” on the consolidated balance sheet of Holdings (or any direct or
indirect parent thereof) and its Subsidiaries.

 

-44-



--------------------------------------------------------------------------------

“Retained Percentage” shall mean, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the ECF Percentage with respect to such Excess Cash Flow
Period.

“Retire” or “Retirement” shall mean, with respect to the Existing Notes, to
defease, redeem, purchase, repurchase, prepay, repay, discharge or otherwise
acquire or retire such Existing Notes, provided, that, upon Retirement, such
Existing Notes shall be cancelled and no longer outstanding.

“Royal Bank” shall mean Royal Bank of Canada.

“Sale and Leaseback Transaction” shall have the meaning assigned to such term in
Section 6.03.

“Sarbanes-Oxley Act” shall mean the United States Sarbanes-Oxley Act of 2002, as
amended, and all rules and regulations promulgated thereunder.

“SEC” shall have the meaning assigned to such term in the recitals hereto.

“Secured Obligations” shall mean the Obligations and the due and punctual
payment and performance of all Hedging Obligations of the Borrower and the other
Loan Parties under each Hedging Agreement entered into with any counterparty
that is a Secured Party; provided, that, if a Secured Party is also counterparty
under a Hedging Agreement with respect to which the Hedging Obligations
thereunder are “Secured Obligations” (as defined under the ABL Credit
Agreement), such Hedging Obligations shall not be Secured Obligations hereunder.
Notwithstanding anything to the contrary herein, Secured Obligations shall not
include any Excluded Hedging Obligation.

“Secured Parties” shall mean, collectively, Administrative Agent, Collateral
Agents the Lenders and each counterparty to a Hedging Agreement with the
Borrower or any other Loan Party that is also a Lender or an Agent; provided,
that, if any such entity is also a counterparty under a Hedging Agreement with
respect to which the Hedging Obligations thereunder are “Secured Obligations”
(as defined under the ABL Credit Agreement), then such entity shall not be a
Secured Party hereunder with respect to such Hedging Obligations.

“Securities Act” shall mean the Securities Act of 1933.

“Securities Collateral” shall have the meaning assigned to such term in the U.S.
Security Agreement or Canadian Security Agreement, as applicable.

“Security Agreements” shall mean the U.S. Security Agreement and the Canadian
Security Agreement.

“Security Agreement Collateral” shall mean the U.S. Security Agreement
Collateral and the Canadian Security Agreement Collateral.

“Security Documents” shall mean the U.S. Security Documents and the Canadian
Security Documents.

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt, Permitted Junior Secured Refinancing Debt,
Incremental Equivalent Debt or subordinated Permitted Unsecured Refinancing
Debt, the trustee, administrative agent, collateral agent, security agent or
similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

 

-45-



--------------------------------------------------------------------------------

“Significant Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

“Solicited Discount Proration” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(D)(3).

“Solicited Discounted Prepayment Amount” shall have the meaning assigned to such
term in Section 2.10(a)(ii)(D)(1).

“Solicited Discounted Prepayment Notice” shall mean a written notice of the
Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 2.10(a)(ii)(D) substantially in the form of Exhibit S.

“Solicited Discounted Prepayment Offer” shall mean the irrevocable written offer
by each Lender, substantially in the form of Exhibit T, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” shall have the meaning assigned
to such term in Section 2.10(a)(ii)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

“SPC” shall have the meaning assigned to such term in Section 10.04(h).

“Specified Discount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(B)(1).

“Specified Discount Prepayment Amount” shall have the meaning assigned to such
term in Section 2.10(a)(ii)(B)(1).

“Specified Discount Prepayment Notice” shall mean a written notice of the
Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.10(a)(ii)(B) substantially in the form of Exhibit U.

“Specified Discount Prepayment Response” shall mean the irrevocable written
response by each Lender, substantially in the form of Exhibit V, to a Specified
Discount Prepayment Notice.

 

-46-



--------------------------------------------------------------------------------

“Specified Discount Prepayment Response Date” shall have the meaning assigned to
such term in Section 2.10(a)(ii)(B)(1).

“Specified Discount Proration” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(B)(3).

“Specified Representations” shall mean those representations and warranties made
by the Borrower in Sections 3.01(a) (only with respect to the organizational
existence of the Loan Parties), 3.02, 3.03(b), 3.03(d) (only with respect to the
ABL Facility Documents), 3.03(e), 3.07(b), 3.10, 3.11, 3.16, 3.20 (subject to
Section 5.14) and 3.21.

“Specified Transaction” shall mean (i) the Transactions, (ii) any Investment
that results in a Person becoming a Subsidiary, (iii) any Permitted Acquisition,
(iv) any Asset Sale that results in a Subsidiary ceasing to be a Subsidiary of
the Borrower, (v) any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person, or
any Asset Sale of a business unit, line of business or division of the Borrower
or a Subsidiary, in each case in respect of this clause (v) whether by merger,
consolidation, amalgamation or otherwise, (vi) any incurrence or repayment of
Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility or line of credit), any Dividend or Incremental Loan that by the
terms of this Agreement requires such test to be calculated on a “Pro Forma
Basis” or after giving “Pro Forma Effect.”

“Sponsor Loan Cap” shall have the meaning assigned to such term in Section
10.04(k).

“Sponsors” shall mean, collectively, SKM Equity Fund III, L.P., KarpReilly LLC,
Trimaran Fund II, L.L.C. and their respective Control Investment Affiliates.

“Statutory Reserves” shall mean for any Interest Period for any Eurodollar
Borrowing, the average maximum rate at which reserves (including any marginal,
supplemental or emergency reserves) are required to be maintained during such
Interest Period under Regulation D by member banks of the United States Federal
Reserve System in New York City with deposits exceeding one billion dollars
against “Eurocurrency liabilities” (as such term is used in Regulation D).
Eurodollar Borrowings shall be deemed to constitute Eurodollar liabilities and
to be subject to such reserve requirements without benefit of or credit for
proration, exceptions or offsets which may be available from time to time to any
Lender under Regulation D.

“Submitted Amount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(c)(1).

“Submitted Discount” shall have the meaning assigned to such term in
Section 2.10(a)(ii)(C)(1).

“Subordination Agreement” means a subordination agreement among the
Administrative Agent and one or more representatives for the holders of
Indebtedness subordinated to the Obligations, in form and substance reasonably
acceptable to the Administrative Agent and the Borrower. Wherever in this
Agreement any such representative is required to become party to the
Subordination Agreement, if the related Indebtedness is the initial Indebtedness
incurred by the Borrower or any of its Subsidiaries to be subordinated to the
Obligations, then the Borrower, Holdings, the Subsidiary Guarantors, the
Administrative Agent and the representative for the holders of such Indebtedness
shall execute and deliver the Subordination Agreement and the Administrative
Agent shall be authorized to execute and deliver the Subordination Agreement.

 

-47-



--------------------------------------------------------------------------------

“Subordinated Indebtedness” shall mean Indebtedness of Borrower or any Guarantor
that is by its terms subordinated in right of payment to the Obligations of
Borrower and such Guarantor, as applicable.

“Subsidiary” shall mean, with respect to any person (the “parent”) at any date,
(i) any person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (ii) any other
corporation, limited liability company, association or other business entity of
which securities or other ownership interests representing more than 50% of the
voting power of all Equity Interests entitled (without regard to the occurrence
of any contingency) to vote in the election of the Board of Directors thereof
are, as of such date, owned, controlled or held by the parent and/or one or more
subsidiaries of the parent, (iii) any partnership (a) the sole general partner
or the managing general partner of which is the parent and/or one or more
subsidiaries of the parent or (b) the only general partners of which are the
parent and/or one or more subsidiaries of the parent and (iv) any other person
that is otherwise Controlled by the parent and/or one or more subsidiaries of
the parent. Unless the context requires otherwise, “Subsidiary” refers to a
Subsidiary of Borrower.

“Subsidiary Guarantor” shall mean, as of the Closing Date, Norcraft Canada and
each other Subsidiary listed on Schedule 1.01, and thereafter each other
Subsidiary (other than, subject to Section 5.10(d), any Excluded Subsidiary)
that is or becomes a party to this Agreement pursuant to Section 5.10, in each
case as not otherwise released as a Subsidiary Guarantor under, and in
accordance with, the Loan Documents.

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) sufficient for the Title Company to remove all standard
survey exceptions from the title insurance policy (or commitment) relating to
such Mortgaged Property and issue the endorsements of the type required by
clause (iii) under the caption “Real Property Requirements” on Schedule 5.14 and
(b) otherwise reasonably acceptable to Collateral Agent. If the Title Company
reasonably determines that an Existing Survey satisfies clause (a) of the prior
sentence, the Collateral Agent shall accept such Existing Survey with respect to
the Mortgaged Property.

“Syndication Agent” shall have the meaning assigned to such term in the preamble
hereto.

“Tax Receivable Agreements” means, collectively, (i) the Tax Receivable
Agreement (Exchanges), dated November 13, 2013, among Pubco and certain members
of Norcraft Companies LLC, (ii) the Tax Receivable Agreement (SKM Norcraft
Contribution), dated November 13, 2013, among Pubco and certain shareholders of
Pubco, and (iii) the Tax Receivable Agreement (Trimaran Cabinet Contribution),
dated November 13, 2013, among Pubco and certain shareholders of Pubco, in each
case as such agreements may be assigned and amended from time to time in
accordance with their terms.

“Tax Return” shall mean all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.

 

-48-



--------------------------------------------------------------------------------

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Test Period” in effect at any time shall mean the most recent period of four
consecutive fiscal quarters of the Borrower ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 4.01(d) or Section 5.01(a) or Section 5.01(b), as
applicable; provided that, prior to the first date that financial statements
have been or are required to be delivered pursuant to Section 5.01(a) or
Section 5.01(b), the Test Period in effect shall be the period of four
consecutive fiscal quarters of the Borrower ended September 30, 2013. A Test
Period may be designated by reference to the last day thereof (i.e., the
“December 31, 2013 Test Period” refers to the period of four consecutive fiscal
quarters of the Borrower ended December 31, 2013), and a Test Period shall be
deemed to end on the last day thereof.

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to Administrative Agent.

“Title Policy” shall have the meaning assigned to such term in clause
(iii) under the caption “Real Property Requirements” on Schedule 5.14.

“Total Assets” shall mean, as of any date of determination, the total assets of
the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP, as reflected on the most recent balance sheet of the
Borrower delivered pursuant to Section 4.01(d), Section 5.01(a) or
Section 5.01(b), as applicable.

“Total Net Leverage Ratio” shall mean, with respect to any Test Period, the
ratio of (i) Consolidated Total Net Indebtedness as of the last day of such Test
Period to (ii) Consolidated EBITDA of the Borrower for such Test Period.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings
or any of its Subsidiaries in connection with the Transactions, this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

“Transactions” shall mean, collectively, (a) as of the Effective date, the
consummation on or prior to the Effective Date of the IPO, the execution,
delivery and performance of this Agreement and the ABL Facility Documents, the
termination of (including, of all Liens) and repayment of all obligations under
the Existing ABL Facility and the payment of all fees and expenses to be paid
and owing in connection with the foregoing and (b) as of the Closing Date
(i) all such prior transactions described in clause (a) above that occurred
prior to the Closing Date and (ii) the execution, delivery and performance of
the Loan Documents (other than this Agreement) and the ABL Intercreditor
Agreement, the initial borrowings under this Agreement, the use of proceeds
thereof, together with proceeds from the IPO, to Retire the Existing Notes and
the payment of all fees and expenses to be paid and owing in connection with the
foregoing.

“Transferred Guarantor” shall have the meaning assigned to such term in
Section 7.09.

“Treasury Capital Stock” shall have the meaning assigned to such term in Section
6.07(l)(iv).

 

-49-



--------------------------------------------------------------------------------

“Treasury Services Agreement” shall mean any agreement relating to treasury,
depositary and cash management services or automated clearinghouse transfer of
funds.

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

“United States” shall mean the United States of America.

“USA PATRIOT Act” shall have the meaning set forth in the definition of
“Anti-Terrorism Laws.”

“U.S. Collateral” shall mean, collectively, all of the U.S. Security Agreement
Collateral, the U.S. Mortgaged Property and all other property of whatever kind
and nature subject or purported to be subject from time to time on the Closing
Date and thereafter to a Lien under any U.S. Security Document.

“U.S. Existing Notes Security Agreement” means the U.S. Second Lien Security
Agreement, dated as of December 9, 2009, by and among the Borrower, as issuer,
Norcraft Finance Corp., as co-issuer, the guarantors party thereto and U.S. Bank
National Association, as trustee and collateral agent for the benefit of the
holders of the Existing Notes, as amended, amended and restated, supplemented or
otherwise modified from time to time.

“U.S. Mortgage” shall mean an agreement, including, but not limited to, a
mortgage, deed of trust or any other document, creating and evidencing a Lien in
favor of Collateral Agent on a U.S. Mortgaged Property, which shall be
substantially in the form of Exhibit J-1, subject to the terms of the ABL
Intercreditor Agreement, or other form reasonably satisfactory to Administrative
Agent, in each case, with such schedules and including such provisions or other
changes as shall be necessary to conform such document to applicable local or
foreign law or as shall be customary under applicable local or foreign law.

“U.S. Mortgaged Property” shall mean (a) each owned Real Property identified as
a U.S. Mortgaged Property on Schedule 8(a) to the Perfection Certificate dated
as of the Effective Date and (b) each owned Real Property, if any, which shall
be subject to a U.S. Mortgage delivered after the Closing Date pursuant to
Section 5.10(c).

“U.S. Security Agreement” shall mean a U.S. Security Agreement substantially in
the form of Exhibit M-1 among Borrower, each Guarantor that is organized under
the laws of the United States, any state thereof or the District of Columbia and
Collateral Agent for the benefit of the Secured Parties.

 

-50-



--------------------------------------------------------------------------------

“U.S. Security Agreement Collateral” shall mean all property pledged or granted
as collateral pursuant to the U.S. Security Agreement (a) on the Closing Date or
(b) thereafter pursuant to Section 5.10.

“U.S. Security Documents” shall mean the U.S. Security Agreement, the Perfection
Certificate, the U.S. Mortgages and each other security document pledge
agreement delivered in accordance with applicable law to grant a valid,
perfected security interest in any property as collateral for the Secured
Obligations, and all UCC or other financing statements or instruments of
perfection required by this Agreement, the U.S. Security Agreement, any U.S.
Mortgage or any other such security document or pledge agreement to be filed
with respect to the security interests in property and fixtures created pursuant
to the U.S. Security Agreement or any U.S. Mortgage and any other document or
instrument utilized to pledge or grant or purport to pledge or grant a security
interest or lien on any property as collateral for the Secured Obligations.

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment; by (ii) the then
outstanding principal amount of such Indebtedness; provided that the effects of
any prepayments made on such Indebtedness shall be disregarded in making such
calculation.

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares or certain
minority interests owned by other Persons solely due to local law requirements
that there be more than one stockholder, but which interest is not in excess of
what is required for such purpose) is at the time owned by such person and/or
one or more Wholly Owned Subsidiaries of such person and (b) any partnership,
association, joint venture, limited liability company or other entity in which
such person and/or one or more Wholly Owned Subsidiaries of such person have a
100% equity interest at such time.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02 Classification of Loans and Borrowings.

For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g., a “Initial Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and
Type. Borrowings also may be classified and referred to by Class (e.g., a
“Initial Borrowing,”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class
and Type.

 

-51-



--------------------------------------------------------------------------------

Section 1.03 Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any Loan Document, agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any person shall
be construed to include such person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law or regulation
herein shall refer to such law or regulation as amended, modified or
supplemented from time to time, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.”

Section 1.04 Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all financial statements to be
delivered pursuant to this Agreement shall be prepared in accordance with GAAP
as in effect from time to time and all terms of an accounting or financial
nature shall be construed and interpreted in accordance with GAAP, as in effect
on the date hereof unless otherwise agreed to by Borrower and the Required
Lenders.

Notwithstanding any changes in GAAP after the Effective Date, any lease of the
Companies that would be characterized as an operating lease under GAAP in effect
on the Effective Date (whether such lease is entered into before or after the
Effective Date) shall not constitute Indebtedness or a Capitalized Lease
Obligation under this Agreement or any other Loan Document as a result of such
changes in GAAP.

Section 1.05 Resolution of Drafting Ambiguities.

Each Loan Party acknowledges and agrees that it was represented by counsel in
connection with the execution and delivery of the Loan Documents to which it is
a party, that it and its counsel reviewed and participated in the preparation
and negotiation hereof and thereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be employed in the interpretation hereof or thereof.

Section 1.06 Pro Forma Calculations

(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Total Net Leverage Ratio, and compliance with covenants determined
by reference, directly or indirectly, to Consolidated EBITDA or Total Assets,
shall be calculated in the manner prescribed by this Section 1.06.

 

-52-



--------------------------------------------------------------------------------

(b) For purposes of calculating such financial ratios and tests and compliance
with such covenants determined by reference, directly or indirectly, to
Consolidated EBITDA or Total Assets, Specified Transactions (and the incurrence
or repayment of any Indebtedness in connection therewith) that have been made
(i) during the applicable Test Period or (ii) subsequent to such Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Test Period. If
since the beginning of any applicable Test Period any Person that subsequently
became a Subsidiary or was merged, amalgamated or consolidated with or into the
Borrower or any of its Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.06, then the Total Net Leverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.06.

(c) In the event that the Borrower or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
such financial ratios or tests (in each case, other than Indebtedness incurred
or repaid under any revolving credit facility in the ordinary course of business
for working capital purposes unless such Indebtedness has been permanently
repaid and not replaced), (i) during the applicable Test Period or
(ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio or
test is made, then such financial ratio or test shall be calculated giving pro
forma effect to such incurrence or repayment of Indebtedness, to the extent
required, as if the same had occurred on the last day of the applicable Test
Period in the case of the Total Net Leverage Ratio (or any similar ratio or
test).

(d) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and may include, for the avoidance of doubt,
the amount of “run rate” cost savings, operating expense reductions and
synergies resulting from or relating to any Specified Transaction (including the
Transactions) projected by the Borrower in good faith to be realized as a result
of specified actions taken, committed to be taken or expected to be taken
(calculated on a pro forma basis as though such cost savings, operating expense
reductions and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions and synergies were
realized during the entirety of such period and “run-rate” means the full
recurring benefit for a period that is associated with any action taken,
committed to be taken or with respect to which substantial steps have been taken
or are expected to be taken (including any savings expected to result from the
elimination of a public target’s compliance costs with public company
requirements) net of the amount of actual benefits realized during such period
from such actions, and any such adjustments shall be included in the initial pro
forma calculations of such financial ratios or tests (and in respect of any
subsequent pro forma calculations in which such Specified Transaction is given
pro forma effect) and during any applicable subsequent Test Period in which the
effects thereof are expected to be realized) relating to such Specified
Transaction, net of the amount of actual benefits realized during such period
from such actions; provided, that (A) such amounts are reasonably identifiable
and factually supportable in the good faith judgment of the Borrower, (B) such
actions are taken, committed to be taken or expected to be taken no later than
eighteen (18) months after the date of such Specified Transaction, (C) no
amounts shall be added pursuant to this clause (d) to the extent duplicative of
any amounts that are otherwise added back in computing Consolidated EBITDA (or
any other components thereof), whether through a pro forma adjustment or
otherwise, with respect to such period and (D) the aggregate amount of cost
savings and synergies added pursuant to this clause (d) for any such period
after the Effective Date shall not exceed 20% of Consolidated EBITDA for such
Test Period (giving pro forma effect to the relevant Specified Transaction (but
not to any cost savings or synergies)); provided

 

-53-



--------------------------------------------------------------------------------

that any increase to Consolidated EBITDA as a result of cost savings, operating
expense reductions and synergies pursuant to this Section 1.06(d) shall be
subject to the limitation set forth in the final proviso of clause (x) of the
definition of Consolidated EBITDA.

Section 1.07 Cumulative Credit Transactions.

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously (i.e., each such transaction must be permitted under
the Cumulative Credit after giving effect to such transactions).

ARTICLE II

THE CREDITS

Section 2.01 Loans.

(a) Subject to the terms and conditions and relying upon the representations and
warranties herein set forth, each Lender agrees, severally and not jointly, to
make Loans to Borrower on the Closing Date in an aggregate principal amount that
will not exceed such Lender’s Commitment.

(b) Subject to the terms and conditions set forth in any Incremental Amendment
or Refinancing Amendment providing for, as applicable, the making, exchange,
renewal, replacement or refinancing of Loans, each Lender party thereto agrees,
severally and not jointly, to, as applicable, make, exchange, renew, replace or
refinance Loans on the date specified therein in an aggregate amount not to
exceed the amount of such Lender’s Commitment as set forth therein.

(c) Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

Subject to Section 2.11 and 2.12, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as Borrower may request pursuant to Section 2.03.
Each Lender may at its option make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement. Borrowings of more
than one Type may be outstanding at the same time; provided that Borrower shall
not be entitled to request any Borrowing that, if made, would result in more
than five Eurodollar Borrowings outstanding hereunder at any one time. For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings. Loans comprising any Borrowing shall be in an aggregate
principal amount that is (i) an integral multiple of $100,000 and not less than
$1,000,000 or (ii) equal to the remaining available balance of the applicable
Commitments.

 

-54-



--------------------------------------------------------------------------------

Section 2.03 Borrowing Procedure.

To request Loans, Borrower shall deliver, by hand delivery or telecopier, a duly
completed and executed Borrowing Request to Administrative Agent (i) in the case
of Eurodollar Loans, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
ABR Loans, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing; provided, that, the notice referred to in subclause
(i) above may be delivered no later than one (1) Business Day prior to the
Closing Date in the case of the initial Credit Extensions; provided, further,
that, Borrower may make telephonic requests for Loans so long as a duly
completed written and executed Borrowing Request is received prior to the times
set forth above. Each Borrowing Request shall be irrevocable and shall specify
the following information in compliance with Section 2.02:

(a) the aggregate amount of such borrowing;

(b) whether such borrowing is to be for ABR Loans or Eurodollar Loans;

(c) in the case of Eurodollar Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(d) the location and number of Borrower’s account to which funds are to be
disbursed; and

(e) in the case of the initial Borrowing Request, that the conditions set forth
in Sections 4.02 and 4.03 have been satisfied as of the date of the notice and
in the case of any other Borrowing Request, that the conditions set forth in
Section 4.03 have been satisfied as of the date of the notice.

If no election as to the Type of Loans is specified, then the requested
borrowing shall be for ABR Loans. Promptly following receipt of a Borrowing
Request in accordance with this Section 2.03, Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing, which amount shall not exceed such
Lender’s Commitments.

Section 2.04 Evidence of Debt; Repayment of Loans.

(a) Promise to Repay. The Borrower shall repay to the Administrative Agent for
the ratable account of the Lenders (A) on the last Business Day of each March,
June, September and December, commencing with the first full fiscal quarter
after the Closing Date, an aggregate principal amount equal to 0.25% of the
aggregate initial principal amount of all Loans (which installment payments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.10) and (B) on the Maturity
Date for any Class of Loans, the aggregate principal amount of all Loans of such
Class outstanding on such date.

(b) The amount of any such payment set forth in clause (a) above shall be
adjusted to account for the addition of any Incremental Loans, Extended Loans or
Refinancing Loans to contemplate (i) the reduction in the aggregate principal
amount of any Loans that were paid down in connection with the incurrence of
such Incremental Loans, Extended Loans or Refinancing Loans, and (ii) any
increase to payments to the extent and as required pursuant to the terms of any
applicable Incremental Amendment, Extension Amendment or Refinancing Amendment.

 

-55-



--------------------------------------------------------------------------------

(c) Lender and Administrative Agent Records. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement. Administrative Agent shall
maintain records including (i) the amount of each Loan made hereunder, the Type
and Class thereof and the Interest Period applicable thereto; (ii) the amount of
any principal or interest due and payable or to become due and payable from
Borrower to each Lender hereunder; and (iii) the amount of any sum received by
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof. The entries made in the records maintained by Administrative
Agent and each Lender pursuant to this paragraph shall be prima facie evidence
of the existence and amounts of the obligations therein recorded; provided that
the failure of any Lender or Administrative Agent to maintain such records or
any error therein shall not in any manner affect the obligations of Borrower to
repay the Loans in accordance with their terms. In the event of any conflict
between the records maintained by any Lender and the records of Administrative
Agent in respect of such matters, the records of Administrative Agent shall
control in the absence of manifest error.

(d) Promissory Notes. Any Lender by written notice to Borrower (with a copy to
Administrative Agent) may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in the form
of Exhibit K, as the case may be. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes in such form payable to the payee named therein.

Section 2.05 Fees.

Borrower agrees to pay to Administrative Agent, for its own account, the
administrative fees payable in the amounts and at the times separately agreed
upon between Borrower and Administrative Agent (the “Fees”).

Section 2.06 Interest on Loans.

(a) ABR Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each ABR Borrowing, shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable Margin in effect from time to time.

(b) Eurodollar Loans. Subject to the provisions of Section 2.06(c), the Loans
comprising each Eurodollar Borrowing shall bear interest at a rate per annum
equal to the Adjusted LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin in effect from time to time.

(c) Default Rate. Notwithstanding the foregoing, if there is an Event of Default
pursuant to Section 8.01(a), Section 8.01(b), Section 8.01(g) or Section 8.01(h)
that has occurred and is continuing, past due Obligations (or, in the case of an
Event of Default pursuant to Section 8.01(g) or Section 8.01(h), all
Obligations) shall, to the extent permitted by applicable law, bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of amounts constituting principal on any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section 2.06 or (ii) in the case of any other outstanding amount, 2% plus the
rate applicable to ABR Loans as provided in Section 2.06(a) (in either case, the
“Default Rate”).

 

-56-



--------------------------------------------------------------------------------

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to Section 2.06(c) shall be payable on demand, (ii) in the
event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(e) Interest Calculation. All interest hereunder shall be computed on the basis
of a year of 360 days, except that interest computed by reference to the
Alternate Base Rate shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate or Adjusted LIBOR Rate shall be determined by
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

Section 2.07 Termination of Commitments.

The Commitment of each Lender in respect of Initial Loans shall automatically
terminate upon the funding of the Initial Loans to be made by it on the Closing
Date. The Commitment of each Lender pursuant to an Incremental Commitment,
Refinancing Commitment or Extension Series shall be automatically and
permanently terminated upon the funding of Loans to be made by it on the date
set forth in the corresponding Incremental Amendment, Refinancing Amendment or
Extension Amendment.

Section 2.08 Interest Elections.

(a) Generally. Each Borrowing initially shall be of the Type specified in the
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter,
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. Notwithstanding anything to the
contrary, Borrower shall not be entitled to request any conversion or
continuation that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any one time.

(b) Interest Election Notice. To make an election pursuant to this Section,
Borrower shall deliver, by hand delivery or telecopier, a duly completed and
executed Interest Election Request to Administrative Agent not later than 11:00
a.m., New York City time, (i) three (3) Business Days before the proposed date
of conversion or continuation, in the case of Eurodollar Loans, and (ii) not
later than 11:00 a.m. New York City time, on the proposed date of conversion or
continuation, in the case of ABR Loans. Each Interest Election Request shall be
irrevocable. Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

(i) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

-57-



--------------------------------------------------------------------------------

(ii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iii) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

Promptly following receipt of an Interest Election Request, Administrative Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(c) Automatic Conversion to ABR Borrowing.

(i) If an Interest Election Request with respect to a Eurodollar Borrowing is
not timely delivered prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing, Administrative Agent or the Required Lenders may
require, by notice to Borrower, that (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

(ii) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.09 Reserved.

Section 2.10 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments.

(i) Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, subject to the requirements of this
Section 2.10 without premium or penalty, except as set forth in Sections 2.10(e)
and 2.13; provided that each partial prepayment shall be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 or, if less, the
outstanding principal amount of such Borrowing.

 

-58-



--------------------------------------------------------------------------------

(ii) Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Default or Event of Default has occurred and is continuing and (y) no
proceeds of loans under the ABL Facility are used for this purpose, the Borrower
may prepay the outstanding Loans (which shall, for the avoidance of doubt, be
automatically and permanently canceled immediately upon acquisition by the
Borrower) (or Holdings or any of its Subsidiaries may purchase such outstanding
Loans and immediately cancel them) on the following basis:

(A) Any Company shall have the right to make a voluntary prepayment of Loans at
a discount to par pursuant to a Borrower Offer of Specified Discount Prepayment,
Borrower Solicitation of Discount Range Prepayment Offers or Borrower
Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this clause
(ii); provided that no Company shall initiate any action under this clause
(ii) in order to make a Discounted Loan Prepayment unless (I) at least ten
(10) Business Days shall have passed since the consummation of the most recent
Discounted Loan Prepayment as a result of a prepayment made by a Company on the
applicable Discounted Prepayment Effective Date; or (II) at least three
(3) Business Days shall have passed since the date the Company was notified that
no Lender was willing to accept any prepayment of any Loan at the Specified
Discount, within the Discount Range or at any discount to par value, as
applicable, or in the case of Borrower Solicitation of Discounted Prepayment
Offers, the date of any Company’s election not to accept any Solicited
Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, any Company may from
time to time offer to make a Discounted Loan Prepayment by providing the Auction
Agent with five (5) Business Days’ notice in the form of a Specified Discount
Prepayment Notice; provided that (I) any such offer shall be made available, at
the sole discretion of the Company, to (x) each Lender and/or (y) each Lender
with respect to any Class of Loans on an individual tranche basis, (II) any such
offer shall specify the aggregate principal amount offered to be prepaid (the
“Specified Discount Prepayment Amount”) with respect to each applicable tranche,
the tranche or tranches of Loans subject to such offer and the specific
percentage discount to par (the “Specified Discount”) of such Loans to be
prepaid (it being understood that different Specified Discounts and/or Specified
Discount Prepayment Amounts may be offered with respect to different tranches of
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section), (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $5,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time, on
the third Business Day after the date of delivery of such notice to such Lenders
(the “Specified Discount Prepayment Response Date”).

(2) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount and the tranches of such Lender’s Loans to be
prepaid at such offered discount. Each acceptance of a Discounted Loan
Prepayment by a Discount Prepayment Accepting Lender shall be irrevocable. Any
Lender whose Specified Discount Prepayment Response is not received by the
Auction Agent by the Specified Discount Prepayment Response Date shall be deemed
to have declined to accept the applicable Borrower Offer of Specified Discount
Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company will make a prepayment of outstanding Loans pursuant to this paragraph
(B) to each Discount Prepayment Accepting Lender in accordance with the
respective outstanding amount and tranches of Loans specified in such Lender’s
Specified Discount Prepayment Response given pursuant to subsection (2) above;
provided that, if the aggregate principal amount of Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro rata among the
Discount Prepayment Accepting Lenders in

 

-59-



--------------------------------------------------------------------------------

accordance with the respective principal amounts accepted to be prepaid by each
such Discount Prepayment Accepting Lender and the Auction Agent (in consultation
with such Company and subject to rounding requirements of the Auction Agent made
in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Company of the respective Lenders’ responses to
such offer, the Discounted Prepayment Effective Date and the aggregate principal
amount of the Discounted Loan Prepayment and the tranches to be prepaid, (II)
each Lender of the Discounted Prepayment Effective Date, and the aggregate
principal amount and the tranches of Loans to be prepaid at the Specified
Discount on such date and (III) each Discount Prepayment Accepting Lender of the
Specified Discount Proration, if any, and confirmation of the principal amount,
tranche and Type of Loans of such Lender to be prepaid at the Specified Discount
on such date. Each determination by the Auction Agent of the amounts stated in
the foregoing notices to the Company and such Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company shall be due and payable by such Company on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, any Company may from
time to time solicit Discount Range Prepayment Offers by providing the Auction
Agent with five (5) Business Days’ notice in the form of a Discount Range
Prepayment Notice; provided that (I) any such solicitation shall be extended, at
the sole discretion of such Company, to (x) each Lender and/or (y) each Lender
with respect to any Class of Loans on an individual tranche basis, (II) any such
notice shall specify the maximum aggregate principal amount of the relevant
Loans (the “Discount Range Prepayment Amount”), the tranche or tranches of Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the principal amount of such Loans with respect to
each relevant tranche of Loans willing to be prepaid by such Company (it being
understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different tranches of Loans and, in such
event, each such offer will be treated as separate offer pursuant to the terms
of this Section), (III) the Discount Range Prepayment Amount shall be in an
aggregate amount not less than $5,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Discount Range Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such Discount
Range Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., New York time, on the third Business Day after the date of
delivery of such notice to such Lenders (the “Discount Range Prepayment Response
Date”). Each Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Loans of the applicable tranche or tranches and the maximum
aggregate principal amount and tranches of such Lender’s Loans (the “Submitted
Amount”) such Lender is willing to have prepaid at the Submitted Discount. Any
Lender whose Discount Range Prepayment Offer is not received by the Auction
Agent by the Discount Range Prepayment Response Date shall be deemed to have
declined to accept a Discounted Loan Prepayment of any of its Loans at any
discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Company and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company agrees to accept on
the Discount Range

 

-60-



--------------------------------------------------------------------------------

Prepayment Response Date all Discount Range Prepayment Offers received by
Auction Agent by the Discount Range Prepayment Response Date, in the order from
the Submitted Discount that is the largest discount to par to the Submitted
Discount that is the smallest discount to par, up to and including the Submitted
Discount that is the smallest discount to par within the Discount Range (such
Submitted Discount that is the smallest discount to par within the Discount
Range being referred to as the “Applicable Discount”) which yields a Discounted
Loan Prepayment in an aggregate principal amount equal to the lower of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Loans equal to
its Submitted Amount (subject to any required proration pursuant to the
following subsection (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Company will
prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Company and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Company of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount and tranches of Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Lender of the aggregate
principal amount and tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (IV) if applicable, each Identified Participating
Lender of the Discount Range Proration. Each determination by the Auction Agent
of the amounts stated in the foregoing notices to the relevant Company and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company shall be due and
payable by such Company on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, any Company may from
time to time solicit Solicited Discounted Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company, to (x) each Lender and/or
(y) each Lender with respect to any Class of Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate amount of the
Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or tranches
of Loans the Borrower is willing to prepay at a discount (it being understood
that different Solicited Discounted Prepayment Amounts may be offered with
respect to different tranches of Loans and, in such event, each such offer will
be treated as separate offer pursuant to the terms of this Section), (III) the
Solicited Discounted Prepayment Amount shall be in an aggregate amount not less
than $5,000,000 and whole increments of $1,000,000 in excess thereof and (IV)
each such solicitation by the

 

-61-



--------------------------------------------------------------------------------

Borrower shall remain outstanding through the Solicited Discounted Prepayment
Response Date. The Auction Agent will promptly provide each Appropriate Lender
with a copy of such Solicited Discounted Prepayment Notice and a form of the
Solicited Discounted Prepayment Offer to be submitted by a responding Lender to
the Auction Agent (or its delegate) by no later than 5:00 p.m., New York time on
the third Business Day after the date of delivery of such notice to such Lenders
(the “Solicited Discounted Prepayment Response Date”). Each Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Lender is willing to allow prepayment of its then
outstanding Loan and the maximum aggregate principal amount and tranches of such
Loans (the “Offered Amount”) such Lender is willing to have prepaid at the
Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Loans at any
discount.

(2) The Auction Agent shall promptly provide the relevant Company with a copy of
all Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. Such Company shall review all such
Solicited Discounted Prepayment Offers and select the smallest of the Offered
Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Company (the “Acceptable
Discount”), if any. If the Company elects to accept any Offered Discount as the
Acceptable Discount, then as soon as practicable after the determination of the
Acceptable Discount, but in no event later than by the third Business Day after
the date of receipt by such Company from the Auction Agent of a copy of all
Solicited Discounted Prepayment Offers pursuant to the first sentence of this
subsection (2) (the “Acceptance Date”), the Company shall submit an Acceptance
and Prepayment Notice to the Auction Agent setting forth the Acceptable
Discount. If the Auction Agent shall fail to receive an Acceptance and
Prepayment Notice from the Company by the Acceptance Date, such Company shall be
deemed to have rejected all Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with such Company and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Loans (the “Acceptable Prepayment
Amount”) to be prepaid by the relevant Company at the Acceptable Discount in
accordance with this (ii)(D). If the Company elects to accept any Acceptable
Discount, then the Company agrees to accept all Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, in the order from largest Offered Discount to smallest Offered Discount,
up to and including the Acceptable Discount. Each Lender that has submitted a
Solicited Discounted Prepayment Offer with an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Loans equal to its Offered Amount (subject to any
required pro-rata reduction pursuant to the following sentence) at the
Acceptable Discount (each such Lender, a “Qualifying Lender”). The Company will
prepay outstanding Loans pursuant to this subsection (D) to each Qualifying
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the principal amount of
the Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified

 

-62-



--------------------------------------------------------------------------------

Qualifying Lender and the Auction Agent (in consultation with such Company and
subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the relevant Company of the Discounted
Prepayment Effective Date and Acceptable Prepayment Amount comprising the
Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender of
the Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Loans and the tranches to be prepaid to be
prepaid at the Applicable Discount on such date, (III) each Qualifying Lender of
the aggregate principal amount and the tranches of such Lender to be prepaid at
the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to such Company and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to such Company shall be due and
payable by such Company on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Loan Prepayment, the Company and the
Lenders acknowledge and agree that the Auction Agent may require as a condition
to any Discounted Loan Prepayment, the payment of customary fees and expenses
from a Company in connection therewith.

(F) If any Loan is prepaid in accordance with paragraphs (B) through (D) above,
a Company shall prepay such Loans on the Discounted Prepayment Effective Date.
The relevant Company shall make such prepayment to the Administrative Agent, for
the account of the Discount Prepayment Accepting Lenders, Participating Lenders,
or Qualifying Lenders, as applicable, at the Administrative Agent’s Office in
immediately available funds not later than 11:00 a.m. (New York time) on the
Discounted Prepayment Effective Date and all such prepayments shall be applied
to the remaining principal installments of the relevant tranche of Loans on a
pro-rata basis across such installments. The Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Loans pursuant to this (ii) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Loans of such
Lenders in accordance with their respective Pro Rata Share. The aggregate
principal amount of the tranches and installments of the relevant Loans
outstanding shall be deemed reduced by the full par value of the aggregate
principal amount of the tranches of Loans prepaid on the Discounted Prepayment
Effective Date in any Discounted Loan Prepayment. In connection with each
prepayment pursuant to this (ii), the relevant Company shall make a
representation to the Lenders that it does not possess material non-public
information with respect to Holdings and its Subsidiaries or the securities of
any of them that has not been disclosed to the Lenders generally (other than
Lenders who elect not to receive such information).

(G) To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this (ii), established by the Auction Agent acting in its
reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.10(a)(ii), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

 

-63-



--------------------------------------------------------------------------------

(I) Each of the Companies and the Lenders acknowledge and agree that the Auction
Agent may perform any and all of its duties under this (ii) by itself or through
any Affiliate of the Auction Agent and expressly consents to any such delegation
of duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any Discounted Loan Prepayment provided for in
this (ii) as well as activities of the Auction Agent.

(J) Each Company shall have the right, by written notice to the Auction Agent,
to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company to make any prepayment to a
Lender, as applicable, pursuant to this (ii) shall not constitute a Default or
Event of Default under Section 8.01 or otherwise).

(b) Mandatory Prepayments.

(i) Within five (5) Business Days after financial statements have been delivered
pursuant to Section 5.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 5.01(c)(ii), the Borrower shall prepay an
aggregate principal amount of Loans equal to (A) 50% (such percentage as it may
be reduced as described below, the “ECF Percentage”) of Excess Cash Flow, if
any, for the fiscal year covered by such financial statements (commencing with
the fiscal year ended December 31, 2014) minus (B) the sum of (i) all voluntary
prepayments of Loans, Incremental Equivalent Debt and Refinancing Equivalent
Debt that is secured on a pari passu basis with the Obligations under the
Initial Loans during such fiscal year pursuant to Section 2.10(a) and (ii) all
voluntary prepayments of loans under the ABL Facility or any other revolving
credit facilities during such fiscal year to the extent accompanied by a
corresponding permanent reduction in the commitments under the ABL Facility or
such other revolving credit facilities, as applicable, in the case of each of
the immediately preceding clauses (i) and (ii) to the extent such prepayments
are made with Internally Generated Cash; provided that (x) the ECF Percentage
shall be 25% if the Total Net Leverage Ratio as of the last day of the fiscal
year covered by such financial statements was less than or equal to 3.25 to 1.00
and greater than 2.75 to 1.00 and (y) the ECF Percentage shall be 0% if the
Total Net Leverage Ratio as of the last day of the fiscal year covered by such
financial statements was less than or equal to 2.75 to 1.00.

(ii) Not later than five Business Days following the receipt of any Net Cash
Proceeds of any Asset Sale or any Casualty Event by Holdings or any of its
Subsidiaries, Borrower shall make prepayments in accordance with Sections
2.10(c) and (d) in an aggregate amount equal to 100% of such Net Cash Proceeds;
provided that:

(1) notwithstanding the foregoing, such proceeds shall not be required to be so
applied on such date to the extent that the Borrower shall use all or any
portion of such proceeds to acquire, maintain, develop, construct, improve,
upgrade or repair assets useful in the business of the Borrower or its
Subsidiaries or to make Permitted Acquisitions (or any subsequent Investment
made in a Person, division or line of business previously acquired) within
(x) twelve (12) months following the date of receipt of any such Net Cash
Proceeds of such Asset Sale or Casualty Event or (y) if the Borrower enters into
a legally binding commitment to so use such Net Cash Proceeds within twelve
(12) months following receipt thereof, within eighteen (18) months following

 

-64-



--------------------------------------------------------------------------------

receipt thereof; provided that if all or any portion of such Net Cash Proceeds
is not so used within such 12 or 18 month period, such unused portion shall be
applied on the last day of such period as a mandatory prepayment as provided in
this Section 2.10(b)(ii);

(2) no such prepayment shall be required under this Section 2.10(b)(ii) with
respect to any Asset Sales permitted by Section 6.06(a), (c), (d), (e), (f),
(g), (h), (i), (j), (l), (m), (n), (o) or (p);

(3) so long as the ABL Facility is in effect, no such prepayment shall be
required under this Section 2.10(b)(ii) with respect to any disposition of ABL
Priority Collateral (as defined in the ABL Intercreditor Agreement) to the
extent the Net Cash Proceeds thereof are required to be and are actually applied
to repay loans under the ABL Credit Agreement (and resulting in a permanent
reduction in commitments thereunder) in accordance with the terms thereof; and

(4) If at the time that any such prepayment would be required pursuant to clause
(ii) hereof, the Borrower (or any Subsidiary) is required to offer to repurchase
Permitted Pari Passu Secured Refinancing Debt (or any Permitted Refinancing
thereof that is secured on a pari passu basis with the Obligations under Loans
required to be secured on a pari passu basis) pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of such Asset
Sale or Casualty Event (such Permitted Pari Passu Secured Refinancing Debt (or
Permitted Refinancing thereof) required to be offered to be so repurchased,
“Other Applicable Indebtedness”), then the Borrower may apply such Net Cash
Proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Loans and Other Applicable Indebtedness at
such time; provided that the portion of such net proceeds allocated to the Other
Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Loans in accordance with the terms hereof) to the prepayment of
the Loans and to the repurchase or prepayment of Other Applicable Indebtedness,
and the amount of prepayment of the Loans that would have otherwise been
required pursuant to this Section 2.10(b)(ii) shall be reduced accordingly;
provided, further, that to the extent the holders of Other Applicable
Indebtedness decline to have such indebtedness repurchased or prepaid, the
declined amount shall promptly (and in any event within ten (10) Business Days
after the date of such rejection) be applied to prepay the Loans in accordance
with the terms hereof.

(iii) If the Borrower or any Subsidiary Guarantor receives Net Cash Proceeds as
a result of any incurrence or issuance of any Indebtedness after the Closing
Date, other than any Permitted Debt (other than any Refinancing Loans), the
Borrower shall cause to be prepaid an aggregate principal amount of Loans in an
amount equal to 100% of all such Net Cash Proceeds on or prior to the date which
is five (5) Business Days after the receipt by the Parent or such Subsidiary
Guarantor of such Net Cash Proceeds.

(c) Application of Prepayments.

(i) Optional prepayments of any Class of Loans permitted pursuant to (a) shall
be applied (a) ratably among the Loans and (b) to the remaining scheduled
installments of principal thereof as directed by the Borrower.

(ii) Mandatory prepayments of any Class of Loans permitted pursuant to
Section 2.10(b) shall be applied on a pro rata basis to the Loans and to the
remaining scheduled installments of principal thereof in direct order of
maturity.

 

-65-



--------------------------------------------------------------------------------

(d) Notice of Prepayment. Borrower shall notify Administrative Agent by written
notice of any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment. Each such notice shall be irrevocable; provided
that a notice of prepayment delivered by Borrower may state that such notice is
conditioned upon the effectiveness of another credit facility or the closing of
a securities offering, in which case such notice may be revoked by Borrower (by
notice to Administrative Agent on or prior to the specified prepayment date) if
such condition is not satisfied. Each such notice shall specify the prepayment
date, the principal amount of each Borrowing or portion thereof to be prepaid
and, in the case of a mandatory prepayment, a reasonably detailed calculation of
the amount of such prepayment. Promptly following receipt of any such notice,
Administrative Agent shall advise the Lenders of the contents thereof and of
such Lender’s pro rata share of the prepayment. Each Term Lender may reject all
or a portion of its pro rata share of any mandatory prepayment (such declined
amounts, the “Declined Proceeds”) of Loans required to be made pursuant to
(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. one Business Day
after the date of such Lender’s receipt of notice from the Administrative Agent
regarding such prepayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment of Loans to be rejected
by such Lender. If a Lender fails to deliver a Rejection Notice to the
Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Loans to be rejected, any
such failure will be deemed an acceptance of the total amount of such mandatory
prepayment of Loans. Any Declined Proceeds shall be offered to the Lenders not
so declining such prepayment on a pro rata basis in accordance with the amounts
of the Loans of such Lender (with such non-declining Lenders having the right to
decline any prepayment with Declined Proceeds at the time and in the manner
specified by the Administrative Agent). To the extent such non-declining Lenders
elect to decline their pro rata share of such Declined Proceeds, any Declined
Proceeds remaining thereafter shall be retained by the Borrower (such remaining
Declined Proceeds, the “Borrower Retained Prepayment Amounts”). Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.06.

(e) Call Protection. In the event that, on or prior to the date that is six
(6) months after the Effective Date, the Borrower (x) prepays, refinances,
substitutes or replaces any Loans pursuant to a Repricing Transaction
(including, for avoidance of doubt, any prepayment made pursuant to
Section 2.10(b)(iii) that constitutes a Repricing Transaction), or (y) effects
any amendment of this Agreement resulting in a Repricing Transaction, the
Borrower shall pay to the Administrative Agent, for the ratable account of each
of the applicable Lenders, (I) in the case of clause (x), a prepayment premium
of 1.00% of the aggregate principal amount of the Loans so prepaid, refinanced,
substituted or replaced and (II) in the case of clause (y), a fee equal to 1.00%
of the aggregate principal amount of the applicable Loans outstanding
immediately prior to such amendment; provided that no such premium or fee shall
apply in the case of any prepayment, refinancings, substitution or replacement
of any Loans in connection with any Change in Control or Permitted Acquisition.
Such amounts shall be due and payable on the date of effectiveness of such
Repricing Transaction.

(f) Notwithstanding any other provisions of this Section 2.10, (i) to the extent
that any of or all the Net Cash Proceeds of any Asset Sale by a Foreign
Subsidiary giving rise to a prepayment event pursuant to Section 2.10(b)
(“Foreign Disposition”), the Net Cash Proceeds of any Casualty Event from

 

-66-



--------------------------------------------------------------------------------

a Foreign Subsidiary (a “Foreign Casualty Event”) or Excess Cash Flow
attributable to Foreign Subsidiaries are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Loans at the times provided in Sections 2.10(b)(i) and (b)(ii) but may
be retained by the applicable Foreign Subsidiary so long, but only so long, as
the applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to use commercially reasonable efforts to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be promptly
effected and an amount equal to such repatriated Net Cash Proceeds or Excess
Cash Flow will be promptly (and in any event not later than five Business Days
after such repatriation) applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Loans pursuant to
Section 2.10(b)(i) and (b)(ii) to the extent provided herein and (ii) to the
extent that the Borrower has determined in good faith that repatriation of any
of or all the Net Cash Proceeds of any Foreign Disposition or any Foreign
Casualty Event or Excess Cash Flow attributable to Foreign Subsidiaries would
have material adverse tax consequences (as determined in good faith by the
Borrower) with respect to such Net Cash Proceeds or Excess Cash Flow, such Net
Cash Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Loans at the times provided in Section 2.10(b)(i) and (b)(ii) but may
be retained by the applicable Foreign Subsidiary.

Section 2.11 Alternate Rate of Interest.

If prior to the commencement of any Interest Period for a Eurodollar Borrowing:

(a) Administrative Agent determines (which determination shall be final and
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBOR Rate for such Interest Period; or

(b) Administrative Agent determines or is advised in writing by the Required
Lenders that the Adjusted LIBOR Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period;

then Administrative Agent shall give written notice thereof to Borrower and the
Lenders as promptly as practicable thereafter and, until Administrative Agent
notifies Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Eurodollar Borrowing requested to be made on the
first day of such Interest Period shall be made as a Market Disruption Loan,
(ii) any Borrowing that were to have been converted on the first day of such
Interest Period to a Eurodollar Borrowing shall be continued as a Market
Disruption Loan and (iii) any outstanding Eurodollar Borrowing shall be
converted, on the last day of the then-current Interest Period, to a Market
Disruption Loan.

Section 2.12 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in, by any Lender
(except any reserve requirement reflected in the Adjusted LIBOR Rate);

 

-67-



--------------------------------------------------------------------------------

(ii) subject any Recipient to any tax of any kind whatsoever with respect to
this Agreement, any Loan made by it, or change the basis of taxation of payments
to such Lender in respect thereof (except for Indemnified Taxes or Other Taxes
indemnifiable under Section 2.15 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Loans made by such
Lender;

and the result of any of the foregoing shall be to increase the cost to such
Recipient of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Recipient hereunder (whether of principal, interest or any
other amount), then, upon request of such Recipient, Borrower will pay to such
Recipient, such additional amount or amounts as will compensate such Recipient,
for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines (in good faith, but in its
sole absolute discretion) that any Change in Law affecting such Lender or any
lending office of such Lender or such Lender’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by such Lender, to a level below that which such Lender
or such Lender’s holding company would have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy), then from time to
time Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section 2.12 and
delivered to Borrower shall be conclusive absent manifest error. Borrower shall
pay such Lender, as the case may be, the amount shown as due on any such
certificate within 14 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.12 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender, as the case may be, notifies Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 2.13 Breakage Payments.

In the event of (a) the payment or prepayment, whether optional or mandatory, of
any principal of any Eurodollar Loan earlier than the last day of an Interest
Period applicable thereto

 

-68-



--------------------------------------------------------------------------------

(including as a result of an Event of Default), (b) the conversion of any
Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Loan on the
date specified in any notice delivered pursuant hereto or (d) the assignment of
any Eurodollar Loan earlier than the last day of the Interest Period applicable
thereto as a result of a request by Borrower pursuant to Section 2.16(b), then,
in any such event, Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBOR Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 2.13 shall be delivered to Borrower
(with a copy to Administrative Agent) and shall be conclusive and binding absent
manifest error. Borrower shall pay such Lender the amount shown as due on any
such certificate within 5 days after receipt thereof.

Section 2.14 Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

(a) Payments Generally. Borrower shall make each payment required to be made by
it hereunder or under any other Loan Document (whether of principal, interest or
fees or of amounts payable under Section 2.12, Section 2.13, Section 2.15 or
Section 10.03, or otherwise) on or before the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff, deduction or counterclaim.
Any amounts received after such time on any date may, in the discretion of
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to Administrative Agent at its offices at New York, NY, except
that payments pursuant to Section 2.12, Section 2.13, Section 2.15 and
Section 10.03 shall be made directly to the persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the persons specified
therein. Administrative Agent shall distribute any such payments received by it
for the account of any other person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, unless specified otherwise, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
dollars, except as expressly specified otherwise.

(b) Pro Rata Treatment.

Each payment by Borrower of interest in respect of the Loans shall be applied to
the amounts of such obligations owing to the Lenders pro rata according to the
respective amounts then due and owing to the Lenders.

(c) Insufficient Funds. If at any time insufficient funds are received by and
available to Administrative Agent to pay fully all amounts of principal,
interest and fees then due hereunder, such

 

-69-



--------------------------------------------------------------------------------

funds shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties. It
is understood that the foregoing does not apply to any adequate protection
payments under any federal, state or foreign bankruptcy, insolvency,
receivership or similar proceeding, and that Administrative Agent may, subject
to any applicable federal, state or foreign bankruptcy, insolvency, receivership
or similar orders, distribute any adequate protection payments it receives on
behalf of the Lenders to the Lenders in its sole discretion (i.e., whether to
pay the earliest accrued interest, all accrued interest on a pro rata basis or
otherwise).

(d) Sharing of Set-Off. If, other than as expressly provided elsewhere herein or
required by court order, any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other Obligations resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of its Loans and
accrued interest thereon or other Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify Administrative Agent of such fact, and (b) purchase (for cash
at face value) participations in the Loans and such other obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to Holdings or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Loan Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Loan
Party in the amount of such participation. If under applicable bankruptcy,
insolvency or any similar law any Secured Party receives a secured claim in lieu
of a setoff or counterclaim to which this Section 2.14(d) applies, such Secured
Party shall to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights to which the Secured Party
is entitled under this Section 2.14(d) to share in the benefits of the recovery
of such secured claim.

(e) Borrower Default. Unless Administrative Agent shall have received notice
from Borrower prior to the date on which any payment is due to Administrative
Agent for the account of the applicable Lenders hereunder that Borrower will not
make such payment, Administrative Agent may assume that Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders, as the case may be, the amount due. In
such event, if Borrower has not in fact made such payment, then each of the
Lenders, as the case may be, severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender

 

-70-



--------------------------------------------------------------------------------

with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to Administrative Agent,
at the greater of the Federal Funds Effective Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation.

Section 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Loan Parties hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if the applicable withholding
agent shall be required by applicable Requirements of Law (as determined in the
good faith discretion of the applicable withholding agent) to deduct any Taxes
from such payments, then (i) in the case of Indemnified Taxes or Other Taxes,
the sum payable shall be increased by the Loan Parties as necessary so that
after all required deductions have been made (including deductions applicable to
additional sums payable under this Section) the applicable Recipient receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the applicable withholding agent shall make such deductions and (iii) the
applicable withholding agent shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable Requirements of
Law.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
paragraph (a) above, Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Requirements of Law.

(c) Indemnification by Borrower. Each Borrower shall indemnify, each Recipient,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable by
such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that the provisions of this sentence
shall not require Borrower to indemnify against any interest or penalties that
result from the failure by such Recipient to timely file any tax return relating
to Indemnified Taxes. A certificate setting forth in reasonable detail the
amount of such payment or liability delivered to Borrower by a Lender (with a
copy to Administrative Agent) or by Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of any withholding tax with respect to any payments hereunder or under
any other Loan Document shall, to the extent it is legally entitled to do so,
deliver to Borrower and to Administrative Agent, at the time or times reasonably
requested by Borrower or Administrative Agent, such properly completed and
executed documentation prescribed by applicable Requirements of Law as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by Borrower or Administrative
Agent, shall deliver such other documentation prescribed by applicable

 

-71-



--------------------------------------------------------------------------------

Requirements of Law or reasonably requested by Borrower or Administrative Agent
as will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the above two sentences, in the case
of any taxes that are not U.S. federal withholding taxes, the completion,
execution and submission of non-U.S. federal forms shall not be required if in
the Lender’s judgment such completion, execution or submission would subject
such Lender to any unreimbursed cost or expense or would be disadvantageous to
such Lender in any material respect, it being understood that the provision of
any information currently required by any U.S. federal income tax form shall not
be considered disadvantageous to the position of the Lender.

Without limiting the generality of the foregoing, in the event that Borrower is
a U.S. Person;

(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
as required by applicable law or upon the request of Borrower or Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit P, or any other form approved by
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of any Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Foreign Lender’s conduct of a
U.S. trade or business and (y) duly completed copies of Internal Revenue Service
Form W-8BEN (or any successor forms),

(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), Internal Revenue Service Form W-8IMY, accompanied by a
Form W-8ECI, W-8BEN, a certificate in substantially the form of Exhibit P, Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that, if the Foreign Lender is a partnership (and not a
participating Lender) and one or more beneficial owners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
certificate, in substantially the form of Exhibit P, on behalf of such
beneficial owner(s), or

(5) any other form prescribed by applicable Requirements of Law as a basis for
claiming exemption from or a reduction in United States federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable Requirements of Law to permit Borrower and
Administrative Agent to determine the withholding or deduction required to be
made.

 

-72-



--------------------------------------------------------------------------------

(iii) Any Lender that is not a Foreign Lender shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of Borrower or Administrative Agent), duly
executed and properly completed copies of Internal Revenue Service Form W-9
certifying that it is not subject to backup withholding.

(iv) Each Lender shall, from time to time after the initial delivery by such
Lender of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered obsolete or inaccurate, promptly (1) deliver to Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
Borrower of its inability to deliver any such forms, certificates or other
evidence.

(v) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(vi) The Administrative Agent shall provide to the Borrower two duly-signed,
properly completed copies of the documentation prescribed in clause (i) or
(ii) below, as applicable (together with all required attachments thereto):
(i) IRS Form W-9 or any successor thereto, or (ii) (A) IRS Form W-8ECI or any
successor thereto, and (B) with respect to payments received on account of any
Lender, a U.S. branch withholding certificate on IRS Form W-8IMY or any
successor thereto evidencing its agreement with the Borrower to be treated as a
U.S. Person for U.S. federal withholding purposes. At any time thereafter, the
Administrative Agent shall provide updated documentation previously provided (or
a successor form thereto) when any documentation previously delivered has
expired or become obsolete or invalid or otherwise upon the reasonable request
of the Borrower.

(f) Treatment of Certain Refunds. If Administrative Agent or a Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section, it shall pay to the applicable Loan Party an amount equal to
such refund (but

 

-73-



--------------------------------------------------------------------------------

only to the extent of indemnity payments made, or additional amounts paid, by
such Loan Party under this Section with respect to the Indemnified Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to Administrative Agent or such Lender or in
the event Administrative Agent or such Lender is required to repay such refund
to such Governmental Authority. This paragraph shall not be construed to require
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to Borrower
or any other person. Notwithstanding anything to the contrary, in no event will
Administrative Agent or any Lender be required to pay any amount to a Loan Party
the payment of which would place Administrative Agent or such Lender in a less
favorable net after-tax position than Administrative Agent or such Lender would
have been in if the Indemnified Taxes or Other Taxes giving rise to such refund
had never been imposed in the first instance.

(g) Mitigation. Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 2.15(a) or (c) with respect to such Lender it
will, if requested by Borrower, use commercially reasonable efforts (subject to
legal and regulatory restrictions) to mitigate the effect of any such event,
including by designating another lending office for any Loan affected by such
event and by completing and delivering or filing any tax related forms which
would reduce or eliminate any amount of Indemnified Taxes or Other Taxes
required to be deducted or withheld or paid by Borrower; provided that such
efforts are made at Borrower’s expense and on terms that, in the reasonable
judgment of such Lender, cause such Lender and its lending office(s) to suffer
no economic, legal or regulatory disadvantage, and provided, further, that
nothing in this Section 2.15(g) shall affect or postpone any of the Obligations
of Borrower or the rights of such Lender pursuant to Section 2.15(a) or (c).

(h) Reserved.

(i) Timely Notification. With respect to a claim by a Recipient for
indemnification or payment of additional amounts pursuant to this Section 2.15,
the Borrower shall not be required to compensate such Recipient for any amount
incurred more than one hundred eighty (180) days prior to the date that such
person notifies the Borrower of the event that gives rise to such claim;
provided that, if the circumstance giving rise to such claim is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrower hereby agrees to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment. A
certificate setting forth such costs and expenses submitted by such Lender to
Borrower shall be conclusive absent manifest error.

 

-74-



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, or if Borrower exercises its replacement rights under
Section 10.02(d), then Borrower may, at its sole expense and effort, upon notice
to such Lender and Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.04), all of its interests,
rights and obligations under this Agreement and the other Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i) Borrower shall have paid to Administrative Agent the processing and
recordation fee specified in Section 10.04(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.13), from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or Borrower (in the
case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable Requirements of Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

Each Lender agrees that, if Borrower elects to replace such Lender in accordance
with this Section 2.16(b), it shall promptly execute and deliver to
Administrative Agent an Assignment and Assumption to evidence the assignment and
shall deliver to Administrative Agent any Note (if Notes have been issued in
respect of such Lender’s Loans) subject to such Assignment and Assumption;
provided that the failure of any such Lender to execute an Assignment and
Assumption shall not render such assignment invalid and such assignment shall be
recorded in the Register.

Section 2.17 Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Loan Request”), request (A) one or more new commitments which may be of the same
Class as any outstanding Loans (a “Loan Increase”) or a new Class of term loans
(collectively with any Loan Increase, the “Incremental Commitments”), whereupon
the Administrative Agent shall promptly deliver a copy to each of the Lenders.

(b) Incremental Loans. Any Incremental Loans (other than Loan Increases) made on
an Incremental Facility Closing Date shall be designated a separate Class of
Incremental Loans, as applicable, for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Commitments of any
Class are effected (including through any Loan Increase), subject to the

 

-75-



--------------------------------------------------------------------------------

satisfaction of the terms and conditions in this Section 2.17, (i) each
Incremental Lender of such Class shall make a Loan to the Borrower (an
“Incremental Loan”) in an amount equal to its Incremental Commitment of such
Class and (ii) each Incremental Lender of such Class shall become a Lender
hereunder with respect to the Incremental Commitment of such Class and the
Incremental Loans of such Class made pursuant thereto.

(c) Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.17 shall set forth the requested amount and proposed
terms of the relevant Incremental Loans. Incremental Loans may be made, by any
existing Lender (but no existing Lender will have an obligation to make any
Incremental Commitment, nor will the Borrower have any obligation to approach
any existing Lender to provide any Incremental Commitment) or by any Additional
Lender (each such existing Lender or Additional Lender providing such Commitment
or Loan, an “Incremental Lender”); provided that (i) the Administrative Agent
shall have consented (not to be unreasonably withheld or delayed) to such
Additional Lender’s making such Incremental Loans to the extent such consent, if
any, would be required under Section 10.02(b) for an assignment of Loans, to
such Lender or Additional Lender, (ii) with respect to Incremental Commitments,
any Affiliated Lender providing an Incremental Commitment shall be subject to
the same restrictions set forth in Section 10.02(b) as they would otherwise be
subject to with respect to any purchase by or assignment to such Affiliated
Lender of Loans.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment shall be subject to the satisfaction on the date thereof (the
“Incremental Facility Closing Date”) of each of the following conditions,
together with any other conditions set forth in the Incremental Amendment:

(i) after giving effect to such Incremental Commitments, the conditions of
Section 4.03 shall be satisfied (it being understood that all references to “the
date of such Credit Extension” or similar language in such Section 4.03 shall be
deemed to refer to the effective date of such Incremental Amendment); provided,
that, such Incremental Amendment may include a waiver by the Incremental Lenders
party thereto of the condition set forth in Section 4.03(a) and, in connection
with any Incremental Commitment, the primary purpose of which is to finance a
Permitted Acquisition or other acquisition that is a permitted Investment under
this Agreement, a waiver in full or in part of the conditions set forth in
Section 4.03(b) (other than any Event of Default under Section 8.01(a), (b),
(g) or (h)) and Section 4.03(c) (other than with respect to the Specified
Representations (conformed as reasonably necessary for such Permitted
Acquisition or such other acquisition to provide for certainty of funding in
connection with such transaction) which may only be waived with the consent of
the Required Lenders);

(ii) (A) after giving Pro Forma Effect to both (x) the making of the Incremental
Loans under such Incremental Amendment and (y) any Specified Transactions
consummated in connection therewith, the Total Net Leverage Ratio shall not
exceed the Total Net Leverage Ratio (calculated, without taking into account for
cash netting purposes, any proceeds of Incremental Loans retained by the
Borrower) as of the Closing Date or (B) alternatively if the condition set forth
in clause (ii)(A) is not able to be satisfied, the aggregate principal amount of
Incremental Loans made in reliance of this clause (B) (including the Incremental
Loans made under such Incremental Amendment) shall not exceed $40,000,000;

(iii) Each Incremental Commitment shall be in an aggregate principal amount that
is not less than $5,000,000 and shall be in an increment of $1,000,000 (provided
that such amount may be less than $5,000,000 if such amount represents all
remaining availability under the limit set forth in Section 2.17(b)); and

(iv) to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (i) customary legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Effective Date
(conformed as appropriate) other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Security Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Incremental
Lenders are provided with the benefit of the applicable Loan Documents.

 

-76-



--------------------------------------------------------------------------------

(e) Required Terms. The terms, provisions and documentation of the Incremental
Loans and Incremental Commitments of any Class shall be as agreed between the
Borrower and the applicable Incremental Lenders providing such Incremental
Commitments, and except as otherwise set forth herein, to the extent not
identical to any Class of Loans, each existing on the Incremental Facility
Closing Date, shall be consistent with clauses (i) and (ii) below, as
applicable, and otherwise reasonably satisfactory to the Administrative Agent.
In any event:

(i) the Incremental Loans and Incremental Commitments:

(1) (I) shall rank pari passu or junior in right of payment with the Obligations
under the Loans that are senior in right of payment, (II) shall not be
guaranteed by any person other than a Guarantor hereunder and (III) shall be
secured by the Collateral and shall rank pari passu or junior in right of
security with the Obligations under the Initial Loans (and, if applicable,
subject to a subordination agreement and/or the ABL Intercreditor Agreement (or,
alternatively, terms in the Incremental Amendment substantially similar to those
in such applicable agreement, as agreed by the Borrower and Administrative
Agent) or other lien subordination and intercreditor arrangement satisfactory to
the Borrower and the Administrative Agent),

(2) as of the Incremental Facility Closing Date, shall not have a final
scheduled maturity date earlier than the Original Loan Maturity Date,

(3) as of the Incremental Facility Closing Date, shall have a Weighted Average
Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the then-existing Loans,

(4) shall have an Applicable Margin and, subject to clauses (e)(i)(2) and
(e)(i)(3) above, an amortization schedule determined by the Borrower and the
applicable Incremental Lenders; provided the Applicable Margin for a Loan
Increase shall be the Applicable Margin for the Class being increased,

(5) shall have fees determined by the Borrower and the applicable Incremental
Loan arranger(s), and

(6) may participate on a pro rata basis or less than pro rata basis (but not on
a greater than pro rata basis (except in respect of any Refinanced Debt or any
voluntary prepayments of any Class of Loans with an earlier Maturity Date than
any other Classes of Loans)) in any voluntary or mandatory prepayments of Loans
hereunder.

 

-77-



--------------------------------------------------------------------------------

(ii) the All-In Yield applicable to the Incremental Loans shall be determined by
the Borrower and the applicable Incremental Lenders and shall be set forth in
each applicable Incremental Amendment; provided, however, that (A) with respect
to any Loans made under Incremental Commitments (to the extent pari passu in
right of payment and security with the Term B Loans), the All-In Yield
applicable to such Incremental Loans shall not be greater than the applicable
All-In Yield payable pursuant to the terms of this Agreement as amended through
the date of such calculation with respect to Loans existing at such time plus 50
basis points per annum unless the interest rate (together with, as provided in
the proviso below, the LIBOR Rate or Base Rate floor) with respect to such Loans
is increased so as to cause the then applicable All-In Yield under this
Agreement on such Loans to equal the All-In Yield then applicable to the
Incremental Loans minus 50 basis points; provided that any increase in All-In
Yield to any Loan due to the application or imposition of a LIBOR Rate or Base
Rate floor on any Incremental Loan shall be effected solely through an increase
in (or implementation of, as applicable) of a LIBOR or Base Rate floor
applicable to such Loan.

(f) Incremental Amendment. Commitments in respect of Incremental Loans shall
become additional Commitments pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Incremental Lender providing such Commitments and
the Administrative Agent. The Incremental Amendment may, without the consent of
any other Loan Party, Agent or Lender, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.17, including amendments as deemed necessary by the
Administrative Agent in its reasonable judgment to effect any lien or payment
subordination and associated rights of the applicable Lenders to the extent any
Incremental Loans are to rank junior in right of security or payment or to
address technical issues relating to funding and payments. The Borrower will use
the proceeds of the Incremental Loans for any purpose not prohibited by this
Agreement.

(g) Incremental Equivalent Debt. The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time after the Closing Date,
issue, incur or otherwise obtain Indebtedness of the Borrower (and any
refinancing thereof) in respect of one or more series of senior or subordinated
notes (which may be unsecured or secured on a pari passu or junior lien basis
with the Obligations under the Initial Loans), in each case issued in a public
offering, Rule 144A or other private placement or bridge in lieu of the
foregoing, or senior or subordinated mezzanine Indebtedness (which may be in the
form of loans or notes and limited to being unsecured or secured solely on a
junior lien basis), in each case, that are issued or made in lieu of Incremental
Commitments (the “Incremental Equivalent Debt”); provided that (i) if such
Incremental Equivalent Debt is secured, the obligations in respect thereof shall
not be secured by any Lien on any asset of the Borrower or any Subsidiary
Guarantor other than any asset constituting Collateral and such Incremental
Equivalent Debt shall not be subject to any Guarantee by any Person other than
the Guarantors, (ii) if such Incremental Equivalent Debt is (x) secured on a
pari passu or junior basis with the Obligations under the Initial Loans, then
such Incremental Equivalent Debt shall be subject to the ABL Intercreditor
Agreement or (y) unsecured and subordinated to the Obligations, then such
Incremental Equivalent Debt shall be subject to a lien subordination and
intercreditor arrangement satisfactory to Borrower and the Administrative Agent,
(iii) such Incremental Equivalent Debt shall have a final maturity date which is
no earlier than ninety-one (91) days after the Latest Maturity Date then
existing or have a Weighted Average Life to Maturity which is shorter than the
Weighted Average Life to Maturity of the then existing Loans, (iv) such
Incremental Equivalent Debt shall not be subject to any mandatory redemption or
prepayment provisions or rights (except to the extent any such mandatory
redemption or prepayment is required to be applied first or pro rata to the
Loans and any first lien secured incremental notes required to be secured on a
first lien basis and except with respect

 

-78-



--------------------------------------------------------------------------------

to customary “AHYDO catch-up payments”), (v) such Incremental Equivalent Debt
shall not be required to be on terms and pursuant to documentation consistent
with the Loans or reasonably satisfactory to the Administrative Agent, nor shall
it be subject to the conditions set forth in (e)(ii), (vi) except as otherwise
set forth in this clause (g), such Incremental Equivalent Debt shall have
covenants and defaults no more restrictive (excluding pricing and optional
prepayment or redemption terms), when taken as a whole, than those with respect
to the Initial Loans (except for covenants or other provisions applicable only
to periods after the Latest Maturity Date of the Loan) or such terms and
conditions shall be current market terms for such type of Incremental Equivalent
Debt (as reasonably determined in good faith by the Borrower), and (vii) no
Event of Default (or, if the proceeds of such Incremental Equivalent Debt are to
be used in whole or in part to fund an Investment or Permitted Acquisition, no
Event of Default under Sections 8.01(a), (b), (g) or (h)) shall have occurred
and be continuing or would exist immediately after giving effect to such
incurrence.

Section 2.18 Refinancing Amendments.

(a) Refinancing Commitments. The Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (a “Refinancing
Loan Request”), request a new Class of Loans (any such new Class, “Refinancing
Commitments”) established in exchange for, or to extend, renew, replace,
repurchase, retire or refinance, in whole or in part, existing Loans or
Commitments (with respect to a particular Refinancing Commitment or Refinancing
Loan, such existing Loans or Commitments, “Refinanced Debt”), whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders.

(b) Refinancing Loans. Any Refinancing Loans made on a Refinancing Facility
Closing Date shall be designated a separate Class of Refinancing Loans for all
purposes of this Agreement. On any Refinancing Facility Closing Date on which
any Refinancing Commitments of any Class are effected, subject to the
satisfaction of the terms and conditions in this Section 2.18, each Refinancing
Lender of such Class shall make a Loan to the Borrower (a “Refinancing Loan”) in
an amount equal to its Refinancing Commitment of such Class.

(c) Refinancing Loan Request. Each Refinancing Loan Request from the Borrower
pursuant to this Section 2.18 shall set forth the requested amount and proposed
terms of the relevant Refinancing Loans. Refinancing Loans may be made, by any
existing Lender (but no existing Lender will have an obligation to make any
Refinancing Commitment, nor will the Borrower have any obligation to approach
any existing Lender to provide any Refinancing Commitment) or by any Additional
Lender (each such existing Lender or Additional Lender providing such Commitment
or Loan, a, “Refinancing Lender”); provided that (i) the Administrative Agent
shall have consented (not to be unreasonably withheld or delayed) to such
Additional Lender’s making such Refinancing Loans to the extent such consent, if
any, would be required under Section 10.04 for an assignment of Loans to such
Lender or Additional Lender and (ii) with respect to Refinancing Commitments,
any Affiliated Lender providing a Refinancing Commitment shall be subject to the
same restrictions set forth in Section 10.04 as they would otherwise be subject
to with respect to any purchase by or assignment to such Affiliated Lender of
Loans.

 

-79-



--------------------------------------------------------------------------------

(d) Effectiveness of Refinancing Amendment. The effectiveness of any Refinancing
Amendment, shall be subject to the satisfaction on the date thereof (a
“Refinancing Facility Closing Date”) of each of the following conditions,
together with any other conditions set forth in the Refinancing Amendment:

(i) after giving effect to such Refinancing commitments, except as otherwise
agreed by the Refinancing Lenders, (x) the representations and warranties of
each Guarantor set forth in Article III and in each other Loan Document shall be
true and correct in all material respects on and as of the Refinancing Facility
Closing Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date; provided, further, that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates, and (y) except as otherwise
agreed by the Refinancing Lenders, no Default shall exist or would result from
the Incremental Loan or from the application of the proceeds therefrom;

(ii) each Refinancing Commitment shall be in an aggregate principal amount that
is not less than $10,000,000 and shall be in an increment of $5,000,000
(provided that such amount may be less than $10,000,000 and not in an increment
of $5,000,000 if such amount is equal to the entire outstanding principal amount
of Refinanced Debt that is in the form of Loans); and

(iii) to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (i) customary legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Effective Date
(conformed as appropriate) other than changes to such legal opinions resulting
from a change in law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent and (ii) reaffirmation
agreements and/or such amendments to the Security Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Refinancing
Lenders are provided with the benefit of the applicable Loan Documents.

(e) Required Terms. The terms, provisions and documentation of the Refinancing
Loans of any Class shall be as agreed between the Borrower and the applicable
Refinancing Lenders providing such Refinancing Commitments, and except as
otherwise set forth herein, to the extent not identical to any Class of Loans
each existing on the Refinancing Facility Closing Date, shall be consistent with
clauses (i) and (ii) below, as applicable, and otherwise reasonably satisfactory
to the Administrative Agent. In any event:

(i) the Refinancing Term Loans:

(1) as of the Refinancing Facility Closing Date, shall not have a final
scheduled maturity date earlier than the Maturity Date of the Refinanced Debt,

(2) as of the Refinancing Facility Closing Date, shall not have a Weighted
Average Life to Maturity shorter than the remaining Weighted Average Life to
Maturity of the Refinanced Debt,

(3) shall have an Applicable Margin and LIBOR Rate or Base Rate floor (if any),
and subject to clause (1) above, amortization determined by the Borrower and the
applicable Refinancing Lenders,

(4) shall have fees determined by the Borrower and the applicable Refinancing
Loan arranger(s),

(5) may participate on a pro rata basis or less than pro rata basis (but not on
a greater than pro rata basis (except in respect of any Refinanced Debt,
prepayments with Borrower

 

-80-



--------------------------------------------------------------------------------

Retained Prepayment Amounts or any voluntary prepayments of any Class of Loans
with an earlier Maturity Date than any other Classes of Loans)) in any voluntary
or mandatory prepayments of Loans hereunder, or if junior in right of security,
shall be on a junior basis with respect thereto,

(6) shall not have a greater principal amount than the principal amount of the
Refinanced Debt plus accrued interest, fees, premiums (if any) and penalties
thereon and reasonable fees, expenses, OID and upfront fees associated with the
refinancing, and

(7) (I) shall rank pari passu or junior in right of payment with the Obligations
under the Initial Loans that are senior in right of payment and (II) shall be
secured by the Collateral and shall rank pari passu or junior in right of
security with the Obligations under the Initial Loans (and, if applicable,
subject to a subordination agreement and/or an intercreditor agreement (or,
alternatively, terms in the Refinancing Amendment substantially similar to those
in such applicable agreement, as agreed by the Borrower and Administrative
Agent) or other lien subordination and intercreditor arrangement satisfactory to
the Borrower and the Administrative Agent).

(f) Refinancing Amendment. Commitments in respect of Refinancing Loans shall
become additional Commitments pursuant to an amendment (a “Refinancing
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Refinancing Lender providing such Commitments and
the Administrative Agent. The Refinancing Amendment may, without the consent of
any other Loan Party, Agent or Lender, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.18, including amendments as deemed necessary by the
Administrative Agent in its reasonable judgment to effect any lien or payment
subordination and associated rights of the applicable Lenders to the extent any
Refinancing Loans are to rank junior in right of security or payment or to
address technical issues relating to funding and payments. The Borrower will use
the proceeds of the Refinancing Loans to extend, renew, replace, repurchase,
retire or refinance, substantially concurrently, the applicable Refinanced Debt.

(g) Refinancing Equivalent Debt.

(i) In lieu of incurring any Refinancing Loans, the Borrower may, upon notice to
the Administrative Agent, at any time or from time to time after the Closing
Date issue, incur or otherwise obtain (A) secured Indebtedness in the form of
one or more series of senior secured notes (such notes, “Permitted Pari Passu
Secured Refinancing Debt”), (B) secured Indebtedness in the form of one or more
series of second lien (or other junior lien) secured notes or second lien (or
other junior lien) secured term loans (such notes or term loans, “Permitted
Junior Secured Refinancing Debt”) and (C) unsecured or subordinated Indebtedness
in the form of one or more series of unsecured or subordinated notes or term
loans (such notes or term loans, “Permitted Unsecured Refinancing Debt” and
together with Permitted Pari Passu Secured Refinancing Debt and Permitted Junior
Secured Refinancing Debt, and, in each case, any Permitted Refinancing thereof,
“Refinancing Equivalent Debt”), in each case, in exchange for, or to extend,
renew, replace, repurchase, retire or refinance, in whole or in part, any
existing Class of Loans (such Loans, “Refinanced Loans”).

(ii) Any Refinancing Equivalent Debt:

(1) (A) shall not have a Maturity Date prior to the date that is on or after the
Maturity Date of the Refinanced Loans, (B) if in the form of term loans, shall
not have a Weighted

 

-81-



--------------------------------------------------------------------------------

Average Life to Maturity shorter than the remaining Weighted Average Life to
Maturity of the Refinanced Loans, (C) if in the form of notes, shall not have
scheduled amortization or payments of principal and not be subject to mandatory
redemption, repurchase, prepayment or sinking fund obligations (other than
customary “AHYDO catch-up payments”, offers to repurchase and prepayment events
upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default), in each case prior to the
Maturity Date of the Refinanced Loans, (D) shall not be guaranteed by Persons
other than Guarantors, (E) if in the form of subordinated Permitted Unsecured
Refinancing Debt, shall be subject to a subordination agreement to which a
representative acting on behalf of the holders of such Permitted Unsecured
Refinancing Debt shall have become a party or otherwise subject (or,
alternatively, terms in the definitive documentation for such Refinancing
Equivalent Debt substantially similar to those in such applicable agreement, as
agreed by the Borrower and Administrative Agent); provided that if such
Permitted Unsecured Refinancing Debt is the initial subordinated Permitted
Unsecured Refinancing Debt incurred by the Borrower, then Holdings, the
Borrower, the Subsidiary Guarantors, the Administrative Agent and a
representative for such Permitted Unsecured Refinancing Debt shall have executed
and delivered a Subordination Agreement, (F) shall not have a greater principal
amount than the principal amount of the Refinanced Term Loans plus accrued
interest, fees, premiums (if any) and penalties thereon and reasonable fees,
expenses, OID and upfront fees associated with the refinancing and (G) except as
otherwise set forth in this clause (g)(ii), shall have terms and conditions
(other than with respect to pricing, fees, rate floors and optional prepayment
or redemption terms) substantially similar to, or (taken as a whole) no more
favorable (as reasonably determined by the Borrower) to the lenders or holders
providing such Refinancing Equivalent Debt, than those applicable to the
Refinanced Loans (except for covenants or other provisions applicable only to
periods after the Latest Maturity Date at the time of the issuance or incurrence
of such Refinancing Equivalent Debt) or such terms and conditions shall be
current market terms for such type of Refinancing Equivalent Debt (as reasonably
determined in good faith by the Borrower),

(2) (A) if either Permitted Pari Passu Secured Refinancing Debt or Permitted
Junior Secured Refinancing Debt, shall be subject to security agreements
relating to such Refinancing Equivalent Debt that are substantially the same as
or more favorable to the Loan Parties than the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (B) if
Permitted Pari Passu Secured Refinancing Debt, (x) shall be secured by the
Collateral on a pari passu basis with the Obligations under the Initial Loans
and shall not be secured by any property or assets of Holdings, the Borrower or
of its Subsidiary other than the Collateral, and (y) shall be subject to an
intercreditor agreement to which a representative acting on behalf of the
holders of such Permitted Pari Passu Secured Refinancing Debt shall have become
a party or otherwise subject; provided that if such Permitted Pari Passu Secured
Refinancing Debt is the initial Permitted Pari Passu Secured Refinancing Debt
incurred by the Borrower, then Holdings, the Borrower, the Subsidiary
Guarantors, the Administrative Agent and a representative for such Permitted
Pari Passu Secured Refinancing Debt shall have executed and delivered an
intercreditor agreement and (C) if Permitted Junior Secured Refinancing Debt,
(x) shall be secured by the Collateral on a second priority (or other junior
priority) basis to the Liens securing the Obligations under the Initial Loans
and shall not be secured by any property or assets of Holdings, the Borrower or
any of its Subsidiaries other than the Collateral, and (y) shall be subject to
an intercreditor or subordination agreement to which a representative acting on
behalf of the holders of such Permitted Junior Secured Refinancing Debt shall
have become a party or otherwise subject, and

(3) shall be incurred solely to repay, repurchase, retire or refinance
substantially concurrently the Refinanced Loans.

 

-82-



--------------------------------------------------------------------------------

This Section 2.18 shall supersede any provisions in Section 2.14 or
Section 10.02 to the contrary.

Section 2.19 Extension of Loans.

(a) Extension of Loans. The Borrower may, at any time and from time to time
request that all or a portion of the Loans of a given Class (an “Existing Loan
Tranche”) be amended to extend the scheduled Maturity Date(s) with respect to
the Loans of such Existing Loan Tranche (any such Loans which have been so
amended, “Extended Loans”) and to provide for other terms consistent with this
Section 2.19. In order to establish any Extended Loans, the Borrower shall
provide a notice to the Administrative Agent (who shall provide a copy of such
notice to each of the Lenders under the applicable Existing Loan Tranche) (each,
a “Loan Extension Request”) setting forth the proposed terms of the Extended
Loans to be established, which shall (x) be identical as offered to each Lender
under such Existing Loan Tranche (including as to the proposed interest rates
and fees payable, but excluding any arrangement, structuring or other similar
fees payable in connection therewith that are not generally shared with all
relevant Lenders) and offered pro rata to each Lender under such Existing Loan
Tranche and (y) be identical to the Loans under the Existing Loan Tranche from
which such Extended Term Loans are intended to be amended, except that: (i) all
or any of the scheduled amortization payments of principal of the Extended Loans
may be delayed to later dates than the scheduled amortization payments of
principal of the Loans of such Existing Loan Tranche, to the extent provided in
the applicable Extension Amendment; provided, however, that at no time shall
there be Classes of Extended Loans which have more than five (5) different
Maturity Dates; (ii) the All-In Yield with respect to the Extended Loans
(whether in the form of interest rate margin, upfront fees, original issue
discount or otherwise) may be different than the All-In Yield for the Loans of
such Existing Loan Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Loans); and
(iv) Extended Loans may have call protection as may be agreed by the Borrower
and the Lenders thereof; provided, that no Extended Loans may be optionally
prepaid prior to the Maturity Date of the Initial Loans, unless such optional
prepayment is accompanied by a pro rata optional prepayment of the Initial
Loans; provided, however, that (A) no Event of Default shall have occurred and
be continuing at the time a Loan Extension Request is delivered to Lenders,
(B) in no event shall the Maturity Date of any Extended Loans of a given Loan
Extension Series at the time of establishment thereof be earlier than the
Maturity Date of the Existing Loan Tranche, (C) the Weighted Average Life to
Maturity of any Extended Loans of a given Extension Series at the time of
establishment thereof shall be no shorter than the remaining Weighted Average
Life to Maturity of the Existing Loan Tranche, (D) all documentation in respect
of such Extension Amendment shall be consistent with the foregoing and (E) any
Extended Loans may participate on a pro rata basis or less than or greater than
a pro rata basis in any voluntary repayments or prepayments of principal of
Loans hereunder and on a pro rata basis or less than a pro rata basis, in any
mandatory repayments or prepayments of Loans hereunder, in each case as
specified in the respective Loan Extension Request. Any Extended Loans amended
pursuant to any Loan Extension Request shall be designated a series (each, a
“Loan Extension Series”) of Extended Loans for all purposes of this Agreement;
provided that any Extended Loans amended from an Existing Loan Tranche may, to
the extent provided in the applicable Extension Amendment, be designated as an
increase in any previously established Loan Extension Series with respect to
such Existing Loan Tranche (in which case scheduled amortization with respect
thereto shall be proportionately increased). Each request for a Loan Extension

 

-83-



--------------------------------------------------------------------------------

Series of Extended Loans proposed to be incurred under this Section 2.19 shall
be in an aggregate principal amount that is not less than $5,000,000 (it being
understood that the actual principal amount thereof provided by the applicable
Lenders may be lower than such minimum amount) and the Borrower may impose an
Extension Minimum Condition with respect to any Loan Extension Request, which
may be waived by the Borrower in its sole discretion.

(b) Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days (or such shorter period as may be agreed
by the Administrative Agent) prior to the date on which Lenders under the
Existing Loan Tranche are requested to respond, and shall agree to such
procedures, if any, as may be established by, or acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.19. No Lender shall have any obligation to agree to have any
of its Loans of any Existing Loan Tranche amended into Extended Loans pursuant
to any Extension Request. Any Lender holding a Loan under an Existing Loan
Tranche (each, an “Extending Lender”) wishing to have all or a portion of its
Loans under the Existing Loan Tranche subject to such Extension Request amended
into Extended Loans shall notify the Administrative Agent (each, an “Extension
Election”) on or prior to the date specified in such Extension Request of the
amount of its Loans under the Existing Loan Tranche, which it has elected to
request be amended into Extended Loans (subject to any minimum denomination
requirements imposed by the Administrative Agent). In the event that the
aggregate principal amount of Loans under the Existing Loan Tranche in respect
of which applicable Lenders shall have accepted the relevant Extension Request
exceeds the amount of Extended Loans requested to be extended pursuant to the
Extension Request, Loans subject to Extension Elections shall be amended to
Extended Loans on a pro rata basis (subject to rounding by the Administrative
Agent, which shall be conclusive) based on the aggregate principal amount of
Loans included in each such Extension Election.

(i) Extension Amendment. Extended Loans shall be established pursuant to an
amendment (each, a “Extension Amendment”) to this Agreement among the Borrower,
the Administrative Agent and each Extending Lender, providing an Extended Loan
thereunder, which shall be consistent with the provisions set forth in
Section 2.19(a) or (b) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to the satisfaction on the date thereof (the “Extension Facility
Closing Date”) of each of the following conditions: (x) except as otherwise
agreed by the Extending Lenders, the representations and warranties of each
Guarantor set forth in Article III and in each other Loan Document shall be true
and correct in all material respects on and as of the Extension Facility Closing
Date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date; provided, further, that, any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates, (y) except as otherwise agreed by the
Extending Lenders, no Default shall exist or would result from the Extended Loan
or from the application of the proceeds therefrom and (z) to the extent
reasonably requested by the Administrative Agent, receipt by the Administrative
Agent of (i) legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Effective Date (conformed as appropriate)
other than changes to such legal opinions resulting from a change in law, change
in fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Security Documents as may be reasonably requested by the Administrative
Agent in order to ensure that the Extended Loans are provided with the benefit
of the applicable Loan Documents. The Administrative Agent shall

 

-84-



--------------------------------------------------------------------------------

promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Extension Amendment, without the consent
of any other Lenders, to the extent (but only to the extent) necessary to
(i) reflect the existence and terms of the Extended Loans incurred pursuant
thereto, (ii) modify the scheduled repayments set forth in Section 2.04 with
respect to any Existing Loan Tranche subject to an Extension Election to reflect
a reduction in the principal amount of the Loans required to be paid thereunder
in an amount equal to the aggregate principal amount of the Extended Loans
amended pursuant to the applicable Extension (with such amount to be applied
ratably to reduce scheduled repayments of such Loans required pursuant to
Section 2.04), (iii) modify the prepayments set forth in Section 2.10 to reflect
the existence of the Extended Loans and the application of prepayments with
respect thereto, (iv) address technical issues relating to funding and payments
and (v) effect such other amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.19, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

(c) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.19 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

Section 2.20 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then, for so long as such Lender is a Defaulting
Lender any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.14(d)
but excluding Section 2.16(b)) may, in lieu of being distributed to such
Defaulting Lender, be retained by Administrative Agent in a segregated
non-interest bearing account and, subject to any applicable Requirements of Law,
be applied at such time or times as may be determined by Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to
Administrative Agent hereunder, (ii) second, to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by Administrative Agent,
(iii) third, if so determined by Administrative Agent and Borrower, held in such
account as cash collateral for future funding obligations of the Defaulting
Lender under this Agreement, (iv) fourth, pro rata, to the payment of any
amounts owing to Borrower or the Lenders as a result of any judgment of a court
of competent jurisdiction obtained by Borrower or any Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement and (v) fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if such
payment is a prepayment of the principal amount of any Loans all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans owed to
any Defaulting Lender.

 

-85-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to Administrative Agent and the Lenders at
the time of each Credit Extension that:

Section 3.01 Organization; Powers.

Each Company (a) is duly organized and validly existing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority to
carry on its business as now conducted and to own and lease its property and
(c) is qualified and in good standing (to the extent such concept is applicable
in the applicable jurisdiction) to do business in every jurisdiction where such
qualification is required; except in each case referred to in clause (a) (other
than with respect to the Borrower), (b) (other than with respect to the
Borrower) and (c), to the extent that the failure to do so could not reasonably
be expected to result in a Material Adverse Effect.

Section 3.02 Authorization; Enforceability.

This Agreement and each other Loan Document to be entered into by each Loan
Party to which such person is a party, and the consummation of the Transactions,
are within such Loan Party’s powers and have been duly authorized by all
necessary action on the part of such Loan Party. This Agreement has been duly
executed and delivered, as of the Effective Date, by the Borrower and, as of the
Closing Date, each other Loan Party, and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ and secured parties’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

Section 3.03 No Conflicts.

Except as set forth on Schedule 3.03, the execution, delivery and performance by
each Loan Party of each Loan Document to which such person is a party, and the
consummation of the Transactions, (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority
or require any consent or approval under any indenture, agreement or other
instrument binding upon any Company or its property, except (i) such as have
been obtained or made and are in full force and effect, (ii) filings necessary
to perfect Liens created by the Loan Documents and (iii) consents, approvals,
registrations, filings, permits or actions the failure to obtain or perform
which could not reasonably be expected to result in a Material Adverse Effect,
(b) will not violate the Organizational Documents of any Company, (c) will not
violate any Requirement of Law, except to the extent any such violation that
could not reasonably be expected to result in a Material Adverse Effect,
(d) will not violate or result in a default under any indenture, agreement or
other instrument binding upon any Company or its property, or give rise to a
right thereunder to require any payment to be made by any Company, except for
violations, defaults or the creation of such rights that could not reasonably be
expected to result in a Material Adverse Effect, and (e) will not result in the
creation or imposition of any Lien on any property of any Company, except Liens
created by the Loan Documents and Permitted Liens.

Section 3.04 Financial Statements; Projections.

(a) Historical Financial Statements. Borrower has heretofore delivered to the
Lenders the consolidated balance sheets and related statements of comprehensive
income, members’ equity and cash

 

-86-



--------------------------------------------------------------------------------

flows of the Borrower (i) as of and for the fiscal year ended December 31, 2012,
audited by and accompanied by the unqualified opinion of Grant Thornton LLP,
independent public accountants, and (ii) as of and for the nine-month period
ended September 30, 2013 and for the comparable period of the preceding fiscal
year, in each case, certified by a Financial Officer. Such financial statements
and all financial statements delivered pursuant to Sections 5.01(a) and (b) have
been prepared in accordance with GAAP consistently applied throughout the
periods covered thereby (except as otherwise expressly noted therein and
subject, in the case of any quarterly financial statements, to changes resulting
from normal year-end adjustments and the absence of footnotes) and present
fairly in all material respects the financial condition and results of
operations and cash flows of the Borrower as of the dates and for the periods to
which they relate.

(b) No Liabilities. Except as set forth in the financial statements referred to
in Section 3.04(a), as of the Effective Date, there are no liabilities of any
Company of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which could reasonably be expected to result in a
Material Adverse Effect, and, as of the Closing Date after giving effect to the
Transactions, there is no existing condition, situation or set of circumstances
which could reasonably be expected to result in such a liability, other than
liabilities under the Loan Documents and the ABL Facility Documents. Since
December 31, 2012, there has been no event, change, circumstance or occurrence
that, individually or in the aggregate, has had or could reasonably be expected
to result in a Material Adverse Effect.

(c) Forecasts. The projections furnished to the Administrative Agent pursuant to
Section 4.01(d) and all Projections delivered pursuant to Section 5.01(d) have
been prepared in good faith by Borrower and based on assumptions believed by
Borrower to reasonable at the time made, it being understood that projections as
to future events are not to be viewed as facts and actual results may vary
materially from such forecasts.

Section 3.05 Properties.

(a) Generally. Each Company has good title to, or valid leasehold interests in,
all its property material to its business, free and clear of all Liens except
for, in the case of Collateral, Permitted Collateral Liens and, in the case of
all other material property, Permitted Liens and minor irregularities or
deficiencies in title that, individually or in the aggregate, do not interfere
with its ability to conduct its business as currently conducted or to utilize
such property for its intended purpose. The property of the Companies, taken as
a whole, (i) is in good operating order, condition and repair, except to the
extent that the failure to be in such condition could not reasonably be expected
to result in a Material Adverse Effect, and (ii) constitutes all the property
which is required for the business and operations of the Companies as presently
conducted.

(b) Real Property. Schedules 8(a), 8(b) and 8(c) to the Perfection Certificate
dated the Effective Date contain a true and complete list of each interest in
Real Property (i) owned by any Company as of the Effective Date and describes
the type of interest therein held by such Company and whether such owned Real
Property is leased and if leased whether the underlying Lease contains any
option to purchase all or any portion of such Real Property or any interest
therein or contains any right of first refusal relating to any sale of such Real
Property or any portion thereof or interest therein and (ii) leased, subleased
or otherwise occupied or utilized by any Company, as lessee, sublessee,
franchisee or licensee, as of the Effective Date and describes the type of
interest therein held by such Company.

(c) No Casualty Event. No Company has received any written notice of, nor has
any knowledge of, the occurrence or pendency of any Casualty Event affecting all
or any material portion of its property. No U.S. Mortgage encumbers improved
Real Property that is located in an area that has been identified by the
Secretary of Housing and Urban Development as an area having special flood
hazards within the meaning of the National Flood Insurance Act of 1968 unless
flood insurance available under such Act has been obtained in accordance with
Section 5.04.

 

-87-



--------------------------------------------------------------------------------

Section 3.06 Intellectual Property.

(a) Ownership/No Claims. Each Loan Party owns, or is licensed to use, all
patents, patent applications, trademarks, trade names, service marks,
copyrights, technology, trade secrets, proprietary information, domain names,
know-how and processes necessary for the conduct of its business as currently
conducted (the “Intellectual Property”), except for those the failure to own or
license which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No claim has been asserted and
is pending by any person challenging or questioning the use of any such
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, except for any such claim which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, nor
does any Loan Party know of any valid basis for any such claim. The use of such
Intellectual Property by each Loan Party does not infringe the rights of any
person, except for such claims and infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Registrations. Except pursuant to licenses and other user agreements entered
into by each Loan Party that are listed in Schedule 12(a) or 12(b) to the
Perfection Certificate, on and as of the Effective Date (i) each Loan Party owns
and possesses the right to use, and has done nothing to authorize or enable any
other person to use, any copyright, patent or trademark (as such terms are
defined in the Security Agreements) listed in Schedule 12(a) or 12(b) to the
Perfection Certificate and (ii) all registrations listed in Schedule 12(a) or
12(b) to the Perfection Certificate are valid and in full force and effect.

(c) No Violations or Proceedings. To the Borrower’s knowledge, on and as of the
Effective Date, there is no material violation by others of any right of any
Loan Party with respect to any copyright, patent or trademark listed in Schedule
12(a) or 12(b) to the Perfection Certificate, pledged by it under the name of
such Loan Party except as may be set forth on Schedule 3.06(c).

Section 3.07 Equity Interests and Subsidiaries.

(a) Equity Interests. Schedules 1(a) and 10(a) to the Perfection Certificate
dated the Effective Date set forth a list of (i) all the Subsidiaries of
Intermediate Holdings and their jurisdictions of organization as of the
Effective Date and (ii) the number of each class of its Equity Interests
authorized, and the number outstanding, on the Effective Date and the number of
shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the Effective Date. As of the Effective Date, all
Equity Interests of each Company are duly and validly issued and are fully paid
and non-assessable, and, other than the Equity Interests of Intermediate
Holdings and the general partner interests of Borrower, are owned by
Intermediate Holdings, directly or indirectly through Wholly Owned Subsidiaries.
All limited partner Equity Interests of Borrower are owned directly by
Intermediate Holdings. The general partner of Borrower is General Partner.

 

-88-



--------------------------------------------------------------------------------

(b) No Consent of Third Parties Required. Except with respect to consents
obtained by the Companies on or prior to the Closing Date (or, in the case of
any such pledge of Equity Interest occurring after the Closing Date, on or prior
to the date of such pledge), no consent of any person including any other
general or limited partner, any other member of a limited liability company, any
other shareholder or any other trust beneficiary is necessary in connection with
the creation, perfection or priority of the security interest of Collateral
Agent in any Equity Interests to be pledged on or after the Closing Date to
Collateral Agent for the benefit of the Secured Parties under the Security
Agreements or the exercise by Collateral Agent of the voting or other rights
provided for in the Security Agreements or the exercise of remedies in respect
thereof.

(c) Organizational Chart. An accurate organizational chart, showing the
ownership structure of Holdings, Intermediate Holdings, Borrower and each
Subsidiary on the Effective Date, and after giving effect to the Transactions to
be consummated on the Effective Date, is set forth on Schedule 10(a) to the
Perfection Certificate dated the Effective Date.

Section 3.08 Litigation; Compliance with Laws.

There are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority now pending or, to the knowledge of any Company,
threatened against or affecting any Company or any business, property or rights
of any Company that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. Except for matters covered by
Section 3.18, no Company or any of its property is in violation of, nor will the
continued operation of its property as currently conducted violate, any
Requirements of Law (including any zoning or building ordinance, code or
approval or any building permits) or any restrictions of record or agreements
affecting any Company’s Real Property or is in default with respect to any
Requirement of Law, where such violation or default, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

Section 3.09 Reserved.

Section 3.10 Federal Reserve Regulations.

No Company is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose of buying or carrying Margin Stock.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
regulations of the Board, including Regulation T, U or X.

Section 3.11 Investment Company Act.

No Company is an “investment company” or a company “controlled” by an
“investment company,” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

-89-



--------------------------------------------------------------------------------

Section 3.12 Reserved.

Section 3.13 Taxes.

Each Company has (a) timely filed or caused to be timely filed all federal Tax
Returns and all material state, local and foreign Tax Returns required to have
been filed by it and all such Tax Returns are true and correct in all material
respects, (b) duly and timely paid, collected or remitted or caused to be duly
and timely paid, collected or remitted all Taxes (whether or not shown on any
Tax Return) due and payable, collectible or remittable by it and all assessments
received by it, except Taxes (i) that are being contested in good faith by
appropriate proceedings and for which such Company has set aside on its books
adequate reserves in accordance with GAAP or (ii) which could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect and (c) satisfied all of its withholding tax obligations except for
failures that could not be reasonably expected to, individually or in the
aggregate, result in a Material Adverse Effect. Each Company has made adequate
provision in accordance with GAAP for all material Taxes not yet due and
payable. Each Company is unaware of any proposed or pending tax assessments,
deficiencies or audits that could be reasonably expected to, individually or in
the aggregate, result in a Material Adverse Effect.

Section 3.14 No Material Misstatements.

No information, report, financial statement, certificate, Borrowing Request,
exhibit or schedule furnished by or on behalf of any Company to Administrative
Agent or any Lender in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto, taken as a whole, contained or
contains any material misstatement of fact or omitted or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were or are made, not misleading as of the date
such information is dated or certified; provided that to the extent any such
information, report, financial statement, exhibit or schedule was based upon or
constitutes a forecast or projection, each Company represents only that it acted
in good faith and utilized assumptions believed by it to be reasonable at the
time of preparation and due care in the preparation of such information, report,
financial statement, exhibit or schedule; it being understood that such
projections may vary from actual results and that such variances may be
material.

Section 3.15 Labor Matters.

As of the Effective Date, there are no strikes, lockouts or slowdowns against
any Company pending or, to the knowledge of any Company, threatened. The hours
worked by and payments made to employees of any Company have not been in
violation of the Fair Labor Standards Act of 1938, as amended, or any other
applicable federal, state, local or foreign law dealing with such matters in any
manner which could reasonably be expected to result in a Material Adverse
Effect. All payments due from any Company, or for which any claim may be made
against any Company, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of such Company except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect. The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which any Company is bound.

 

-90-



--------------------------------------------------------------------------------

Section 3.16 Solvency.

On the Closing Date, after giving effect to the Transactions, the Borrower and
its Subsidiaries, on a consolidated basis, are Solvent.

Section 3.17 Employee Benefit Plans.

(a) Each Plan is in compliance in all respects with the applicable provisions of
ERISA and the Code and the regulations and published interpretations thereunder,
except as could not reasonably be expected to result in a Material Adverse
Effect or a liability in excess of $250,000 to any Company. No ERISA Event has
occurred or is reasonably expected to occur that, when taken together with all
other such ERISA Events, could reasonably be expected to result in material
liability of any Company or any of its ERISA Affiliates or the imposition of a
Lien on any of the property of any Company. The present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $250,000 the fair market value of the property of all such
underfunded Plans. Using actuarial assumptions and computation methods
consistent with subpart I of subtitle E of Title IV of ERISA, the aggregate
liabilities of each Company or its ERISA Affiliates to all Multiemployer Plans
in the event of a complete withdrawal therefrom, as of the close of the most
recent fiscal year of each such Multiemployer Plan, could not reasonably be
expected to result in a Material Adverse Effect.

(b) To the extent applicable, each Foreign Plan has been maintained in
compliance with its terms, with all applicable collective bargaining agreements
and other applicable written agreements between the Company party thereto and
such Company’s employees, and with the requirements of any and all applicable
Requirements of Law, except as could not reasonably be expected to result in a
Material Adverse Effect or a liability in excess of $250,000 to any Company. No
Foreign Plan, nor any related trust or other funding medium thereunder, is
subject to any pending or, to the knowledge of each Loan Party, threatened or
anticipated investigation, examination or other legal proceeding, initiated by
any Governmental Authority or by any other person (other than routine claims for
benefits) that could reasonably be expected to have a Material Adverse Effect
and, to the knowledge of each Loan Party, there exists no state of facts which
after notice or lapse of time or both would reasonably be expected to give rise
to any such investigation, examination or other legal proceeding. Where
applicable, the most recently filed actuarial reports in respect of each Foreign
Plan fairly present the funded status of each such plan as at the date of the
applicable report. No Company has, as of the Closing Date, incurred any material
obligation in connection with the termination of any Foreign Plan. The present
value of the accrued benefit liabilities (whether or not vested) under each
Foreign Plan which is funded, determined as of the end of the most recently
ended fiscal year of the respective Company on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the property of such Foreign Plan in an amount that could reasonably be expected
to have a Material Adverse Effect, and for each Foreign Plan which is not
funded, the obligations of such Foreign Plan are properly accrued in accordance
with GAAP and fully and accurately disclosed in accordance with GAAP. No event
has occurred respecting any Foreign Plan which would entitle any person to cause
the termination of such Foreign Plan in whole or in part and no action has been
taken nor has any order been made by any applicable Governmental Authority to
that effect if such termination would reasonably be expected to have a Material
Adverse Effect.

 

-91-



--------------------------------------------------------------------------------

(c) To the extent applicable, each Canadian Pension Plan has been maintained in
compliance with its terms, with all applicable collective bargaining agreements
and other applicable written agreements between the Company party thereto and
such Company’s employees, and with the requirements of any and all applicable
Requirements of Law, except as could not reasonably be expected to result in a
Material Adverse Effect or a liability in excess of $250,000 to any Company. All
employer and employee payments, contributions or premiums to be remitted, paid
to or in respect of each Canadian Pension Plan have been paid in a timely
fashion in accordance with the terms thereof, any funding agreement and all
applicable Requirements of Law, except as could not reasonably be expected to
result in a Material Adverse Effect. As of the Closing Date, there are no
Canadian Pension Plans. No Canadian Pension Event has occurred or is reasonably
expected to occur that, when taken together with all other such Canadian Pension
Events, could reasonably be expected to result in a Material Adverse Effect.

Section 3.18 Environmental Matters.

(a) Except as set forth in Schedule 3.18 and except as, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect:

(i) The Companies and their businesses, operations and Real Property are in
compliance with, and the Companies have no liability under, any applicable
Environmental Law;

(ii) The Companies have obtained all Environmental Permits required for the
conduct of their businesses and operations, and the ownership, operation and use
of their property, under Environmental Law, all such Environmental Permits are
valid and in good standing and, under the currently effective business plan of
the Companies, no expenditures or operational adjustments will be required in
order to renew or modify such Environmental Permits during the next five
(5) years;

(iii) There has been no Release or threatened Release of Hazardous Material on,
at, under or from any Real Property or facility presently or formerly owned,
leased or operated by the Companies or their predecessors in interest that could
result in liability by the Companies under any applicable Environmental Law;

(iv) There is no Environmental Claim pending or, to the knowledge of the
Companies, threatened against the Companies, or relating to the Real Property
currently or formerly owned, leased or operated by the Companies or their
predecessors in interest or relating to the operations of the Companies, and
there are no actions, activities, circumstances, conditions, events or incidents
that could form the basis of such an Environmental Claim; and

(v) No person with an indemnity or contribution obligation to the Companies
relating to compliance with or liability under Environmental Law is in default
with respect to such obligation.

(b) Except as set forth in Schedule 3.18:

(i) No Company is obligated to perform any action or otherwise incur any expense
under Environmental Law pursuant to any order, decree, judgment or agreement by
which it is bound or has assumed by contract, agreement or operation of law, and
no Company is conducting or financing any Response pursuant to any Environmental
Law with respect to any Real Property or any other location, except in each case
as could not reasonably be expected to result in a Material Adverse Effect;

 

-92-



--------------------------------------------------------------------------------

(ii) Except as could not reasonably be expected to result in a Material Adverse
Effect, no Real Property or facility owned, operated or leased by the Companies
and, to the knowledge of the Companies, no Real Property or facility formerly
owned, operated or leased by the Companies or any of their predecessors in
interest is (i) listed or proposed for listing on the National Priorities List
promulgated pursuant to CERCLA or (ii) listed on the Comprehensive Environmental
Response, Compensation and Liability Information System promulgated pursuant to
CERCLA or (iii) included on any similar list maintained by any Governmental
Authority including any such list relating to petroleum;

(iii) Except as could not reasonably be expected to result in a Material Adverse
Effect, no Lien has been recorded or, to the knowledge of any Company,
threatened under any Environmental Law with respect to any Real Property or
other assets of the Companies;

(iv) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any
notification, registration, filing, reporting, disclosure, investigation,
remediation or cleanup pursuant to any Governmental Real Property Disclosure
Requirements or any other applicable Environmental Law; and

(v) As of the Effective Date (and with respect to any property as to which a
Mortgage is taken, the date on which the Mortgage is granted), the Companies
have made available to the Lenders all material records and files in the
possession, custody or control of, or otherwise reasonably available to, the
Companies concerning compliance with or liability under Environmental Law,
including those concerning the actual or suspected existence of Hazardous
Material at Real Property or facilities currently or formerly owned, operated,
leased or used by the Companies.

Section 3.19 Insurance.

Schedule 3.19 sets forth a true, complete and correct description of all
insurance maintained by each Company as of the Effective Date. All insurance
maintained by the Companies is in full force and effect, all premiums have been
duly paid and no Company has received notice of violation or cancellation
thereof. Each Company has insurance in such amounts and covering such risks and
liabilities as are customary for companies of a similar size engaged in similar
businesses in similar locations.

Section 3.20 Security Documents.

(a) Security Agreements.

(i) The U.S. Security Agreement, when executed and delivered, will be effective
to create in favor of Collateral Agent for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, the U.S.
Security Agreement Collateral and, when (i) financing statements and other
filings in appropriate form are filed in the offices specified on Schedule 7 to
the Perfection Certificate and (ii) upon the taking of possession or control by
the

 

-93-



--------------------------------------------------------------------------------

Collateral Agent of the U.S. Security Agreement Collateral with respect to which
a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the U.S. Security
Agreement), the Liens created by the U.S. Security Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors in the U.S. Security Agreement Collateral (other than
such U.S. Security Agreement Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction), in each case subject to no Liens other than Permitted Collateral
Liens.

(ii) The Canadian Security Agreement, when executed and delivered, will be
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Canadian Security Agreement Collateral and, when (i) financing
statements and other filings in appropriate form are filed in the offices
specified on Schedule 7 to the Perfection Certificate and (ii) upon the taking
of possession or control by the Collateral Agent of the Canadian Security
Agreement Collateral with respect to which a security interest may be perfected
only by possession or control (which possession or control shall be given to the
Collateral Agent to the extent possession or control by the Collateral Agent is
required by the Canadian Security Agreement), the Liens created by the Canadian
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the grantors in the Canadian
Security Agreement Collateral (other than such Canadian Security Agreement
Collateral in which a security interest cannot be perfected under the PPSA as in
effect at the relevant time in the relevant jurisdiction), in each case subject
to no Liens other than Permitted Collateral Liens.

(b) PTO Filing; Copyright Office Filing. When the applicable Security Agreement
or a short form thereof is filed in the United States Patent and Trademark
Office, the United States Copyright Office, and the Canadian Intellectual
Property Office, the Liens created by such Security Agreement shall constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the grantors thereunder in Patents (as defined in the applicable
Security Agreement) and Trademarks (as defined in the applicable Security
Agreement) registered or applied for with the United States Patent and Trademark
Office or Canadian Intellectual Property Office, as the case may be, or
Copyrights (as defined in such Security Agreement) registered or applied for
with the United States Copyright Office or Canadian Intellectual Property
Office, as the case may be, in each case subject to no Liens other than
Permitted Collateral Liens.

(c) Mortgages.

(i) Upon the effectiveness thereof in accordance with Section 5.14 and Schedule
5.14, each U.S. Mortgage shall be effective to create, in favor of Collateral
Agent, for its benefit and the benefit of the Secured Parties, legal, valid and
enforceable first priority Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the U.S. Mortgaged Properties
thereunder and the proceeds thereof, subject only to Permitted Collateral Liens
or other Liens acceptable to Collateral Agent, and when the U.S. Mortgages are
filed in the offices specified on Schedule 8(a) to the Perfection Certificate
dated the Effective Date (or, in the case of any U.S. Mortgage executed and
delivered after the date thereof in accordance with the provisions of Sections
5.10 and 5.11, when such U.S. Mortgage is filed in the offices specified in the
local counsel opinion delivered with respect thereto in accordance with the
provisions of Sections 5.10 and 5.11), the U.S. Mortgages shall constitute fully
perfected Liens on, and security

 

-94-



--------------------------------------------------------------------------------

interests in, all right, title and interest of the Loan Parties in the U.S.
Mortgaged Properties and the proceeds thereof, in each case prior and superior
in right to any other person, other than Liens permitted by such U.S. Mortgage.

(ii) Upon the effectiveness thereof in accordance with Section 5.14 and Schedule
5.14, each Canadian Mortgage shall be effective to create, in favor of
Collateral Agent, for its benefit and the benefit of the Secured Parties, legal,
valid and enforceable first priority Liens on, and security interests in, all of
the Canadian Guarantors’ right, title and interest in and to the Canadian
Mortgaged Properties thereunder and the proceeds thereof, subject only to
Permitted Collateral Liens or other Liens acceptable to Collateral Agent, and
when the Canadian Mortgages are filed in the offices specified on Schedule 8(a)
to the Perfection Certificate dated the Effective Date (or, in the case of any
Canadian Mortgage executed and delivered after the date thereof in accordance
with the provisions of Sections 5.10 and 5.11, when such Canadian Mortgage is
filed in the offices specified in the local counsel opinion delivered with
respect thereto in accordance with the provisions of Sections 5.10 and 5.11),
the Canadian Mortgages shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Canadian Guarantors in the
Canadian Mortgaged Properties and the proceeds thereof, in each case prior and
superior in right to any other person, other than Liens permitted by such
Canadian Mortgage.

(d) Valid Liens.

(i) Each U.S. Security Document delivered pursuant to Sections 5.10 and 5.11
will, upon execution and delivery thereof, be effective to create in favor of
Collateral Agent, for the benefit of the Secured Parties, legal, valid and
enforceable Liens on, and security interests in, all of the Loan Parties’ right,
title and interest in and to the Collateral thereunder, and (i) when all
appropriate filings or recordings are made in the appropriate offices as may be
required under applicable law and (ii) upon the taking of possession by
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession (which possession shall be given to the
Collateral Agent to the extent required by any U.S. Security Document), such
U.S. Security Document will constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in such
Collateral to the extent that perfection may be achieved by such filings,
recordations or possession, in each case subject to no Liens other than the
applicable Permitted Collateral Liens.

(ii) Each Canadian Security Document delivered pursuant to Sections 5.10 and
5.11 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, legal, valid
and enforceable Liens on, and security interests in, all of the Canadian
Guarantors’ right, title and interest in and to the Canadian Collateral
thereunder, and (i) when all appropriate filings or recordings are made in the
appropriate offices as may be required under applicable law and (ii) upon the
taking of possession by Collateral Agent of such Canadian Collateral with
respect to which a security interest may be perfected only by possession (which
possession or control shall be given to Collateral Agent to the extent required
by any Canadian Security Document), such Canadian Security Document will
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Canadian Guarantors in such Canadian Collateral to the
extent that perfection may be achieved by such filings, recordations or
possession, in each case subject to no Liens other than the applicable Permitted
Collateral Liens.

 

-95-



--------------------------------------------------------------------------------

Section 3.21 Anti-Terrorism Laws.

(a) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party, none of the respective officers, directors, brokers or agents of such
Loan Party or such Subsidiary (i) has violated or is in violation of
Anti-Terrorism Laws or (ii) has engaged or engages in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of offenses designated in the
“Forty Recommendations” and “Nine Special Recommendations” published by the
Organisation for Economic Co-operation and Development’s Financial Action Task
Force on Money Laundering.

(b) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party and none of the respective officers, directors, brokers or agents of such
Loan Party or such Subsidiary is acting or benefiting in any capacity in
connection with the Loans is an Embargoed Person.

(c) No Loan Party, none of its Subsidiaries and, to the knowledge of each Loan
Party and none of the respective officers, directors, brokers or agents of such
Loan Party or such Subsidiary acting or benefiting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Embargoed
Person, (ii) deals in, or otherwise engages in any transaction related to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

Section 3.22 Location of Material Inventory.

As of the Effective Date, Schedule 3.22 sets forth all locations in the United
States and Canada where the aggregate value of Inventory owned by the Loan
Parties exceeds $100,000.

ARTICLE IV

CONDITIONS TO CREDIT EXTENSIONS

Section 4.01 Conditions to Effectiveness.

The effectiveness of this Agreement shall be subject to the prior or concurrent
satisfaction or waiver by the Administrative Agent of each of the conditions
precedent set forth below.

(a) Credit Agreement. There shall have been delivered to Administrative Agent an
executed counterpart by the Borrower of this Agreement and the Perfection
Certificate.

(b) Corporate Documents. Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of the Borrower dated
the Effective Date, certifying (A) that attached thereto is a true and complete
copy of each Organizational Document of the Borrower certified (to the extent
applicable) as of a recent date by the Secretary of State of the state of its
organization, (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the Board of Directors of the Borrower authorizing
the execution, delivery and performance of the Loan Documents to which the
Borrower is a party

 

-96-



--------------------------------------------------------------------------------

and the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect and (C) as to the
incumbency and specimen signature of each officer executing any Loan Document or
any other document delivered in connection herewith on behalf of such the
Borrower (together with a certificate of another officer as to the incumbency
and specimen signature of the secretary or assistant secretary executing the
certificate in this clause (i)); and

(ii) a certificate as to the good standing or status of the Borrower (in
so-called “long-form” if available) as of a recent date, from such Secretary of
State (or other applicable Governmental Authority).

(c) ABL Facilities Documentation. Prior to or simultaneously with the
effectiveness of this agreement, the ABL Facility Documents shall have been duly
executed and delivered by each party thereto (excluding, for the avoidance of
doubt, the ABL Intercreditor Agreement).

(d) Financial Statements; Pro Forma Balance Sheet; Projections. The Arrangers
shall have received the financial statements described in Section 3.04(a), the
unaudited pro forma consolidated balance sheet of Pubco and its Subsidiaries as
of the last day of the twelve-month period ended September 30, 2013, prepared
after giving effect to the Transactions occurring on the Effective Date and the
Closing Date, and projections prepared on a quarterly basis for the fiscal year
ending December 31, 2014 and on an annual basis for each subsequent fiscal year
of Pubco through the fiscal year ending December 31, 2018.

(e) Fees. The Arrangers and Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Effective Date, including,
to the extent invoiced at least three (3) Business Days prior to the Effective
Date, reimbursement or payment of all out-of-pocket expenses (including the
reasonable legal fees and expenses of Paul Hastings LLP and Blake, Cassels &
Graydon LLP, special counsel to the Agents, and the fees and expenses of any
other advisors) required to be reimbursed or paid by Borrower hereunder.

(f) Lien Searches. Collateral Agent shall have received certified copies of
recent UCC, PPSA, and judgment searches in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties.

(g) USA PATRIOT Act. The Administrative Agent shall have received, at least 5
days prior to the Effective Date, all documentation and other information about
the Loan Parties required under Section 10.13 that has been requested by the
Administrative Agent in writing at least 10 days prior to the Effective Date.

Without limiting the generality of the provisions of the penultimate paragraph
of Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the Effective Date
specifying its objection thereto.

 

-97-



--------------------------------------------------------------------------------

Section 4.02 Conditions to Initial Credit Extension.

The obligation of each Lender to fund the initial Credit Extension shall, except
as expressly provided in Section 5.14, be subject to the prior or concurrent
satisfaction or waiver by the Administrative Agent of each of the conditions
precedent set forth below.

(a) Loan Documents. There shall have been delivered to Administrative Agent an
executed counterpart of this Agreement by each Loan Party other than the
Borrower, each other Loan Document and the ABL Intercreditor Agreement.

(b) Prior to or substantially concurrently with the initial Credit Extension,
the Existing Notes shall be Retired and Liens granted by the Companies in
connection therewith shall be released and discharged.

(c) Opinions of Counsel. Administrative Agent shall have received, on behalf of
itself, the other Agents, the Arrangers and the Lenders, (i) a written opinion
of Ropes & Gray LLP, New York counsel to the Loan Parties, dated as of the
Closing Date and (ii) a written opinion of Stikeman Elliott LLP, Canadian
counsel to the Loan Parties, dated as of the Closing Date.

(d) Solvency Certificate. Administrative Agent shall have received a solvency
certificate in the form of Exhibit N, dated the Closing Date and signed by a
Financial Officer.

(e) Corporate Documents. Administrative Agent shall have received:

(i) a certificate of the secretary or assistant secretary of each Loan Party
other than the Borrower, dated the Closing Date, certifying (A) that attached
thereto is a true and complete copy of each Organizational Document of such Loan
Party certified (to the extent applicable) as of a recent date by the Secretary
of State of the state of its organization, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and that such resolutions have not
been modified, rescinded or amended and are in full force and effect and (C) as
to the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party (together with a certificate of another officer as to the
incumbency and specimen signature of the secretary or assistant secretary
executing the certificate in this clause (i));

(ii) a certificate as to the good standing or status of each Loan Party other
than the Borrower (in so-called “long-form” if available) as of a recent date,
from such Secretary of State (or other applicable Governmental Authority); and

(f) Fees. The Arrangers and Administrative Agent shall have received all Fees
and other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced at least three (3) Business Days prior to the Closing Date,
reimbursement or payment of all out-of-pocket expenses (including the reasonable
legal fees and expenses of Paul Hastings LLP, special counsel to the Agents, and
the fees and expenses of any local counsel, foreign counsel, appraisers,
consultants and other advisors) required to be reimbursed or paid by Borrower
hereunder or under any other Loan Document.

 

-98-



--------------------------------------------------------------------------------

(g) Personal Property Requirements. Collateral Agent shall have received:

(i) all certificates, agreements or instruments representing or evidencing the
Securities Collateral accompanied by instruments of transfer and stock powers
undated and endorsed in blank;

(ii) the Intercompany Note executed by and among Intermediate Holdings and each
of its Subsidiaries, accompanied by instruments of transfer undated and endorsed
in blank; and

(iii) UCC and PPSA financing statements in appropriate form for filing under the
UCC, the PPSA, filings with the United States Patent and Trademark Office and
United States Copyright Office and such other documents under applicable
Requirements of Law in each jurisdiction as may be necessary or appropriate or,
in the opinion of Collateral Agent, desirable to perfect the Liens created, or
purported to be created, by the Security Documents in personal property
Collateral.

Without limiting the generality of the provisions of the penultimate paragraph
of Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the Closing Date specifying
its objection thereto.

Section 4.03 Conditions to All Credit Extensions.

The obligation of each Lender to honor any Borrowing Request (including the
initial Borrowing Request) shall be subject to the conditions precedent set
forth below.

(a) Notice. Administrative Agent shall have received a Borrowing Request as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.03).

(b) No Default. At the time of and immediately after giving effect to such
proposed Credit Extension and the application of the proceeds thereof (other
than on the Closing Date), no Default or Event of Default shall have occurred
and be continuing on such date.

(c) Representations and Warranties. Each of the representations and warranties
made by any Loan Party set forth in Article III hereof or in any other Loan
Document shall be true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” shall be true and correct in all respects) on and as of the date
of such Credit Extension with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date; provided, that, on the Closing Date, solely with respect to
the conditions to the funding of the Initial Loans on the Closing Date, the
representations and warranties for purposes of this clause (c) shall be limited
to the Specified Representations.

(d) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any Loans to be made by it.

With respect to any Incremental Loans, notwithstanding anything to the contrary
herein, the conditions set forth in Sections 4.03(a), (b) and (c) shall be
subject to the exceptions set forth Section 2.17(d)(i).

 

-99-



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full, unless
the Required Lenders shall otherwise consent in writing, each Loan Party will,
and will cause each of its Subsidiaries to:

Section 5.01 Financial Statements, Reports, etc.

Furnish to Administrative Agent (with a copy for each Lender):

(a) Annual Reports. As soon as available and in any event within 90 days after
the end of each fiscal year, beginning with the fiscal year ending December 31,
2013, the consolidated balance sheet of Pubco as of the end of such fiscal year
and related consolidated statements of comprehensive income, cash flows and
stockholders’ or members’ equity for such fiscal year, in comparative form for
any fiscal year ending after December 31, 2013 with such financial statements as
of the end of, and for, the preceding fiscal year, and notes thereto, all
prepared in accordance with GAAP and accompanied by (i) a report and opinion of
Grant Thornton LLP or another independently registered public accounting firm of
recognized national standing (which report and opinion (A) shall be prepared in
accordance with generally accepted auditing standards and (B) shall not be
qualified as to scope or contain any “going concern” or like qualification or
exception, except for a going concern statement that is due to the impending
maturity of any Indebtedness), (ii) a management report setting forth results of
operations and cash flows of Pubco as of the end of and for such fiscal year, as
compared to budgeted amounts, and (iii) a management’s discussion and analysis
of the financial condition and results of operations for such fiscal year;
provided that the requirements of this clause (a) shall be deemed to be
satisfied by the filing of a Form 10-K by Pubco;

(b) Quarterly Reports. As soon as available and in any event within 45 days
after the end of each of the first three fiscal quarters of each fiscal year,
beginning with the fiscal quarter ending March 31, 2014, the consolidated
balance sheet of Pubco as of the end of such fiscal quarter and related
consolidated statements of comprehensive income and cash flows for such fiscal
quarter and for the then elapsed portion of the fiscal year, in comparative form
for any fiscal year ending after December 31, 2014 with the consolidated
statements of comprehensive income and cash flows for the comparable periods in
the previous fiscal year, and notes thereto, all prepared in accordance with
GAAP and accompanied by (i) a certificate of a Financial Officer stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of Pubco
as of the date and for the periods specified in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes and (ii) a management report setting forth results of
operations and cash flows of Pubco as of the end of and for such fiscal quarter
and for the then elapsed portion of the fiscal year, as compared to budgeted
amounts; provided that the requirements of this clause (b) shall be deemed to be
satisfied by the filing of a Form 10-Q by Pubco;

(c) Financial Officer’s Certificate. No later than five (5) Business Days after
delivery of financial statements under Section 5.01 (a) or (b), a Compliance
Certificate (i) certifying that no Default

 

-100-



--------------------------------------------------------------------------------

has occurred and is continuing or, if such a Default has occurred, specifying
the nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, (ii) in the case of a Compliance Certificate
delivered in connection with financial statements delivered pursuant to
Section 5.01(a), for each fiscal year ending after December 31, 2013, providing
a calculation of Excess Cash Flow for the fiscal year covered by such financial
statements and (iii) attaching unaudited consolidating financial information
that explains in reasonable detail the differences between the information
relating to Pubco, on the one hand, and the information relating to the Borrower
and its consolidated Subsidiaries on a standalone basis, on the other hand;

(d) Budgets. Within sixty (60) days after the end of each fiscal year, a
reasonably detailed consolidated budget for the following fiscal year as
customarily prepared by management of Pubco for its internal use (including a
projected consolidated balance sheet of Pubco as of the end of such fiscal year,
the related consolidated statements of projected income and projected cash flow
and setting forth the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material;

(e) Other Information. Promptly, from time to time, such other information
regarding the operations, business affairs and financial condition of any
Company, or compliance with the terms of any Loan Document, as Administrative
Agent or any Lender through the Administrative Agent may reasonably request.

Section 5.02 Litigation and Other Notices.

Furnish to Administrative Agent written notice of the following promptly (and,
in any event, within three Business Days) after the same shall have come to the
attention of a Responsible Officer:

(a) any Default, specifying the nature and extent thereof and the corrective
action (if any) taken or proposed to be taken with respect thereto;

(b) the occurrence of an ERISA Event or a Canadian Pension Event which could
reasonably be expected to result in a Material Adverse Effect; and

(c) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against the
Borrower or any of its Subsidiaries that could reasonably be expected to result
in a Material Adverse Effect.

Section 5.03 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05 or Section 6.06 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

-101-



--------------------------------------------------------------------------------

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; comply with all applicable Requirements of Law (including any and all
zoning, building, Environmental Law, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Real Property)
and decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; pay its monetary obligations and perform its other material obligations
under all Leases; and except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, at all times maintain, preserve
and protect all property material to the conduct of such business and keep such
property in good repair, working order and condition and from time to time make,
or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith may be properly conducted at all times;
provided that nothing in this Section 5.03(b) shall prevent (i) sales of
property, consolidations or mergers by or involving any Company in accordance
with Section 6.05 or Section 6.06; (ii) the withdrawal by any Company of its
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by any Company
of any rights, franchises, licenses, trademarks, trade names, copyrights or
patents that such person reasonably determines are not useful to its business or
no longer commercially desirable.

Section 5.04 Insurance.

(a) Generally. Maintain adequate insurance at all times on all Collateral of the
kinds customarily maintained by Persons engaged in the same or similar business.

(b) Requirements of Insurance. All such insurance shall (i) provide that no
cancellation or non-renewal of coverage thereof shall be effective until at
least 30 days after receipt by Collateral Agent of written notice thereof,
(ii) name Collateral Agent as mortgagee (in the case of property insurance) or
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable,
(iii) if reasonably requested by Collateral Agent, include a breach of warranty
clause and (iv) be reasonably satisfactory in all other respects to Collateral
Agent.

(c) Flood Insurance. After the Closing Date, with respect to each Mortgaged
Property, obtain flood insurance in such total amount as Administrative Agent or
the Required Lenders may from time to time require, if at any time the area in
which any improvements located on any Mortgaged Property is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), and otherwise comply with the
National Flood Insurance Program as set forth in the Flood Disaster Protection
Act of 1973, as amended from time to time.

Section 5.05 Payment of Taxes.

Pay, discharge or otherwise satisfy, as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being

 

-102-



--------------------------------------------------------------------------------

contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

Section 5.06 Employee Benefits.

(a) Comply in all material respects with the applicable provisions of ERISA and
the Code with respect to each Plan and (b) furnish to Administrative Agent
(x) as soon as possible after, and in any event within 5 days after any
Responsible Officer of any Company or any ERISA Affiliates of any Company knows
or has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Companies or any of their ERISA Affiliates in an aggregate amount
exceeding $1,000,000 or the imposition of a Lien, a statement of a Financial
Officer of Borrower setting forth details as to such ERISA Event and the action,
if any, that the Companies propose to take with respect thereto; and (y) upon
request by Administrative Agent, copies of (i) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by any Company or any
ERISA Affiliate with the Internal Revenue Service with respect to each Plan;
(ii) the most recent actuarial valuation report for each Plan; (iii) all notices
received by any Company or any ERISA Affiliate from a Multiemployer Plan sponsor
or any governmental agency concerning an ERISA Event; and (iv) such other
documents or governmental reports or filings relating to any Plan (or employee
benefit plan sponsored or contributed to by any Company) as Administrative Agent
shall reasonably request; provided that if any Company or its ERISA Affiliate
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the applicable Company or ERISA Affiliate
shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof. No Company will allow any Foreign Plan or
Canadian Pension Plan to be terminated if the effect thereof could reasonably be
expected to result in a Material Adverse Effect.

Section 5.07 Maintaining Records; Access to Properties and Inspections.

Keep proper books of record and account in which full, true and correct entries
in conformity with GAAP and all Requirements of Law are made of all dealings and
transactions in relation to its business and activities. Each Company will
permit any representatives designated by Administrative Agent to visit and
inspect the financial records and the property of such Company, upon reasonable
notice and at reasonable times and to make extracts from and copies of such
financial records, and permit any representatives designated by Administrative
Agent to discuss the affairs, finances, accounts and condition of any Company
with the officers and employees thereof and advisors therefor (including
independent accountants, subject to the Administrative Agent executing
accountants’ customary letters); provided, that unless an Event of Default has
occurred and is continuing, inspections are limited to one (1) in any calendar
year. The Borrower shall give the Administrative Agent the opportunity to
participate in any discussions with the Borrower’s independent public
accountants. Notwithstanding anything to the contrary in this Section 5.07, none
of the Borrower or any of the Subsidiaries will be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter that (a) constitutes non-financial
trade secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product.

 

-103-



--------------------------------------------------------------------------------

Section 5.08 Use of Proceeds.

Use the proceeds of the Initial Loans on the Closing Date, whether directly or
indirectly, to Retire the Existing Notes (including all interest, premiums, fees
and other amounts payable in connection therewith) and to pay for certain fees
and expenses related to the Transactions, and after the Closing Date, use the
proceeds of any Borrowing for any purpose not otherwise prohibited under this
Agreement, including for general corporate purposes, working capital needs, the
repayment of Indebtedness, the making of Dividends and the making of
Investments.

Section 5.09 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties are required by applicable Environmental
Laws, conduct any investigation, remedial or other corrective action necessary
to address Hazardous Materials at any property or facility in accordance with
applicable Environmental Laws.

Section 5.10 Additional Collateral; Additional Guarantors.

(a) Subject to this Section 5.10, with respect to any property (other than any
Excluded Property) acquired after the Closing Date by any Loan Party that is
intended to be subject to the Lien created by any of the Security Documents but
is not so subject, promptly (and in any event within 30 days after the
acquisition thereof or such later date as may be agreed to by Administrative
Agent) (i) execute and deliver to Administrative Agent and Collateral Agent such
amendments or supplements to the relevant Security Documents or such other
documents as Administrative Agent or Collateral Agent shall deem necessary or
advisable to grant to Collateral Agent, for its benefit and for the benefit of
the other Secured Parties, a Lien on such property subject to no Liens other
than Permitted Collateral Liens, and (ii) take all actions necessary to cause
such Lien to be duly perfected to the extent required by such Security Document
in accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by
Administrative Agent; provided that, except with respect to Norcraft Canada, no
action shall be required hereunder to create or perfect any security interest in
any property under the law of any jurisdiction other than the United States,
except as otherwise agreed in writing by the Borrower; provided, further, no
action shall be required with respect to Norcraft Canada under the law of any
jurisdiction other than the United States and Canada. Subject to the foregoing,
Borrower shall otherwise take such actions and execute and/or deliver to
Collateral Agent such documents as Administrative Agent or Collateral Agent
shall require to confirm the validity, perfection and priority of the Lien of
the Security Documents on such after-acquired properties.

(b) With respect to any person that is or becomes a Subsidiary after the Closing
Date (other than any Excluded Subsidiary), promptly (and in any event within 30
days after such person becomes a Subsidiary or such later date as may be agreed
to by Administrative Agent) (i) deliver to Collateral Agent the certificates, if
any, representing all of the Equity Interests of such Subsidiary (other than any
Excluded Equity Interests), together with undated stock powers or other
appropriate instruments of transfer

 

-104-



--------------------------------------------------------------------------------

executed and delivered in blank by a duly authorized officer of the holder(s) of
such Equity Interests, and all intercompany notes owing from such Subsidiary to
any Loan Party together with instruments of transfer executed and delivered in
blank by a duly authorized officer of such Loan Party and (ii) cause such new
Subsidiary (other than any Excluded Subsidiary) (A) to execute a Joinder
Agreement or such comparable documentation to become a Subsidiary Guarantor and
a joinder agreement to the applicable Security Agreement, substantially in the
form annexed thereto, and (B) to take all actions necessary or advisable in the
opinion of Administrative Agent or Collateral Agent to cause the Lien created by
the applicable Security Agreement to be duly perfected to the extent required by
such agreement in accordance with all applicable Requirements of Law, including
the filing of UCC and, as applicable for any Canadian Guarantor that is
designated as a Subsidiary Guarantor pursuant to Section 5.10(d), PPSA financing
statements; provided that (except as set forth in Section 5.10(a) above or
Section 5.10(d) below (as applicable)) no action shall be required hereunder to
create or perfect any security interest in any property under the law of any
jurisdiction other than the United States, except as otherwise agreed in writing
by the Borrower.

(c) Promptly grant to Collateral Agent, within 60 days of any acquisition
thereof after the Closing Date or such later date as may be agreed to by
Administrative Agent, a security interest in and Mortgage on each Real Property
owned in fee by such Loan Party as is acquired by such Loan Party after the
Effective Date and that, together with any improvements thereon, individually
has a fair market value of at least $2,000,000, as additional security for the
Secured Obligations (unless the subject property is already mortgaged to a third
party to the extent permitted by Section 6.02). Such Mortgages shall be granted
pursuant to documentation reasonably satisfactory in form and substance to
Administrative Agent and Collateral Agent and shall constitute valid and
enforceable perfected Liens subject only to Permitted Collateral Liens or other
Liens acceptable to Collateral Agent. The Mortgages or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of Collateral Agent required to be granted pursuant to the Mortgages and all
taxes, fees and other charges payable in connection therewith shall be paid in
full. Such Loan Party shall otherwise take such actions and execute and/or
deliver to Collateral Agent such documents as Administrative Agent or Collateral
Agent shall require to confirm the validity, perfection and priority of the Lien
of any existing Mortgage or new Mortgage against such after-acquired Real
Property (including a Title Policy, a Survey and local counsel opinion (in form
and substance reasonably satisfactory to Administrative Agent and Collateral
Agent) in respect of such Mortgage); provided that, except with respect to the
owned Real Property of Norcraft Canada set forth on Schedule 8(a) to the
Perfection Certificate, no action shall be required hereunder to create or
perfect any security interest in any Real Property under the law of any
jurisdiction other than the United States, except as otherwise agreed in writing
by the Borrower; provided, further, no action shall be required with respect to
Norcraft Canada under the law of any jurisdiction other than the United States
and Canada.

(d) Notwithstanding anything to the contrary herein, the Borrower may from time
to time designate, in its sole discretion, any Excluded Subsidiary as a
Subsidiary Guarantor by written notice to the Administrative Agent. Upon any
such designation, the Borrower shall comply with the requirements of
Section 5.10(b) with respect to such person (disregarding for such purpose any
exclusion that would otherwise apply to such person as an Excluded Subsidiary).

Section 5.11 Security Interests; Further Assurances.

Promptly, upon the reasonable request of Administrative Agent, Collateral Agent
or any Lender, at Borrower’s expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment

 

-105-



--------------------------------------------------------------------------------

and delivery of, and thereafter register, file or record, or cause to be
registered, filed or recorded, in an appropriate governmental office, any
document or instrument supplemental to or confirmatory of the Security Documents
or otherwise deemed by Administrative Agent or Collateral Agent reasonably
necessary or desirable for the continued validity, perfection and priority of
the Liens on the Collateral covered thereby subject to no other Liens except
Permitted Collateral Liens. Deliver or cause to be delivered to Administrative
Agent and Collateral Agent from time to time such other documentation, consents,
authorizations, approvals and orders in form and substance reasonably
satisfactory to Administrative Agent and Collateral Agent as Administrative
Agent and Collateral Agent shall reasonably deem necessary to perfect or
maintain the Liens on the Collateral pursuant to the Security Documents. Upon
the exercise by Administrative Agent, Collateral Agent or any Lender of any
power, right, privilege or remedy pursuant to any Loan Document which requires
any consent, approval, registration, qualification or authorization of any
Governmental Authority execute and deliver all applications, certifications,
instruments and other documents and papers that Administrative Agent, Collateral
Agent or such Lender may require; provided that, except with respect to Norcraft
Canada, no action shall be required hereunder to create or perfect any security
interest in any property under the law of any jurisdiction other than the United
States; provided, further, no action shall be required with respect to Norcraft
Canada under the law of any jurisdiction other than the United States and
Canada. If Administrative Agent, Collateral Agent or the Required Lenders
determine that they are required by a Requirement of Law to have appraisals
prepared in respect of the Real Property of any Loan Party constituting
Collateral, Borrower shall provide to Administrative Agent appraisals that
satisfy the applicable requirements of the Real Estate Appraisal Reform
Amendments of FIRREA and are otherwise in form and substance reasonably
satisfactory to Administrative Agent and Collateral Agent.

Section 5.12 Information Regarding Collateral.

(a) Not effect any change (i)(w) in any Loan Party’s legal name, (x) in the
location of any Loan Party’s chief executive office, (y) in any Loan Party’s
identity or organizational structure, or (z) in any Loan Party’s Federal
Taxpayer Identification Number or organizational identification number, if any,
unless, in the case of each of the preceding clauses (i)(w) through (i)(z), it
shall give Collateral Agent and Administrative Agent written notice within 5
days after such change, or such greater notice period agreed to by Collateral
Agent, clearly describing such change and providing such other information in
connection therewith as Collateral Agent or Administrative Agent may reasonably
request, or (ii) in any Loan Party’s jurisdiction of organization (in each case,
including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction), until, in
the case of the preceding clause (ii), it shall have given Collateral Agent and
Administrative Agent not less than 15 days’ prior written notice, or such lesser
notice period agreed to by Collateral Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as Collateral Agent or Administrative Agent may reasonably request. In
the case of each of clauses (i) and (ii) in the immediately preceding sentence,
each applicable Loan Party shall take all action reasonably satisfactory to
Collateral Agent to maintain the perfection and priority of the security
interest of Collateral Agent for the benefit of the Secured Parties in the
Collateral, if applicable. Each Loan Party agrees to promptly provide Collateral
Agent with certified Organizational Documents reflecting any of the changes
described in the preceding sentence.

(b) Concurrently with the delivery of financial statements pursuant to
Section 5.01(a), deliver to Administrative Agent and Collateral Agent a
Perfection Certificate Supplement.

 

-106-



--------------------------------------------------------------------------------

Section 5.13 Compliance with Laws.

The Borrower will comply, and shall cause each of its Subsidiaries to comply,
with the requirements of all applicable laws, rules, regulations and orders of
any Governmental Authority (including OFAC, USA PATRIOT Act and United States
Foreign Corrupt Practices Act of 1977, as amended), except to the extent the
failure of such Borrower or such Subsidiary to comply would not reasonably be
expected to have a Material Adverse Effect.

Section 5.14 Post-Closing Matters.

Execute and deliver the documents and complete the tasks set forth on Schedule
5.14, in each case within the time limits specified on such schedule (or such
longer period as the Administrative Agent may agree in its discretion).

All conditions precedent, covenants and representations and warranties contained
in this Agreement and the other Loan Documents shall be deemed modified to the
extent necessary to effect the foregoing (and to permit the taking of the
actions described above within the time periods required above, rather than as
elsewhere provided in the Loan Documents); provided that (x) to the extent any
representation and warranty would not be true or any provision of any covenant
breached because the foregoing actions were not taken on the Effective Date or
Closing Date, as applicable, the respective representation and warranty shall be
required to be true and correct in all material respects and the respective
covenant complied with at the time the respective action is taken (or was
required to be taken) in accordance with the foregoing provisions of this
Section 5.14 and (y) all representations and warranties and covenants relating
to the Security Documents shall be required to be true or, in the case of any
covenant, complied with, immediately after the actions required to be taken by
this Section 5.14 have been taken (or were required to be taken).

ARTICLE VI

NEGATIVE COVENANTS

Each Loan Party covenants and agrees with each Lender that, so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full, unless the
Required Lenders shall otherwise consent in writing, no Loan Party will, nor
will they cause or permit any Subsidiaries to:

Section 6.01 Indebtedness.

Incur, create, assume or permit to exist, directly or indirectly, any
Indebtedness, except

(a) (i) Indebtedness incurred under this Agreement and the other Loan Documents;
(including, without limitation, any Refinancing Loans, Extended Loans and
Incremental Loans) and (ii) Incremental Equivalent Debt and Refinancing
Equivalent Debt and any Permitted Refinancing of the foregoing;

(b) (i) Indebtedness outstanding on the Effective Date and listed on Schedule
6.01(b) and any Permitted Refinancing (other than Existing Notes) thereof,
(ii) prior to the Closing Date, Indebtedness

 

-107-



--------------------------------------------------------------------------------

under the Existing Notes and (iii) Indebtedness in an aggregate principal amount
not to exceed the greater of (x) $40,000,000 and (y) the Borrowing Base (as
defined in the ABL Credit Agreement as in effect as of the date hereof) at any
time outstanding under the ABL Facility and any Permitted Refinancing thereof;

(c) Indebtedness under Hedging Obligations with respect to interest rates,
foreign currency exchange rates or commodity prices, in each case not entered
into for speculative purposes; provided that if such Hedging Obligations relate
to interest rates, (i) such Hedging Obligations relate to payment obligations on
Indebtedness otherwise permitted to be incurred by the Loan Documents and
(ii) the notional principal amount of such Hedging Obligations at the time
incurred does not exceed the principal amount of the Indebtedness to which such
Hedging Obligations relate;

(d) Indebtedness permitted by Section 6.04(e);

(e) Indebtedness in respect of Purchase Money Obligations and Capital Lease
Obligations in an aggregate amount at any time outstanding not to exceed the
greater of $10,000,000 and 3.60% of Total Assets (in each case determined at the
time of incurrence or assumption) and any Permitted Refinancing thereof;

(f) Indebtedness incurred by Subsidiaries that are not Guarantors in an
aggregate amount at any time outstanding not to exceed the greater of $5,000,000
and 1.80% of Total Assets (in each case determined at the time of incurrence or
assumption) it being understood that any Indebtedness incurred pursuant to this
Section 6.01(f) shall cease to be deemed incurred or outstanding for purposes of
this Section 6.01(f) but shall be deemed incurred for the purposes of this
covenant from and after the first date on which the Borrower or such Subsidiary
could have incurred such Indebtedness under Section 6.01(o) without reliance on
this Section 6.01(f);

(g) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of any Company in the ordinary course of business, including
guarantees or obligations of any Company with respect to letters of credit
supporting such bid, performance or surety bonds, workers’ compensation claims,
self-insurance obligations and bankers acceptances (in each case other than for
an obligation for money borrowed);

(h) Contingent Obligations of any Company in respect of Indebtedness otherwise
permitted under this Section 6.01; provided that, to the extent any such
Contingent Obligation constitutes an Investment, such Investment is permitted
under Section 6.04;

(i) Attributable Indebtedness resulting from Sale and Leaseback Transactions
incurred by any Loan Party in an aggregate amount at any time outstanding not to
exceed the greater of $5,000,000 and 1.80% of Total Assets (in each case
determined at the time of incurrence or assumption) and any Permitted
Refinancing thereof;

(j) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five Business Days of incurrence;

(k) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business;

(l) Reserved;

 

-108-



--------------------------------------------------------------------------------

(m) Indebtedness of any Loan Party under any Treasury Services Agreement;

(n) other Indebtedness of any Company in an aggregate amount not to exceed the
greater of $25,000,000 and 9.10% of Total Assets at any time outstanding (it
being understood that any Indebtedness incurred pursuant to this Section 6.01(n)
shall cease to be deemed incurred or outstanding for purposes of this
Section 6.01(n) but shall be deemed incurred for the purposes of this covenant
from and after the first date on which such Company could have incurred such
Indebtedness under Section 6.01(o) without reliance on this Section 6.01(n));

(o) other Indebtedness of any Company so long as (x) the Total Net Leverage
Ratio (calculated on a Pro Forma Basis) does not exceed the Total Net Leverage
Ratio as of the Closing Date, (y) in the case of Non-Loan Parties, such
Indebtedness at any time outstanding shall not exceed the greater of $5,000,000
and 1.80% of Total Assets (in each case determined at the time of incurrence or
assumption) and (z) if such Indebtedness is secured, any Liens in respect of
such Indebtedness are permitted by Section 6.02 and any Permitted Refinancing
thereof;

(p) (i)(A) Indebtedness of any Company assumed (including Acquired Indebtedness)
in connection with any Permitted Acquisition, provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition and (B) Indebtedness
of any Company incurred to finance a Permitted Acquisition; provided that, in
the case of this clause (B), after giving Pro Forma Effect to such Permitted
Acquisition, the Total Net Leverage Ratio for the Test Period immediately
preceding such Permitted Acquisition (calculated on a Pro Forma Basis) is either
(x) no greater than the Total Net Leverage Ratio as of the Closing Date or
(y) no greater than the Total Net Leverage Ratio immediately prior to such
Permitted Acquisition, and (ii) any Permitted Refinancing of any such
Indebtedness; provided, further, that the aggregate principal amount of
Indebtedness assumed or incurred pursuant to this Section 6.01(p) by all
Non-Loan Parties shall not exceed the greater of $7,500,000 and 2.70% of Total
Assets outstanding at any time;

(q) Indebtedness representing deferred compensation to employees of Holdings
(and any direct or indirect parent thereof) or any of its Subsidiaries incurred
in the ordinary course of business;

(r) Indebtedness to current or former officers, managers, consultants, directors
and employees, their respective estates, spouses or former spouses to finance
the purchase or redemption of Equity Interests or other equity-based awards of
the Borrower or any direct or indirect parent of the Borrower permitted by
Section 6.07;

(s) Indebtedness incurred by any Company in any Investment expressly permitted
hereunder or any Asset Sale, in each case, constituting indemnification
obligations or obligations in respect of purchase price (including earnouts) or
other similar adjustments;

(t) Indebtedness consisting of obligations of any Company under deferred
compensation or other similar arrangements incurred by such Person in connection
with the Transactions, and Permitted Acquisitions or any other Investment
expressly permitted under this Agreement; and

(u) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case,
incurred in the ordinary course of business.

 

-109-



--------------------------------------------------------------------------------

Section 6.02 Liens.

Create, incur, assume or permit to exist, directly or indirectly, any Lien on
any property now owned or hereafter acquired by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively, the
“Permitted Liens”):

(a) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due and payable or delinquent and Liens for taxes, assessments or
governmental charges or levies, which are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP, which proceedings (or orders entered in connection with
such proceedings) have the effect of preventing the forfeiture or sale of the
property subject to any such Lien;

(b) Liens in respect of property of any Company imposed by Requirements of Law,
which were incurred in the ordinary course of business and do not secure
Indebtedness for borrowed money, such as carriers’, warehousemen’s,
materialmen’s, landlords’, workmen’s, suppliers’, repairmen’s, construction
contractors’ and mechanics’ Liens and other similar Liens arising in the
ordinary course of business, and (i) which do not in the aggregate materially
detract from the value of the property of the Companies, taken as a whole, and
do not materially impair the use thereof in the operation of the business of the
Companies, taken as a whole and (ii) which, if they secure obligations that are
then due and unpaid, are being contested in good faith by appropriate
proceedings for which adequate reserves have been established in accordance with
GAAP;

(c) any Lien in existence on the Effective Date and set forth on Schedule
6.02(c) and any Lien granted as a replacement or substitute therefor; provided
that any such replacement or substitute Lien (i) does not secure an aggregate
principal amount of Indebtedness, if any, greater than that secured on the
Effective Date (except for any such Lien granted in respect of any Permitted
Refinancing (subject to the limitations with respect thereto contained in such
definition)) and (ii) does not encumber any property other than the property
subject thereto on the Effective Date (any such Lien, an “Existing Lien”);

(d) easements, rights-of-way, restrictions (including zoning restrictions),
covenants, encroachments, protrusions and other similar charges or encumbrances,
and minor title deficiencies on or with respect to any Real Property, in each
case whether now or hereafter in existence, not (i) securing Indebtedness,
(ii) individually or in the aggregate materially impairing the value or
marketability of such Real Property or (iii) individually or in the aggregate
materially interfering with the ordinary conduct of the business of the
Companies at such Real Property;

(e) Liens arising out of judgments, attachments or awards not resulting in an
Event of Default and in respect of which such Company shall in good faith be
prosecuting an appeal or proceedings for review in respect of which there shall
be secured a subsisting stay of execution pending such appeal or proceedings;

(f) Liens (other than any Lien imposed by ERISA) (x) imposed by Requirements of
Law or deposits made in connection therewith in the ordinary course of business
in connection with workers’ compensation, unemployment insurance and other types
of social security legislation, and Liens relating solely to employee
contributions withheld from pay but not yet due to be remitted to a Canadian
Pension Plan pursuant to applicable Canadian federal or provincial pension
benefits standards legislation, (y) incurred in the ordinary course of business
to secure the performance of tenders, statutory obligations (other than excise
taxes), surety, stay, customs and appeal bonds, statutory bonds, bids, leases,
government contracts, trade contracts, performance and return of money bonds and
other similar obligations (exclusive of obligations for the payment of borrowed
money) or (z) arising by virtue of deposits made in the ordinary course of
business to secure liability for premiums to insurance carriers;

 

-110-



--------------------------------------------------------------------------------

provided that (i) with respect to clauses (x), (y) and (z) of this paragraph
(f), such Liens are for amounts not yet due and payable or delinquent or, to the
extent such amounts are so due and payable, such amounts are being contested in
good faith by appropriate proceedings for which adequate reserves have been
established in accordance with GAAP and, which proceedings (or orders entered in
connection with such proceedings) have the effect of preventing the forfeiture
or sale of the property subject to any such Lien and (ii) to the extent such
Liens are not imposed by Requirements of Law, such Liens shall in no event
encumber any property other than cash and Cash Equivalents;

(g) Leases of the properties of any Company granted by such Company to third
parties, so long as such Leases are subordinate in all respects to the Liens
granted and evidenced by the Security Documents and do not, individually or in
the aggregate, (i) interfere in any material respect with the ordinary conduct
of the business of any Company or (ii) materially impair the use (for its
intended purposes) or the value of the property subject thereto;

(h) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by any Company in the
ordinary course of business;

(i) Liens securing Indebtedness incurred pursuant to Section 6.01(e) and (i);
provided that any such Liens attach only to the property being financed pursuant
to such Indebtedness and do not encumber any other property of any Company
(other than improvements thereon);

(j) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by any Company, in each case granted in the ordinary course of
business in favor of the bank or banks with which such accounts are maintained,
securing amounts owing to such bank with respect to cash management and
operating account arrangements, including those involving pooled accounts and
netting arrangements; provided that, unless such Liens are non-consensual and
arise by operation of law, in no case shall any such Liens secure (either
directly or indirectly) the repayment of any Indebtedness;

(k) Liens on property of a person existing at the time such person is acquired
or merged with or into or consolidated with any Company to the extent permitted
hereunder and Liens on assets existing at the time such assets are acquired
(and, in each case, not created in anticipation or contemplation thereof);
provided that such Liens do not extend to property not subject to such Liens at
the time of acquisition (other than the proceeds or products thereof);

(l) Liens granted pursuant to the Security Documents to secure the Secured
Obligations;

(m) licenses of Intellectual Property granted by any Company and not interfering
in any material respect with the ordinary conduct of business of the Companies;

(n) the filing of UCC (or equivalent statutes) financing statements solely as a
precautionary measure in connection with operating leases or consignment of
goods;

(o) Liens securing Indebtedness incurred pursuant to Section 6.01(f) or
6.01(o)(y) (including any Permitted Refinancings thereof); provided that
(i) such Liens do not extend to, or encumber, property which constitutes
Collateral and (ii) such Liens extend only to the property (or Equity Interests)
of the non-Guarantor Subsidiary incurring such Indebtedness;

(p) Liens securing (i) Indebtedness incurred under the Existing Notes (prior to
the Closing Date), (ii) the ABL Facility and any Permitted Refinancing thereof,
(iii) Incremental Equivalent Debt and

 

-111-



--------------------------------------------------------------------------------

any Permitted Refinancing thereof and (iv) Liens on the Collateral securing
obligations in respect of: (i) Permitted Pari Passu Secured Refinancing Debt or
Permitted Junior Secured Refinancing Debt and any Permitted Refinancing of any
of the foregoing; provided that (x) any such Liens securing any Permitted
Refinancing in respect of Permitted Pari Passu Secured Refinancing Debt are
subject to the ABL Intercreditor Agreement and (y) any such Liens securing any
Permitted Refinancing in respect of Permitted Junior Secured Refinancing Debt
are subject to the ABL Intercreditor Agreement or another intercreditor or
subordination agreement to which a representative acting on behalf of the
holders of such Permitted Junior Secured Refinancing Debt shall have become a
party or otherwise subject;

(q) Liens securing Attributable Indebtedness permitted by Section 6.01(i) or
(n), so long as such Liens do not extend to property other than the property
subject to the Sale and Leaseback Transactions or to which such Attributable
Indebtedness relates;

(r) Encumbrances or exceptions expressly permitted pursuant to the Mortgages and
the Canadian Mortgages;

(s) rights of a supplier of unpaid goods to have access to and repossess such
goods under the Bankruptcy and Insolvency Act (Canada) and under the provisions
in the legislation of Canadian provinces;

(t) the reservations, limitations, provisos and conditions, if any, expressed in
any original grants of real or immovable property from the Crown under Canadian
Law;

(u) (i) Liens of any Company with respect to obligations that do not in the
aggregate at any time outstanding exceed the greater of $7,500,000 and 2.70% of
Total Assets (in each case determined as of the date of incurrence) and
(ii) Liens that are junior to the Liens granted pursuant to the Security
Documents securing Indebtedness incurred pursuant to Section 6.01(n), (o) or
(p); provided, that any such junior Liens securing any Indebtedness incurred
pursuant to Section 6.01(n), (o) or (p) are subject to the ABL Intercreditor
Agreement or another intercreditor or subordination agreement to which a
representative acting on behalf of the holders of such Indebtedness shall have
become a party or otherwise subject;

(v) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) on specific items of inventory
or other goods and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances or letters of credit issued or
created for the account of such person to facilitate the purchase, shipment or
storage of such inventory or goods in the ordinary course of business;

(w) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(x) ground leases in respect of Real Property on which facilities owned or
leased by Holdings or any of its Subsidiaries are located;

(y) deposits of cash with the owner or lessor of premises leased and operated by
the Borrower or any of its Subsidiaries to secure the performance of the
Borrower’s or such Subsidiary’s obligations under the terms of the lease for
such premises;

 

-112-



--------------------------------------------------------------------------------

(z) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any Real Property
that does not materially interfere with the ordinary conduct of the business of
Holdings and its Subsidiaries, taken as a whole;

(aa) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(bb) Liens on property of any Non-Loan Party, which Liens secure Indebtedness of
any Non-Loan Party permitted under Section 6.01 or other obligations of any
Non-Loan Party not constituting Indebtedness; and

(cc) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than thirty (30) days or if more than thirty
(30) days overdue, are unfiled and no other action has been taken to enforce
such Liens or that are being contested in good faith and by appropriate actions,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP or the equivalent accounting
principles in the relevant local jurisdiction.

Any Permitted Liens securing Obligations in respect of Indebtedness are also
permitted to secure Obligations in respect of any Permitted Refinancing and any
other refinancing or renewal of such Indebtedness that is expressly permitted
under this Agreement.

Section 6.03 Sale and Leaseback Transactions.

Enter into any arrangement, directly or indirectly, with any person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Leaseback Transaction”) unless (i) the sale of such property is permitted by
Section 6.06 and (ii) any Liens arising in connection with its use of such
property are permitted by Section 6.02.

Section 6.04 Investment, Loan, Advances and Acquisitions.

Make or hold any Investments, except:

(a) Investments outstanding on the Effective Date or made pursuant to legally
binding written contracts in existence on the date hereof and, in each case,
identified on Schedule 6.04(a) and any modification, replacement, renewal,
reinvestment or extension of any of the foregoing; provided that the amount of
any Investment permitted pursuant to this Section 6.04(a) is not increased from
the amount of such Investment on the Effective Date;

(b) the Companies may (i) acquire and hold accounts receivables owing to any of
them if created or acquired in the ordinary course of business and payable or
dischargeable in accordance with

 

-113-



--------------------------------------------------------------------------------

customary terms, (ii) invest in, acquire and hold cash and Cash Equivalents,
(iii) endorse negotiable instruments held for collection in the ordinary course
of business or (iv) make lease, utility and other similar deposits in the
ordinary course of business;

(c) Hedging Obligations incurred pursuant to Section 6.01(c);

(d) loans and advances to directors, employees and officers of Holdings and its
Subsidiaries (or a direct or indirect parent of Holdings) (i) for bona fide
business purposes and (ii) to purchase Equity Interests of Holdings or any other
direct or indirect parent of the Borrower, in an aggregate amount in the case of
this clause (ii) not to exceed $5,000,000 at any time outstanding; provided that
no loans in violation of Section 402 of the Sarbanes-Oxley Act shall be
permitted hereunder;

(e) Investments by any Company in the Borrower or any Subsidiary; provided that
the aggregate amount of such Investments made by Loan Parties in Subsidiaries
that are not Guarantors shall not exceed at any time outstanding the greater of
$10,000,000 and 3.60% of Total Assets (with the amount of each Investment and
Total Assets being measured at the time such Investment is made and without
giving effect to subsequent changes in value, but subject to adjustment as set
forth in the definition of Investment);

(f) Investments in securities of trade creditors or customers in the ordinary
course of business received in settlement of bona fide disputes, upon
foreclosure or pursuant to any plan of reorganization or liquidation or similar
arrangement upon the bankruptcy or insolvency of such trade creditors or
customers;

(g) Permitted Acquisitions;

(h) mergers and consolidations in compliance with Section 6.05;

(i) Investments made by Borrower or any Subsidiary as a result of consideration
received in connection with an Asset Sale made in compliance with Section 6.06;

(j) leases of real or personal property in the ordinary course of business and
in accordance with the Security Documents;

(k) Investments in an aggregate amount at any time outstanding not to exceed the
sum of (i) the greater of $25,000,000 and 9.10% of Total Assets (with the amount
of each Investment and Total Assets being measured at the time such Investment
is made and without giving effect to subsequent changes in value, but subject to
adjustment as set forth in the definition of Investment) and (ii) the Cumulative
Credit at such time;

(l) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(m) promissory notes, securities and other non-cash consideration received in
connection with Asset Sales permitted by Section 6.06;

 

-114-



--------------------------------------------------------------------------------

(n) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) (i) Investments made in the ordinary course of business in connection with
obtaining, maintaining or renewing client contracts and loans or advances made
to distributors in the ordinary course of business and (ii) Investments to the
extent that payment for such Investments is made solely with Qualified Capital
Stock of the Borrower (or any direct or indirect parent of the Borrower);

(q) Investments of a Subsidiary acquired after the Effective Date or of a
corporation merged or amalgamated or consolidated into the Borrower or merged,
amalgamated or consolidated with a Subsidiary in accordance with Section 6.05
after the Effective Date to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger, amalgamation or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

(r) Investments made by any Non-Loan Party to the extent such Investments are
financed with the proceeds received by such Subsidiary from an Investment in
such Subsidiary permitted under this Agreement; and

(s) Guarantees by any Company of leases (other than Capital Lease Obligations)
or of other obligations that do not constitute Indebtedness, in each case
entered into in the ordinary course of business.

An Investment shall be deemed to be outstanding to the extent not returned in
the same form as the original Investment or in cash or Cash Equivalents to
Borrower or any Subsidiary Guarantor. The amount of any Investment outstanding
at any time shall be the original cost of such Investment, reduced by any
dividend, distribution, interest payment, return of capital, repayment or other
amount received in cash by Intermediate Holdings, the Borrower or any Subsidiary
in respect of such Investment.

Section 6.05 Mergers and Consolidations.

Wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation (or agree to do any of the foregoing at any future
time), except that the following shall be permitted:

(a) Asset Sales in compliance with Section 6.06;

(b) acquisitions in compliance with Section 6.04;

(c) (i) any Subsidiary that is a Non-Loan Party may merge, amalgamate or
consolidate with or into any other Subsidiary that is a Non-Loan Party and
(ii) any Company may merge, amalgamate or consolidate with or into Borrower or
any Subsidiary Guarantor (as long as Borrower is the surviving person in the
case of any merger, amalgamation or consolidation involving Borrower, and a
Subsidiary Guarantor is the surviving person in the case of any merger,
amalgamation or consolidation involving a Subsidiary Guarantor and a Subsidiary
that is not a Loan Party); provided, that in the case of this clause (ii), the
Lien on and security interest in such property granted or to be granted in favor
of Collateral Agent under the Security Documents shall be maintained or created
in accordance with the provisions of Section 5.10 or Section 5.11, as
applicable; and

(d) subject to compliance with the provisions of Section 5.12, any Subsidiary
may change its form, dissolve, liquidate or wind up its affairs at any time;
provided that such dissolution, liquidation or winding up, as applicable, could
not reasonably be expected to have a Material Adverse Effect.

 

-115-



--------------------------------------------------------------------------------

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.05 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.05, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents and the ABL Security Documents, and, so long as Borrower
shall have provided the Agents such certifications or documents as any Agent
shall reasonably request in order to demonstrate compliance with this
Section 6.05, the Agents shall take all actions they deem appropriate in order
to effect the foregoing.

Section 6.06 Asset Sales.

Effect any Asset Sale, or agree to effect any Asset Sale, except that the
following shall be permitted:

(a) (i) disposition of used, worn out, obsolete or surplus property by any
Company in the ordinary course of business, (ii) dispositions to landlords of
improvements made to leased real property pursuant to customary terms of leases
entered into in the ordinary course of business and (iii) the abandonment or
other disposition of property (including, without limitation, Intellectual
Property) that is, in the reasonable judgment of Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Companies taken as a whole;

(b) Asset Sales at fair market value; provided that Intermediate Holdings, the
Borrower or any Subsidiary shall receive not less than 75% of such consideration
in the form of cash or Cash Equivalents; provided, however, that (i) for the
purposes of this clause (b), the following shall be deemed to be cash: (A) any
liabilities (as shown on the Borrower’s most recent balance sheet provided
hereunder or in the footnotes thereto) of Holdings, Borrower or any Subsidiary,
other than liabilities that are by their terms subordinated to the payment in
cash of the Obligations, that (x) are assumed by the transferee with respect to
the applicable Asset Sale or (y) are otherwise cancelled or terminated in
connection with the transaction with such transferee (other than intercompany
debt owed to the Borrower or its Subsidiaries) and, in each case, for which
Holdings, Borrower or any Subsidiary shall have been validly released by all
applicable creditors in writing, (B) any securities, notes or other obligations
or assets received by Holdings, Borrower or any Subsidiary from such transferee
that are converted by Intermediate Holdings, Borrower or any Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Asset Sale,
and (C) aggregate non-cash consideration received by Holdings, Borrower or any
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Asset Sale for which such non-cash consideration is received)
not to exceed the greater of $5,000,000 and 1.80% of Total Assets as determined
at the time of such Asset Sale (net of any non-cash consideration converted into
cash and Cash Equivalents) and (ii) the Net Cash Proceeds received by Holdings,
Borrower or any Subsidiary from Asset Sales made pursuant to this
Section 6.06(b) shall be applied to prepay Loans if required by
Section 2.10(b)(ii);

(c) Leases or licenses of real or personal or intellectual property in the
ordinary course of business and in accordance with the applicable Security
Documents;

 

-116-



--------------------------------------------------------------------------------

(d) Asset Sales in connection with Sale and Leaseback Transactions permitted
under Sections 6.01(i) and (n);

(e) mergers and consolidations in compliance with Section 6.05;

(f) Investments in compliance with Section 6.04;

(g) Dispositions of inventory, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any intellectual property to lapse or go
abandoned in the ordinary course of business) in the ordinary course of
business;

(h) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such disposition are promptly applied to the purchase price
of such replacement property;

(i) Dispositions of property to the Borrower or any Subsidiary; provided that if
the transferor of such property is a Loan Party the transferee thereof must be a
Loan Party;

(j) Dispositions of Cash Equivalents;

(k) transfers of property subject to Casualty Events;

(l) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Borrower
or any of the Subsidiaries that is not in contravention of Section 6.12;

(m) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(n) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Borrower and its Subsidiaries as a whole, as determined in good faith by
the management of the Borrower;

(o) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; and

(p) the unwinding of any Hedging Agreement.

To the extent the Required Lenders or all the Lenders, as applicable, waive the
provisions of this Section 6.06 with respect to the sale of any Collateral, or
any Collateral is sold as permitted by this Section 6.06, such Collateral
(unless sold to a Company) shall be sold free and clear of the Liens created by
the Security Documents, and, so long as Borrower shall have provided the Agents
such certifications or documents as any Agent shall reasonably request in order
to demonstrate compliance with this Section 6.06, the Agents shall take all
actions reasonably requested in order to effect the foregoing.

 

-117-



--------------------------------------------------------------------------------

Section 6.07 Dividends.

Authorize, declare or pay, directly or indirectly, any Dividends with respect to
any Company, except that the following shall be permitted:

(a) Dividends by any Subsidiary to Borrower or any other Subsidiary (and, in the
case of Dividends by a non-wholly owned Subsidiary, to the Borrower and any of
its other Subsidiaries and to each other owner of Equity Interests of such
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) Any Company may declare and make dividend payments or other distributions
payable solely in the Equity Interests (other than Disqualified Capital Stock
not otherwise permitted by Section 6.01) of such person;

(c) payments to Intermediate Holdings to permit Intermediate Holdings to make
payments to Pubco or any other direct or indirect parent entity of Intermediate
Holdings, and the subsequent use of such payments by Pubco or any other such
direct or indirect parent of Intermediate Holdings, to repurchase or redeem
Qualified Capital Stock of Intermediate Holdings or any other such direct or
indirect parent held by officers, directors or employees or former officers,
directors or employees (or their transferees, estates or beneficiaries under
their estates) of any Company, upon their death, disability, retirement,
severance or termination of employment or service or pay interest in respect of
Holdings Employee Notes and to pay withholding or similar tax payments that are
expected to be payable in connection therewith; provided that the aggregate cash
consideration paid for all such redemptions and payments of any kind or nature
shall not exceed, in any fiscal year, the sum of (x) the greater of $6,000,000
and 2.20% of Total Assets (as determined at the time of such Dividend) (with
unused amounts in any fiscal year being carried over to the next succeeding
fiscal year but not to any fiscal year thereafter), plus (y) the net cash
proceeds of any “key-man” life insurance policies of any Company that have not
been used to make any repurchases, redemptions or payments under this clause
(c); provided, further, that such amount may further be increased by an amount
not to exceed the amount of any Net Cash Proceeds received by or contributed to
Borrower from the issuance and sale since the Effective Date of Qualified
Capital Stock of Intermediate Holdings or any other direct or indirect parent of
Intermediate Holdings to officers, directors or employees of any Company that
have not been used to make any repurchases, redemptions or payments under this
clause (c);

(d) direct or indirect payments, Dividends or distributions to Intermediate
Holdings in an amount sufficient for Intermediate Holdings to pay, or to make
Dividends or distributions to any direct or indirect parent of Intermediate
Holdings to pay, (A) franchise taxes and other fees required to maintain the
legal existence of Intermediate Holdings (and any direct or indirect parent
thereof) and (B) out-of-pocket legal, accounting and filing costs and other
expenses and obligations in the ordinary course of business, or otherwise
arising pursuant to arrangements related to the IPO or in connection with the
IPO, of Intermediate Holdings (and any direct or indirect parent thereof),
including overhead but excluding obligations payable to a party to the Tax
Receivable Agreements pursuant to such Tax Receivable Agreements (but, for
clarity, Pubco may make payments to any such party pursuant to the Tax
Receivable Agreements with amounts received directly or indirectly pursuant to
the other clauses of this Section 6.07);

(e) Permitted Tax Distributions;

(f) For so long as Borrower is classified as a corporation for U.S. federal
income tax purposes, direct or indirect payments Dividends or distributions to
Intermediate Holdings in order to pay, or to make Dividends or distributions to
any direct or indirect parent of Intermediate Holdings to pay, the

 

-118-



--------------------------------------------------------------------------------

tax liability to each foreign, federal, state or local jurisdiction in respect
of which a consolidated, combined, unitary or affiliated return is filed by
Intermediate Holdings (or such direct or indirect parent of Intermediate
Holdings) that includes the Borrower and/or any of its Subsidiaries, to the
extent such tax liability does not exceed the taxes that would have been payable
by the Borrower and/or its Subsidiaries as a stand-alone group, reduced by any
such taxes paid or to be paid directly by the Borrower or its Subsidiaries;

(g) Payments to Intermediate Holdings to pay, or to make Dividends or
distributions to any direct or indirect parent of Intermediate Holdings
(including Holdings and Pubco) to pay, costs and expenses incurred by it in
connection with such entity being a public company, including costs and expenses
relating to ongoing compliance with federal and state securities laws and
regulations, SEC rules and regulations and the Sarbanes-Oxley Act of 2002;

(h) Dividends in an amount not to exceed the Cumulative Credit; provided that,
at the time any such Dividend is paid and solely with respect to clause (a)(ii)
of the definition of Cumulative Credit, (i) no Default or Event of Default shall
have occurred and be continuing or would result therefrom and (ii) the Total Net
Leverage Ratio, immediately after giving effect to such payment on a Pro Forma
Basis, will not exceed 3.00 to 1.00; and

(i) Dividends in an aggregate amount not to exceed the greater of
(x) $10,000,000 and (y) 3.60% of Total Assets as determined at the time of such
Dividend.

(j) To the extent constituting Dividends, the Borrower (or any direct or
indirect parent thereof) and its Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Sections 6.05 or 6.08
(other than Section 6.08(a));

(k) Repurchases of Equity Interests in the Borrower, any direct or indirect
parent of the Borrower or any Subsidiary of the Borrower (or Dividends to permit
any direct or indirect parent, including Pubco, to repurchase Equity Interests)
deemed to occur upon exercise of stock options or warrants or the settlement or
vesting of other equity-based awards if such Equity Interests represent a
portion of the exercise price of, or tax withholdings with respect to, such
options, warrants or other equity-based awards;

(l) Dividends to any direct or indirect parent of the Borrower:

(i) to finance any Investments permitted under Section 6.04 and other
Investments that would be permitted to be made pursuant to this Section 6.07 and
Section 6.08 if made by the Borrower; provided that (A) such Dividend shall be
made substantially concurrently with the closing of such Investment and (B) such
parent shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or the Subsidiaries or (2) the merger (to the extent permitted in Section 6.05)
of the Person formed or acquired in order to consummate such Permitted
Acquisition or Investment into the Borrower or its Subsidiaries, in each case,
in accordance with the requirements of Sections 5.10 and 5.11;

(ii) the proceeds of which (A) shall be used to pay salary, commissions, bonus
and other benefits payable to and indemnities provided on behalf of officers,
employees, directors and members of management of Holdings or any other direct
or indirect parent company of the Borrower and any payroll social security or
similar taxes thereof to the extent such salaries, commissions, bonuses and
other benefits are attributable to the ownership or operation of the Borrower
and the Subsidiaries or (B) shall be used to make payments permitted under
Sections 6.08(d) and (l) (but only to the extent such payments have not been and
are not expected to be made by the Borrower or a Subsidiary);

 

-119-



--------------------------------------------------------------------------------

(iii) the proceeds of which shall be used by Holdings to pay (or to make
Dividends to allow any direct or indirect parent thereof to pay) fees and
expenses (other than to Affiliates) related to any unsuccessful equity or debt
offering by Holdings (or any direct or indirect parent thereof) that is directly
attributable to the operations of the Borrower and its Subsidiaries; and

(iv) to (x) redeem, repurchase, retire or otherwise acquire any (A) Equity
Interests (“Treasury Capital Stock”) of the Borrower or any Subsidiary or
(B) Equity Interests of any direct or indirect parent of the Borrower, including
Pubco, in the case of each of subclause (A) and (B), in exchange for, or out of
the proceeds of the substantially concurrent sale (other than to the Borrower or
a Subsidiary) of, Equity Interests of the Borrower, or any direct or indirect
parent of the Borrower, including Pubco, to the extent contributed to the
capital of the Borrower or any Subsidiary (“Refunding Capital Stock”) and
(y) declare and pay dividends on the Treasury Capital Stock out of the proceeds
of the substantially concurrent sale (other than to the Borrower or a
Subsidiary) of the Refunding Capital Stock;

(m) additional Dividends in an aggregate amount per annum not to exceed an
amount equal to 6% of the net proceeds received by (or contributed to) the
Borrower and its Subsidiaries from the IPO or other qualified public offering;
and

(n) Dividends the proceeds of which will be used to pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition or the exercise or settlement
of warrants, options or other securities convertible or exchangeable for Equity
Interests of the Borrower (or its direct or indirect parent, including Pubco);

It is understood that any Dividend to Holdings or any direct or indirect parent
of Holdings expressly permitted above may be made via a Dividend or distribution
to Intermediate Holdings, to then be made to Holdings or, directly or directly
through subsequent Dividends, such parent of Holdings.

Section 6.08 Transactions with Affiliates.

Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of any Company (other than between or among Borrower and one or more
Subsidiaries), other than any transaction or series of related transactions on
terms and conditions at least as favorable to such Company as would reasonably
be obtained by such Company at that time in a comparable arm’s-length
transaction with a person other than an Affiliate, except that the following
shall be permitted:

(a) Dividends permitted by Section 6.07;

(b) loans may be made and other transactions may be entered into between and
among any Company and its Affiliates to the extent permitted by Section 6.01,
6.04 or 6.05;

(c) reasonable and customary director, officer and employee compensation
(including bonuses) and other benefits (including retirement, health, stock
option and other benefit plans) and indemnification arrangements;

 

-120-



--------------------------------------------------------------------------------

(d) payments to the Sponsors and their Affiliates under any Management and
Monitoring Agreement;

(e) transactions with customers, clients, suppliers, joint venture partners or
purchasers or sellers of goods and services, in each case in the ordinary course
of business and otherwise not prohibited by the Loan Documents;

(f) the existence of, and the performance by any Loan Party of its obligations
under the terms of, any limited liability company, limited partnership or other
Organizational Document or securityholders agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
on the Effective Date and which has been disclosed to the Lenders as in effect
on the Effective Date, and similar agreements that it may enter into thereafter;
provided, however, that the existence of, or the performance by any Loan Party
of obligations under, any amendment to any such existing agreement or any such
similar agreement entered into after the Effective Date shall only be permitted
by this Section 6.08(f) to the extent not more adverse to the interest of the
Lenders in any material respect, when taken as a whole, than any of such
documents and agreements as in effect on the Effective Date;

(g) sales of Qualified Capital Stock of any direct or indirect parent of the
Borrower to Affiliates of Borrower not otherwise prohibited by the Loan
Documents and the granting of registration and other customary rights in
connection therewith;

(h) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of any direct or indirect parent of the
Borrower;

(i) any agreement in effect on the Effective Date and disclosed in Schedule
6.08(i) or as thereafter amended or replaced, as long as such amendment or
replacement agreement is not materially adverse, as reasonably determined by
Administrative Agent, to the interests of Borrower, any other Company, or
Secured Parties in any respect, than such agreement as it was in effect on the
Effective Date;

(j) the issuance of Equity Interests or equity-based awards to any officer,
director, employee or consultant of the Borrower or any of its Subsidiaries or
any direct or indirect parent of Borrower in connection with the Transactions;

(k) transactions by Intermediate Holdings and its Subsidiaries permitted under
an express provision (including any exceptions thereto) of this Article VI;

(l) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of, Holdings, the Borrower and its Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Subsidiaries;

(m) transactions in which the Borrower or any of its Subsidiaries, as the case
may be, deliver to the Administrative Agent a letter from an independent
financial advisor stating that such transaction is fair to the Borrower or such
Subsidiary from a financial point of view; and

(n) employment, consulting and severance arrangements between Intermediate
Holdings and its Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business.

 

-121-



--------------------------------------------------------------------------------

Section 6.09 Reserved.

Section 6.10 Prepayments of Other Indebtedness; Modifications of Junior
Financing Documentation.

(a) Directly or indirectly prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner (it being
understood that payments of regularly scheduled principal, interest and
mandatory prepayments shall be permitted) any (x) Indebtedness that is unsecured
or subject to a Lien subordinated to the Lien securing the Obligations hereunder
and, in either case, is Incremental Equivalent Debt, Indebtedness incurred in a
Permitted Refinancing of any Incremental Equivalent Debt or Indebtedness
incurred pursuant to Section 6.01(o) or 6.01(p)(i)(B), (y) Subordinated
Indebtedness or (z) other Indebtedness for borrowed money of a Loan Party that
is subordinated to the Obligations expressly by its terms (other than
Indebtedness among Holdings, the Borrower and its Subsidiaries) (collectively,
“Junior Financing”), except (i) any Permitted Refinancing, to the extent not
required to prepay any Loans pursuant to Section 2.10(b), (ii) the conversion or
exchange of any Junior Financing to Equity Interests (other than Disqualified
Capital Stock) of the Borrower or any of its direct or indirect parents,
(iii) the prepayment of Indebtedness of the Borrower or any of its Subsidiaries
owed to the Borrower or any other Loan Party and (iv) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings prior
to their scheduled maturity in an aggregate amount not to exceed the sum of
(A) the greater of $10,000,000 and 3.60% of Total Assets, plus (B) the
Cumulative Credit at such time.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation in
respect of any Junior Financing without the consent of the Administrative Agent
(which consent shall not be unreasonably withheld or delayed).

Section 6.11 Limitation on Certain Restrictions on Subsidiaries.

Directly or indirectly, create or otherwise cause or suffer to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(a) pay dividends or make any other distributions on its capital stock or any
other interest or participation in its profits owned by Borrower or any
Subsidiary, or pay any Indebtedness owed to Borrower or a Subsidiary, (b) make
loans or advances to Borrower or any Subsidiary or (c) transfer any of its
properties to Borrower or any Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) applicable Requirements of Law;
(ii) this Agreement and the other Loan Documents; (iii) prior to the Closing
Date, the Existing Notes, (iv) the ABL Facility Documents (and any Permitted
Refinancing thereof); (v) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of a Subsidiary;
(vi) customary provisions restricting assignment of any agreement entered into
by a Subsidiary in the ordinary course of business; (vii) any holder of a Lien
permitted by Section 6.02 restricting the transfer of the property subject
thereto; (viii) restrictions contained in any documents governing any
Indebtedness incurred after the Effective Date, which is expressly permitted to
be incurred under this Agreement which are not more restrictive in any material
respect than those contained in the ABL Facility Documents (and any Permitted
Refinancing thereof); (ix) customary restrictions and conditions contained in
any agreement relating to the sale of any property permitted under Section 6.06
pending the consummation of such sale; (x) any

 

-122-



--------------------------------------------------------------------------------

agreement in effect at the time such Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in connection with or
in contemplation of such person becoming a Subsidiary of Borrower; (xi) without
affecting the Loan Parties’ obligations under Section 5.10, customary provisions
in partnership agreements, limited liability company organizational governance
documents, asset sale and stock sale agreements and other similar agreements
entered into in the ordinary course of business that restrict the transfer of
ownership interests in such partnership, limited liability company or similar
person; (xii) restrictions on cash or other deposits or net worth imposed by
suppliers or landlords under contracts entered into in the ordinary course of
business; (xiii) any instrument governing Indebtedness assumed in connection
with any Permitted Acquisition, which encumbrance or restriction is not
applicable to any person, or the properties or assets of any person, other than
the person or the properties or assets of the person so acquired; (xiv) in the
case of any joint venture which is not a Loan Party in respect of any matters
referred to in clauses (b) and (c) above, restrictions in such person’s
Organizational Documents or pursuant to any joint venture agreement or
stockholders agreements solely to the extent of the Equity Interests of or
property held in the subject joint venture or other entity; (xv) agreements
governing any Incremental Equivalent Debt (and any Permitted Refinancing
thereof); (xvi) agreements governing any Refinancing Equivalent Debt (and any
Permitted Refinancing thereof) or (xvii) any encumbrances or restrictions
imposed by any amendments or refinancings that are otherwise permitted by the
Loan Documents of the contracts, instruments or obligations referred to in this
Section 6.11; provided that such amendments or refinancings are no more
materially restrictive with respect to such encumbrances and restrictions than
those prior to such amendment or refinancing.

Section 6.12 Business.

(a) With respect to Holdings, engage in any business activities or have any
properties or liabilities, other than (i) its ownership of the Equity Interests
of Intermediate Holdings and the General Partner of Intermediate Holdings,
(ii) obligations under the Loan Documents, the ABL Facility Documents, any other
obligations that are non-recourse to the Loan Parties and, in each case,
refinancings and replacements thereof, (iii) the issuance of Holdings Employee
Notes and permitted payments thereunder, (iv) obligations under its limited
partnership agreement and (v) activities, properties and liabilities incidental
to the foregoing clauses (i), (ii), (iii) and (iv).

(b) With respect to Intermediate Holdings, engage in any business activities or
have any properties or liabilities, other than (i) its ownership of the Equity
Interests of the Borrower, (ii) obligations under the Loan Documents, the ABL
Facility and its limited partnership agreement and, in each case, refinancings
and replacements thereof, (iii) the issuance of Holdings Employee Notes and
permitted payments thereunder, and (iv) activities, properties and liabilities
incidental to the foregoing clauses (i), (ii), (iii) and (iv).

(c) With respect to Borrower and the Subsidiaries, engage (directly or
indirectly) in any business other than those businesses which Borrower and its
Subsidiaries are engaged on the Effective Date (or, in the good faith judgment
of the Board of Directors, which are substantially related thereto or are
reasonable extensions thereof).

Section 6.13 Fiscal Year.

Make any change in its fiscal year; provided, however, that Intermediate
Holdings or the Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year

 

-123-



--------------------------------------------------------------------------------

reasonably acceptable to the Administrative Agent, in which case, the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary to reflect such change
in fiscal year.

Section 6.14 No Further Negative Pledge.

Enter into any agreement, instrument, deed or lease which prohibits or limits
the ability of any Loan Party to create, incur, assume or suffer to exist any
Lien upon any of their respective properties or revenues, whether now owned or
hereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the following:
(1) this Agreement and the other Loan Documents; (2) covenants in documents
creating Liens permitted by Section 6.02 prohibiting further Liens on the
properties encumbered thereby; (3) prior to the Closing Date, the Existing Note
Documents; (4) the ABL Facility Documents (and any Permitted Refinancing
thereof); (5) any other agreement that does not restrict in any manner (directly
or indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the Secured Obligations and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Loan Party to secure the
Secured Obligations; (6) any “equal and ratable” clause in any unsecured debt
permitted under Section 6.01 and (7) any prohibition or limitation that
(a) exists pursuant to applicable Requirements of Law, (b) consists of customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 6.06 pending the consummation of such sale,
(c) restricts subletting or assignment of leasehold interests contained in any
Lease governing a leasehold interest of Borrower or a Subsidiary, (d) exists in
any agreement in effect at the time such Subsidiary becomes a Subsidiary of
Borrower, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary, (e) consists of customary provisions
restricting assignment of any agreement entered into by a Loan Party in the
ordinary course of business consistent with its historic business practices,
(f) agreements governing any Incremental Equivalent Debt (and any Permitted
Refinancing thereof), (g) agreements governing any Refinancing Equivalent Debt
(and any Permitted Refinancing thereof) or (h) is imposed by any amendments or
refinancings that are otherwise permitted by the Loan Documents of the
contracts, instruments or obligations referred to in this Section 6.14; provided
that such amendments and refinancings are no more materially restrictive with
respect to such prohibitions and limitations than those prior to such amendment
or refinancing.

Section 6.15 Canadian Pension Plans.

(a) Establish, commence participation in, commence contributing to, terminate
(in whole or in part) or assume any liability under any Canadian Defined Benefit
Plan, or withdraw from participation in any “multi-unit pension plan”, as such
term is defined in the Pension Benefits Act (Manitoba) or any similar plan under
pension standards legislation in another jurisdiction in Canada, without the
prior consent of the Administrative Agent.

(b) Fail to pay or remit in a timely manner all contributions and premiums
required to be paid or remitted to or under any Canadian Pension Plan, except
where such failure could not reasonably be expected to result in a material
liability of any Loan Party or any Subsidiary.

 

-124-



--------------------------------------------------------------------------------

ARTICLE VII

GUARANTEE

Section 7.01 The Guarantee.

The Guarantors hereby jointly and severally guarantee, as a primary obligor and
not as a surety to each Secured Party and their respective successors and
assigns, the prompt payment in full when due (whether at stated maturity, by
required prepayment, declaration, demand, by acceleration or otherwise) of the
principal of and interest on (including any interest, fees, costs or charges
that would accrue but for the provisions of the Title 11 of the United States
Code after any bankruptcy or insolvency petition under Title 11 of the United
States Code) the Loans made by the Lenders to, and the Notes held by each Lender
of, Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or Hedging Agreement
entered into with a counterparty that is a Secured Party, except for Excluded
Hedging Obligations, in each case strictly in accordance with the terms thereof
(such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

Section 7.02 Obligations Unconditional.

The obligations of the Guarantors under Section 7.01 shall constitute a guaranty
of payment and to the fullest extent permitted by applicable Requirements of
Law, are absolute, irrevocable and unconditional, joint and several,
irrespective of the value, genuineness, validity, regularity or enforceability
of the Guaranteed Obligations of Borrower under this Agreement, the Notes, if
any, or any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

 

-125-



--------------------------------------------------------------------------------

(iv) any Lien or security interest granted to, or in favor of any Lender or
Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or

(v) the release of any other Guarantor pursuant to Section 7.09.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive any and
all notice of the creation, renewal, extension, waiver, termination or accrual
of any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guarantee or acceptance of this Guarantee, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guarantee, and all
dealings between Borrower and the Secured Parties shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Guarantee. This
Guarantee shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment without regard to any right of offset with
respect to the Guaranteed Obligations at any time or from time to time held by
Secured Parties, and the obligations and liabilities of the Guarantors hereunder
shall not be conditioned or contingent upon the pursuit by the Secured Parties
or any other person at any time of any right or remedy against Borrower or
against any other person which may be or become liable in respect of all or any
part of the Guaranteed Obligations or against any collateral security or
guarantee therefor or right of offset with respect thereto. This Guarantee shall
remain in full force and effect and be binding in accordance with and to the
extent of its terms upon the Guarantors and the successors and assigns thereof,
and shall inure to the benefit of the Lenders, and their respective successors
and assigns, notwithstanding that from time to time during the term of this
Agreement there may be no Guaranteed Obligations outstanding.

Section 7.03 Reinstatement.

The obligations of the Guarantors under this Article VII shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

Section 7.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 7.01, whether by subrogation
or otherwise, against Borrower or any other Guarantor of any of the Guaranteed
Obligations or any security for any of the Guaranteed Obligations. Any
Indebtedness of any Loan Party permitted pursuant to Section 6.01(d) shall be
subordinated to such Loan Party’s Secured Obligations in the manner set forth in
the Intercompany Note evidencing such Indebtedness.

 

-126-



--------------------------------------------------------------------------------

Section 7.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of Borrower under this Agreement and the Notes, if
any, may be declared to be forthwith due and payable as provided in Section 8.01
(and shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.01) for purposes of Section 7.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against Borrower and that, in the event of such declaration (or such obligations
being deemed to have become automatically due and payable), such obligations
(whether or not due and payable by Borrower) shall forthwith become due and
payable by the Guarantors for purposes of Section 7.01.

Section 7.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article VII
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 7.07 Continuing Guarantee.

The guarantee in this Article VII is a continuing guarantee of payment, and
shall apply to all Guaranteed Obligations whenever arising.

Section 7.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 7.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 7.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 7.10) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

Section 7.09 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, such
Guarantor shall become an Excluded Subsidiary or all or substantially all of the
Equity Interests of any Guarantor are sold or otherwise transferred (a
“Transferred Guarantor”) to a person or persons, none of which is Borrower or
another Loan Party, such Excluded Subsidiary or Transferred Guarantor (as the
case may be) shall, upon the consummation of such change of status or sale or
transfer, be automatically released from its

 

-127-



--------------------------------------------------------------------------------

obligations under this Agreement (including under Section 10.03 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Security Document and the pledge of such Equity Interests to Collateral Agent
pursuant to the Security Agreements shall be automatically released, and, so
long as Borrower shall have provided the Agents such certifications or documents
as any Agent shall reasonably request, Collateral Agent shall take such actions
as are necessary to effect each release described in this Section 7.09 in
accordance with the relevant provisions of the Security Documents, so long as
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request in order to demonstrate compliance with this
Agreement; provided that such Guarantor is also released from its obligations
under the ABL Facility Documents on the same terms.

Section 7.10 Right of Contribution.

Each Subsidiary Guarantor hereby agrees that to the extent that a Subsidiary
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Subsidiary Guarantor shall be entitled to seek and receive
contribution from and against any other Subsidiary Guarantor hereunder which has
not paid its proportionate share of such payment. Each Subsidiary Guarantor’s
right of contribution shall be subject to the terms and conditions of
Section 7.04. The provisions of this Section 7.10 shall in no respect limit the
obligations and liabilities of any Subsidiary Guarantor to Administrative Agent
and the Lenders, and each Subsidiary Guarantor shall remain liable to
Administrative Agent and the Lenders for the full amount guaranteed by such
Subsidiary Guarantor hereunder.

 

-128-



--------------------------------------------------------------------------------

Section 7.11 Interest Act (Canada).

For the purposes of the Interest Act (Canada), in any case in which an interest
or fee rate is stated in this Agreement to be calculated on the basis of a
number of days that is other than the number in a calendar year, the yearly rate
to which such interest or fee rate is equivalent is equal to such interest or
fee rate multiplied by the actual number of days in the year in which the
relevant interest or fee payment accrues and divided by the number of days used
as the basis for such calculation.

Section 7.12 Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Guaranty in respect of Hedging Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 7.12 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 7.12, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the payment and satisfaction in fully in cash of all
Guaranteed Obligations. Each Qualified ECP Guarantor intends that this
Section 7.12 constitute, and this Section 7.12 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 7.13 Effectiveness of Guarantee.

Notwithstanding anything to the contrary, the provisions of this Article VII
shall only be effective on and after the Closing Date.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default.

Upon the occurrence and during the continuance of the following events (“Events
of Default”):

(a) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise;

(b) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in paragraph (a) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of five Business Days;

(c) any representation or warranty made or deemed made in or in connection with
any Loan Document, or any representation, warranty, statement or information
contained in any report, certificate,

 

-129-



--------------------------------------------------------------------------------

financial statement or other instrument furnished in connection with or pursuant
to any Loan Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;

(d) default shall be made in the due observance or performance of any covenant,
condition or agreement contained in Section 5.02(a) or (solely with respect to
the Borrower) 5.03(a) or in Article VI;

(e) default shall be made in the due observance or performance by any Company of
any covenant, condition or agreement contained in any Loan Document (other than
those specified in paragraphs (a), (b) or (d) immediately above) and such
default shall continue unremedied or shall not be waived for a period of 30 days
after written notice thereof from Administrative Agent to Borrower;

(f) any Company shall (i) fail to pay any principal or interest, regardless of
amount, due in respect of any Indebtedness (other than the Obligations), when
and as the same shall become due and payable beyond any applicable grace period,
or (ii) fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Indebtedness if the effect of any failure referred to in this clause
(ii) is to cause, or to permit the holder or holders of such Indebtedness or a
trustee or other representative on its or their behalf to cause, such
Indebtedness to become due prior to its stated maturity or become subject to a
mandatory offer purchase by the obligor; provided that it shall not constitute
an Event of Default pursuant to this paragraph (f) unless the aggregate amount
of all such Indebtedness referred to in clauses (i) and (ii) exceeds $5,000,000
at any one time; provided that, (x) in the case of Hedging Obligations, the
amount counted for this purpose shall be the Hedging Termination Value at such
time, (y) the occurrence and continuation of an Event of Default under, and as
defined in, the ABL Credit Agreement (other than a payment or bankruptcy Event
of Default under, and as defined in, the ABL Credit Agreement) shall not
constitute an Event of Default under this Agreement until the earliest of (1) 60
consecutive days after the date of any such Event of Default under, and as
defined in, the ABL Credit Agreement (during which period such Event of Default
under, and as defined in, the ABL Credit Agreement is not waived or cured),
(2) the acceleration of the obligations under the ABL Facility or (3) the
exercise of secured creditor remedies by the agent and/or lenders under the ABL
Facility as a result of such Event of Default under, and as defined in, the ABL
Credit Agreement and (z) clause (f)(ii) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness, if such sale or transfer is permitted
hereunder;

(g) an involuntary proceeding shall be commenced or an involuntary petition or
application shall be filed in a court of competent jurisdiction seeking
(i) relief in respect of Intermediate Holdings, the Borrower or any Significant
Subsidiary or of a substantial part of the property or assets of Intermediate
Holdings, the Borrower or any Significant Subsidiary, under Title 11 of the
United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law
(including, without limitation, the Bankruptcy and Insolvency Act (Canada), the
Companies’ Creditors Arrangement Act (Canada) and any applicable corporations
legislation); (ii) the appointment of a receiver, receiver and manager, interim
receiver, trustee, custodian, sequestrator, conservator, liquidator or similar
official for Intermediate Holdings, the Borrower or any Significant Subsidiary
or for a substantial part of the property or assets of Intermediate Holdings,
the Borrower or any Significant Subsidiary; or (iii) the winding-up or
liquidation (except as permitted by Section 6.05(d)) of Intermediate Holdings,
the Borrower or any Significant Subsidiary, or seeking the dissolution,
reorganization, compromise, arrangement, adjustment, protection, moratorium,
relief, stay of proceedings of creditors generally (or any class of creditors),
or composition of any Canadian Guarantor (solely to the extent constituting a
Significant Subsidiary) or its debts or any other relief under federal,
provincial or

 

-130-



--------------------------------------------------------------------------------

foreign law now or hereafter in effect relating to bankruptcy, winding-up
(except as permitted by Section 6.05(d)), insolvency, reorganization,
receivership, plans of arrangement for relief or protection of debtors; and such
proceeding, application or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(h) Intermediate Holdings, the Borrower or any Significant Subsidiary shall
(i) voluntarily commence any proceeding, make any application or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law (including, without
limitation, the Bankruptcy and Insolvency Act (Canada) and the Companies’
Creditors Arrangement Act (Canada)); (ii) consent to the institution of, or fail
to contest in a timely and appropriate manner, any proceeding, application or
the filing of any petition described in clause (g) above; (iii) apply for or
consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Intermediate Holdings, the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
Intermediate Holdings, the Borrower or any Significant Subsidiary; (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (except as permitted by
Section 6.05(d)) or, in the case of any Canadian Guarantor (solely to the extent
constituting a Significant Subsidiary), institutes any proceeding seeking to
adjudicate it an insolvent, or seeks dissolution, reorganization, compromise,
arrangement, adjudication, protection, moratorium, relief, stay of proceedings
of creditors generally for any class of creditors, or composition of it or its
debts or any other relief under federal, provincial or foreign law now or
hereafter in effect relating to bankruptcy, winding-up (except as permitted by
Section 6.05(d)), insolvency, reorganization, receivership, plans of arrangement
for relief or protection of debtors;

(i) one or more judgments, orders or decrees for the payment of money in an
aggregate amount in excess of $5,000,000 shall be rendered against any Company
or any combination thereof and the same shall remain undischarged, unvacated or
unbonded for a period of 60 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to levy upon properties of any Company to enforce any such judgment;

(j) one or more ERISA Events shall have occurred that could reasonably be
expected to result in liability of any Company and its ERISA Affiliates in an
aggregate amount which would reasonably be expected to result in a Material
Adverse Effect or a Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect;

(k) any security interest and Lien purported to be created by any Security
Document representing a material portion of the Collateral shall cease to be in
full force and effect, or shall cease to give Collateral Agent, for the benefit
of the Secured Parties, the Liens, rights, powers and privileges purported to be
created and granted under such Security Document with respect to such Collateral
(including a perfected first priority security interest in and Lien on all such
Collateral, subject to Permitted Collateral Liens (and except as otherwise
expressly provided in such Security Document)) in favor of Collateral Agent, or
shall be asserted by Borrower or any other Loan Party not to be a valid,
perfected, first priority (except as otherwise expressly provided in this
Agreement or such Security Document) security interest in or Lien on such
Collateral, subject to Permitted Collateral Liens;

 

-131-



--------------------------------------------------------------------------------

(l) any Loan Document or any material provisions thereof shall at any time and
for any reason be declared by a court of competent jurisdiction to be null and
void, or a proceeding shall be commenced by any Loan Party or any other person,
or by any Governmental Authority, seeking to establish the invalidity or
unenforceability thereof (exclusive of questions of interpretation of any
provision thereof), or any Loan Party shall repudiate or deny any portion of its
liability or obligation for the Obligations;

(m) there shall have occurred a Change in Control; or

(n) one or more Canadian Pension Events shall have occurred that could
reasonably be expected to result in liability of any Company and its Affiliates
in an aggregate amount which would reasonably be expected to result in a
Material Adverse Effect;

then, and in every such event (other than an event with respect to Intermediate
Holdings, Borrower or the General Partner described in paragraph (g) or
(h) above), and at any time thereafter during the continuance of such event, to
the extent such event is continuing after the Closing Date and after giving
effect to the application of proceeds of the Initial Loans in connection with
the Retirement of the Existing Notes, Administrative Agent may, and at the
request of the Required Lenders shall, by notice to Borrower, take either or
both of the following actions, at the same or different times: (i) terminate
forthwith the Commitments and (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other Obligations of Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by Borrower and the Guarantors,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event, with respect to Intermediate Holdings,
Borrower or the General Partner described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other Obligations of Borrower accrued hereunder and under any other Loan
Document, shall automatically become due and payable, without presentment,
demand, protest or any other notice of any kind, all of which are hereby
expressly waived by Borrower and the Guarantors, anything contained herein or in
any other Loan Document to the contrary notwithstanding.

Section 8.02 Application of Proceeds.

The proceeds received by Collateral Agent in respect of any sale of, collection
from or other realization upon all or any part of the Collateral pursuant to the
exercise by Collateral Agent of its remedies shall be applied, in full or in
part, together with any other sums then held by Collateral Agent pursuant to
this Agreement, promptly by Collateral Agent as follows:

(a) First, to the payment of all reasonable costs and expenses, fees,
commissions and taxes of such sale, collection or other realization including
compensation to Collateral Agent and its agents and counsel, and all expenses,
liabilities and advances made or incurred by Collateral Agent in connection
therewith and all amounts for which Collateral Agent is entitled to
indemnification pursuant to the provisions of any Loan Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full;

 

-132-



--------------------------------------------------------------------------------

(b) Second, to the payment of all other reasonable costs and expenses of such
sale, collection or other realization including compensation to the other
Secured Parties and their agents and counsel and all costs, liabilities and
advances made or incurred by the other Secured Parties in connection therewith,
together with interest on each such amount at the highest rate then in effect
under this Agreement from and after the date such amount is due, owing or unpaid
until paid in full;

(c) Third, without duplication of amounts applied pursuant to clauses (a) and
(b) above, to the payment in full in cash, pro rata, of interest and other
amounts constituting Obligations and any fees, premiums and scheduled periodic
payments due under Hedging Agreements constituting Secured Obligations;

(d) Fourth, to the payment in full in cash, pro rata, of principal amount of the
Obligations and any premium thereon; and

(e) Fifth, the balance, if any, to the person lawfully entitled thereto
(including the applicable Loan Party or its successors or assigns) or as a court
of competent jurisdiction may direct.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses (a) through (e) of this Section 8.02, the Loan Parties
shall remain liable, jointly and severally, for any deficiency.

ARTICLE IX

ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Section 9.01 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints Royal Bank, to act on its
behalf as Administrative Agent and Collateral Agent hereunder and under the
other Loan Documents and authorizes such Agents to take such actions on its
behalf and to exercise such powers as are delegated to such Agents by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b) Without prejudice to the foregoing, each of the Secured Parties hereby
irrevocably designates and appoints Administrative Agent (in such capacity, the
“Quebec Collateral Agent”) as the person holding the power of attorney (fondé de
pouvoir) of the Secured Parties as contemplated under Article 2692 of the Civil
Code of Quebec, to enter into, to take and to hold on their behalf, and for
their benefit, a deed of hypothec (“Deed of Hypothec”) to be executed by each
Canadian Guarantor granting a Lien on any Property (other than Excluded
Property) located in the Province of Quebec and to exercise such powers and
duties which are conferred thereupon under such deed. Each of the Secured
Parties hereby additionally irrevocably designates and appoints the Quebec
Collateral Agent as agent, custodian and depository for and on behalf of the
Secured Parties (i) to hold and to be the sole registered holder of any bond
(“Bond”) issued under the Deed of Hypothec, the whole notwithstanding Section 32
of the Act respecting the Special Powers of Legal Persons (Quebec) or any other
Requirements of Law, and (ii) to enter into, to take and to hold on their
behalf, and for their benefit, a bond pledge agreement (“Pledge”) to be executed
by such Canadian Guarantor under the laws of the Province of Quebec and creating
a Lien on the Bond as security for the payment and performance of, inter alia,
the Obligations. In this respect, (a) the Quebec Collateral Agent as agent,
custodian and depository for and on behalf of the Secured Parties, shall keep a
record indicating the names and addresses of, and the pro rata portion of the
obligations and

 

-133-



--------------------------------------------------------------------------------

indebtedness secured by the Pledge, owing to each of the Secured Parties for and
on behalf of whom the Bond is so held from time to time, and (b) each of the
Secured Parties will be entitled to the benefits of any Canadian Collateral
charged under the Deed of Hypothec and the Pledge and will participate in the
proceeds of realization of any such Canadian Collateral. The Quebec Collateral
Agent, in such aforesaid capacities shall (x) have the sole and exclusive right
and authority to exercise, except as may be otherwise specifically restricted by
the terms hereof, all rights and remedies given to the Quebec Collateral Agent
with respect to the Canadian Collateral charged under the Deed of Hypothec and
Pledge, any other Requirements of Law or otherwise, and (y) benefit from and be
subject to all provisions hereof with respect to the Quebec Collateral Agent
mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the
Lenders, the Secured Parties and/or the Canadian Guarantors.

(c) The provisions of this Article IX (other than Section 9.06 and Section 9.10)
are solely for the benefit of Administrative Agent, Collateral Agent and the
Lenders, and neither Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

Section 9.02 Rights as a Lender.

Each person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
each person serving as an Agent hereunder in its individual capacity. Such
person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Borrower or any Subsidiary or other Affiliate thereof
as if such person were not an Agent hereunder and without any duty to account
therefor to the Lenders.

Section 9.03 Exculpatory Provisions.

No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, no Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirements of Law; and

(iii) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to each Borrower or any of its Affiliates
that is communicated to or obtained by the person serving as such Agent or any
of its Affiliates in any capacity.

 

-134-



--------------------------------------------------------------------------------

No Agent shall be liable for any action taken or not taken by it (x) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 10.02) or (y) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given to such Agent by Borrower or a
Lender.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to such Agent. Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement with
reference to Administrative Agent or Collateral Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term us used merely as a matter of
market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Each party to this Agreement acknowledges and agrees that Administrative Agent
may use an outside service provider for the tracking of all UCC and PPSA
financing statements required to be filed pursuant to the Loan Documents and
notification to Administrative Agent, of, among other things, the upcoming lapse
or expiration thereof, and that any such service provider shall not be deemed to
be acting at the request or on behalf of any Agent. No Agent shall be liable for
any action taken or not taken by any such service provider.

Section 9.04 Reliance by Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless Administrative Agent shall have
received notice to the contrary from such Lender prior to the making of such
Loan. Each Agent may consult with legal counsel (who may be counsel for
Borrower), independent accountants and other experts selected by it, and shall
be entitled to rely upon the advice of any such counsel, accountants or experts
and shall not be liable for any action taken or not taken by it in accordance
with such advice.

 

-135-



--------------------------------------------------------------------------------

Section 9.05 Delegation of Duties.

Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through, or delegate any
and all such rights and powers to, any one or more sub-agents appointed by such
Agent, including a sub-agent which is a non-U.S. affiliate of such Agent;
provided, that such sub-agent is a U.S. financial institution described in
Treasury Regulation Section 1.1441-1(b)(2)(ii) or a U.S. branch described in
Treasury Regulation Section 1.1441-1(b)(2)(iv). Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Section 9.06 Resignation of Agent.

Each Agent may at any time upon 30 days’ advance written notice give notice of
its resignation to the Lenders and Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States; provided, in each case, that such successor is a U.S. financial
institution described in Treasury Regulation Section 1.1441-1(b)(2)(ii) or a
U.S. branch described in Treasury Regulation Section 1.1441-1(b)(2)(iv). If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Agent may on behalf of the Lenders,
appoint a successor Agent meeting the qualifications set forth above provided
that if the Agent shall notify Borrower and the Lenders that no qualifying
person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring Agent shall
be discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by Collateral
Agent on behalf of the Lenders under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security as nominee
until such time as a successor Collateral Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through an Agent shall instead be made by or to each Lender directly, until such
time as the Required Lenders appoint a successor Agent as provided for above in
this paragraph. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this paragraph). The fees payable by Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between Borrower and such successor. After the retiring Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 10.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

Section 9.07 Non-Reliance on Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender further represents and warrants that it has had the
opportunity to review each document made available to it on the Platform in
connection

 

-136-



--------------------------------------------------------------------------------

with this Agreement and has acknowledged and accepted the terms and conditions
applicable to the recipients thereof. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

Section 9.08 Withholding Tax.

To the extent required by any applicable law, Administrative Agent may withhold
from any payment to any Lender an amount equivalent to any applicable
withholding tax. Without limiting the provisions of Section 2.15(a) or (c), each
Lender shall, and does hereby, indemnify Administrative Agent, and shall make
payable in respect thereof within 30 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities and expenses
(including fees, charges and disbursements of any counsel for Administrative
Agent) incurred by or asserted against Administrative Agent by the Internal
Revenue Service or any other Governmental Authority as a result of the failure
of Administrative Agent to properly withhold tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not property executed, or because such
Lender failed to notify Administrative Agent of a change in circumstance that
rendered the exemption from, or reduction of withholding tax ineffective). A
certificate as to the amount of such payment or liability delivered to any
Lender by Administrative Agent shall be conclusive absent manifest error. Each
Lender hereby authorizes Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due Administrative Agent under this Section 9.08.
The agreements in this Section 9.08 shall survive the resignation and/or
replacement of Administrative Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

Section 9.09 No Other Duties, etc.

Anything herein to the contrary notwithstanding, none of the Bookmanagers,
Arrangers, Syndication Agent or Documentation Agent listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as
Administrative Agent, Collateral Agent or a Lender hereunder.

Section 9.10 Enforcement.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent, or as the Required Lenders may require or otherwise direct, for the
benefit of all the Lenders; provided, however, that the foregoing shall not
prohibit (a) Administrative Agent from exercising on its own behalf the rights
and remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with, and subject

 

-137-



--------------------------------------------------------------------------------

to, the terms of this Agreement, or (c) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any bankruptcy or insolvency law.

Section 9.11 Collateral and Guaranty Matters.

Each of the Lenders irrevocably authorizes the Administrative Agent and the
Collateral Agent, and each of the Administrative Agent and the Collateral Agent
agrees that it will:

(a) release any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document (i) upon termination of
the Commitments and payment in full of all Obligations (other than
(x) contingent obligations not then due and payable and (y) Hedging Obligations
that are Secured Obligations for which arrangements reasonably satisfactory to
the Secured Party that is a counterparty thereto have been made), (ii) at the
time the property subject to such Lien is transferred or to be transferred as
part of or in connection with any transfer permitted hereunder or under any
other Loan Document to any Person other than Holdings, Intermediate Holdings,
the Borrower or any Subsidiary Guarantor, (iii) subject to Section 10.02, if the
release of such Lien is approved, authorized or ratified in writing by the
Required Lenders, or (iv) if the property subject to such Lien is owned by a
Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (c) below;

(b) release or subordinate any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(c) or
Section 6.02(q); and

(c) release any Guarantor from its obligations under its Guarantee in accordance
with Section 7.09.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Guarantee pursuant to Section 7.09 and
this Section 9.11. In each case as specified in this Section 9.11, the
applicable Agent will (and each Lender irrevocably authorizes the applicable
Agent to), at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release or subordination of such item of Collateral from the assignment and
security interest granted under the Security Documents, or to evidence the
release of such Guarantor from its obligations under the Guarantee, in each case
in accordance with the terms of the Loan Documents and this Section 9.11.

 

-138-



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to any Loan Party, to Borrower at:

c/o Norcraft Companies, L.P.

3020 Denmark Avenue, Suite 100

Eagan, Minnesota 55121

Attention: Chief Financial Officer

Telecopy No.: (651) 234-3398

with a copy to:

Apax Partners, L.P.

45 Park Avenue

New York, NY 10022

Attention: David Kim

Telecopy: (212) 319-6155

and to:

c/o KarpReilly LLC

104 Field Point Road, 2nd Floor

Greenwich, Connecticut 06830

Attention: Chris Reilly, Co-Founder

Telecopy No.: (203) 504-9912

and to:

c/o Trimaran Capital Partners, LLC

425 Lexington Avenue, 3rd Floor

New York, New York 10017

Attention: Jay Bloom, Managing Partner

Telecopy No.: (212) 885-4350

and to:

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036-8704

Attention: Sunil W. Savkar

Telecopy No.: (646) 728-1533

(ii) if to Administrative Agent or Collateral Agent, to it at:

Royal Bank of Canada

20 King Street West, 4th Floor

Toronto, Ontario M5H 1C4

Attention – Manager, Agency Services

Telecopy No.: (416) 842-4023

 

-139-



--------------------------------------------------------------------------------

with a copy to:

Paul Hastings LLP

75 East 55th Street, New York, NY 10022

Attention: Michael Baker

Telecopy No.: (212) 230-7701

(iii) if to a Lender, to it at its address (or telecopier number) set forth next
to its signature in this Agreement or in its Assignment and Assumption.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b). Any party hereto may change its address or telecopier number for
notices and other communications hereunder by written notice to Borrower and the
Agents.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may (subject to the provisions of this Section 10.01) be delivered or
furnished by electronic communication (including email and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent; provided that
the foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender, as applicable, has notified Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Administrative Agent, Collateral Agent or Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it (including pursuant to the
provisions of this Section 10.01); provided that approval of such procedures may
be limited to particular notices or communications.

Each Loan Party hereby agrees that it will provide to Administrative Agent all
information, documents and other materials that it is obligated to furnish to
Administrative Agent or the Lenders pursuant to this Agreement and any other
Loan Document, including all notices, requests, financial statements, financial
and other reports, certificates and other information materials (the
“Communications”), by transmitting them in an electronic medium in a format
reasonably acceptable to Administrative Agent at ann.hurley@rbccm.com or at such
other email address(es) provided to Borrower from time to time or in such other
form as Administrative Agent shall require. In addition, each Loan Party agrees
to continue to provide the Communications to Administrative Agent in the manner
specified in this Agreement or any other Loan Document or in such other form as
Administrative Agent shall require. Nothing in this Section 10.01 shall
prejudice the right of the Agents, any Lender or any Loan Party to give any
notice or other communication pursuant to this Agreement or any other Loan
Document in any other manner specified in this Agreement or any other Loan
Document or as any such Agent, as the case may be, shall require.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its email address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

-140-



--------------------------------------------------------------------------------

To the extent consented to by Administrative Agent in writing from time to time,
Administrative Agent agrees that receipt of the Communications (other than any
such Communication that (i) relates to a request for a new, or a conversion of
an existing, Borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default under this
Agreement or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder) by Administrative Agent at its email address(es) set forth
above shall constitute effective delivery of the Communications to
Administrative Agent for purposes of the Loan Documents.

(c) Platform. Each Loan Party further agrees that any Agent may make the
Communications available to the Lenders by posting the Communications on
SyndTrak or a substantially similar secure electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available.” The Agents do
not warrant the accuracy or completeness of the Communications, or the adequacy
of the Platform and expressly disclaim liability for errors or omissions in the
communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects, is made by any Agent in connection with the
Communications or the Platform. In no event shall any Agent or any of its
Related Parties have any liability to the Loan Parties, any Lender or any other
person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or such Agent’s
transmission of communications through the Internet, except to the extent the
liability of such person is found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from such person’s gross negligence
or willful misconduct.

(d) Public/Private. Each Loan Party hereby authorizes Administrative Agent to
distribute (i) to Private Siders all Communications, including any Communication
that any Loan Party identifies in writing is to be distributed to Private Siders
only (“Private Side Communications”), and (ii) to Public Siders all
Communications other than any Private Side Communication. Borrower represents
and warrants that no Communication (other than Private Side Communications)
contains any MNPI. Borrower agrees to designate as Private Side Communications
only those Communications or portions thereof that it reasonably believes in
good faith constitute MNPI, and agrees to use all commercially reasonable
efforts not to designate any Communications provided under Section 5.01(a), (b),
and (c) as Private Side Communications. “Private Siders” shall mean Lenders’
employees and representatives who have declared that they are authorized to
receive MNPI. “Public Siders” shall mean Lenders’ employees and representatives
who have not declared that they are authorized to receive MNPI; it being
understood that Public Siders may be engaged in investment and other
market-related activities with respect to Borrower’s or its affiliates’
securities or loans. “MNPI” shall mean material non-public information (within
the meaning of United States federal securities laws) with respect to Borrower,
its affiliates and any of its respective securities.

Each Lender acknowledges that United States federal and state securities laws
prohibit any person from purchasing or selling securities on the basis of
material, non-public information concerning the issuer of such securities or,
subject to certain limited exceptions, from communicating such information to
any other person. Each Lender confirms that it has developed procedures designed
to ensure compliance with these securities laws.

 

-141-



--------------------------------------------------------------------------------

Each Lender acknowledges that circumstances may arise that require it to refer
to Communications that may contain MNPI. Accordingly, each Lender agrees that it
will use commercially reasonable efforts to designate at least one individual to
receive Private Side Communications on its behalf in compliance with its
procedures and applicable law and identify such designee (including such
designee’s contact information). Each Lender agrees to notify Administrative
Agent in writing from time to time of such Lender’s designee’s email address to
which notice of the availability of Private Side Communications may be sent by
electronic transmission.

Each Lender that elects not to be given access to Private Side Communications
does so voluntarily and, by such election, (i) acknowledges and agrees that the
Agents and other Lenders may have access to Private Side Communications that
such electing Lender does not have and (ii) takes sole responsibility for the
consequences of, and waives any and all claims based on or arising out of, not
having access to Private Side Communications.

Section 10.02 Waivers; Amendment.

(a) Generally. No failure or delay by any Agent or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of each Agent and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
this Section 10.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether any Agent, any Lender may have had
notice or knowledge of such Default at the time. No notice or demand on Borrower
in any case shall entitle Borrower to any other or further notice or demand in
similar or other circumstances.

(b) Required Consents. Subject to Section 10.02(c) and (d), neither this
Agreement nor any other Loan Document nor any provision hereof or thereof may be
waived, amended, supplemented or modified except, in the case of this Agreement,
pursuant to an agreement or agreements in writing entered into by Borrower and
Administrative Agent or, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by Administrative Agent,
Collateral Agent (in the case of any Security Document) and the Loan Party or
Loan Parties that are party thereto, in each case with the written consent of
the Required Lenders; provided that no such agreement shall be effective if the
effect thereof would:

(i) increase the Commitment of any Lender without the written consent of such
Lender (it being understood that no amendment, modification, termination, waiver
or consent with respect to any condition precedent, covenant, mandatory
prepayment or Default shall constitute an increase in the Commitment of any
Lender);

(ii) reduce the principal amount or premium, if any, of any Loan (except in
connection with a payment contemplated by clause (viii) below) or reduce the
rate of interest thereon including any provision establishing a minimum rate
(other than interest pursuant to Section 2.06(c)), or reduce any Fees payable
with respect to any Loan, or change the form or

 

-142-



--------------------------------------------------------------------------------

currency of payment of any Obligation, without the written consent of each
Lender directly affected thereby (it being understood that any amendment or
modification to the financial definitions in this Agreement shall not constitute
a reduction in the rate of interest for purposes of this clause (ii));

(iii) (A) change the scheduled final maturity of any Loan, (B) postpone the date
for payment of any interest, premium or fees payable with respect to any Loan or
(C) reduce the amount of, waive or excuse any such payment (other than waiver of
any increase in the interest rate pursuant to Section 2.06(c)) with respect to
any Loan in any case, without the written consent of each Lender directly
affected thereby;

(iv) release all or substantially all of the Guarantors from their Guarantee
(except as expressly provided in Article VII), without the written consent of
each Lender;

(v) release all or a substantial portion of the Collateral from the Liens of the
Security Documents or alter the relative priorities of the Secured Obligations
entitled to the Liens of the Security Documents, in each case without the
written consent of each Lender (it being understood that additional Classes of
Loans consented to by the Required Lenders may be equally and ratably secured by
the Collateral with the then existing Secured Obligations under the Security
Documents);

(vi) change the percentage set forth in the definition of “Required Lenders,”
“Required Class Lenders” or any other provision of any Loan Document (including
this Section) specifying the number or percentage of Lenders required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender affected thereby,
other than to increase such percentage or number or to give any additional
Lender or group of Lenders such right to waive, amend or modify or make any such
determination or grant any such consent;

(vii) (1) waive any condition set forth in Section 4.03 as to any Credit
Extension as to one or more Classes of Loans or (2) amend, waive or otherwise
modify any term or provision which directly affects Lenders under one or more
Class of Loans and does not directly affect Lenders under any other Class, in
each case, without the written consent of the Required Class Lenders under such
applicable Class or Classes of Loans (and in the case of multiple Classes which
are affected, such Required Class Lenders shall consent together as one Class)
(it being understood that any amendment to the conditions of effectiveness of
Incremental Commitments or Refinancing Commitments shall be subject to clause
(viii) below); provided, however, that the waivers described in this clause
(vii) shall not require the consent of any Lenders other than (x) the Required
Class Lenders under such Class or Classes and (y) in the case of any waiver that
otherwise would be subject to clause (i), (ii), (iii), (iv), (v) or (vi) above,
each Lender or each directly affected Lender (as specified in clause (i), (ii),
(iii), (iv), (v) or (vi) above) under the applicable Class or Classes of Loans;
or

(viii) amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.17 or 2.18 with respect
to Incremental Loans and the rate of interest applicable thereto or Refinancing
Loans) which directly affects Lenders of one or more Incremental Loans or
Refinancing Loans, as the case may be, and does not directly affect Lenders
under any other Class, in each case, without the written consent of the Required
Class Lenders under such applicable Incremental Loans or Refinancing Loans, as
the case may be (and

 

-143-



--------------------------------------------------------------------------------

in the case of multiple Classes which are affected, such Required Class Lenders
shall consent together as one Class ); provided, however, that the waivers
described in this clause (viii) shall not require the consent of any Lenders
other than (x) the Required Class Lenders under such applicable Incremental
Loans or Refinancing Loans and (y) in the case of any waiver that otherwise
would be subject to clause (i), (ii), (iii), (iv), (v) or (vi) above, each
Lender or each directly affected Lender (as specified in clause (i), (ii),
(iii), (iv), (v) or (vi) above) under the applicable Class or Classes of
Incremental Loans or Refinancing Loans;

provided, further, that no Lender consent is required to effect any amendment or
supplement to the ABL Intercreditor Agreement, any Subordination Agreement or
other intercreditor agreement or arrangement permitted under this Agreement
(i) that is for the purpose of adding the holders of Permitted Pari Passu
Secured Refinancing Debt, Permitted Junior Secured Refinancing Debt,
subordinated Permitted Unsecured Refinancing Debt, Incremental Equivalent Debt
(or, in each case, a Senior Representative with respect thereto), as parties
thereto, as expressly contemplated by the terms of the ABL Intercreditor
Agreement, any such Subordination Agreement or any such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders) or (ii) that is expressly contemplated by the ABL
Intercreditor Agreement, any Subordination Agreement or other intercreditor
agreement or arrangement permitted under this Agreement; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent hereunder or under any other Loan Document without
the prior written consent of the Administrative Agent.

Neither Holdings nor any of its Subsidiaries or Affiliates will, directly or
indirectly, pay or cause to be paid any consideration, to or for the benefit of
any Lender for or as an inducement to any consent, waiver or amendment of any of
the terms or provisions of this Agreement or any other Loan Document unless such
consideration is offered to be paid to all Lenders and is paid to all Lenders
that consent, waive or agree to amend in the time frame set forth in the
documents relating to such consent, waiver or agreement.

Notwithstanding anything to the contrary herein:

(I) No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except to the extent the consent of such
Lender would be required under clause (i), (ii) or (iii) in the proviso to the
first sentence of this Section 10.02(b).

(II) If the Administrative Agent and the Borrower shall have jointly identified
an obvious error (including, but not limited to, an incorrect cross-reference)
or any error or omission of a technical or immaterial nature, in each case, in
any provision of this Agreement or any other Loan Document (including, for the
avoidance of doubt, any exhibit, schedule or other attachment to any Loan
Document), then the Administrative Agent (acting in its sole discretion) and the
Borrower or any other relevant Loan Party shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document. Notification of such
amendment shall be made by the Administrative Agent to the Lenders promptly upon
such amendment becoming effective.

(III) Any Loan Document may be waived, amended, supplemented or modified
pursuant to an agreement or agreements in writing entered into by Borrower and
Administrative Agent (without the consent of any Lender) solely to grant a new
Lien for the benefit of the Secured Parties or extend an existing Lien over
additional property.

 

-144-



--------------------------------------------------------------------------------

(IV) This Agreement may be amended (or amended and restated) with the written
consent of the Required Lenders, the Administrative Agent and the Borrower
(a) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

(V) This Agreement may be amended with the written consent of the Administrative
Agent, the Borrower and the Lenders providing the Replacement Term Loans (as
defined below) to permit the refinancing of all outstanding Loans of any Class
(“Replaced Term Loans”) with replacement term loans (“Replacement Term Loans”)
hereunder; provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Replaced Term
Loans, plus accrued interest, fees, premiums (if any) and penalties thereon and
reasonable fees and expenses associated with such Replacement Term Loans,
(b) the All-In Yield with respect to such Replacement Term Loans (or similar
interest rate spread applicable to such Replacement Term Loans) shall not be
higher than the All-In Yield for such Replaced Term Loans (or similar interest
rate spread applicable to such Replaced Term Loans) immediately prior to such
refinancing unless the maturity of the Replacement Term Loans is at least one
year later than the maturity of the Replaced Term Loans, (c) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Replaced Term Loans at the
time of such refinancing (except by virtue of amortization or prepayment of the
Replaced Term Loans prior to the time of such incurrence) and (d) all other
terms applicable to such Replacement Term Loans shall be substantially identical
to, or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Replaced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the Latest
Maturity Date of the Loans in effect immediately prior to such refinancing. Each
amendment to this Agreement providing for Replacement Term Loans may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the opinion of
the Administrative Agent and the Borrower to effect the provisions of this
paragraph, and for the avoidance of doubt, this paragraph shall supersede any
other provisions in this Section 10.02 to the contrary.

(c) Collateral. Without the consent of any other person, the applicable Loan
Party or Parties and Administrative Agent and/or Collateral Agent may (in its or
their respective sole discretion, or shall, to the extent required by any Loan
Document) enter into any amendment or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable Requirements of Law.

(d) Dissenting Lenders. If, in connection with any proposed change, waiver,
discharge or termination of the provisions of this Agreement as contemplated by
Section10.02(b), the consent of the Required Lenders (or, in the case of a
consent, waiver or amendment involving all affected Lenders of a certain Class,
the Required Class Lenders) is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained, then Borrower shall
have the right to replace all, but

 

-145-



--------------------------------------------------------------------------------

not less than all, of such non-consenting Lender or Lenders (so long as all
non-consenting Lenders are so replaced) with one or more persons pursuant to
Section 2.16(b) so long as at the time of such replacement each such new Lender
consents to the proposed change, waiver, discharge or termination.

Section 10.03 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by Administrative Agent, Collateral Agent and
their respective Affiliates (including the reasonable fees, charges and
disbursements of counsel for Administrative Agent and/or Collateral Agent,
including one local counsel in any relevant jurisdiction material to the
interests of the Lenders taken as a whole and counsel otherwise obtained with
the Borrower’s consent) in connection with the syndication of the credit
facilities provided for herein (including the obtaining and maintaining of CUSIP
numbers for the Loans), the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, or any amendment,
amendment and restatement, modification or waiver of the provisions hereof or
thereof, including in connection with post-closing searches to confirm that
security filings and recordations have been properly made and including any
costs and expenses of the service provider referred to in Section 9.03,
including in connection with any Default or an Event of Default to enforce any
provision of the Loan Documents and any exercise of remedies; (ii) all
reasonable and documented out-of-pocket expenses incurred by Administrative
Agent, Collateral Agent, any Lender (including the fees, charges and
disbursements of counsel for Administrative Agent, Collateral Agent, any Lender;
provided that Borrower shall only be required to pay fees, charges and
disbursements of one counsel for Administrative Agent and the Lenders taken as a
whole, and if necessary, one local counsel of the Administrative Agent and the
Lenders taken as a whole in any relevant jurisdiction, and solely in the case of
a conflict of interest, one additional counsel in each relevant jurisdiction for
each group of affected Lenders similarly situated taken as a whole), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.03, or (B) in connection with the Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or related
negotiations in respect of such Loans and (iii) all documentary and similar
taxes and charges in respect of the Loan Documents.

(b) Indemnification by Borrower. Borrower shall indemnify Administrative Agent
(and any sub-agent thereof), Collateral Agent (and any sub-agent thereof) each
Lender, and each Related Party of any of the foregoing persons (each such person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related out-of-pocket
expenses (including, without limitation, reasonable fees, disbursements and
other charges of counsel (but limited, in the case of legal fees and expenses,
to the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to all Indemnitees taken as a whole and, if reasonably
necessary, a single local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction, and solely in the case of a conflict of interest, one
additional counsel in each relevant jurisdiction to each group of affected
Indemnitees similarly situated taken as a whole)) incurred by any Indemnitee or
asserted against any Indemnitee by any party hereto or any third party arising
out of, in connection with, or as a result of (i) the execution or delivery of
this Agreement, any other Loan Document, or any amendment, amendment and
restatement, modification or waiver of the provisions hereof or thereof, or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or Release or threatened Release of Hazardous Materials on, at,
under or from any property owned, leased or operated by any Company at any time,
or any Environmental Claim

 

-146-



--------------------------------------------------------------------------------

related in any way to any Company, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by Borrower or any other Loan Party against an Indemnitee for breach in
bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if Borrower or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (z) result from any dispute solely among Indemnitees other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under this Agreement and
other than any claims arising out of any act or omission of the Borrower or any
of its Affiliates (as determined in a final and non-appealable judgment of a
court of competent jurisdiction). This Section 10.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to pay in cash in full any amount required under paragraph (a) or (b) of this
Section 10.03 to be paid by it to Administrative Agent (or any sub-agent
thereof), Collateral Agent or any Related Party of any of the foregoing, each
Lender severally agrees to pay to Administrative Agent (or any such sub-agent),
Collateral Agent (or any sub-agent thereof) or such Related Party, as the case
may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount (such indemnity shall be effective whether or not the related losses,
claims, damages, liabilities and related expenses are incurred or asserted by
any party hereto or any third party); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Administrative Agent (or any such
sub-agent), Collateral Agent (or any sub-agent thereof) or against any Related
Party of any of the foregoing acting for Administrative Agent (or any such
sub-agent) or Collateral Agent (or any sub-agent thereof). The obligations of
the Lenders under this paragraph (c) are subject to the provisions of
Section 2.14.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Requirements of Law, no Loan Party shall assert, and each Loan Party
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby. In addition, Borrower, its Subsidiaries and Affiliates shall not have
any liability for any special, punitive, indirect or consequential damages
relating to this Agreement or any other Loan Document or arising out of its
activities in connection herewith or therewith (whether before or after the
Effective Date) (other than in respect of any such damages incurred or paid by
an Indemnitee to a third party, or which are included in a third-party claim,
and for any out-of-pocket expenses related thereto).

(e) Payments. All amounts due under this Section shall be payable not later than
3 Business Days after demand therefor; provided, however, that an Indemnitee
shall promptly refund such amount to

 

-147-



--------------------------------------------------------------------------------

the extent that there is a final and non-appealable judicial determination that
such Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 10.03.

Section 10.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 6.05) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.04(b) (such an Assignee, an “Eligible Assignee”) and (A) in the case
of any Assignee that, immediately prior to or upon giving effect to such
assignment, is an Affiliated Lender, Section 10.04(k), (B) in the case of any
Assignee that is Holdings or any of its Subsidiaries, Section 10.04(l), or
(C) in the case of any Assignee that, immediately prior to or upon giving effect
to such assignment, is a Debt Fund Affiliate, Section 10.04(o), (ii) by way of
participation in accordance with the provisions of Section 10.04(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.04(g) or (i) or (iv) to an SPC in accordance with the provisions
of Section 10.04(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding the
foregoing, no Lender may assign or transfer by participation any of its rights
or obligations hereunder to (i) any Person that is a Defaulting Lender, (ii) a
natural Person or a Disqualified Institution (unless, in the case of a
Disqualified Institution, otherwise agreed by the Borrower in its sole
discretion and without giving effect to any provision providing for deemed
consent by the Borrower) or (iii) to Holdings, the Borrower or any of their
respective Subsidiaries (except pursuant to Section 2.10(a)(ii) or
Section 10.04(l)). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.04(e) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld, conditioned or delayed, except in
connection with a proposed assignment to any Person listed on the Disqualified
Institutions List or an Affiliate of a Person listed on the Disqualified
Institutions List) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
(i) an assignment of all or a portion of the Loans to a Lender, an Affiliate of
a Lender or an Approved Fund, (ii) other than with respect to any proposed
assignment to any Person that is listed on the Disqualified Institutions List,
if an Event of Default under Section 8.01(a) or (b) or, solely with respect to
the Borrower, Section 8.01(g) or (h) has occurred and is continuing, to any
Assignee or (iii) an assignment of all or a portion of the Loans pursuant to
Section 10.04(k), Section 10.04(l) or Section 10.04(o); provided that, other
than with respect to any proposed assignment to any Person that is listed on the
Disqualified Institutions List, the Borrower shall be deemed to have consented
to any such assignment of the Loans unless it shall have objected thereto by
written notice to the Administrative Agent within ten (10) Business Days after
having received notice thereof; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or a portion of the Loans
pursuant to Section 10.07(k), Section 10.04(l) or Section 10.04(o).

 

-148-



--------------------------------------------------------------------------------

Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable law, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent, or any other party hereto so long as
such Lender complies with the requirements of Section 10.04(b)(ii).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $1,000,000 and shall be in increments of $1,000,000 in excess thereof
unless each of the Borrower and the Administrative Agent otherwise consent;
provided that such assignments shall be aggregated in respect of each Lender and
its Affiliates or Approved Funds, if any; and

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (unless waived or reduced by the Administrative
Agent in its sole discretion).

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Pro Rata
Share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of all Loans in accordance with its Pro Rata Share. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.04(d), from and after the effective date specified in
each Assignment and Assumption, (1) other than in connection with an assignment
pursuant to Section 10.04(l), the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and (2)

 

-149-



--------------------------------------------------------------------------------

the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.12, 2.13, 2.15 and 10.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (c) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.04(e).

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption, each Affiliated Lender Assignment and Assumption
delivered to it, and each notice of cancellation of any Loans delivered by the
Borrower pursuant to Section 10.04(k) or Section 10.04(l) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. This Section 10.04(d) and Section 2.04 shall be construed so that all
Loans are at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations). Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliated Lender nor shall the Administrative Agent be
obligated to monitor the aggregate amount of Loans held by Affiliated Lenders.

(e) Any Lender may at any time sell participations to any Person (other than a
natural person, a Disqualified Institution, an Affiliate of a Disqualified
Institution or a Defaulting Lender) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (i) through (v) of the first
proviso to Section 10.02(b) that requires the affirmative vote of such Lender.
Subject to Section 10.04(f), the Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.12, 2.13 and 2.15 to the same extent as
if it were a Lender (subject, for the avoidance of doubt, to the limitations and
requirements of those Sections applying to each Participant as if it were a
Lender) and had acquired its interest by assignment pursuant to
Section 10.04(b). To the extent permitted by applicable Law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.14 as
though it were a Lender. Each Lender that sells a

 

-150-



--------------------------------------------------------------------------------

participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”). The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. The portion of any
Participant Register relating to any Participant or SPC requesting payment from
the Borrower or seeking to exercise its rights under Section 10.08 shall be
available for inspection by the Borrower upon reasonable request to the extent
that such disclosure is necessary to establish that such commitment, loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.12, 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 2.15 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with (and does comply with) Section 2.15(e) as though it were a Lender.

(g) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 2.12, 2.13
and 2.15 (subject to the requirements and the limitations of such Sections), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrowers under this Agreement except, in the case of Section 2.15, to
the extent that the grant to the SPC was made with the prior written consent of
the Borrower (not to be unreasonably withheld or delayed; for the avoidance of
doubt, the Borrower shall have a reasonable basis for withholding consent if an
exercise by an SPC immediately after the grant would result in materially
increased indemnification obligation to the Borrower as such time), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the Lender hereunder.
The making of a Loan by an SPC hereunder shall utilize the Commitment of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the

 

-151-



--------------------------------------------------------------------------------

Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.04,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(j) Reserved.

(k) Any Lender may at any time, assign all or a portion of its rights and
obligations with respect to Loans under this Agreement to a Person who is or
will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions or other offers to purchase open to all Lenders on a pro rata basis
consistent with the procedures set forth in Section 2.10(a)(ii) or (y) open
market purchase on a non-pro rata basis, in each case subject to the following
limitations:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit A hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii) Affiliated Lenders will not receive information provided solely to Lenders
by the Administrative Agent or any Lender and will not be permitted to attend or
participate in conference calls or meetings attended solely by the Lenders and
the Administrative Agent, other than the right to receive notices of prepayments
and other administrative notices in respect of its Loans or Commitments required
to be delivered to Lenders pursuant to Article II;

(iii) each Affiliated Lender that purchases any Loans pursuant to clause
(x) above shall represent and warrant to the selling Lender (other than any
other Affiliated Lender), or shall make a statement that such representation
cannot be made, that it does not possess material non-public information with
respect to Holdings and its Subsidiaries or the securities of any of them that
has not been disclosed to the Lenders generally (other than Lenders who elect
not to receive such information);

(iv) the aggregate principal amount of Loans held at any one time by Sponsors
and Non-Debt Fund Affiliates shall not exceed 25% of the original principal
amount of all Loans at such time outstanding; (such percentage, the “Sponsor
Loan Cap”); provided that to the extent any assignment to any Sponsor or
Non-Debt Fund Affiliate would result in the aggregate principal amount of all
Loans held by Affiliated Lenders exceeding the Sponsor Loan Cap, the assignment
of such excess amount will be void ab initio; and

(v) as a condition to each assignment pursuant to this clause (k), the
Administrative Agent and the Borrower shall have been provided a notice in the
form of Exhibit G to this Agreement in connection with each assignment to an
Affiliated Lender or a Person that upon effectiveness of such assignment would
constitute an Affiliated Lender pursuant to which such Affiliated Lender shall
waive any right to bring any action in connection with such Loans against the
Administrative Agent, in its capacity as such.

 

-152-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, any Affiliated Lender
that has purchased Loans pursuant to this subsection (k) may, in its sole
discretion, contribute, directly or indirectly, principal amount of such Loans,
plus all accrued and unpaid interest thereon, to the Borrower for the purpose of
cancelling and extinguished such Loans. Upon the date of such contribution,
assignment or transfer, (x) the aggregate outstanding principal amount of Loans
shall reflect such cancellation and extinguishing of the Loans then held by the
Borrower and (y) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution of such Loans, and the Administrative
Agent, upon receipt of such notice, shall reflect the cancellation of the
applicable Loans in the Register.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days) if it becomes an Affiliated Lender.
Such notice shall contain the type of information required and be delivered to
the same addressee as set forth in Exhibit AA.

(l) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Loans under this Agreement to Holdings or the
Borrowers through (x) Dutch auctions or other offers to purchase open to all
Lenders on a pro rata basis consistent with the procedures set forth in
Section 2.10(a)(ii) or (y) notwithstanding Section 2.14 or any other provision
in this Agreement, open market purchase on a non-pro rata basis; provided,
further, that:

(i) if Holdings is the assignee, upon such assignment, transfer or contribution,
Holdings shall automatically be deemed to have contributed the principal amount
of such Loans, plus all accrued and unpaid interest thereon, to the Borrower;

(ii) (a) the principal amount of such Loans, along with all accrued and unpaid
interest thereon, so contributed, assigned or transferred to the Borrower shall
be deemed automatically cancelled and extinguished on the date of such
contribution, assignment or transfer, (b) the aggregate outstanding principal
amount of Loans of the remaining Lenders shall reflect such cancellation and
extinguishing of the Loans then held by the Borrower and (c) the Borrower shall
promptly provide notice to the Administrative Agent of such contribution,
assignment or transfer of such Loans, and the Administrative Agent, upon receipt
of such notice, shall reflect the cancellation of the applicable Loans in the
Register; and

(iii) purchases of Loans shall not be funded with the proceeds of borrowings
under the ABL Facility.

(m) Notwithstanding anything in Section 10.02 or the definition of “Required
Lenders” or “Required Class Lenders” to the contrary, for purposes of
determining whether the Required Lenders and Required Class Lenders (in respect
of a Class of Loans) have (i) consented (or not consented) to any

 

-153-



--------------------------------------------------------------------------------

amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom, or
subject to Section 10.04(n), any plan of reorganization pursuant to the U.S.
Bankruptcy Code, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent or any Lender
to undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, no Affiliated Lender shall have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action, and all Loans held
by any Affiliated Lenders shall be deemed to be not outstanding for all purposes
of calculating whether the Required Lenders, Required Class Lenders (in respect
of a Class of Loans) or all Lenders have taken any actions, except that no
amendment, modification or waiver of any Loan Document shall, without the
consent of the applicable Affiliated Lender, deprive any Affiliated Lender of
its Pro Rata Share of any payment to which all Lenders of the applicable Class
of Loans are entitled or affect an Affiliated Lender in a manner that is
disproportionately adverse in a material respect to the effect on any Lender of
the same Class of Loans.

(n) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Loans held by such Affiliated Lender in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Loans held by it as the Administrative Agent directs; provided
that such Affiliated Lender shall be entitled to vote in accordance with its
sole discretion (and not in accordance with the direction of the Administrative
Agent) in connection with any plan of reorganization to the extent any such plan
of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a disproportionately adverse manner to such Affiliated Lender than the
proposed treatment of similar Obligations held by Lenders that are not
Affiliated Lenders.

(o) Although Debt Fund Affiliates shall be Eligible Assignees and shall not be
subject to the provisions of Section 10.04(m) or (n), any Lender may, at any
time, assign all or a portion of its rights and obligations with respect to
Loans under this Agreement to a Person who is or will become, after such
assignment, a Debt Fund Affiliate only through (x) Dutch auctions or other
offers to purchase open to all Lenders on a pro rata basis consistent with the
procedures set forth in Section 2.10(a)(ii) (for the avoidance of doubt, without
requiring any representation as to the possession of material non-public
information by such Affiliate and without regard to whether a Default or an
Event of Default has occurred and is continuing) or (y) open market purchase on
a non-pro rata basis. Notwithstanding anything in Section 10.02 or the
definition of “Required Lenders” to the contrary, for purposes of determining
whether the Required Lenders have (i) consented (or not consented) to any
amendment, modification, waiver, consent or other action with respect to any of
the terms of any Loan Document or any departure by any Loan Party therefrom,
(ii) otherwise acted on any matter related to any Loan Document or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, all Loans and Commitments held by Debt Fund Affiliates, in the
aggregate, may not account for more than 49.9% of the Loans and Commitments of
Lenders included in determining whether the Required Lenders have consented to
any action pursuant to Section 10.02.

 

-154-



--------------------------------------------------------------------------------

(p) The aggregate outstanding principal amount of the Loans of the applicable
Class shall be deemed reduced by the full par value of the aggregate principal
amount of the Loans purchased by, or contributed to (in each case, and
subsequently cancelled hereunder), the Borrower pursuant to Section 10.04(k) or
(l) and each principal repayment installment with respect to the Loans of such
Class pursuant to Section 2.04(a) shall be reduced pro rata by the par value of
the aggregate principal amount of Loans so purchased or contributed (and
subsequently cancelled), with such reduction being applied solely to the Loans
of the Lenders which sold such Loans.

Section 10.05 Survival of Agreement.

All covenants, agreements, representations and warranties made by the Loan
Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Agents or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.14 and 2.15 and Article X (other than
Section 10.12) shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

Section 10.06 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of the Borrower and each of the Lenders parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by telecopier or other electronic transmission (i.e., a “pdf” or “tif”
document) shall be effective as delivery of a manually executed counterpart of
this Agreement.

Section 10.07 Severability.

Any provision of this Agreement held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

-155-



--------------------------------------------------------------------------------

Section 10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Requirements of Law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender or any such
Affiliate to or for the credit or the account of any Borrower or any other Loan
Party against any and all of the obligations of Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify Borrower and Administrative
Agent promptly after any such setoff and application; provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement and the transactions contemplated hereby, and
all disputes between the parties under or relating to this Agreement or the
facts or circumstances leading to its execution, whether in contract, tort or
otherwise, shall be construed in accordance with and governed by the laws
(including statutes of limitation) of the State of New York, without regard to
conflicts of law principles that would require the application of the laws of
another jurisdiction.

(b) Submission to Jurisdiction. Each Loan Party and each other party hereto
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that Administrative
Agent or any Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against any Loan Party or
its properties in the courts of any jurisdiction in the courts of any
jurisdiction in connection with the exercise of any rights under any Security
Document.

(c) Venue. Each Loan Party and each other party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by applicable
Requirements of Law, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
Section 10.09(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable Requirements of Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

-156-



--------------------------------------------------------------------------------

(d) Service of Process. Each party hereto irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopier) in
Section 10.01. Nothing in this Agreement or any other Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
applicable Requirements of Law.

Section 10.10 Waiver of Jury Trial.

Each party hereto hereby waives, to the fullest extent permitted by applicable
Requirements of Law, any right it may have to a trial by jury in any legal
proceeding directly or indirectly arising out of or relating to this Agreement,
any other Loan Document or the transactions contemplated hereby (whether based
on contract, tort or any other theory). Each party hereto (a) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (b) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this Section.

Section 10.11 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Section 10.12 Treatment of Certain Information; Confidentiality.

Each of Administrative Agent, the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and other representatives (it
being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any Governmental
Authority or regulatory authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable Requirements of Law or by any subpoena or similar legal
process, (d) to any other party hereto, (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 10.12, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to Borrower and its obligations or (iii) any rating agency
for the purpose of obtaining a credit rating applicable to any Lender, (g) with
the consent of Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to Administrative Agent, any

 

-157-



--------------------------------------------------------------------------------

Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than Borrower. For purposes of this Section, “Information” means
all information received from Borrower or any of its Subsidiaries relating to
Borrower or any of its Subsidiaries or any of their respective businesses, other
than any such information that is available to Administrative Agent, any Lender
on a nonconfidential basis prior to disclosure by Borrower or any of its
Subsidiaries; provided that, in the case of information received from Borrower
or any of its Subsidiaries after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord to its own confidential information.

Section 10.13 USA PATRIOT Act Notice and Customer Verification.

Each Lender that is subject to the USA PATRIOT Act and PCTFA and Administrative
Agent (for itself and not on behalf of any Lender) hereby notify Borrower that
pursuant to the “know your customer” regulations and the requirements of the USA
PATRIOT Act and PCTFA, they are required to obtain, verify and record
information that identifies each Loan Party, which information includes the
name, address and tax identification number (and other identifying information
in the event this information is insufficient to complete verification) that
will allow such Lender or Administrative Agent, as applicable, to verify the
identity of each Loan Party. This notice is given in accordance with the
requirements of the USA PATRIOT Act and PCTFA and is effective as to the Lenders
and Administrative Agent.

Section 10.14 Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable Requirements of Law
(collectively, the “Charges”), shall exceed the maximum lawful rate (the
“Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender holding such Loan in accordance with applicable
Requirements of Law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

Section 10.15 Intercreditor Agreement.

The Administrative Agent and the Collateral Agent are authorized to enter into
the ABL Intercreditor Agreement, and the parties hereto acknowledge that the ABL
Intercreditor Agreement is binding upon them. Each Lender (a) hereby consents to
the subordination of the Liens on the ABL Priority Collateral (as such term is
defined in the ABL Intercreditor Agreement) securing the Obligations on the
terms set forth in the ABL Intercreditor Agreement, (b) hereby agrees that it
will be bound by and will take no actions contrary to the provisions of the ABL
Intercreditor Agreement and (c) hereby authorizes

 

-158-



--------------------------------------------------------------------------------

and instructs the Administrative Agent and Collateral Agent to enter into the
ABL Intercreditor Agreement and to subject the Liens on the Collateral securing
the Obligations to the provisions thereof. The foregoing provisions are intended
as an inducement to the ABL Secured Parties (as such term is defined in the ABL
Intercreditor Agreement) to extend credit to the Borrower and such ABL Secured
Parties are intended third-party beneficiaries of such provisions and the
provisions of the ABL Intercreditor Agreement. Each Lender, by its execution and
delivery of this Agreement and its making of the Initial Loans on the Closing
Date, hereby (i) confirms its agreement to the foregoing provisions of this
Section 10.15 and (ii) agrees to be bound by the terms of the ABL Intercreditor
Agreement as a “Term Secured Party” (as such term is defined in the ABL
Intercreditor Agreement).

Section 10.16 Obligations Absolute.

To the fullest extent permitted by applicable Requirements of Law, all
obligations of the Loan Parties hereunder shall be absolute and unconditional
irrespective of:

(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Loan Party;

(b) any lack of validity or enforceability of any Loan Document or any other
agreement or instrument relating thereto against any other Loan Party;

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from any Loan Document or any other agreement or
instrument relating thereto;

(d) any exchange, release or non-perfection of any other Collateral, or any
release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Obligations;

(e) any exercise or non-exercise, or any waiver of any right, remedy, power or
privilege under or in respect hereof or any Loan Document; or

(f) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Loan Parties, in the case of each of the foregoing
clauses (a) through (f), other than in connection with the payment in full of
the Obligations (other than contingent obligations not then due and payable and
Hedging Obligations that are Secured Obligations for which arrangements
reasonably satisfactory to the Secured Party that is a counterparty thereto have
been made) and termination of the Commitments.

Section 10.17 Judgment Currency.

Each Loan Party shall make payment relative to any Obligations in the currency
(the “Original Currency”) in which such Loan Party is required to pay such
Obligations. If any Loan Party makes payment relative to any Obligations in a
currency (the “Other Currency”) other than the Original Currency (whether
voluntarily or pursuant to an order or judgment of a court or tribunal of any
jurisdiction), such payment shall constitute a discharge of such Obligations
only to the extent of the amount of the Original Currency which the
Administrative Agent is able to purchase in Toronto, Ontario with the amount it
receives on the date of receipt. If the amount of the Original Currency which
the Administrative Agent is able to purchase is less than the amount of such
currency originally due to it in respect to the relevant Obligations, the
applicable Loan Party shall indemnify and save the Secured Parties harmless from
and against any loss or damage arising as a result of such deficiency.

 

-159-



--------------------------------------------------------------------------------

[Signature Pages Follow]

 

-160-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

NORCRAFT COMPANIES, L.P. By:   NORCRAFT GP, L.L.C., its general partner By:  

/Leigh Ginter/

  Name:   Leigh Ginter   Title:   Secretary and Chief Financial Officer

 

[Signature Pages – Norcraft Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, Administrative Agent and Collateral Agent,

By:  

/Ann Hurley/

  Name:   Ann Hurley   Title:   Manager

 

[Signature Pages – Norcraft Credit Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender, By:  

/Ian C. Blaker/

  Name:   Ian C. Blaker   Title:   Authorized Signatory

 

[Signature Pages – Norcraft Credit Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

This Affiliated Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Operative Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement defined below,
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Operative Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:   

 

     2. Assignee:   

 

  1    3. Borrower:    Norcraft Companies, L.P.      4. Administrative Agent:   
Royal Bank of Canada, as the Administrative Agent under the Credit Agreement.

5. Credit Agreement: The Credit Agreement dated as of November 14, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among NORCRAFT COMPANIES, L.P., a Delaware limited
partnership (“Borrower”), the Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL
ASSOCIATION, as joint lead arrangers and

 

1 

Indicate if Debt Fund Affiliate.



--------------------------------------------------------------------------------

joint bookrunners (in such capacities, individually, “Arranger” and collectively
the “Arrangers”), and ROYAL BANK OF CANADA, as administrative agent (in such
capacity, “Administrative Agent”) for the Lenders and as collateral agent (in
such capacity, “Collateral Agent”) for the Secured Parties.

6. Assigned Interest:

 

Facility
Assigned2   Aggregate Amount
of Loans for
all Lenders3     Amount of
Loans
Assigned4     Percentage
Assigned of
Loans5     CUSIP
Number   $                   $                                  %   

Operative Date:             , 20     (the “Operative Date”) [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE OPERATIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]6

[Signature Page Follows]

 

2  Fill in the appropriate terminology for the Facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.
“Initial Loans”, “Refinancing Loans”, “Extended Loans”, etc.).

3  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Operative Date.

4  After giving effect to Assignee’s purchase and assumption of the Assigned
Interest, the aggregate principal amount of Loans held at any one time by
Affiliated Lenders shall not exceed 25% of the original principal amount of all
Loans at such time outstanding. To the extent any assignment to an Affiliated
Lender would result in the aggregate principal amount of all Loans held by
Affiliated Lenders exceeding the Affiliated Lender Cap, such excess will be void
ab initio.

5  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

6  This date may not be fewer than 5 Business Days after the date of the
assignment unless the Administrative Agent agrees.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to by:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

Name:   Title:   [ASSIGNEE ADDRESS] [ASSIGNEE TELECOPY]

[Consented to and]1 Accepted:

 

ROYAL BANK OF CANADA, as Administrative Agent By:  

 

  Name:   Title: [NORCRAFT COMPANIES, L.P. By:   NORCRAFT GP, L.L.C., its
general partner By:  

 

  Name:   Title:]2

 

1  Insert if Assignment and Assumption requires consent

2  Insert if consent of Borrower is required.



--------------------------------------------------------------------------------

ANNEX 1

TO AFFILIATED LENDER

ASSIGNMENT AND ASSUMPTION

NORCRAFT COMPANIES, L.P.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Intermediate Holdings, the Borrower, or any of their Subsidiaries or Affiliates
or any other person obligated in respect of any Loan Document or (iv) the
performance or observance by Intermediate Holdings, the Borrower, or any of
their Subsidiaries or Affiliates or any other person obligated in respect of any
Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements to be an assignee under Section 10.04 of the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Operative Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Sections 4.01(d) or 5.01
of the Credit Agreement, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, (v) if it is
not already a Lender under the Credit Agreement, the signature page to the
Assignment and Assumption accurately sets forth the contact address and telecopy
number for the Assignee, (vi) the Administrative Agent has received a processing
and recordation fee of $3,500 as of the Operative Date and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to Section 2.15 of the Credit Agreement,
duly completed and executed by the Assignee1; and (b) agrees that (i) it will,
independently and without reliance on the Administrative

 

1  Only in the case of a Dutch auction or other offers to purchase open to all
Lenders on a pro rata basis in accordance with procedures of the type described
in Section 2.10(a)(ii), pursuant to Section 10.04(k)(x) of the Credit Agreement,
if the Assignee can make such representation, the following should be inserted:

“and (viii) it does not possess material non-public information with respect to
Holdings and its Subsidiaries or the securities of any of them that has not been
disclosed to the Lenders generally (other than Lenders who elect not to receive
such information)”

 

Footnote continued on next page.



--------------------------------------------------------------------------------

Agent, the Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.2

2. Payments. From and after the Operative Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Operative Date and to the Assignee for amounts
that have accrued from and after the Operative Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the laws of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.

 

Footnote continued from pervious page.

 

2  If, in the case of a Dutch auction or other offers to purchase open to all
Lenders on a pro rata basis in accordance with procedures of the type described
in Section 2.10(a)(ii), pursuant to Section 10.04(k)(x) of the Credit Agreement,
the Assignee cannot make the representation specified in the previous footnote,
then the following text should be inserted here:

“The Assignee cannot represent at this time that it does not possess material
non-public information with respect to Holdings and its Subsidiaries or the
securities of any of them that has not been disclosed to the Lenders generally
(other than Lenders who elect not to receive such information).”



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Operative Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement defined below, receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Operative Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1. Assignor:   

 

   2. Assignee:   

 

      [and is an Affiliate/Approved Fund of [identify Lender]1] 3. Borrower:   
Norcraft Companies, L.P.    4. Administrative Agent:    Royal Bank of Canada, as
the Administrative Agent under the Credit Agreement.

5. Credit Agreement: The Credit Agreement dated as of November 14, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among NORCRAFT COMPANIES, L.P., a Delaware limited
partnership (“Borrower”), the Lenders,

 

1 

Select as applicable.



--------------------------------------------------------------------------------

RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead arrangers
and joint bookrunners (in such capacities, individually, “Arranger” and
collectively the “Arrangers”), and ROYAL BANK OF CANADA, as administrative agent
(in such capacity, “Administrative Agent”) for the Lenders and as collateral
agent (in such capacity, “Collateral Agent”) for the Secured Parties.

6. Assigned Interest:

 

Facility
Assigned2   Aggregate Amount
of Loans
for all Lenders3     Amount of
Loans
Assigned     Percentage
Assigned of
Loans4     CUSIP
Number   $                   $                                  %   

Operative Date:             , 20     (the “Operative Date”) [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE OPERATIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]5

[Signature Page Follows]

 

2  Fill in the appropriate terminology for the Facilities under the Credit
Agreement that are being assigned under this Assignment and Assumption (e.g.
“Initial Loans”, “Refinancing Loans”, “Extended Loans”, etc.).

3  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Operative Date.

4  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

5  This date may not be fewer than 5 Business Days after the date of the
assignment unless the Administrative Agent agrees.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to by:

 

ASSIGNOR: [NAME OF ASSIGNOR] By:  

 

Name:   Title:   ASSIGNEE: [NAME OF ASSIGNEE] By:  

 

Name:   Title:   [ASSIGNEE ADDRESS] [ASSIGNEE TELECOPY]

[Consented to and]16 Accepted:

 

ROYAL BANK OF CANADA, as Administrative Agent By:  

 

  Name:   Title: [NORCRAFT COMPANIES, L.P. By: NORCRAFT GP, L.L.C., its general
partner By:  

 

  Name:   Title:]17

 

16  Insert if Assignment and Assumption requires consent

17  Insert if consent of Borrower is required.



--------------------------------------------------------------------------------

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

NORCRAFT COMPANIES, L.P.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Intermediate Holdings, the Borrower, or any of their Subsidiaries or Affiliates
or any other person obligated in respect of any Loan Document or (iv) the
performance or observance by Intermediate Holdings, the Borrower, or any of
their Subsidiaries or Affiliates or any other person obligated in respect of any
Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Operative Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Sections 4.01(d) or 5.01 of the
Credit Agreement, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (v) if it is not
already a Lender under the Credit Agreement, the signature page to the
Assignment and Assumption accurately sets forth the contact address and telecopy
number for the Assignee, (vi) the Administrative Agent has received a processing
and recordation fee of $3,500 as of the Operative Date and (vii) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to Section 2.15 of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the Loan
Documents are required to be performed by it as a Lender.

2. Payments. From and after the Operative Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Operative Date and to the Assignee for amounts
that have accrued from and after the Operative Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be
construed in accordance with and governed by, the laws of the State of New York
without regard to conflicts of principles of law that would require the
application of the laws of another jurisdiction.



--------------------------------------------------------------------------------

EXHIBIT C

[Form of]

BORROWING REQUEST

Royal Bank of Canada,

as Administrative Agent

[ADDRESS]

Re: Norcraft Companies, L.P.

[Date]

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of November 14, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among NORCRAFT COMPANIES, L.P., a Delaware limited
partnership (“Borrower”), the Lenders (such term and each other capitalized term
used but not defined herein having the meaning given to it in Article I of the
Credit Agreement), RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as
joint lead arrangers and joint bookrunners (in such capacities, individually,
“Arranger” and collectively the “Arrangers”), and ROYAL BANK OF CANADA, as
administrative agent (in such capacity, “Administrative Agent”) for the Lenders
and as collateral agent (in such capacity, “Collateral Agent”) for the Secured
Parties. Borrower hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)   Category of Loan  

 

  18   (B)   Principal amount of Borrowing19  

 

  (C)   Date of Borrowing (which is a Business Day)  

 

  (D)   Type of Borrowing  

[ABR Loan]

[Eurodollar Loan]

   

 

18  Specify “Initial Loans”, “Refinancing Loans”, “Extended Loans”, “Incremental
Loans”, etc.

19  Loans must be (i) an integral multiple of $100,000 and not less than
$1,000,000 or (ii) equal to the remaining available balance of the applicable
Commitments.



--------------------------------------------------------------------------------

[(E)   Interest Period20  

 

  ]21 (F)  

Location and number of Borrower’s account with

Royal Bank of Canada to which funds will be disbursed

  Account No.  

 

     

 

     

 

 

Borrower hereby represents and warrants that the conditions contained in
Sections 4.03(b) and (c) of the Credit Agreement are satisfied as of the date
hereof.

[Signature Page Follows]

 

20  Shall be subject to the definition of “Interest Period” in the Credit
Agreement.

21  To be included for Eurodollar Loans.



--------------------------------------------------------------------------------

NORCRAFT COMPANIES, L.P. By: NORCRAFT GP, L.L.C., its general partner By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

COMPLIANCE CERTIFICATE1

[Date]

Reference is made to the Credit Agreement, dated as of November 14, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), NORCRAFT COMPANIES, L.P., a Delaware
limited partnership (“Borrower”), the other Loan Parties party thereto, the
Lenders party thereto and ROYAL BANK OF CANADA, as administrative agent (in such
capacity, “Administrative Agent”) for the Lenders and collateral agent for the
Secured Parties. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement. Pursuant
to Section 5.01(c) of the Credit Agreement, the undersigned, solely in his/her
capacity as a Financial Officer of the Borrower or the general partner of the
Borrower, certifies as follows:

1. [Attached hereto as Exhibit A is a consolidated balance sheet of Pubco for
the fiscal year ended [                    ], and related consolidated
statements of comprehensive income, cash flows and stockholders’ or members’
equity for such fiscal year[, in comparative form with such financial statements
as of the end of, and for, the preceding fiscal year,]2 and notes thereto, all
prepared in accordance with GAAP and accompanied by (i) a report and opinion of
Grant Thornton LLP or another independently registered public accounting firm of
recognized national standing (which report and opinion (A) shall be prepared in
accordance with generally accepted auditing standards and (B) shall not be
qualified as to scope or contain any “going concern” or like qualification or
exception, except for a going concern statement that is due to the impending
maturity of any Indebtedness), (ii) a management report setting forth results of
operations and cash flows of Pubco as of the end of and for such fiscal year, as
compared to budgeted amounts, and (iii) a management’s discussion and analysis
of the financial condition and results of operations for such fiscal year.]34

2. [Attached hereto as Exhibit A is a consolidated balance sheet of Pubco as at
the end of the fiscal quarter ended [                    ], and related
consolidated statements of comprehensive

 

1  The schedules attached to this Exhibit D shall be updated as necessary to
reflect any amendment, restatement, extension, supplement or other modification
to the Credit Agreement. Notwithstanding the foregoing, in the event of any
discrepancy between any schedule attached to this Exhibit D and the
corresponding terms of the Credit Agreement, the corresponding terms of the
Credit Agreement shall replace such schedule mutatis mutandis.

2  To be included only in annual compliance certificate beginning with the
annual compliance certificate for fiscal year ending December 31, 2014.

3  To be included if accompanying annual financial statements only.

4  The requirements of Section 1. of this Exhibit shall be deemed to be
satisfied by the filing of a Form 10-K by Pubco.



--------------------------------------------------------------------------------

income and cash flows for such fiscal quarter and for the then elapsed portion
of the fiscal year [, in comparative form with the consolidated statements of
comprehensive income and cash flows for the comparable periods in the previous
fiscal year,]5 and notes thereto, all prepared in accordance with GAAP and
accompanied by (i) a certificate of a Financial Officer stating that such
financial statements fairly present, in all material respects, the consolidated
financial condition, results of operations and cash flows of Pubco as of the
date and for the periods specified in accordance with GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes and
(ii) a management report setting forth results of operations and cash flows of
Pubco as of the end of and for such fiscal quarter and for the then elapsed
portion of the fiscal year, as compared to budgeted amounts.]67

3. [Attached hereto as Exhibit B are the Projections required to be delivered
pursuant to Section 5.01(d) of the Credit Agreement. Such Projections have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
Projections, it being understood that actual results may vary from such
Projections and that such variations may be material.]8

4. [[Except as otherwise disclosed to the Administrative Agent pursuant to the
Credit Agreement, no Default has occurred and is continuing.] [If unable to
provide the foregoing certification, attach an Annex A specifying the details of
the Default that has occurred and is continuing and any action taken or proposed
to be taken with respect thereto.]

5. [Attached hereto as Schedule 1 are reasonably detailed calculations setting
forth Excess Cash Flow for the most recently ended fiscal year, which
calculations are true and accurate on and as of the date of this Certificate.]9

6. [Attached hereto as Exhibit C are unaudited consolidating financial
information that explains in reasonable detail the differences between the
information relating to Pubco, on the one hand, and the information relating to
the Borrower and its consolidated Subsidiaries on a standalone basis, on the
other hand.]10

 

5  To be included in quarterly compliance certificates for any fiscal year
ending after December 31, 2013.

6  To be included if accompanying quarterly financial statements only, beginning
with the quarter ending March 31, 2014.

7  The requirements of Section 2 of this Exhibit shall be deemed to be satisfied
by the filing of a Form 10-Q by Pubco.

8  To be included only in annual compliance certificate, beginning with the
fiscal year ending December 31, 2014.

9  To be included only in annual compliance certificate beginning with the
annual compliance certificate for fiscal year ending December 31, 2014.

10  To be included in quarterly and annual compliance certificates for any
fiscal year ending after December 31, 2013.



--------------------------------------------------------------------------------

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Financial
Officer of the Borrower or the general partner of the Borrower, has executed
this certificate for and on behalf of the Borrower, and has caused this
certificate to be delivered as of the date first set forth above.

 

NORCRAFT COMPANIES, L.P. By: NORCRAFT GP, L.L.C., its general partner By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

SCHEDULE 1

TO COMPLIANCE CERTIFICATE

Excess Cash Flow Calculation

 

(a)

   the sum, without duplication, of:       (i)    Consolidated Net Income of the
Borrower for such period,    $                    (ii)    an amount equal to the
amount of all non-cash charges (including depreciation and amortization) to the
extent deducted in arriving at such Consolidated Net Income, but excluding any
such non-cash charges representing an accrual or reserve for potential cash
items in any future period and excluding amortization of a prepaid cash item
that was paid in a prior period,    $         (iii)    decreases in Consolidated
Working Capital for such period (other than any such decreases arising from
acquisitions or Asset Sales by the Borrower and its Subsidiaries completed
during such period or the application of acquisition accounting),    $        
(iv)    an amount equal to the aggregate net non-cash loss on any Asset Sale by
the Borrower and its Subsidiaries during such period (other than dispositions in
the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income, and    $         (v)    cash receipts in respect of
Hedging Agreements during such fiscal year to the extent not otherwise included
in such Consolidated Net Income.    $     

(b)

   minus, the sum, without duplication of:       (i)    an amount equal to the
amount of all non-cash credits included in arriving at such Consolidated Net
Income (but excluding any non-cash credit to the extent representing the
reversal of an accrual or reserve described in clause (a)(ii) above) and cash
charges excluded by virtue of clauses (a) through (m) of the definition of
Consolidated Net Income,    $         (ii)    without duplication of amounts
deducted pursuant to clause (xi) below in prior fiscal years, the amount of
Capital Expenditures or acquisitions of intellectual property accrued or made in
cash during such period to the extent financed with (A) Internally Generated
Cash or (B) the proceeds of extensions of credit under the ABL Facility or any
other revolving credit facility, in each case, of the Borrower or its
Subsidiaries,    $         (iii)    the aggregate amount of all principal
payments of Indebtedness of the Borrower and its Subsidiaries (including (A) the
principal component of payments in respect of Capital Lease Obligations, (B) the
amount of any    $                



--------------------------------------------------------------------------------

      mandatory prepayment of Loans pursuant to Section 2.10(b) of the Credit
Agreement to the extent required due to an Asset Sale or Casualty Event that
resulted in an increase to such Consolidated Net Income and not in excess of the
amount of such increase and (C) any prepayment of Loans pursuant to Section
2.10(a)(ii) of the Credit Agreement (in an amount equal to the discounted amount
actually paid in respect of the principal amount of such Loans)), but excluding
(X) all other prepayments of Loans, (Y) all prepayments in respect of any
revolving credit facility, except to the extent there is an equivalent permanent
reduction in commitments thereunder and (Z) payments of any Subordinated
Indebtedness except to the extent permitted to be paid pursuant to Section 6.10
of the Credit Agreement) made during such period, in each case except to the
extent financed with the proceeds of other Indebtedness of the Borrower or its
Subsidiaries,       (iv)    an amount equal to the sum of (A) the aggregate net
non-cash gain on Asset Sales by the Borrower and its Subsidiaries during such
period (other than Asset Sales in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income and (B) the aggregate net
non-cash gain or income from Investments (other than Investments made in the
ordinary course of business) to the extent included in arriving at Consolidated
Net Income,    $                    (v)    increases in Consolidated Working
Capital for such period (other than any such increases arising from acquisitions
or Asset Sales by the Borrower and its Subsidiaries completed during such period
or the application of acquisition accounting),    $         (vi)    cash
payments by the Borrower and its Subsidiaries during such period in respect of
long-term liabilities of the Borrower and its Subsidiaries (other than
Indebtedness) to the extent such payments are not expensed during such period or
are not deducted in calculating Consolidated Net Income,    $         (vii)   
without duplication of amounts deducted pursuant to clauses (xi) and (xv) below
in prior fiscal years, the amount of Investments made pursuant to Sections
6.04(d), (g), (k), (p) and (r) of the Credit Agreement, and acquisitions made
during such period to the extent that such Investments and acquisitions were
financed with Internally Generated Cash,    $         (viii)    the amount of
Dividends paid during such period pursuant to Sections 6.07(c), (d), (e), (f),
(g), (h), (i), (l), (m) and (n) of the Credit Agreement in each case to the
extent such Dividends were financed with Internally Generated Cash,    $        
(ix)    the aggregate amount of expenditures actually made by the Borrower and
its Subsidiaries from Internally Generated Cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period or are not deducted in
calculating Consolidated Net Income,    $     



--------------------------------------------------------------------------------

   (x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by the Borrower and its Subsidiaries during such period
that are made in connection with any prepayment of Indebtedness to the extent
that such payments are not deducted in calculating Consolidated Net Income,    $
                   (xi)    without duplication of amounts deducted from Excess
Cash Flow in prior periods, the aggregate consideration required to be paid in
cash by the Borrower or any of its Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions, Capital Expenditures or acquisitions of
intellectual property to be consummated or made during the period of four
consecutive fiscal quarters of the Borrower following the end of such period;
provided that, to the extent the aggregate amount of internally generated cash
flow actually utilized to finance such Permitted Acquisitions, Capital
Expenditures or acquisitions of intellectual property during such period of four
consecutive fiscal quarters is less than the Contract Consideration, the amount
of such shortfall shall be added to the calculation of Excess Cash Flow at the
end of such period of four consecutive fiscal quarters,    $         (xii)   
the amount of cash taxes paid or tax reserves set aside or payable (without
duplication) in such period to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period,    $        
(xiii)    cash expenditures in respect of Hedging Agreements during such fiscal
year to the extent not deducted in arriving at such Consolidated Net Income, and
   $         (xiv)    any payment of cash to be amortized or expensed over a
future period and recorded as a long-term asset.    $      Excess Cash Flow (the
sum of items (a)(i) through (v) minus the sum of items (b)(i) through (xiv))   
$     



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF]

INTEREST ELECTION REQUEST

Royal Bank of Canada,

as Administrative Agent

[ADDRESS]

RE: NORCRAFT COMPANIES. L.P.

[Date]

Ladies and Gentlemen:

This Interest Election Request (this “Interest Election Request”) is delivered
to you pursuant to Section 2.08 of the Credit Agreement (as amended, modified or
supplemented from time to time, the “Credit Agreement”), dated as of
November 14, 2013, among NORCRAFT COMPANIES, L.P., a Delaware limited
partnership (“Borrower”), the Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL
ASSOCIATION, as joint lead arrangers and joint bookrunners (in such capacities,
individually, “Arranger” and collectively the “Arrangers”), and ROYAL BANK OF
CANADA, as administrative agent (in such capacity, “Administrative Agent”) for
the Lenders and as collateral agent (in such capacity, “Collateral Agent”) for
the Secured Parties. Capitalized terms used but not defined herein shall have
the meanings given to them in the Credit Agreement.

Borrower hereby requests that on [                    ]32 (the “Operative
Date”):

1. $[        ] of the presently outstanding principal amount of the Loans
originally made on [                    ],

2. and all presently being maintained as [ABR Loans] [Eurodollar Loans],

3. be [converted into] [continued as]: [Eurodollar Loans having an Interest
Period of [one] [two] [three] [six] [twelve] month(s)]33 [ABR Loans].

The undersigned hereby certifies that the following statement is true on the
date hereof, and will be true on the proposed Operative Date set forth above,
both before and after giving effect thereto and to the application of the
proceeds therefrom: the foregoing [conversion] [continuation] complies with the
terms and conditions of the Credit Agreement (including, without limitation,
Section 2.08 of the Credit Agreement).

[SIGNATURE PAGE FOLLOWS]

 

32  Shall be a Business Day.

33  Shall be subject to the definition of “Interest Period” in the Credit
Agreement.



--------------------------------------------------------------------------------

Borrower has caused this Interest Election Request to be executed and delivered
by its duly authorized officer as of the date first written above.

 

NORCRAFT COMPANIES, L.P. By: NORCRAFT GP, L.L.C., its general partner By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

JOINDER AGREEMENT

Reference is made to the Credit Agreement (as amended, modified or supplemented
from time to time, the “Credit Agreement”), dated as of November 14, 2013, among
NORCRAFT COMPANIES, L.P., a Delaware limited partnership (“Borrower”), the
Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead
arrangers and joint bookrunners (in such capacities, individually, “Arranger”
and collectively the “Arrangers”), and ROYAL BANK OF CANADA, as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, certain Guarantors have entered or will enter into the Credit Agreement
and the U.S. Security Agreement or the Canadian Security Agreement, as
applicable, in order to induce the Lenders to make the Loans to the Borrower;

WHEREAS, [pursuant to Section 5.10(b) of the Credit Agreement, each Subsidiary,
except for a Subsidiary expressly excluded by Section 5.10(b) of the Credit
Agreement, that was not in existence on the date of the Credit Agreement is
required to become a Guarantor under the Credit Agreement by executing a Joinder
Agreement] [pursuant to Section 5.10(d) of the Credit Agreement the Borrower may
designate any Excluded Subsidiary as a Subsidiary Guarantor]. The undersigned
Subsidiary (the “New Guarantor”) is executing this Joinder Agreement (this
“Joinder Agreement”) to the Credit Agreement in order to induce the Lenders to
maintain outstanding Loans and to continue to extend credit to the Borrower.

NOW, THEREFORE, the Administrative Agent, Collateral Agent and the New Guarantor
hereby agree as follows:

1. Guarantee. In accordance with Section 5.10 of the Credit Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Credit Agreement
with the same force and effect as if originally named therein as a Guarantor.

2. Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Credit Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date. Each
reference to a Guarantor in the Credit Agreement shall be deemed to include the
New Guarantor. The New Guarantor hereby attaches supplements to each of the
schedules to the Credit Agreement applicable to it.

3. Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.



--------------------------------------------------------------------------------

4. Counterparts. This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission or PDF shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

5. No Waiver. Except as expressly supplemented hereby, the Credit Agreement
shall remain in full force and effect.

6. Notices. All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 10.01 of the
Credit Agreement.

7. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

 

[NEW GUARANTOR] By:  

 

  Name:   Title: Address for Notices: ROYAL BANK OF CANADA,

as Administrative Agent and Collateral Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G

AFFILIATED LENDER NOTICE

Royal Bank of Canada

[ADDRESS]

 

  Re:    Credit Agreement, dated as of November 14, 2013, among Norcraft
Companies, L.P., a Delaware limited partnership, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, Royal Bank of
Canada, as Administrative Agent and the other parties from time to time party
thereto (the “Credit Agreement”).

Dear Sir:

The undersigned (the “Proposed Affiliate Assignee”) hereby gives you notice,
pursuant to Section 10.04(k)(v) of the Credit Agreement, that

(a) it has entered into an agreement to purchase via assignment a portion of the
Loans under the Credit Agreement,

(b) the assignor in the proposed assignment is [                    ],

(c) immediately after giving effect to such assignment, the Proposed Affiliate
Assignee will be an Affiliated Lender,

(d) the principal amount of Loans to be purchased by such Proposed Affiliate
Assignee in the assignment contemplated hereby is $        ,

(e) the aggregate amount of all Loans held by such Proposed Affiliate Assignee
and each other Affiliated Lender after giving effect to the assignment hereunder
(if accepted) is $[        ],

(f) it, in its capacity as a Lender under the Credit Agreement, hereby waives
any right to bring any action against the Administrative Agent with respect to
the Loans that are the subject of the proposed assignment hereunder, and

(g) the proposed effective date of the assignment contemplated hereby is
[            , 20    ].



--------------------------------------------------------------------------------

Very truly yours, [EXACT LEGAL NAME OF PROPOSED AFFILIATE ASSIGNEE] By:  

 

  Name:   Title:   Phone Number:   Fax:   Email: Date:  

 



--------------------------------------------------------------------------------

EXHIBIT H

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT I

[Form of]

ABL INTERCREDITOR AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT J-1

[Form of]

U.S. MORTGAGE



--------------------------------------------------------------------------------

EXHIBIT J-2

[Form of]

CANADIAN MORTGAGE



--------------------------------------------------------------------------------

MORTGAGE Form 6.1

 

    X   Mortgage       Encumbrance       Mortgage of Mortgage/Encumbrance

 

1.   MORTGAGOR(S)/GRANTOR(S) OF ENCUMBRANCE (Encumbrancee(s))            

NORCRAFT CANADA CORPORATION

1980 Springfield Road, Winnipeg, Manitoba R2C 2Z2

 

          see schedule                                                          
                          

2.   LAND DESCRIPTION          

 

PARCEL B PLAN 46013 WLTO

IN NE  1⁄4 17-11-4 EPM

 

         

TITLE NO.(S)    2214348/1                 MORTGAGE/ENCUMBRANCE NO.(S)

   see schedule                                                                 
                   

3.   ENCUMBRANCES, LIENS AND INTERESTS – The within document is subject to
instrument number(s)          

2225810/1, 3464623/1

 

          see schedule                                                          
                          

4.   MORTGAGEE(S)/ENCUMBRANCER(S) – (full legal name and address for service)  
       

ROYAL BANK OF CANADA, 4th Floor, 20 King Street West, Toronto, Ontario, Canada
M5H 1C4

 

          see schedule                                                          
                          

5.   TERMS            The following terms are incorporated herein:             
  (a)  

Standard Charge Mortgage Terms filed as
Number                                     
Name:                                              

 

    (b)   The terms and provisions attached hereto as schedule(s)    A          
                     In this instrument, unless otherwise specified, “herein”
means this instrument, all schedules to this instrument and the terms referred
to in Boxes 5 and 6.

                                                       6.   PAYMENT PROVISIONS  
           see schedule        A             (a)   Principal USD         (b)   
Interest   (c)   Calculation             amount $     150,000,000           
rate   XX   % per annum       period     XX                          (d)  
Interest   Y   M   D   (e)    Payment     (f)   First   Y   M   D      
adjustment                  date and   XX     payment                   date  
XX   XX   XX        period           date   XX   XX   XX     (g)   Last payment
  Y   M   D   (h)    Amount of each payment                   date   XX   XX  
XX        dollars $   XXXX                                 (i)   Balance due   Y
  M   D   (j)    Guarantee                     date   XX   XX   XX      mortgage
                                                                          

Additional provisions

 

                           see schedule       A                                 
 

                                       7.   SIGNATURE OF
MORTGAGOR(S)/ENCUMBRANCEE(S)   see schedule                  

1.

  Norcraft Canada Corporation is the owner of the Land.          

2.

  As security for performance of all its obligations herein, Norcraft Canada
Corporation hereby mortgages to the Mortgagee its interest in the Land.        
 

3.

  Norcraft Canada Corporation promises to pay the principal amount and interest
and all other charges and money hereby secured and to be bound by all the terms
herein.          

4.

  Norcraft Canada Corporation acknowledges receipt of a copy of this instrument
and all of the terms herein.          

5.

  I am of the age of majority. I am an Officer of Norcraft Canada Corporation
and have authority to bind same.          

6.

  The registration of this instrument does not contravene the provisions of The
Farm Lands Ownership Act because the within Land is not farm land as defined in
The Farm Lands Ownership Act.          

7.

  The registration of this instrument does not contravene the provisions of The
Homesteads Act because the within Land is not homestead property.      

 

NORCRAFT CANADA CORPORATION

                                     Per:           

201   /          /         

   

witness signature

 

name:

office:

  signature  

date   (YYYY/MM/DD)

                                               

         /          /         

   

witness signature

 

name:

  signature  

date   (YYYY/MM/DD)

     

 

Prior to signing and witnessing this document, please carefully review the
notices in Box 8.

             

 

Insert name, position and address of witness below signature. See subsection
72.5(5) of The Real Property Act.

 

       



--------------------------------------------------------------------------------

8.    IMPORTANT NOTICES     

 

WHO MAY BE A WITNESS to this document: Only those persons specified in section
72.7 of The Real Property Act may act as a witness to this document.

    

 

NOTICE TO WITNESSES: By signing as witness you confirm that the person whose
signature you witnessed:

         1.    Is either personally known to you, or that their identity has
been proven to you.        

 

AND

 

     2.    That they have acknowledged to you that they:        

(a)    are the person named in this instrument;

       

(b)    have attained the age of majority in Manitoba; and

       

(c)    are authorized to execute this instrument.

    

 

By virtue of section 194 of The Real Property Act, any statement set out in this
document and signed by the party making the statement has the same effect and
validity as an oath, affidavit, affirmation or statutory declaration given
pursuant to The Manitoba Evidence Act.

 

The Mortgage Act provides that the mortgagor can obtain free of charge, from the
mortgagee, a statement of the debts secured by this mortgage once every 12
months, or as needed for pay off or sale.

 

SINGULAR INCLUDES PLURAL AND VICE VERSA WHERE APPLICABLE. In this document “I”
or “me” is to be read as including all parties signing this document whether
individual or corporate.

9.

  SIGNATURE OF COVENANTOR(S)    see schedule          

     I acknowledge receipt of a copy of this instrument and all of the terms
herein and I agree to perform my obligations herein.         

/                     /        

     witness signature                      
          Name:                               
 signature                                date     (YYYY/MM/DD)         

/                     /        

    

witness signature                                Name:      
                          signature              
                  date    (YYYY/MM/DD)

 

10.

   HOMESTEADS ACT CONSENT TO DISPOSITION AND ACKNOWLEDGEMENT     

Note: For consent by widow(er) or surviving common-law partner, see section 22
of The Homesteads Act.

    

 

I, the spouse or common-law partner of the (mortgagor/encumbrancee), consent to
the disposition of the homestead effected by this instrument and acknowledge
that:

         1.    ¨    I am the first spouse or common-law partner to acquire
homestead rights in the property; or         ¨    A previous spouse or
common-law partner of the (mortgagor/encumbrancee) acquired homestead rights in
the property but those rights have been released or terminated in accordance
with The Homesteads Act.          2.    I am aware that The Homesteads Act gives
me a life estate in the homestead and that I have the right to prevent this
disposition of the homestead by withholding my consent.          3.    I am
aware that the effect of this consent is to give up my life estate in the
homestead to the extent necessary to give effect to this disposition.     
    4.    I execute this consent apart from my spouse or common-law partner
freely and voluntarily without any compulsion on the part of my spouse or
common-law partner.         

/                     /        

     name of spouse or common-law partner        signature of spouse or
common-law partner         date    (YYYY/MM/DD)         

/                     /        

     name of witness                                                  signature
of witness                                                  date    (YYYY/MM/DD)
         A Notary Public in and for the Province of Manitoba      A Commissioner
for Oaths in and for the Province of Manitoba      My commission expires:
                                                       Or other person
authorized to take affidavits under The Manitoba Evidence Act (specify): 11.   
INSTRUMENT PRESENTED FOR REGISTRATION BY (include address, postal code, contact
person and phone number)     

Fillmore Riley LLP, Attn: Lionel J. Martens (204-957-8338)

1700 – 360 Main Street, Winnipeg, MB R3C 3Z3

File No. 411871-16/LJM

 

LAND TITLES OFFICE USE ONLY

SEE ATTACHED LETTER/FAX/ADDITIONAL EVIDENCE
FOR BOX(ES)                                      
                                   

 

Set for acceptance    ¨           Fee  

 

       Examined by:    ¨           Fee adjustment  

 

       Fees checked    ¨           ¨ Extra Fee   ¨ Refund                    
Registration No.                     /



--------------------------------------------------------------------------------

SCHEDULE Form 16.1

 

 

ADDITIONAL INFORMATION

   Page   1   of   13   pages  

SCHEDULE         A        

                         (insert letter)

 

TERMS, PAYMENT PROVISIONS AND ADDITIONAL PROVISIONS

    This Schedule forms part of a   

Mortgage

   (insert instrument type),

    dated   

                     

   , 20   

     

   , (insert date of that instrument)

    from   

Norcraft Canada Corporation

    to   

Royal Bank of Canada

 

NORCRAFT CANADA CORPORATION

           

Per:

   signature              Name:                 Office:                    

I have the authority to bind the Corporation.

                                 

IMPORTANT NOTICES

 

By virtue of section 194 of The Real Property Act, any statement set out in this
document and signed by the party making the statement has the same effect and
validity as an oath, affidavit, affirmation or statutory declaration given
pursuant to The Manitoba Evidence Act.

 

The date at the bottom of this schedule must be the same as the execution date
of the instrument that it forms a part of.

 



--------------------------------------------------------------------------------

SCHEDULE A to a Mortgage by Norcraft Canada Corporation to Royal Bank of Canada

Page 2 of 13 Pages

 

MORTGAGE TERMS

ARTICLE 1 - INTERPRETATION

1.01. Definitions. All terms used herein that are defined in the Act shall have
the same meanings herein as in the Act except as expressly varied by this
Mortgage. In this Mortgage:

 

  (a) “Act” means The Real Property Act R.S.M. 1988 C. R30 and amendments
thereto;

 

  (b) “Business Day” has the meaning ascribed thereto in the Credit Agreement;

 

  (c) “Credit Agreement” means the Credit Agreement dated as of November     ,
2013, among NORCRAFT COMPANIES, L.P., a Delaware limited partnership, NORCRAFT
INTERMEDIATE HOLDINGS, L.P., a Delaware limited partnership, NORCRAFT CANADA
CORPORATION, a Nova Scotia unlimited liability company, the Mortgagor hereunder,
and the other Subsidiary Guarantors (such term and each other capitalized term
used but not defined in this subsection (c) having the meaning given to it in
Article I of the Credit Agreement), the Lenders, RBC CAPITAL MARKETS and KEYBANK
NATIONAL ASSOCIATION, as joint lead arrangers and joint bookrunners and
documentation agent, ROYAL BANK OF CANADA, as syndication agent, as
administrative agent and collateral agent, and includes any amendments,
extensions, renewals, substitutions, supplements, replacements and restatements
thereof or thereto;

 

  (d) “Default” has the meaning attributed to it in section 7.01;

 

  (e) “Encumbrances” means any encumbrance, lien, charge, hypothec, pledge,
mortgage or any agreement capable of creating any of the foregoing affecting the
Mortgaged Property;

 

  (f) “Improvements” means all improvements now or hereinafter on the Mortgaged
Property including, without limitation, all buildings, fences, plant, machinery,
fixtures, erections, furnaces, boilers, oil burners, stokers, refrigeration
cabinets and equipment, gas and electric stoves, water heaters, electric light
fixtures, window blinds, floor coverings, doors and windows, and
air-conditioning, plumbing, cooling and heating equipment and all apparatus and
equipment appurtenant thereto now or hereafter placed or installed or fixed on
the Mortgaged Property;

 

  (g) “Indebtedness” means all obligations, debts and liabilities, present or
future, direct or indirect, absolute or contingent, matured or not, extended or
renewed, revolving or nonrevolving, otherwise secured or unsecured, joint or
several, liquidated or unliquidated, disputed or undisputed, legal or equitable,
due or to become due whether at stated maturity, by acceleration or otherwise,
at any time owing by the Mortgagor to the Mortgagee or remaining unpaid by the
Mortgagor to the Mortgagee heretofore or hereafter incurred or arising under or
pursuant to any of the Credit Agreement and the other Loan Documents (including,
without limitation, the obligations to pay principal, interest and all other
charges, fees, expenses, commissions, reimbursements, premiums, indemnities and
other payments related to or in respect of the obligations contained in the
Credit Agreement and the other Loan Documents), anywhere within or outside
Canada, and whether the Mortgagor be bound alone or with another or others and
whether as principal or surety or guarantor and any ultimate unpaid balance
thereof and whether the same is from time to time reduced and thereafter
increased or entirely extinguished and thereafter incurred again;

 

  (h) “Interest” means interest at the Interest Rate calculated and payable on
the Indebtedness and such other amounts as provided in this Mortgage as well
after as before maturity and both before and after default, demand and judgment;

 

(Name:                     , Office:                     ):            

Initials



--------------------------------------------------------------------------------

SCHEDULE A to a Mortgage by Norcraft Canada Corporation to Royal Bank of Canada

Page 3 of 13 Pages

 

  (i) “Interest Rate” means the interest rate or interest rates prescribed by
the Credit Agreement and the other Loan Documents, as the case may be, and any
other instruments creating or evidencing the Indebtedness as described in the
Credit Agreement and the other Loan Documents;

 

  (j) “Laws” means all applicable laws, statutes, rules, requirements, orders,
directions, by laws, ordinances, work orders and regulations of every
governmental authority and agency whether federal, provincial, municipal or
otherwise, including, without limiting the generality of the foregoing, those
dealing with zoning, use, occupancy, subdivision, parking, historical
designations, fire, access, loading facilities, landscaped areas, pollution of
the environment, toxic materials or other environmental hazards, building
construction, public health and safety, and all private covenants and
restrictions affecting the Mortgaged Property, or any portion thereof, directly
or indirectly, present or future;

 

  (k) “Leases” means every present or future lease agreement made of the
Mortgaged Property, or any part thereof;

 

  (l) “Loan Documents” has the meaning ascribed thereto in the Credit Agreement,
and includes any amendments, extensions, renewals, substitutions, supplements,
replacements and restatements thereof or thereto;

 

  (m) “Mortgage” means the mortgage of the Mortgaged Property made between the
Mortgagor and the Mortgagee pursuant to the Act, comprised of the Mortgage Form,
these terms and conditions and all other schedules attached to the Mortgage
Form;

 

  (n) “Mortgage Form” means the document prescribed by regulation under the Act
as Form 6.1 (or the latest prescribed version thereof) to which these terms and
conditions have been attached, whereby the Mortgagor has granted a mortgage to
the Mortgagee, and includes all schedules to such document;

 

  (o) “Mortgaged Property” means the land described in box 2 of the Mortgage
Form (or in any schedule attached thereto) and includes all Improvements;

 

  (p) “Mortgagee” means the party or parties identified in box 4 of the Mortgage
Form;

 

  (q) “Mortgagor” means the party or parties described as “Mortgagor” in box 1
of the Mortgage Form;

 

  (r) “Mortgagor’s Obligations” includes all fees, costs, charges, expenses and
legal fees (between a solicitor and client) of or which may be incurred by the
Mortgagee as a result of, arising out of, or in connection with, either directly
or indirectly, this Mortgage, including, without limitation to the foregoing,
the following:

 

  (i) reasonable charges for the Mortgagee, or its representatives, to inspect
the Mortgaged Property, obtain an appraisal of the Mortgaged Property, negotiate
this Mortgage, investigate title to the Mortgaged Property, prepare and register
this Mortgage and other necessary instruments, take, recover, and keep
possession of the Mortgaged Property and preparing a discharge of this Mortgage;

 

  (ii) all proceedings taken in connection with or to realize the monies hereby
secured or in the enforcement of any right, power, remedy or purpose under this
Mortgage, or any other collateral security held with respect thereto whether
abortive or otherwise;

 

(Name:                     , Office:                     ):            

Initials



--------------------------------------------------------------------------------

SCHEDULE A to a Mortgage by Norcraft Canada Corporation to Royal Bank of Canada

Page 4 of 13 Pages

 

  (iii) the enforcement of payment of the Indebtedness secured by this Mortgage,
whether by way of court action, other legal process or otherwise;

 

  (iv) all costs, fees, charges and expenses recoverable by the Mortgagee under
the Credit Agreement and the other Loan Documents;

 

  (v) any amounts deemed hereunder to be Mortgagor’s Obligations; and

 

  (vi) the defence of the interest of the Mortgagee in the Mortgaged Property
against the claims of other persons, including any amount paid by the Mortgagee
to redeem or discharge any Encumbrances, whether or not ranking in priority to
this Mortgage;

 

  (s) “Permitted Encumbrances” means Permitted Collateral Liens for Mortgaged
Property (as each such term is defined in the Credit Agreement);

 

  (t) “Principal” means the principal amount in lawful money of the United
States of America set out in box 6(a) of the Mortgage Form;

 

  (u) “Receiver” means any person appointed by instrument in writing to be a
receiver of the Mortgaged Property, or any part thereof, and of the Rents, which
term shall include a receiver manager;

 

  (v) “Rents” means all rents, charges or other monies now due or payable or
hereafter to become due and payable under the Leases;

 

  (w) “Taxes” means all taxes, rates, duties and other impositions whatsoever
already charged or hereinafter to be charged by any authority on the Mortgaged
Property and ail penalties and interest payable in connection therewith.

1.02. Sections and Headings. The division of this Mortgage into articles,
sections and subsections and the insertion of headings are for convenience of
reference only and shall not affect the interpretation of this Mortgage. Unless
otherwise indicated, any reference to this Mortgage, to an article, section or
subsection refers to the specified article, section or subsection of this
Mortgage.

1.03. Number. Gender and Persons. In this Mortgage, words importing the singular
number only shall include the plural and vice-versa, words importing gender
shall include ail gender and words importing persons shall include individuals,
corporations, partnerships, associations, trusts, unincorporated organizations,
governmental bodies and other legal and business entities of any kind
whatsoever.

1.04. Enurement. This Mortgage shall enure to the benefit of and shall be
binding upon and enforceable by the parties and their respective heirs,
executors, administrators, successors and assigns, as applicable. The Mortgagor
may not assign any of its rights or obligations hereunder without the prior
written consent of the Mortgagee, which the Mortgagee may withhold for any
reason. Notwithstanding any assignment of this Mortgage, the Mortgagor shall not
be released from its liabilities and obligations hereunder. The Mortgagee may
assign this Mortgage to any person.

1.05. Amendments and Waivers. No amendment or waiver of any provision of this
Mortgage shall be binding on the Mortgagee unless consented to in writing by the
Mortgagee. No waiver of any provision of this Mortgage shall constitute a waiver
of any other provision, nor shall any waiver constitute a continuing waiver
unless otherwise provided in writing.

1.06. Severability. In the event that any provision of this Mortgage is held to
be invalid or unenforceable and/or void, then same shall be severed from this
Mortgage without affecting the validity of the remaining provisions of this
Mortgage.

1.07. Time of Essence. Time shall be of the essence of this Mortgage.

 

(Name:                     , Office:                     ):            

Initials



--------------------------------------------------------------------------------

SCHEDULE A to a Mortgage by Norcraft Canada Corporation to Royal Bank of Canada

Page 5 of 13 Pages

 

1.08. Governing Law. This Mortgage shall be governed by the laws of the Province
of Manitoba.

1.09. Currency. Unless otherwise expressly indicated in this Mortgage, the
Credit Agreement or the other Loan Documents, all dollar amounts referred to in
this Mortgage, including in the Mortgage Form, are expressed in the currency of
the United States of America.

ARTICLE 2 - SECURITY GRANTED

2.01. Mortgage of the Mortgaged Property. The Mortgagor hereby mortgages all of
the Mortgagor’s estate and interest in the Mortgaged Property as continuing
collateral security for the payment to the Mortgagee:

 

  (a) on demand of the Indebtedness after Default in accordance with the
provisions of Article 7 hereof, despite any change in the nature or form, or the
repayment and readvance from time to time of the whole or any part of the
Indebtedness, or the renewal, exchange or substitution of any promissory note,
bill of exchange or other instrument evidencing the whole or any portion of the
Indebtedness, but the security hereby granted shall be limited to the aggregate
of the Principal, plus Interest at the Interest Rate and the Mortgagor’s
Obligations;

 

  (b) of all the Mortgagor’s Obligations; and

 

  (c) of all Interest at the Interest Rate on the Indebtedness and all of the
Mortgagor’s Obligations.

2.02. Assignment of Rents and Leases. The Mortgagor hereby irrevocably assigns,
transfers and sets over to the Mortgagee, subject to no prior claim or
assignment, all of the Mortgagor’s right, title and interest in the Leases and
in the Rents now due and payable or hereafter to become due and payable under
the Leases and all benefits and advantages to be derived therefrom, including
any guarantees given to the Mortgagor in respect of the Leases and Rents, to
hold and receive same unto the Mortgagee, with full power and authority to
demand, collect, sue for, recover, receive receipts for the Rents and to enforce
payment of the same in the name of the Mortgagor. Until Default, the Mortgagor
may demand, receive, collect and enjoy the Rents only as the same fall due and
payable and not in advance, but nothing shall permit or authorize the Mortgagor
to collect or receive Rents contrary to any covenants contained herein. Neither
this provision nor the acceptance by the Mortgagee of any such assignment shall
be taken to confer upon the Mortgagor any power to grant a lease which is valid
against the Mortgagee, unless the Mortgagee specifically authorizes in writing
the granting thereof.

2.03. Assignment of Rights. Any rights, claims or causes of action which the
Mortgagor now has or in the future may have against any vendor, contractor,
material man, or other party with respect to the Mortgaged Property or any of
the Improvements are hereby assigned to the Mortgagee as continuing collateral
security for the repayment to the Mortgagee of the Indebtedness, Interest and
Mortgagor’s Obligations.

ARTICLE 3 - PAYMENTS

3.01. Indebtedness. Mortgagor’s Obligations and Interest. The Mortgagor shall
pay to the Mortgagee, forthwith on demand after default in accordance with the
provisions of Article 7 hereof, the Indebtedness, Mortgagor’s Obligations and
Interest.

3.02. Place for Payment. All monies payable hereunder by the Mortgagor to the
Mortgagee shall be paid at the address of the Mortgagee as shown in box 4 of the
Mortgage Form, or at such other place as the Mortgagee may from time to time
designate.

3.03. Compound Interest. All Interest becoming due and remaining unpaid shall be
capitalized and added to the Indebtedness on the date due and shall thenceforth
carry interest at the Interest Rate and in case the Interest and compound
interest are not paid within one month after such default, then on the
expiration of such month a rest shall be made and compound interest shall be
payable on the aggregate amount then due, as well after as before maturity, and
so on from time to time.

 

(Name:                     , Office:                     ):            

Initials



--------------------------------------------------------------------------------

SCHEDULE A to a Mortgage by Norcraft Canada Corporation to Royal Bank of Canada

Page 6 of 13 Pages

 

3.04. No Set-off etc. All monies owing by the Mortgagor to the Mortgagee
pursuant to this Mortgage, including, without limitation, Indebtedness, Interest
and Mortgagor’s Obligations shall be paid without deduction, set-off,
counterclaim, variation or abatement.

ARTICLE 4 - INSURANCE

4.01. Covenant to Insure. The Mortgagor shall forthwith insure against loss or
damage by fire, and such other hazards as shall be required by the Mortgagee,
all in accordance with the Credit Agreement and the other Loan Documents.

4.02. Mortgagee May Insure. If the Mortgagor fails to comply with section 4.01,
the Mortgagee may, but shall not be obligated to, effect such insurance as it
sees fit which may be solely for the benefit of the Mortgagee, with no duty to
account for the proceeds thereof, and the costs of such insurance shall be added
to the Mortgagor’s Obligations.

4.03. Damage or Destruction. If the whole or any part of the Improvements are
damaged or destroyed, the Mortgagor shall immediately notify the Mortgagee in
writing, and shall furnish at its own expense all necessary proofs and do all
necessary acts to enable the Mortgagee to obtain payment of the insurance
proceeds. Any insurance proceeds received may, at the option of the Mortgagee,
be applied wholly or in part in reduction of the Indebtedness, Interest and
Mortgagor’s Obligations, notwithstanding that no amount at such time may be due
and payable under this Mortgage, and/or may be applied in rebuilding,
reinstating or repairing the Improvements. No damage may be repaired nor any
reconstruction effected by the Mortgagor without the prior written approval of
the Mortgagee.

ARTICLE 5 - TAXES

5.01. Covenant to Pay Taxes. The Mortgagor shall pay all Taxes as and when they
shall become payable and shall forthwith in each year furnish the Mortgagee with
receipted tax bills showing payment of all Taxes for the year and further shall
comply with all of the terms of the Credit Agreement and the other Loan
Documents pertaining to Taxes.

5.02. Mortgagee May Pay Taxes. If the Mortgagor fails to make any payments under
section 5.01, the Mortgagee may, but shall not be obligated to, make those
payments and the amounts thereof shall be added to the Mortgagor’s Obligations.

ARTICLE 6 - OTHER COVENANTS

6.01. Further Assurances. The Mortgagor shall execute such further assurances as
may be required by the Mortgagee to give full effect to this Mortgage.

6.02. Duration of Mortgagor’s Covenants. All of the Mortgagor’s covenants
contained in this Mortgage shall continue to exist and shall be continuously
performed by the Mortgagor notwithstanding the expiry of the term of this
Mortgage until such time as the Mortgagee has received payment in full of the
Indebtedness, Interest and Mortgagor’s Obligations.

ARTICLE 7 - DEFAULT

7.01. Default Defined. The Mortgagor shall be deemed to be in default
(“Default”) hereunder if an Event of Default (as defined in the Credit
Agreement) shall have occurred and is continuing under the Credit Agreement.

7.02. Acceleration On Default. At the sole discretion of the Mortgagee and
notwithstanding any other provision of this Mortgage and subject to the terms of
the Credit Agreement and the other Loan Documents, upon Default, the
Indebtedness, Interest, Mortgagor’s Obligations shall immediately become due and
paid by the Mortgagor.

 

(Name:                     , Office:                     ):            

Initials



--------------------------------------------------------------------------------

SCHEDULE A to a Mortgage by Norcraft Canada Corporation to Royal Bank of Canada

Page 7 of 13 Pages

 

7.03. Remedies On Default. In addition to any and all rights that the Mortgagee
may have pursuant to the terms of the Credit Agreement and the other Loan
Documents, upon Default, the Mortgagee or Its representatives may do any one or
more of the following:

 

  (a) Possession - take exclusive possession of the Mortgaged Property free and
clear of all Encumbrances, other than Permitted Encumbrances;

 

  (b) Observe covenants - when and to such extent as the Mortgagee deems
advisable, observe and perform or cause to be observed and performed any
covenant, agreement, proviso or stipulation express or implied herein or do such
other acts as are necessary to remedy the Default;

 

  (c) Distress - at any time enter, seize and distrain upon the Mortgaged
Property or any part thereof, and by distress warrant recover by way of rent
reserved as in the case of a demise of the Mortgaged Property as much of the
Indebtedness, Interest and Mortgagor’s Obligations as shall from time to time be
or remain in arrears and unpaid, together with all costs, charges and expenses
attending such levy or distress as in like cases of distress for rent;

 

  (d) Collect Rents - when and so often as in its discretion it shall think fit,
to deliver to any or all of the tenants, licensees or occupiers of the Mortgaged
Property notices to pay all Rents to the Mortgagee and to collect the Rents, and
in addition, the Mortgagee or its representatives may enter upon the Mortgaged
Property for the purpose of collecting the Rents and/or operating and
maintaining the Mortgaged Property; the Mortgagee may perform all such acts,
including any acts by way of enforcement of the covenants and the exercise of
the rights contained in the Leases or otherwise, as may in the opinion of the
Mortgagee be necessary or desirable for the proper operation and maintenance of
the Mortgaged Property, which acts may be performed in the name of the Mortgagor
or in the name in the Mortgagee, as in the absolute discretion of the Mortgagee,
as it may see fit, provided however nothing herein contained shall make the
Mortgagee responsible for the collection of Rents or for the performance of any
covenants, terms or conditions contained in any of the Leases;

 

  (e) Inspect the Mortgaged Property - inspect and report upon the value, state
and condition of the Mortgaged Property and employ a solicitor to examine and
report upon the title to the Mortgaged Property;

 

  (f) Sell the Mortgaged Property - sell the Mortgaged Property on any one or
more of the following terms:

 

  (i) the Mortgage shall not be obligated to give any notice to the Mortgagor or
any person holding subsequent Encumbrances;

 

  (ii) the Mortgagee need not enter into possession of the Mortgaged Property;

 

  (iii) the Mortgaged Property may be sold by public or private sale, with or
without advertisement and with or without a reserve bid;

 

  (iv) the Mortgagee may deliver or serve any demand, notice or court process
upon the Mortgagee in accordance with the provisions of section 9.11;

 

  (v) no want of notice or publication when delivered hereby or by any statute
or any other impropriety or irregularity shall invalidate any sale made or
purporting to be made hereunder and no purchaser shall be bound to inquire into
same;

 

  (vi) any sale made under the powers herein may be for cash or credit, or
partly for cash and partly upon credit;

 

(Name:                     , Office:                     ):            

Initials



--------------------------------------------------------------------------------

SCHEDULE A to a Mortgage by Norcraft Canada Corporation to Royal Bank of Canada

Page 8 of 13 Pages

 

  (vii) the Mortgagee may vary or rescind any contract for sale made or entered
into by virtue hereof without being answerable for loss occasioned thereby;

 

  (viii) the Mortgagee may sell the Mortgaged Property as a whole or in separate
parcels; and

 

  (ix) the Mortgagee may make and execute all agreements, land transfers and
assurances as it shall think fit on behalf of the Mortgagor, the Mortgagee being
hereby irrevocably appointed attorney of the Mortgagor for such purpose;

 

  (g) Pay Out Prior Encumbrances - the Mortgagee may, but shall not be obligated
to, pay any amount owing or claimed to be owing under any of the Encumbrances
registered in priority to this Mortgage, and the amounts so paid by the
Mortgagee shall be added to the Mortgagor’s Obligations;

 

  (h) Receiver - appoint a Receiver in accordance with the provisions of Article
8 or exercise or receive the benefit of any rights granted thereunder;

 

  (i) Other remedies - rely on all the rights, powers and privileges granted to
or conferred upon the Mortgagee pursuant to this Mortgage, the Credit Agreement
and the other Loan Documents or under and by virtue of any present or future
statute, rule, law, by-law, regulation or ordinance.

7.04. Expenses. All fees, costs, service charges, expenses and legal fees
(between a solicitor and client) of or which may be incurred by the Mortgagee in
exercising any one or more of the remedies set out in section 7.03, whether
directly or indirectly, shall be added to the Mortgagor’s Obligations.

7.05. Effect of Taking Remedies. No action taken by the Mortgagee, its
representatives or the Receiver pursuant to this Mortgage shall render the
Mortgagee or Receiver:

 

  (a) a mortgagee in possession;

 

  (b) responsible for the collection of Rents or for the performance of any
covenants contained in the Leases;

 

  (c) responsible or liable for any debts contracted by it;

 

  (d) responsible for damage to persons or property;

 

  (e) responsible for salaries or non-fulfillment of contract during any period
where a Receiver

 

  (f) shall manage the Mortgaged Property; or

 

  (g) liable for defaults or omissions for which a mortgagee in possession might
be liable.

7.06. Remedies Cumulative. Each remedy of the Mortgagee may be enforced in
priority to or concurrently with or subsequent to any other remedy or remedies
of the Mortgagee hereunder, under the Credit Agreement and the other Loan
Documents or otherwise available to the Mortgagee at law.

7.07. Application of Payments. The Mortgagee shall not be liable to the
Mortgagor to account for monies other than monies actually received by it in
respect to the Mortgaged Property, or any part thereof. Upon Default the
Mortgagee may apply monies which it receives to the Interest, Indebtedness, and
Mortgagor’s Obligations or to any other outstanding indebtedness of the
Mortgagor to the Mortgagee, whether secured or unsecured, in such order as the
Mortgagee in its sole discretion shall determine.

 

(Name:                     , Office:                     ):            

Initials



--------------------------------------------------------------------------------

SCHEDULE A to a Mortgage by Norcraft Canada Corporation to Royal Bank of Canada

Page 9 of 13 Pages

 

7.08. Indemnity. The Mortgagor shall and does hereby indemnify and save harmless
the Mortgagee from all liability, loss or damage which it may incur by reason of
exercising any of the remedies contained herein or by which it might incur under
the Leases and the assignment of the Leases contained herein, directly or
indirectly, including costs and expenses and legal fees, on a solicitor-client
basis, and the Mortgagor shall forthwith reimburse the Mortgagee therefor
immediately upon demand, failing which same shall be added to the Mortgagor’s
Obligations.

ARTICLE 8 - RECEIVERSHIP

Upon Default, the Mortgagee may elect to appoint a Receiver, in which case the
following provisions shall apply:

8.01. Appointment and Removal. The Mortgagee shall appoint the Receiver by
instrument in writing with or without security. The Mortgagee may from time to
time by similar writing remove a Receiver and appoint a replacement Receiver,
and that, in making any such appointment or removal and replacement, the
Mortgagee shall be deemed to be acting as agent or attorney for the Mortgagor,
provided that the appointment of a Receiver shall not be revocable by the
Mortgagor.

8.02. Proof of Receivership. The statutory declaration of the Mortgagee or any
of its representatives as to Default and as to the due appointment of the
Receiver shall be sufficient proof thereof for the purposes of any person
dealing with the Receiver who is ostensibly exercising powers herein provided
for and such dealing shall be deemed, as regards such person, to be valid and
effectual.

8.03. Access. The Receiver shall have unlimited and exclusive access to the
Mortgaged Property as agent and attorney for the Mortgagor (which right of
access shall not be revocable by the Mortgagor) and shall have full power and
unlimited authority to do the following, subject to the instrument appointing
the Receiver:

 

  (a) collect the Rents and take proceedings in the name of the Mortgagor and
make arrangements or compromises with respect to the collection of Rents;

 

  (b) from time to time without notice or demand and free of charge occupy the
Mortgaged Property and use any equipment, tools, undertaking or Improvements of
the Mortgagor;

 

  (c) carry on or concur in carrying on all or part of the business of the
Mortgagor;

 

  (d) borrow money on a secured or unsecured basis in priority to this Mortgage
for such purposes approved by the Mortgagee;

 

  (e) lease any portion of the Mortgaged Property which may become vacant on
such terms and conditions as he considers advisable and enter into and execute
Leases, accept surrenders and terminate Leases;

 

  (f) complete the construction of any Improvements on the Mortgaged Property
left by the Mortgagor in an unfinished state or award the same to others to
complete;

 

  (g) purchase, repair, alter and maintain any personal property including,
without limitation, appliances and equipment, necessary or desirable to render
the Mortgaged Property operable or rentable and take possession of and use or
permit others to use all or part of the Mortgagor’s materials, supplies, plans,
tools, equipment (including appliances) and property of every kind and
description; and

 

  (h) manage, operate, repair, alter or extend the Mortgaged Property and
Improvements or any part thereof.

8.04. Ratification. The Mortgagor shall ratify and confirm whatever the Receiver
may do concerning the Mortgaged Property. The Receiver shall for all purposes be
deemed the agent or attorney of the Mortgagor and, in no event, the agent of the
Mortgagee and the Mortgagor shall be solely responsible for its acts or
defaults.

 

(Name:                     , Office:                     ):            

Initials



--------------------------------------------------------------------------------

SCHEDULE A to a Mortgage by Norcraft Canada Corporation to Royal Bank of Canada

Page 10 of 13 Pages

 

8.05. Vest with Powers. The Mortgagee may at its discretion vest the Receiver
with ail or any of the rights and powers of the Mortgagee. The Mortgagee may
exercise all powers given to the Receiver herein.

8.06. Remuneration. The Mortgagee may fix a reasonable remuneration of the
Receiver. The remuneration and expenses of the Receiver shall be paid by the
Mortgagor on demand and in the event they remain unpaid, the Receiver shall be
entitled to deduct same from revenue or sale proceeds of the Mortgaged Property
or the Mortgagee may, but shall not be obligated to, pay same and such
remuneration and expenses shall be added to the Mortgagor’s Obligations.

8.07. Accounting. No Receiver shall be liable to the Mortgagor to account for
moneys other than moneys actually received by it in respect to the Mortgaged
Property, or any part thereof, and out of such moneys so received, the Receiver
shall, in the following order, pay:

 

  (a) all costs and expenses of every nature and kind incurred by it in
connection with the exercise of its powers and authority hereby conferred;

 

  (b) interest, Indebtedness and other money which may, from time to time, be or
become charged upon the Mortgaged Property in priority to these presents,
including Taxes;

 

  (c) its remuneration and expenses as set out in section 8.06;

 

  (d) to the Mortgagee, all Interest, Indebtedness and Mortgagor’s Obligations
to be paid in such order as the Mortgagee in its sole discretion shall
determine;

 

  (e) thereafter, the Receiver shall be accountable to the Mortgagor for any
surplus.

8.08. No Liability to Mortgagee. In no event shall the Mortgagee be responsible
for the acts or omissions of the Receiver. The appointment of any Receiver by
the Mortgagee shall not result in or create any liability or obligation on the
part of the Mortgagee to the Receiver or to the Mortgagor or to any other person
and no appointment or removal of a Receiver and no actions of a Receiver shall
constitute the Mortgagee a mortgagee in possession of the Mortgaged Property.

ARTICLE 9 - MISCELLANEOUS TERMS

9.01. Mortgagor’s Obligations. All of the Mortgagor’s Obligations shall:

 

  (a) be a charge on the Mortgaged Property in favour of the Mortgagee in
priority to all Encumbrances, other than Permitted Encumbrances, subsequent to
this Mortgage;

 

  (b) be payable by the Mortgagor to the Mortgagee forthwith, upon demand, with
Interest at the Interest Rate until paid; and

 

  (c) with Interest at the Interest Rate be added to the Indebtedness as if
those monies had originally formed part of the Indebtedness.

9.02. Evidence of Indebtedness. Every certificate signed by the Mortgagee or its
representatives purporting to show the amount at any particular time due and
payable under this Mortgage shall be sufficient proof as against the Mortgagor
and the holders of subsequent Encumbrances of such amount.

9.03. No Merger and Interest on Judgment. The taking of a judgment or judgments
on any of the covenants herein contained shall not operate as a merger of the
said covenants or affect the Mortgagee’s right to Interest at the times provided
in this Mortgage and such judgment shall provide that Interest thereon shall be
computed at the Interest Rate and in the same manner as provided in the Mortgage
until the said judgment shall have been fully paid and satisfied.

 

(Name:                     , Office:                     ):            

Initials



--------------------------------------------------------------------------------

SCHEDULE A to a Mortgage by Norcraft Canada Corporation to Royal Bank of Canada

Page 11 of 13 Pages

 

9.04. Discharge of Other Security. The Mortgagee may in its discretion at any
time release any part or parts of the Mortgaged Property or any guarantor or
other security or any surety for the money secured by this Mortgage either with
or without any consideration therefor without responsibility therefor or
postpone this Mortgage to other Encumbrances without thereby releasing any other
part of the Mortgaged Property or any person from this Mortgage or from any of
the covenants therein contained and without being accountable to the Mortgagor
for the value thereof or for any money except that actually received by the
Mortgagee.

9.05. Liability Unaffected by Sale. No sale or other dealing by the Mortgagor
with the Mortgaged Property or any part thereof shall in any way change the
liability of the Mortgagor or in any way alter the rights of the Mortgagee as
against the Mortgagor.

9.06. Attornment. The Mortgagor hereby attorns as tenant to the Mortgagee, at a
monthly rental equivalent to the monthly payment of Principal, if any, and
Interest plus, if applicable, the amount payable hereunder to the Mortgagee in
respect of Taxes or Mortgagor’s Obligations, the legal relation of landlord and
tenant being hereby constituted between the Mortgagor and the Mortgagee,
provided however, that upon Default, the Mortgagee may terminate the tenancy
hereby created without giving notice to quit. This section 9.06 shall not apply
if it would create a tenancy which would be governed by The Residential
Tenancies Act.

9.07. Discharge of Mortgage Upon Payment in Full. Upon payment in full of the
Indebtedness, Interest, Mortgagor’s Obligations, the Mortgagee shall be entitled
to a discharge of this Mortgage within a reasonable period of time. All legal
and other expenses of the Mortgagee for the preparation and execution of such
discharge shall be added to the Mortgagor’s Obligations and paid by the
Mortgagor prior to obtaining the discharge.

9.08. Renewal. This Mortgage and any renewals or amendments thereof may be
renewed or amended by an agreement in writing at maturity. The renewal may be
for any term and may increase or decrease the Interest Rate and/or Indebtedness,
to the prejudice of all subsequent Encumbrances, and notwithstanding section 110
of the Act, it shall not be necessary to register such agreement in order to
retain priority for this Mortgage so altered over any instrument registered
subsequently to this Mortgage.

9.09. Other Security. This Mortgage is in addition to and not in substitution
for any other security held by the Mortgagee including any promissory note or
notes for all or any part of the monies secured hereunder, and it is understood
and agreed that the Mortgagee may pursue its remedies thereunder or hereunder
concurrently or successively at its option. Any judgment or recovery hereunder
or under any other security held by the Mortgagee for the monies secured by this
Mortgage shall not affect the right of the Mortgagee to realize upon this or any
other such security.

9.10. Joint and Several. If this Mortgage is executed by two or more persons
comprising the Mortgagor, all covenants and liabilities entered into or imposed
upon the Mortgagor shall be deemed to be joint and several obligations of each
of such persons.

9.11. Notices. Etc. Any demand, notice or court process may be effectively given
to or served upon the Mortgagor by the Mortgagee:

 

  (a) by leaving the demand, notice or court process with an adult person on the
Mortgaged Property, if occupied, or by placing it on some portion thereof, if
unoccupied; or

 

  (b) by mailing the demand, notice or court process by prepaid post to the
Mortgagor at the Mortgagor’s address set out in box 1 of the Mortgage Form or at
such other address that maybe given in writing by the Mortgagor to the
Mortgagee; or

 

  (c) if the Mortgagor is a corporation, by mailing any demand, notice or court
process to the Mortgagor at its registered office; or

 

  (d) by publishing the demand, notice or court process twice in a newspaper
published or circulating in the county or district in which the Mortgaged
Property is situate.

 

(Name:                     , Office:                     ):            

Initials



--------------------------------------------------------------------------------

SCHEDULE A to a Mortgage by Norcraft Canada Corporation to Royal Bank of Canada

Page 12 of 13 Pages

 

Any demand, notice or court process may be effectively given to or served upon
the Mortgagee by the Mortgagor by mailing any notice by prepaid registered mail
to the Mortgagee at the Mortgagee’s address set out in box 4 of the Mortgage
Form or to any other address that may be given by the Mortgagee to the
Mortgagor.

9.12. Reporting. The Mortgagor shall provide or cause to be provided to the
Mortgagee such financial reports and statements and other information as the
Mortgagee requires from time to time pursuant to the Credit Agreement and the
other Loan Documents.

9.13. Paramountcy. In the event of any conflict or inconsistency between any
term or provision of this Mortgage and any term or provision of the Credit
Agreement or any of the other Loan Documents, to the extent of the conflict or
inconsistency, the provisions of the Credit Agreement or such other Loan
Document, as applicable, shall control. For greater certainty, any provision
contained in this Mortgage shall not conflict with or be inconsistent with the
Credit Agreement or the other Loan Documents by reason that such provision is
contained in this Mortgage and not in the Credit Agreement or the other Loan
Documents.

9.14. Statement of Debts. The Mortgage Act provides that the Mortgagor can
obtain free of charge, from the Mortgagee a statement of the debts secured by
this Mortgage once every 12 months, or as needed for pay off or sale.

[signature page follows]

 

(Name:                     , Office:                     ):            

Initials



--------------------------------------------------------------------------------

SCHEDULE A to a Mortgage by Norcraft Canada Corporation to Royal Bank of Canada

Page 13 of 13 Pages

 

IN WITNESS WHEREOF NORCRAFT CANADA CORPORATION has executed this Mortgage by the
hand of its proper authorized officer(s) in that behalf this             day of
            , 20    .

 

NORCRAFT CANADA CORPORATION Per:  

 

  Name:   Title: I have authority to bind the Corporation.

 

(Name:                     , Office:                     ):            

Initials



--------------------------------------------------------------------------------

EXHIBIT K

[THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE THE
FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE AMOUNT
OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF THE
NOTE. HOLDERS SHOULD CONTACT THE CHIEF FINANCIAL OFFICER AT NORCRAFT COMPANIES,
L.P., 3020 DENMARK AVE. STE 100, EAGAN, MN 55121.]

FORM OF TERM NOTE

 

LENDER: [            ]    [New York, New York]     PRINCIPAL AMOUNT: $[        ]
   [Date]

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
the Lender set forth above (the “Lender”) or its registered assigns, in lawful
money of the United States of America in immediately available funds at the
Administrative Agent’s Office (such term, and each other capitalized term used
but not defined herein, having the meaning assigned to it in the Credit
Agreement, dated as of November 14, 2013 (as amended, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Norcraft Companies, L.P., a Delaware limited partnership, the
Lenders from time to time party thereto, Royal Bank of Canada, as Administrative
Agent and Collateral Agent, the other parties from time to time party thereto
and, after the occurrence of the Closing Date (as defined therein), the
Guarantors from time to time party thereto), (i) on the dates set forth in the
Credit Agreement, the principal amounts set forth in the Credit Agreement with
respect to Loans made by the Lender to the Borrower pursuant to the Credit
Agreement and (ii) on each Interest Payment Date, interest at the rate or rates
per annum as provided in the Credit Agreement on the unpaid principal amount of
all Loans made by the Lender to the Borrower pursuant to the Credit Agreement.

The Borrower hereby promises to pay interest, on demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates at the rate or rates provided in the Credit Agreement.

The Borrower hereby waives presentment, demand, protest and notice of any kind
whatsoever, subject to entry in the Register. The non-exercise by the holder
hereof of any of its rights hereunder in any particular instance shall not
constitute a waiver thereof in that or any subsequent instance.

All borrowings evidenced by this note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this note.

This note is one of the Notes referred to in the Credit Agreement that, among
other things, contains provisions for the acceleration of the maturity hereof
upon the happening of certain events, for optional and mandatory prepayment of
the principal hereof prior to the maturity hereof and for the amendment or
waiver of certain provisions of the Credit Agreement, all upon the terms and
conditions therein specified.



--------------------------------------------------------------------------------

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

[Signature Page Follows]



--------------------------------------------------------------------------------

NORCRAFT COMPANIES, L.P., as Borrower By: NORCRAFT GP, L.L.C., its general
partner By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

   Amount of Loan    Maturity
Date    Payments of
Principal/Interest    Principal
Balance of Note    Name of
Person Making
the Notation                                                                  
        



--------------------------------------------------------------------------------

EXHIBIT L-1

[Form of]

PERFECTION CERTIFICATE

November 14, 2013

Reference is hereby made to (i) the Credit Agreement (the “Term Agreement”),
dated as of the date hereof (the “Original Closing Date”), by and among Norcraft
Companies, L.P. (the “Borrower”), the Lenders party thereto, Royal Bank of
Canada, as Administrative Agent and Collateral Agent (in such capacities, the
“Term Agent”), and, after the occurrence of the “Term Closing Date” (used herein
as “Closing Date” is defined in the Term Agreement), the Guarantors party
thereto; (ii) the U.S. Security Agreement (the “U.S. Term Security Agreement”),
to be dated on or around the Term Closing Date, by and among the Borrower, the
Guarantors party thereto and the Term Agent; (iii) the Canadian Security
Agreement (the “Canadian Term Security Agreement” and together with the U.S.
Term Security Agreement, the “Term Security Agreements”), to be dated on or
around the Term Closing Date, by and among Norcraft Canada Corporation and the
Term Agent; (iv) the Credit Agreement (the “ABL Agreement” and, together with
the Term Agreement, the “Credit Agreements”), dated as of the date hereof, by
and among the Borrower, the Guarantors party thereto, the Lenders party thereto
and Royal Bank of Canada, as Swingline Lender, Issuing Bank, Administrative
Agent and Collateral Agent (in its capacities as Administrative Agent and
Collateral Agent, the “ABL Agent” and, together with the Term Agent, the
“Agents”); (v) the U.S. Security Agreement (the “U.S. ABL Security Agreement”),
dated as of the date hereof, by and among the Borrower, the Guarantors party
thereto and the ABL Agent; and (vi) the Canadian Security Agreement (the
“Canadian ABL Security Agreement” and together with the U.S. ABL Security
Agreement, the “ABL Security Agreements”), dated as of the date hereof, by and
among Norcraft Canada Corporation and the ABL Agent.

The Term Security Agreements and the ABL Security Agreements are collectively
referred to herein as the “Security Agreements”. Each reference to “Collateral”
herein shall refer to both (i) the Collateral (as defined in the Term Agreement)
that will secure the Term Agreement after the occurrence of the Term Closing
Date and (ii) the Collateral (as defined in the ABL Agreement) as of the
Original Closing Date. Capitalized terms used but not defined herein have the
meanings assigned to such terms in the Credit Agreements and/or the Security
Agreements, as context dictates.

As used herein, the term “Companies” means the Borrower, Norcraft Canada
Corporation, Norcraft Intermediate Holdings, L.P. and Norcraft Finance Corp.

The undersigned hereby certify to the Agents as follows:

1. Names.

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any similar organizational document, is set
forth in Schedule 1(a). Each Company is (i) the type of entity disclosed next to
its name in Schedule 1(a) and (ii) a registered organization except to the
extent disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.



--------------------------------------------------------------------------------

(b) Set forth in Schedule 1(b) hereto is any other corporate or organizational
names each Company has had in the past five years, together with the date of the
relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names (including trade
names or similar appellations) used by each Company, or any other business or
organization to which each Company became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction of
organization or otherwise, at any time between November 14, 2008 and the date
hereof. Also set forth in Schedule 1(c) is the information required by Section 1
of this certificate for any other business or organization to which each Company
became the successor by merger, consolidation, acquisition, change in form,
nature or jurisdiction of organization or otherwise, at any time between
November 14, 2008 and the date hereof. Except as set forth in Schedule 1(c), no
Company has changed its jurisdiction of organization at any time during the past
four months.

2. Current Locations.

(a) The chief executive office of each Company is located at the address set
forth in Schedule 2(a) hereto.

(b) Set forth in Schedule 2(b) are all locations where each Company maintains
any books or records relating to any Collateral.

(c) Set forth in Schedule 2(c) hereto are all the other places of business of
each Company.

(d) Set forth in Schedule 2(d) hereto are all other locations where each Company
maintains any of the Collateral consisting of inventory or equipment not
identified above.

(e) Set forth in Schedule 2(e) hereto are the names and addresses of all persons
or entities other than each Company, such as lessees, consignees, warehousemen
or purchasers of chattel paper, which have possession or are intended to have
possession of any of the Collateral consisting of instruments, chattel paper,
inventory or equipment.

3. Prior Locations.

(a) Set forth in Schedule 3(a) is the information required by Schedule 2(a),
Schedule 2(b) or Schedule 2(c) with respect to each location or place of
business previously maintained by each Company at any time during the past four
months.

(b) Set forth in Schedule 3(b) is the information required by Schedule 2(d) or
Schedule 2(e) with respect to each other location at which, or other person or
entity with which, any of the Collateral consisting of inventory or equipment
having an aggregate value in excess of $100,000 USD has been previously held at
any time during the past twelve months.

4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto, all material
Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.

5. File Search Reports. Attached hereto as Schedule 5 is a true and accurate
summary of file search reports from (A) as to each United States Company, the
Uniform Commercial Code filing offices (i) in each jurisdiction identified in
Section 1(a) with respect to each legal name set forth in Section 1 and (ii) in
each jurisdiction described in Schedule 1(c) or Schedule 4 relating to any of
the



--------------------------------------------------------------------------------

transactions described in Schedule (1)(c) or Schedule 4 with respect to each
legal name of the person or entity from which each such Company purchased or
otherwise acquired any of the Collateral; and (B) as to Norcraft Canada
Corporation, the Personal Property Security Act filing offices (i) in each
jurisdiction identified in Section 1(a) with respect to each legal name set
forth in Section 1 and (ii) in each jurisdiction described in Schedule 1(c) or
Schedule 4 relating to any of the transactions described in Schedule (1)(c) or
Schedule 4 with respect to each legal name of the person or entity from which
Norcraft Canada Corporation purchased or otherwise acquired any of the
Collateral.

6. UCC and PPSA Filings.34

(a) The financing statements (duly authorized by each Company constituting the
debtor therein), including the indications of the collateral, attached as
Schedule 6(a) relating to the applicable ABL Security Agreement or the
applicable Mortgage delivered pursuant to the ABL Agreement, are in the
appropriate forms for filing in the filing offices in the jurisdictions
identified in Schedule 7 hereof.

(b) The financing statements (duly authorized by each Company constituting the
debtor therein to be filed upon the occurrence of the Term Closing Date),
including the indications of the collateral, attached as Schedule 6(b) relating
to the applicable Term Security Agreement or the applicable Mortgage delivered
pursuant to the Term Agreement, are in the appropriate forms for filing in the
filing offices in the jurisdictions identified in Schedule 7 hereof; provided,
such financing statements will not be filed until the occurrence of the Term
Closing Date.

7. Schedule of Filings. Attached hereto as Schedule 7 is a schedule of (i) the
appropriate filing offices for the financing statements attached hereto as
Schedule 6, (ii) the appropriate filing offices for the filings described in
Schedule 12(c) and (iii) any other actions required to create, preserve, protect
and perfect the security interests in the Pledged Collateral (as defined in the
applicable Security Agreement) granted to the Agents to the extent required by
the Collateral Documents on the respective dates such security interests are
granted. No other filings or actions are required to create, preserve, protect
and perfect the security interests in the Pledged Collateral granted to the
Agents to the extent required by the Collateral Documents.

8. Real Property.

(a) Attached hereto as Schedule 8(a) is a list of all real property owned or
leased by each Company including common names, addresses and uses.

(b) (i) Except as described on Schedule 8(b) attached hereto, no Company has
entered into any leases, subleases, tenancies, franchise agreements, licenses or
other occupancy arrangements as owner, lessor, sublessor, licensor, franchisor
or grantor with respect to any of the owned real property described on Schedule
8(a) and (ii) no Company has any Leases which require the consent of the
landlord, tenant or other party thereto to the Transactions except that could
not reasonably be expected to result in a Material Adverse Effect.

(c) Attached hereto as Schedule 8(c) is a list of all options and rights of
first refusal granted to third parties in respect of any of the Mortgaged
Property (other than options for renewal under any lease, sublease or similar
agreement).

 

34  Real estate filings to be drafted and made post-closing in accordance with
the Credit Agreements.



--------------------------------------------------------------------------------

9. Termination Statements.

(a) Attached hereto as Schedule 9(a) are termination statements in the
appropriate form for filing in each applicable jurisdiction identified in
Schedule 9(b) hereto with respect to each Lien described therein. Such
termination statements are duly authorized to be filed on the Original Closing
Date.

(b) Attached hereto as Schedule 9(c) are termination statements in the
appropriate form for filing in each applicable jurisdiction identified in
Schedule 9(b) hereto with respect to each Lien described therein. Such
termination statements are duly authorized to be filed upon the occurrence of
the Term Closing Date.

10. Stock Ownership and Other Equity Interests. Attached hereto as Schedule
10(a) is a true and correct list of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest, as applicable, of each Company and its
Subsidiaries and the record and beneficial owners of such stock, partnership
interests, membership interests or other equity interests, as applicable. Also
set forth on Schedule 10(b) is each equity investment of each Company that
represents 50% or less of the equity of the entity in which such investment was
made.

11. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 11 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness, in each case having
an aggregate principal amount or evidencing an amount payable in excess of
$50,000 USD, held by each Company, including all such intercompany notes between
or among any two or more Companies.

12. Intellectual Property.

(a) Attached hereto as Schedule 12(a) is a schedule setting forth all of each
Company’s Patents, Trademarks, Industrial Designs and Intellectual Property
Licenses (each as defined in the applicable Security Agreement) with respect to
Patents, Trademarks and Industrial Designs registered with the United States
Patent and Trademark Office or Canadian Intellectual Property Office.

(b) Attached hereto as Schedule 12(b) is a schedule setting forth all of each
Company’s United States and Canadian Copyrights (as defined in the applicable
Security Agreement) and Intellectual Property Licenses with respect to
Copyrights registered with the United States Copyright Office or Canadian
Intellectual Property Office.

(c) Intellectual Property Security Agreements.

(i) Attached hereto as Schedule 12(c)(i) in proper form for filing with the
United States Patent and Trademark Office, United States Copyright Office or
Canadian Intellectual Property Office are the filings necessary to preserve,
protect and perfect the security interests in the United States and Canadian
Trademarks, Patents, Industrial Designs, Copyrights and Intellectual Property
Licenses set forth on Schedule 12(a) and Schedule 12(b) granted on the Original
Closing Date under the ABL Security Agreements, including duly signed copies of
each applicable Patent Security Agreement, Trademark Security Agreement and the
Copyright Security Agreement.

(ii) Attached hereto as Schedule 12(c)(ii) in proper form for filing with the
United States Patent and Trademark Office, United States Copyright Office or
Canadian Intellectual Property Office are the filings necessary to preserve,
protect and perfect the security interests in the United States and Canadian
Trademarks, Patents, Industrial Designs, Copyrights and Intellectual Property
Licenses set forth on Schedule 12(a) and Schedule 12(b) to be granted upon the
occurrence of the Term Closing Date under the Term Security Agreements,
including forms of each applicable Patent Security Agreement, Trademark Security
Agreement and the Copyright Security Agreement.



--------------------------------------------------------------------------------

13. Commercial Tort Claims. Attached hereto as Schedule 13 is a true and correct
list of all Commercial Tort Claims (as defined in the applicable Security
Agreement) held by each Company (other than Norcraft Canada Corporation) where
the amount of damages claimed by the applicable Company exceeds $500,000 USD,
including a brief description thereof.

14. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached
hereto as Schedule 14 is a true and complete list of all Deposit Accounts,
Securities Accounts and Commodity Accounts maintained by each Company, including
the name of each institution where each such account is held, the name of each
such account and the name of each entity that holds each account.

[The Remainder of This Page Has Been Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first set forth above.

 

NORCRAFT COMPANIES, L.P. By:   NORCRAFT GP, L.L.C., its general partner By:  

 

  Name:   Title: NORCRAFT INTERMEDIATE HOLDINGS, L.P. By:  

 

  Name:   Title: NORCRAFT FINANCE CORP. By:  

 

  Name:   Title: NORCRAFT CANADA CORPORATION By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT L-2

[Form of]

PERFECTION CERTIFICATE SUPPLEMENT

This Perfection Certificate Supplement, dated as of [            ], 20[    ] is
delivered pursuant to (i) Section 5.12(b) of the Credit Agreement, dated as of
November 14, 2013 (as amended, amended and restated, supplemented, extended or
otherwise modified through the date hereof, the “Term Agreement”), among
Norcraft Companies, L.P. (the “Borrower”), the Guarantors party thereto, the
Lenders party thereto (the “Term Lenders”), Royal Bank of Canada, as
Administrative Agent and Collateral Agent for the Term Lenders (in such
capacities, the “Term Agent”) and each of the other parties thereto and
(ii) Section 5.12(b) of the Credit Agreement, dated as of November 14, 2013 (as
amended, amended and restated, supplemented, extended or otherwise modified
through the date hereof, the “ABL Agreement” and, together with the Term
Agreement, the “Credit Agreements”), among the Borrower, the Guarantors party
thereto, the Lenders party thereto (the “ABL Lenders”), Royal Bank of Canada, as
Swingline Lender, Issuing Bank, Administrative Agent and as Collateral Agent (in
its capacities as Administrative Agent and Collateral Agent for the ABL Lenders,
the “ABL Agent” and, together with the Term Agent, the “Agents”) and each of the
other parties thereto.

The Security Agreements (as defined in the Term Agreement) and the Security
Agreements (as defined in the ABL Agreement) are collectively referred to herein
as the “Security Agreements”. As used herein, the term “Companies” means the
Borrower, Norcraft Canada Corporation, Norcraft Intermediate Holdings, L.P.,
Norcraft Finance Corp. and each other Subsidiary Guarantor, if any. Capitalized
terms used but not defined herein have the meanings assigned to such terms in
the Credit Agreements and/or the Security Agreements, as context dictates.

The undersigned hereby certify to the Agents that, as of the date hereof, there
has been no change in the information described in the Perfection Certificate
delivered on November 14, 2013 (as supplemented by any perfection certificate
supplements delivered prior to the date hereof, the “Prior Perfection
Certificate”), other than as follows:

1. Names. (a) Except as listed on Schedule 1(a) attached hereto and made a part
hereof, (x) Schedule 1(a) to the Prior Perfection Certificate sets forth the
exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any similar organizational document; (y) each
Company is (i) the type of entity disclosed next to its name in Schedule 1(a) to
the Prior Perfection Certificate and (ii) a registered organization except to
the extent disclosed in Schedule 1(a) to the Prior Perfection Certificate and
(z) set forth in Schedule 1(a) to the Prior Perfection Certificate is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

(b) Except as listed on Schedule 1(b) attached hereto and made a part hereof,
set forth in Schedule 1(b) of the Prior Perfection Certificate is any other
corporate or organizational names each Company has had in the past five years,
together with the date of the relevant change.



--------------------------------------------------------------------------------

2. Current Locations. (a) Except as listed on Schedule 2(a) attached hereto and
made a part hereof, the chief executive office of each Company is located at the
address set forth in Schedule 2(a) of the Prior Perfection Certificate.

(b) Except as listed on Schedule 2(b) attached hereto and made a part hereof,
set forth in Schedule 2(b) of the Prior Perfection Certificate are all locations
where each Company maintains any books or records relating to any Collateral.

(c) Except as listed on Schedule 2(c) attached hereto and made a part hereof,
set forth in Schedule 2(c) of the Prior Perfection Certificate are all the other
places of business of each Company.

(d) Except as listed on Schedule 2(d) attached hereto and made a part hereof,
set forth in Schedule 2(d) of the Prior Perfection Certificate are all other
locations where each Company maintains any of the Collateral consisting of
inventory or equipment not identified above.

(e) Except as listed on Schedule 2(e) attached hereto and made a part hereof,
set forth in Schedule 2(e) of the Prior Perfection Certificate are the names and
addresses of all persons or entities other than each Company, such as lessees,
consignees, warehousemen or purchasers of chattel paper, which have possession
or are intended to have possession of any of the Collateral consisting of
instruments, chattel paper, inventory or equipment.

3. [Intentionally omitted].

4. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto and on Schedule 4 to
the Prior Perfection Certificate, all material Collateral has been originated by
each Company in the ordinary course of business or consists of goods which have
been acquired by such Company in the ordinary course of business from a person
in the business of selling goods of that kind.

5. [Intentionally omitted].

6. UCC and PPSA Filings. Except as listed on Schedule 6 attached hereto and made
a part hereof, the financing statements (duly authorized by each Company
constituting the debtor therein), including the indications of the collateral
relating to the applicable Security Agreement or the applicable Mortgage, are
set forth in Schedule 6 (including sub-schedules thereof) of the Prior
Perfection Certificate and are in the appropriate forms for filing in the filing
offices in the jurisdictions identified in Schedule 7 hereto and thereto.

7. Schedule of Filings. Except as listed on Schedule 7 attached hereto and made
a part hereof, attached to the Prior Perfection Certificate as Schedule 7 is a
schedule of (i) the appropriate filing offices for the financing statements
attached hereto and thereto as Schedule 6, (ii) the appropriate filing offices
for the filings described in Schedule 12(c) hereto and thereto and (iii) any
other actions required to create, preserve, protect and perfect the security
interests in the Pledged Collateral (as defined in the applicable Security
Agreement) granted to the Agents to the extent required by the Collateral
Documents. No other filings or actions are required to create, preserve, protect
and perfect the security interests in the Pledged Collateral granted to the
Agents to the extent required by the Collateral Documents.

8. Real Property. Except as listed on Schedule 8(a) attached hereto and made a
part hereof, Schedule 8(a) to the Prior Perfection Certificate is a list of all
real property owned or leased



--------------------------------------------------------------------------------

by each Company including common names, addresses and uses. Except as described
on Schedule 8(b) attached hereto, no Company has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the owned real property described on Schedule 8(a) of the
Prior Perfection Certificate or Schedule 8(a) hereof, other than those listed on
Schedule 8(b) of the Prior Perfection Certificate, and no Company has any Leases
which require the consent of the landlord, tenant or other party thereto to the
Transactions except that could not reasonably be expected to result in a
Material Adverse Effect. Except as described on Schedule 8(c) attached hereto,
no Company has granted any options or rights of first refusal to third parties
in respect of any of the Mortgaged Property (other than options for renewal
under any lease, sublease or similar agreement), other than those listed on
Schedule 8(c) of the Prior Perfection Certificate.

9. [Intentionally omitted].

10. Stock Ownership and Other Equity Interests. Except as listed on Schedule
10(a) attached hereto and made a part hereof, Schedule 10(a) to the Prior
Perfection Certificate is a true and correct list of all of the authorized, and
the issued and outstanding, stock, partnership interests, limited liability
company membership interests or other equity interest, as applicable, of each
Company and its Subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests, as
applicable. Except as set forth on Schedule 10(b) attached hereto and made a
part hereof, Schedule 10(b) to the Prior Perfection Certificate sets forth each
equity investment of each Company that represents 50% or less of the equity of
the entity in which such investment was made.

11. Instruments and Tangible Chattel Paper. Except as listed on Schedule 11
attached hereto and made a part hereof, Schedule 11 to the Prior Perfection
Certificate is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness, in
each case having an aggregate principal amount or evidencing an amount payable
in excess of $50,000 USD, held by each Company, including all such intercompany
notes between or among any two or more Companies.

12. Intellectual Property. (a) Except as listed on Schedule 12(a) attached
hereto and made a part hereof, Schedule 12(a) to the Prior Perfection
Certificate is a schedule setting forth all of each Company’s Patents,
Trademarks, Industrial Designs and Intellectual Property Licenses (each as
defined in the applicable Security Agreement) with respect to Patents,
Trademarks and Industrial Designs registered with the United States Patent and
Trademark Office or Canadian Intellectual Property Office.

(b) Except as listed on Schedule 12(b) attached hereto and made a part hereof,
Schedule 12(b) to the Prior Perfection Certificate is a schedule setting forth
all of each Company’s United States and Canadian Copyrights (as defined in the
applicable Security Agreement) and Intellectual Property Licenses with respect
to Copyrights registered with the United States Copyright Office or Canadian
Intellectual Property Office.

(c) Except as attached hereto and made a part hereof as Schedule 12(c), attached
to the Prior Perfection Certificate as Schedule 12(c) (including sub-schedules
thereof) in proper form for filing with the United States Patent and Trademark
Office, United States Copyright Office or Canadian Intellectual Property Office
are the filings necessary to preserve, protect and perfect the security
interests in the United States and Canadian Trademarks, Patents, Industrial
Designs, Copyrights and Intellectual Property Licenses set forth on Schedule
12(a) and Schedule 12(b) hereto and thereto, including duly signed copies of
each applicable Patent Security Agreement, Trademark Security Agreement and the
Copyright Security Agreement.



--------------------------------------------------------------------------------

13. Commercial Tort Claims. Except as listed on Schedule 13 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 13
is a true and correct list of all Commercial Tort Claims (as defined in the
applicable Security Agreement) held by each Company (other than Norcraft Canada
Corporation) where the amount of damages claimed by the applicable Company
exceeds $500,000 USD, including a brief description thereof.

14. Deposit Accounts, Securities Accounts and Commodity Accounts. Except as
listed on Schedule 14 attached hereto and made a part hereof, attached to the
Prior Perfection Certificate as Schedule 14 is a true and complete list of all
Deposit Accounts, Securities Accounts and Commodity Accounts maintained by each
Company, including the name of each institution where each such account is held,
the name of each such account and the name of each entity that holds each
account.

[The Remainder of this Page has been intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate
Supplement as of the date first set forth above.

 

NORCRAFT COMPANIES, L.P. By:   NORCRAFT GP, L.L.C., its general partner By:  

 

  Name:   Title: NORCRAFT INTERMEDIATE HOLDINGS, L.P. By:  

 

  Name:   Title: NORCRAFT FINANCE CORP. By:  

 

  Name:   Title: NORCRAFT CANADA CORPORATION By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

  

Type of Entity

  

Registered
Organization

(Yes/No)

  

Organizational
Number1

  

Federal Taxpayer

Identification Number

  

Jurisdiction of Formation

                                            

 

1  If none, so state.



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

 

Company/Guarantor

  

Prior Name

  

Date of

Change

                       



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

 

Company/Guarantor

  

Address

  

County

  

State

                                                     



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books

 

Company/Guarantor

  

Address

  

County

  

State

                                                     



--------------------------------------------------------------------------------

Schedule 2(c)

Other Places of Business

 

Company/Guarantor

  

Address

           



--------------------------------------------------------------------------------

Schedule 2(d)

Additional Locations of Equipment and Inventory

 

Entity

 

Company/Guarantor

 

Address

 

County

 

State

               



--------------------------------------------------------------------------------

Schedule 2(e)

Locations of Collateral in Possession of Persons Other Than Company or Any
Subsidiary

 

Entity

 

Company/Guarantor

 

Name of Entity in

Possession of

Collateral/Capacity

of such Entity

 

Address/Location

of Collateral

 

County

 

State

                   



--------------------------------------------------------------------------------

Schedule 4

Transactions Other Than in the Ordinary Course of Business

 

Company/Guarantor

 

Description of Transaction Including Parties
Thereto

 

Date of

Transaction

           



--------------------------------------------------------------------------------

Schedule 6

Copy of Financing Statements To Be Filed

See attached.



--------------------------------------------------------------------------------

Schedule 7

Filings/Filing Offices

 

Type of Filing36

 

Entity

 

Applicable Collateral

Document

[Mortgage, Security

Agreement or Other]

 

Jurisdictions

                       

Other Actions

 

36  UCC-1 or PPSA financing statement, fixture filing, mortgage, intellectual
property filing or other necessary filing.



--------------------------------------------------------------------------------

Schedule 8(a)

Real Property

 

Entity of Record

 

Location Address

 

Owned or Leased

 

Landlord/Owner if
Leased

 

Filing Office if
Mortgaged Property

 

Description of Lease
Documents

                                                                     

Schedule 8(b)

Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other Occupancy
Arrangements

Schedule 8(c)

Options and Rights of First Refusal



--------------------------------------------------------------------------------

Schedule 10

(a) Equity Interests of Companies and Subsidiaries

 

Current Legal Entities Owned

  

Record Owner

  

Certificate No.

  

No. Shares/Interest

  

Percent Pledged

                                               

(b) Other Equity Interests



--------------------------------------------------------------------------------

Schedule 11

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

 

Entity

  

Principal Amount

  

Date of Issuance

  

Interest Rate

  

Maturity Date

                                   

 

2. Chattel Paper:



--------------------------------------------------------------------------------

Schedule 12(a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

DESCRIPTION

     

Applications:

 

OWNER

  

APPLICATION

NUMBER

  

DESCRIPTION

     

Licenses:

 

LICENSEE

  

LICENSOR

  

REGISTRATION/

APPLICATION

NUMBER

  

DESCRIPTION

        

OTHER PATENTS:

Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

COUNTRY/STATE

  

DESCRIPTION

        

Applications:

 

OWNER

  

APPLICATION

NUMBER

  

COUNTRY/STATE

  

DESCRIPTION

        



--------------------------------------------------------------------------------

Licenses:

 

LICENSEE

  

LICENSOR

  

COUNTRY/STATE

  

REGISTRATION/
APPLICATION

NUMBER

  

DESCRIPTION

           

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

TRADEMARK

     

Applications:

 

OWNER

  

APPLICATION

NUMBER

  

TRADEMARK

     

Licenses:

 

LICENSEE

  

LICENSOR

  

REGISTRATION/

APPLICATION

NUMBER

  

TRADEMARK

        

OTHER TRADEMARKS:

Registrations:

 

OWNER

  

REGISTRATION

NUMBER

  

COUNTRY/STATE

  

TRADEMARK

        



--------------------------------------------------------------------------------

Applications:

 

OWNER

  

APPLICATION

NUMBER

  

COUNTRY/STATE

  

TRADEMARK

        

Licenses:

 

LICENSEE

  

LICENSOR

  

COUNTRY/STATE

  

REGISTRATION/
APPLICATION

NUMBER

  

TRADEMARK

           



--------------------------------------------------------------------------------

Schedule 12(b)

Copyrights

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER

  

TITLE

  

REGISTRATION NUMBER

     

Applications:

 

OWNER

  

APPLICATION NUMBER

  

Licenses:

 

LICENSEE

  

LICENSOR

  

REGISTRATION/

APPLICATION

NUMBER

  

DESCRIPTION

        

OTHER COPYRIGHTS

Registrations:

 

OWNER

  

COUNTRY/STATE

  

TITLE

  

REGISTRATION NUMBER

        

Applications:

 

OWNER

  

COUNTRY/STATE

  

APPLICATION NUMBER

     



--------------------------------------------------------------------------------

Licenses:

 

LICENSEE

  

LICENSOR

  

COUNTRY/STATE

  

REGISTRATION/
APPLICATION

NUMBER

  

DESCRIPTION

                     



--------------------------------------------------------------------------------

Schedule 12(c)

Intellectual Property Filings



--------------------------------------------------------------------------------

Schedule 13

Commercial Tort Claims



--------------------------------------------------------------------------------

Schedule 14

Deposit Accounts, Securities Accounts and Commodity Accounts

 

Entity

  

Bank/Firm

  

Address

  

Account #

  

Account Type

           



--------------------------------------------------------------------------------

EXHIBIT M-1

[Form of]

U.S. SECURITY AGREEMENT

[Provided Under Separate Cover]



--------------------------------------------------------------------------------

EXHIBIT M-2

[Form of]

CANADIAN SECURITY AGREEMENT

[Provided Under Separate Cover]



--------------------------------------------------------------------------------

EXHIBIT N

[Form of]

SOLVENCY CERTIFICATE

OF NORCRAFT COMPANIES, L.P.

AND ITS SUBSIDIARIES

[Date]

Pursuant to the Credit Agreement, dated as of November 14, 2013 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among NORCRAFT COMPANIES, L.P., a Delaware
limited partnership (“Borrower”), the Lenders party thereto and ROYAL BANK OF
CANADA, as administrative agent for the Lenders, the undersigned hereby
certifies, solely in such undersigned’s capacity as chief financial officer of
the Borrower or the general partner of the Borrower, and not individually, as
follows:

 

  1. I am generally familiar with the businesses and assets of the Borrower and
its Subsidiaries, taken as a whole, and am duly authorized to execute this
Solvency Certificate on behalf of the Borrower pursuant to the Credit Agreement.

 

  2. As of the date hereof, after giving effect to the Transactions, including
the consummation of the IPO and the making of the Initial Loans under the Credit
Agreement, the Borrower and its Subsidiaries, on a consolidated basis, are
Solvent.

 

  3. “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Borrower or the general
partner of the Borrower, on behalf of the Borrower, and not individually, as of
the date first stated above.

 

NORCRAFT COMPANIES, L.P. By: NORCRAFT GP, L.L.C., its general partner By:  

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT O

[Form of]

INTERCOMPANY NOTE

New York, New York

[Date]

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America in immediately available funds, at such location
in the United States of America as a Payee shall from time to time designate,
the unpaid principal amount of all loans and advances (including trade payables)
made by such Payee to such Payor. Each Payor promises also to pay interest on
the unpaid principal amount of all such loans and advances in like money at said
location from the date of such loans and advances until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and such Payee.

This Intercompany Note (this “Note”) is an Intercompany Note referred to in the
asset-based revolving Credit Agreement (as amended, modified or supplemented
from time to time, the “ABL Credit Agreement”), dated as of November 14, 2013,
among NORCRAFT COMPANIES, L.P., the other Loan Parties party thereto, the
Lenders party thereto (the “ABL Lenders”) and ROYAL BANK OF CANADA, as
administrative agent (in such capacity, “ABL Administrative Agent”) for the ABL
Lenders and in the term loan credit agreement (as amended, modified or
supplemented from time to time, the “Term Loan Credit Agreement”), dated as of
November 14, 2013, among NORCRAFT COMPANIES, L.P., the other Loan Parties party
thereto, the Lenders party thereto (the “Term Lenders”) and ROYAL BANK OF
CANADA, as administrative agent for the Term Lenders (in such capacity, “Term
Administrative Agent” and, together with the ABL Credit Agreement, the “Credit
Agreements”) (capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreements), and is subject to the terms
thereof, and shall be pledged by each Payee pursuant to each U.S. Security
Agreement or each Canadian Security Agreement, as applicable, to the extent
required pursuant to the terms thereof.

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is Borrower or a Guarantor to any
Payee other than Borrower or any Guarantor shall be subordinate and junior in
right of payment, to the extent and in the manner hereinafter set forth, to all
Secured Obligations (as defined in the ABL Credit Agreement) (the “ABL
Obligations”) and all Secured Obligations (as defined in the Term Loan Credit
Agreement) (the “Term Obligations” and together with the ABL Obligations,
hereinafter collectively referred to as “Senior Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Indebtedness shall be
paid in full in cash in respect of all amounts constituting Senior Indebtedness
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note other than in the form
of (i) common equity securities of the applicable Payor which do not contain
mandatory redemption cash payment obligations or require cash dividend payments
or distributions



--------------------------------------------------------------------------------

or are or become convertible into or exchangeable for Indebtedness (as defined
in the ABL Credit Agreement) until 91-days after payment in full in cash of the
Senior Obligations or (ii) notes or other debt securities issued in substitution
of all or any portion of this Note that are subordinated to the payment in full
in cash of the Senior Obligations at least to the same extent as this Note is
subordinated to the payment of the Senior Obligations (such securities being
hereinafter referred to a “Restructured Securities”) and (y) until the holders
of Senior Indebtedness are paid in full in cash in respect of all amounts
constituting Senior Indebtedness, any payment or distribution to which such
Payee would otherwise be entitled (other than pursuant to Restructured
Securities) shall be made to the holders of Senior Indebtedness;

(ii) if any Event of Default occurs and is continuing with respect to any Senior
Indebtedness or a Cash Dominion Period (as defined in the ABL Credit Agreement)
has occurs and is in effect under the ABL Credit Agreement , then no payment or
distribution of any kind or character shall be made by or on behalf of the Payor
or any other Person on its behalf with respect to this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Securities), in respect of
this Note shall (despite these subordination provisions) be received by any
Payee in violation of the provisions of this Note before all Senior Indebtedness
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination of this
Note is for the benefit of the ABL Administrative Agent, the Issuing Bank, the
ABL Lenders, the Term Administrative Agent and the Term Lenders and the ABL
Administrative Agent, the Issuing Bank, the ABL Lenders, the Term Administrative
Agent and the Term Lenders are obligees under this Note to the same extent as if
their names were written herein as such and the ABL Administrative Agent may, on
behalf of itself, the Issuing Bank and the ABL Lenders, and the Term
Administrative Agent may, on behalf of itself and the Term Lenders, proceed to
enforce the subordination provisions herein.

The indebtedness evidenced by this Note owed by any Payor that is not Borrower
or a Guarantor to any Payee other than Borrower or any Guarantor shall not be
subordinated to, and shall rank pari passu in right of payment with, any other
obligation of such Payor.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.



--------------------------------------------------------------------------------

This Note as between each Payor and each Payee may contain additional terms
pursuant to any intercompany loan agreement between them; provided that no such
additional terms shall affect the subordination of this Note in favor of the ABL
Administrative Agent, the Issuing Bank, the ABL Lenders, the Term Administrative
Agent and the Term Lenders without the prior written approval of each ABL
Administrative Agent and the Term Administrative Agent.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

[Signature Page Follows]



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS
THEREOF.

 

NORCRAFT COMPANIES, L.P. By: NORCRAFT GP, L.L.C., its general partner By:  

 

  Name:   Title: NORCRAFT INTERMEDIATE HOLDINGS, L.P. By:  

 

  Name:   Title: NORCRAFT FINANCE CORP. By:  

 

  Name:   Title: NORCRAFT CANADA CORPORATION By:  

 

  Name:   Title:

[ANY OTHER SUBSIDIARIES OF INTERMEDIATE HOLDINGS]

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT P

[Form of]

NON-BANK CERTIFICATE

Reference is made to the Credit Agreement (as amended, modified or supplemented
from time to time, the “Credit Agreement”), dated as of November 14, 2013, among
NORCRAFT COMPANIES, L.P., a Delaware limited partnership (“Borrower”), the
Lenders, RBC CAPITAL MARKETS and KEYBANK NATIONAL ASSOCIATION, as joint lead
arrangers and joint bookrunners (in such capacities, individually, “Arranger”
and collectively the “Arrangers”), and ROYAL BANK OF CANADA, as administrative
agent (in such capacity, “Administrative Agent”) for the Lenders and as
collateral agent (in such capacity, “Collateral Agent”) for the Secured Parties.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.

The undersigned is not (i) a bank (as such term is used in section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”)) or (ii) a “10
percent shareholder” of Borrower within the meaning of section 881(c)(3)(B) of
the Code, or (iii) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Code.

 

[NAME OF LENDER] By:  

 

Name:   Title:   [ADDRESS]

Dated:             , 20    



--------------------------------------------------------------------------------

EXHIBIT Q

[FORM OF]

DISCOUNT RANGE PREPAYMENT NOTICE

Date:             , 20    

To: [Royal Bank of Canada], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.10(a)(ii)(C) of that certain Credit Agreement, dated as of
November 14, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Norcraft
Companies, L.P., a Delaware limited partnership, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, Royal Bank of
Canada, as Administrative Agent and the other parties from time to time party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.10(a)(ii)(C) of the Credit Agreement, the undersigned
Company hereby requests that [each Lender] [each Lender of the [    ]1 Class of
Loans] submit a Discount Range Prepayment Offer. Any Discounted Loan Prepayment
made in connection with this solicitation shall be subject to the following
terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Company to [each Lender] [each Lender of the [    ]2
Class of Loans].

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
will be made in connection with this solicitation is [$[    ] of Loans] [$[    ]
of the [    ]3 Class of Loans] (the “Discount Range Prepayment Amount”).4

3. The Company is willing to make Discounted Loan Prepayments at a percentage
discount to par value greater than or equal to [[    ]% but less than or equal
to [    ]% in respect of the Loans] [[    ]% but less than or equal to [    ]%
in respect of the [    ]5 Class of Loans] (the “Discount Range”).

 

1  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

2  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

3  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

4  Minimum of $5.0 million and whole increments of $1.0 million.

5  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

 

Footnote continued on next page.



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., New York time, on the date that is the third Business Day following
the date of delivery of this notice pursuant to Section 2.10(a)(ii)(C) of the
Credit Agreement.

The Company hereby represents and warrants to the Auction Agent and
[Lenders][each Lender of the [    ]6 Class of Loans] as follows:

1. The Company will not use proceeds of loans under the ABL Facility to fund
this Discounted Loan Prepayment.

2. [The Company does not possess material non-public information with respect to
Holdings and its Subsidiaries or the securities of any of them that has not been
disclosed to the Lenders generally (other than Lenders who elect not to receive
such information).][The Company cannot represent at this time that it does not
possess material non-public information with respect to Holdings and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders who elect not to receive such
information).]7

3. No Default or Event of Default has occurred and is continuing.

The Company acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Company requests that the Auction Agent promptly notify each relevant Lender
party to the Credit Agreement of this Discount Range Prepayment Notice.

[The remainder of this page is intentionally left blank.]

 

Footnote continued from previous page.

 

6  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

7  Insert applicable representation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY] By:  

 

  Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer



--------------------------------------------------------------------------------

EXHIBIT R

[FORM OF]

DISCOUNT RANGE PREPAYMENT OFFER

Date:             , 20    

To: [Royal Bank of Canada], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of November 14, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Norcraft Companies, L.P., a
Delaware limited partnership, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto, Royal Bank of Canada, as
Administrative Agent and the other parties from time to time party thereto, and
(b) the Discount Range Prepayment Notice, dated             , 20    , from the
applicable Company (the “Discount Range Prepayment Notice”). Capitalized terms
used herein and not otherwise defined herein shall have the meaning ascribed to
such terms in the Discount Range Prepayment Notice or, to the extent not defined
therein, in the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.10(a)(ii)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on [the
Loans] [the [    ]1 Class of Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
may be made in connection with this offer shall not exceed (the “Submitted
Amount”):

[Loans - $[    ]]

[[    ]2 Class of Loans - $[    ]]

3. The percentage discount to par value at which such Discounted Loan Prepayment
may be made is [[    ]% in respect of the Loans] [[    ]% in respect of the
[    ]3 Class of Loans] (the “Submitted Discount”).

 

1  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

2  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

3  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).



--------------------------------------------------------------------------------

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[    ]4 Class of Loans] indicated above pursuant to
Section 2.10(a)(ii)(C) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate outstanding amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

4  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT S

[FORM OF]

SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date:             , 20    

To: [Royal Bank of Canada], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.10(a)(ii)(D) of that certain Credit Agreement, dated as of
November 14, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Norcraft
Companies, L.P., a Delaware limited partnership, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, Royal Bank of
Canada, as Administrative Agent and the other parties from time to time party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.10(a)(ii)(D) of the Credit Agreement, the undersigned
Company hereby requests that [each Lender] [each Lender of the [    ]1 Class of
Loans] submit a Solicited Discounted Prepayment Offer. Any Discounted Loan
Prepayment made in connection with this solicitation shall be subject to the
following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Company to [each Lender] [each Lender of the [    ]2
Class of Loans].

2. The maximum aggregate amount of the Discounted Loan Prepayment that will be
made in connection with this solicitation is (the “Solicited Discounted
Prepayment Amount”):3

[Loans - $[    ]]

[[    ]4 Class of Loans - $[    ]]

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., New York time on the date that is the third Business Day
following delivery of this notice pursuant to Section 2.10(a)(ii)(D) of the
Credit Agreement.

 

1  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

2  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

3  Minimum of $5.0 million and whole increments of $1.0 million.

4 

List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).



--------------------------------------------------------------------------------

The Company requests that the Auction Agent promptly notify each Lender party to
the Credit Agreement of this Solicited Discounted Prepayment Notice.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY] By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer



--------------------------------------------------------------------------------

EXHIBIT T

[FORM OF]

SOLICITED DISCOUNTED PREPAYMENT OFFER

Date:             , 20    

To: [Royal Bank of Canada], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of November 14, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Norcraft Companies, L.P., a
Delaware limited partnership, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto, Royal Bank of Canada, as
Administrative Agent and the other parties from time to time party thereto, and
(b) the Solicited Discounted Prepayment Notice, dated             , 20    , from
the applicable Company (the “Solicited Discounted Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Solicited Discounted Prepayment Notice or,
to the extent not defined therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m. New York time on the
third Business Day following your receipt of this notice.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.10(a)(ii)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Loans][[    ]1 Class of Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Loan Prepayment that
may be made in connection with this offer shall not exceed (the “Offered
Amount”):

[Loans - $[    ]]

[[    ]2 Class of Loans - $[    ]]

3. The percentage discount to par value at which such Discounted Loan Prepayment
may be made is [[    ]% in respect of the Loans] [[    ]% in respect of the
[    ]3 Class of Loans] (the “Offered Discount”).

 

1  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

2  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

3  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).



--------------------------------------------------------------------------------

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans] [[    ]4 Class of Loans] pursuant to
Section 2.10(a)(ii)(D) of the Credit Agreement at a price equal to the
Acceptable Discount and in an aggregate outstanding amount not to exceed such
Lender’s Offered Amount as such amount may be reduced in accordance with the
Solicited Discount Proration, if any, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

 

Footnote continued from previous page.

 

4  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[NAME OF LENDER]

By:

 

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT U

[FORM OF]

SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date:             , 20    

To: [Royal Bank of Canada], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.10(a)(ii)(B) of that certain Credit Agreement, dated as of
November 14, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Norcraft
Companies, L.P., a Delaware limited partnership, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, Royal Bank of
Canada, as Administrative Agent and the other parties from time to time party
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.10(a)(ii)(B) of the Credit Agreement, the undersigned
Company hereby offers to make a Discounted Loan Prepayment [to each Lender] [to
each Lender of the [    ]1 Class of Loans] on the following terms:

1. This Borrower Offer of Specified Discount Prepayment is available only [to
each Lender] [to each Lender of the [    ]2 Class of Loans].

2. The aggregate principal amount of the Discounted Loan Prepayment that will be
made in connection with this offer shall not exceed [$[    ] of Loans]
[$[    ]of the [    ]3 Class of Loans] (the “Specified Discount Prepayment
Amount”).4

3. The percentage discount to par value at which such Discounted Loan Prepayment
will be made is [[    ]% in respect of the Loans] [[    ]% in respect of the
[    ]5 Class of Loans] (the “Specified Discount”).

 

1  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

2  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

3  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

4  Minimum of $5.0 million and whole increments of $1.0 million.

5  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).



--------------------------------------------------------------------------------

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., New York
time, on the date that is the third Business Day following the date of delivery
of this notice pursuant to Section 2.10(a)(ii)(B) of the Credit Agreement.

The Company hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [__]6 Class of Loans] as follows:

1. The Company will not use proceeds of loans under the ABL Facility to fund
this Discounted Loan Prepayment.

2. [The Company does not possess material non-public information with respect to
Holdings and its Subsidiaries or the securities of any of them that has not been
disclosed to the Lenders generally (other than Lenders who elect not to receive
such information).][The Company cannot represent at this time that it does not
possess material non-public information with respect to Holdings and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders who elect not to receive such
information).]7

3. No Default or Event of Default has occurred and is continuing.

The Company acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with their decision whether or not to accept the offer
set forth in this Specified Discount Prepayment Notice and the acceptance of any
prepayment made in connection with this Specified Discount Prepayment Notice.

The Company requests that the Auction Agent promptly notify each relevant Lender
party to the Credit Agreement of this Specified Discount Prepayment Notice.

[The remainder of this page is intentionally left blank.]

 

6  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

7  Insert applicable representation.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY] By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response



--------------------------------------------------------------------------------

EXHIBIT V

[FORM OF]

SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date:             , 20    

To: [Royal Bank of Canada], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Credit Agreement, dated as of November 14, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among Norcraft Companies, L.P., a
Delaware limited partnership, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto, Royal Bank of Canada, as
Administrative Agent and the other parties from time to time party thereto, and
(b) the Specified Discount Prepayment Notice, dated             , 20    , from
the applicable Company (the “Specified Discount Prepayment Notice”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning
ascribed to such terms in the Specified Discount Prepayment Notice or, to the
extent not defined therein, in the Credit Agreement.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.10(a)(ii)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Loans] [[    ]1 Class of Loans] held by such Lender
at the Specified Discount in an aggregate outstanding amount as follows:

[Loans - $[            ]]

[[    ]2 Class of Loans - $[    ]]

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Loans][[    ]3 Class of Loans] pursuant to
Section 2.10(a)(ii)(B) of the Credit Agreement at a price equal to the
[applicable] Specified Discount in the aggregate outstanding amount not to
exceed the amount set forth above, as such amount may be reduced in accordance
with the Specified Discount Proration, and as otherwise determined in accordance
with and subject to the requirements of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

1  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

2  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

3  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT W

[FORM OF]

ACCEPTANCE AND PREPAYMENT NOTICE

Date:             , 20    

To: [Royal Bank of Canada], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 2.10(a)(ii)(D) of that certain Credit Agreement, dated as of
November 14, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Norcraft
Companies, L.P., a Delaware limited partnership, the Guarantors from time to
time party thereto, the Lenders from time to time party thereto, Royal Bank of
Canada, as Administrative Agent and the other parties from time to time party
thereto, and (b) that certain Solicited Discounted Prepayment Notice, dated
            , 20    , from the applicable Company (the “Solicited Discounted
Prepayment Notice”). Capitalized terms used herein and not otherwise defined
herein shall have the meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.10(a)(ii)(D) of the Credit Agreement, the undersigned
Company hereby irrevocably notifies you that it accepts offers delivered in
response to the Solicited Discounted Prepayment Notice having an Offered
Discount equal to or greater than [[    ]% in respect of the Loans] [[    ]% in
respect of the [    ]66 Class of Loans] (the “Acceptable Discount”) in an
aggregate amount not to exceed the Solicited Discounted Prepayment Amount.

The Company expressly agrees that this Acceptance and Prepayment Notice shall be
irrevocable and is subject to the provisions of 2.10(a)(ii)(D) of the Credit
Agreement.

The Company hereby represents and warrants to the Auction Agent and [the
Lenders][each Lender of the [    ]67 Class of Loans] as follows:

1. The Company will not use proceeds of loans under the ABL Facility to fund
this Discounted Loan Prepayment.

2. [The Company does not possess material non-public information with respect to
Holdings and its Subsidiaries or the securities of any of them that has not been
disclosed to the Lenders generally (other than Lenders who elect not to receive
such information).][The Company cannot represent at this time that it does not
possess material non-public information with respect to Holdings and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders who elect not to receive such
information).]68

3. No Default or Event of Default has occurred and is continuing.

 

66  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

67  List applicable Class(es) of Loans (e.g., Initial Loans, Incremental Loans,
Refinancing Loans or Extended Loans).

68  Insert applicable representation.



--------------------------------------------------------------------------------

The Company acknowledges that the Auction Agent and the relevant Lenders are
relying on the truth and accuracy of the foregoing representations and
warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

The Company requests that the Auction Agent promptly notify each Lender party to
the Credit Agreement of this Acceptance and Prepayment Notice.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY] By:  

 

Name:   Title:  